[ex101new001.jpg]
Exhibit 10.1 Execution Version CUSIP Numbers: Deal: 22281GAD0 Revolver:
22281GAE8 Term Loan: 22281GAF5 SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT dated as of August 21, 2018 among COVANTA ENERGY, LLC, COVANTA HOLDING
CORPORATION, as a Guarantor, CERTAIN SUBSIDIARIES OF COVANTA ENERGY, LLC, as
Guarantors, VARIOUS LENDERS, BANK OF AMERICA, N.A., as Administrative Agent,
Collateral Agent and Issuing Bank, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, JPMORGAN CHASE BANK, N.A., CITIZENS BANK, N.A., MUFG UNION BANK, N.A., and
SUMITOMO MITSUI BANKING CORPORATION, as Co-Syndication Agents, and TD BANK,
N.A., CAPITAL ONE, NATIONAL ASSOCIATION, COBANK, ACB, and COMPASS BANK, as
Co-Documentation Agents ________________________________________________________
$1,300,000,000 Senior Secured Credit Facilities
________________________________________________________ MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, JPMORGAN CHASE BANK, N.A., CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK CITIZENS BANK, N.A. MUFG UNION BANK, N.A., and
105376510



--------------------------------------------------------------------------------



 
[ex101new002.jpg]
SUMITOMO MITSUI BANKING CORPORATION, as Joint Lead Arrangers and Bookrunners 2
064310-0608-14876-Active.16952699.9 064310-0608-14876-Active.16952699.15
#4830-5863-7664



--------------------------------------------------------------------------------



 
[ex101new003.jpg]
TABLE OF CONTENTS Page SECTION 1.  DEFINITIONS AND INTERPRETATION
......................................................... 2  1.1  Definitions
........................................................................................................................
2  1.2  Accounting Terms
..........................................................................................................
63  1.3  Interpretation, etc
...........................................................................................................
64  1.4  Exchange Rates; Currency Equivalents
......................................................................... 64 
1.5  Additional Alternative Currencies
.................................................................................
65  1.6  Change of Currency
.......................................................................................................
65  1.7  Letter of Credit Amounts
...............................................................................................
66  1.8  Rounding
........................................................................................................................
66  1.9  Times of Day; Rates
.......................................................................................................
66  1.10  Effect of Amendment and Restatement
......................................................................... 67 
1.11  Limited Condition Transactions
.....................................................................................
67  1.12  References to Agreements, Laws, etc.
........................................................................... 69 
SECTION 2.  LOANS AND LETTERS OF CREDIT
.............................................................. 69  2.1  Term
Loans
....................................................................................................................
69  2.2  Revolving Loans
............................................................................................................
70  2.3  Swing Line
Loans...........................................................................................................
71  2.4  Issuance of Letters of Credit and Purchase of Participations Therein
........................... 74  2.5  Pro Rata Shares
..............................................................................................................
84  2.6  Use of Proceeds
..............................................................................................................
84  2.7  Evidence of Debt; Lenders’ Books and Records; Notes
................................................ 84  2.8  Interest on Loans
............................................................................................................
86  2.9  Conversion/Continuation
...............................................................................................
87  2.10  Default Interest
...............................................................................................................
88  2.11  Fees; Premium
................................................................................................................
88  2.12  Scheduled Payments
.......................................................................................................
89  2.13  Voluntary Prepayments/Commitment Reductions
......................................................... 91  2.14  Mandatory
Prepayments
.................................................................................................
93  2.15  Application of Prepayments
...........................................................................................
95  2.16  General Provisions Regarding Payments
....................................................................... 96 
2.17  Ratable Sharing
..............................................................................................................
98  2.18  Making or Maintaining Eurodollar Rate Loans
............................................................. 99  2.19 
Increased Costs; Capital Requirements
........................................................................ 103 
2.20  Taxes; Withholding, etc
...............................................................................................
105  2.21  Obligation to Mitigate
..................................................................................................
108  2.22  Defaulting Lenders
.......................................................................................................
109  2.23  Removal or Replacement of a Lender
.......................................................................... 112 
2.24  Incremental Facilities
...................................................................................................
113  2.25  Extension Option
..........................................................................................................
116  105376510 i



--------------------------------------------------------------------------------



 
[ex101new004.jpg]
SECTION 3.  CONDITIONS PRECEDENT
.......................................................................... 119 
3.1  Conditions to Amendment and Restatement
................................................................ 119  3.2 
Conditions to Each Credit Extension
........................................................................... 122 
SECTION 4.  REPRESENTATIONS AND WARRANTIES
................................................. 123  4.1  Organization;
Requisite Power and Authority; Qualification
...................................... 123  4.2  Subsidiaries; Capital Stock and
Ownership ................................................................. 123 
4.3  Due Authorization
........................................................................................................
124  4.4  No Conflict
...................................................................................................................
124  4.5  Governmental Consents
...............................................................................................
124  4.6  Binding Obligation
.......................................................................................................
125  4.7  Historical Financial Statements
....................................................................................
125  4.8  No Material Adverse Change
.......................................................................................
125  4.9  Adverse Proceedings, etc
.............................................................................................
125  4.10  Payment of Taxes
.........................................................................................................
125  4.11  Properties
......................................................................................................................
125  4.12  Environmental Matters
.................................................................................................
126  4.13  No Defaults
..................................................................................................................
126  4.14  Governmental Regulation
............................................................................................
127  4.15  Margin Stock
................................................................................................................
127  4.16  Employee Matters
........................................................................................................
127  4.17  Employee Benefit Plans
...............................................................................................
127  4.18  Solvency
.......................................................................................................................
128  4.19  Disclosure
.....................................................................................................................
129  4.20  Patriot Act
....................................................................................................................
129  4.21  Unrestricted Subsidiaries
..............................................................................................
129  4.22  OFAC
...........................................................................................................................
129  4.23  Anti-Corruption Laws
..................................................................................................
129  4.24  EEA Financial Institution
.............................................................................................
129  SECTION 5.  AFFIRMATIVE COVENANTS
....................................................................... 129 
5.1  Financial Statements and Other Reports
...................................................................... 129  5.2 
Existence
......................................................................................................................
133  5.3  Payment of Taxes and Claims
......................................................................................
133  5.4  Maintenance of Properties and Assets
......................................................................... 133 
5.5  Insurance
......................................................................................................................
133  5.6  Inspections
....................................................................................................................
134  5.7  Compliance with Laws
.................................................................................................
134  5.8  Environmental
..............................................................................................................
134  5.9  Subsidiaries
..................................................................................................................
135  5.10  Additional Material Real Estate Assets
........................................................................ 137 
5.11  Further Assurances
.......................................................................................................
138  5.12  [Reserved]
....................................................................................................................
138  5.13  Anti-Corruption Laws
..................................................................................................
138  ii 105376510



--------------------------------------------------------------------------------



 
[ex101new005.jpg]
5.14  Designation of Subsidiaries
..........................................................................................
138  SECTION 6.  NEGATIVE COVENANTS
.............................................................................
138  6.1  Indebtedness
.................................................................................................................
139  6.2  Liens
.............................................................................................................................
145  6.3  No Further Negative Pledges
.......................................................................................
149  6.4  Restricted Junior Payments
..........................................................................................
150  6.5  Restrictions on Subsidiary Distributions
...................................................................... 152  6.6 
Investments
...................................................................................................................
153  6.7  Financial Covenants
.....................................................................................................
156  6.8  Fundamental Changes; Disposition of Assets;
Acquisitions........................................ 156  6.9  Transactions with
Shareholders and Affiliates
............................................................. 159  6.10  Conduct
of Business
.....................................................................................................
159  6.11  Amendments or Waivers of Certain Agreements
........................................................ 160  6.12  Fiscal Year
....................................................................................................................
160  6.13  Hedge Agreements
.......................................................................................................
160  6.14  Sanctions
......................................................................................................................
160  6.15  Anti-Corruption Laws
..................................................................................................
160  SECTION 7.  GUARANTY
....................................................................................................
160  7.1  Guaranty of the Obligations
.........................................................................................
160  7.2  Contribution by Guarantors
..........................................................................................
161  7.3  Payment by Guarantors
................................................................................................
161  7.4  Liability of Guarantors Absolute
..................................................................................
162  7.5  Waivers by Guarantors
.................................................................................................
164  7.6  Guarantors’ Rights of Subrogation, Contribution, etc.
................................................ 164  7.7  Subordination of
Other Obligations
.............................................................................
165  7.8  Continuing Guaranty
....................................................................................................
165  7.9  Authority of Guarantors or Company
.......................................................................... 165 
7.10  Financial Condition of Company
.................................................................................
165  7.11  Bankruptcy, etc.
............................................................................................................
166  7.12  Discharge of Guaranty
.................................................................................................
167  7.13  Reaffirmation
...............................................................................................................
167  SECTION 8.  EVENTS OF DEFAULT
..................................................................................
167  8.1  Events of Default
..........................................................................................................
167  SECTION 9.  AGENTS
...........................................................................................................
170  9.1  Appointment of Agents
................................................................................................
170  9.2  Exculpatory Provisions
................................................................................................
171  9.3  Reliance by
Agents.......................................................................................................
172  9.4  Non-Reliance on Administrative Agent and Other Lenders
........................................ 173  9.5  Resignation of Administrative
Agent
........................................................................... 173 
9.6  No Other Duties, Etc
....................................................................................................
175  iii 105376510



--------------------------------------------------------------------------------



 
[ex101new006.jpg]
9.7  Administrative Agent May File Proofs of Claim; Credit Bidding
............................... 175  9.8  Collateral and Guaranty Matters
..................................................................................
177  9.9  Permitted Cash Management Agreements, Permitted Hedge Agreements and
Permitted Letters of Credit
..........................................................................................................
178  9.10  Certain ERISA Matters.
...............................................................................................
178  SECTION 10.  MISCELLANEOUS
......................................................................................
180  10.1  Notices
..........................................................................................................................
180  10.2  Expenses
.......................................................................................................................
182  10.3  Indemnity
.....................................................................................................................
183  10.4  Set-Off
..........................................................................................................................
184  10.5  Amendments and Waivers
...........................................................................................
185  10.6  Successors and Assigns; Participations
........................................................................ 188 
10.7  Independence of Covenants
.........................................................................................
195  10.8  Survival
........................................................................................................................
195  10.9  No Waiver; Remedies Cumulative
...............................................................................
195  10.10  Marshalling; Payments Set Aside
................................................................................
196  10.11  Severability
...................................................................................................................
197  10.12  Obligations Several; Independent Nature of Lenders’ Rights
..................................... 197  10.13  No Advisory or Fiduciary
Responsibility
.................................................................... 197  10.14 
Headings
.......................................................................................................................
198  10.15  APPLICABLE
LAW....................................................................................................
198  10.16  CONSENT TO JURISDICTION
.................................................................................
198  10.17  WAIVER OF JURY TRIAL
........................................................................................
198  10.18  Confidentiality
..............................................................................................................
199  10.19  Usury Savings Clause
...................................................................................................
201  10.20  Counterparts
.................................................................................................................
201  10.21  Effectiveness
................................................................................................................
201  10.22  Patriot Act
....................................................................................................................
201  10.23  Electronic Execution of Assignments
.......................................................................... 202 
10.24  Judgment Currency
......................................................................................................
202  10.25  Cashless Settlement
......................................................................................................
202  10.26  Acknowledgement and Consent to Bail-In of EEA Financial Institutions
.................. 203  10.27  ENTIRE AGREEMENT
..............................................................................................
203  10.28  Mortgage Release
.........................................................................................................
203  iv 105376510



--------------------------------------------------------------------------------



 
[ex101new007.jpg]
APPENDICES: A-1 Term Loan Commitments A-2 Revolving Commitments B Letter of
Credit Commitments C Notice Addresses SCHEDULES: 1.1(a) Available Amount 1.1(b)
Excluded Subsidiaries 1.1(c) Existing Letters of Credit 1.1(d) Foreign
Subsidiaries 1.1(e) Material Restricted Subsidiaries 4.1 Jurisdictions of
Organization 4.2 Subsidiaries; Capital Stock and Ownership 4.11(b) Restatement
Date Material Real Estate Assets 4.21 Unrestricted Subsidiaries 6.1 Certain
Indebtedness 6.1(w)(1) Terms of Subordination – Affiliates 6.1(w)(2) Terms of
Subordination – Non-Affiliates 6.2 Certain Liens 6.4(d) Accrued Historic
Restricted Payment Carryforward 6.6(g) Certain Investments 6.6(n) Certain
Investments in China 6.4(u) Accrued Historic Investment Carryforward 6.7(a)
Collateral Accounts with respect to Restricted Project Cash 6.8 Certain
Permitted Asset Sales 6.9 Certain Affiliate Transactions EXHIBITS: A-1 Funding
Notice A-2 Conversion/Continuation Notice A-3 Issuance Notice B-1 Term Loan Note
B-2 Revolving Loan Note B-3 Swing Line Note C Compliance Certificate E
Assignment Agreement F U.S. Tax Compliance Certificates G Solvency Certificate H
Counterpart Agreement J Joinder Agreement L Intercreditor Agreement Term Sheet v
105376510



--------------------------------------------------------------------------------



 
[ex101new008.jpg]
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT This SECOND AMENDED
AND RESTATED CREDIT AND GUARANTY AGREEMENT, dated as of August 21, 2018, by and
among COVANTA ENERGY, LLC, a Delaware limited liability company (“Company”),
COVANTA HOLDING CORPORATION, a Delaware corporation (“Holding”), CERTAIN
SUBSIDIARIES OF COMPANY, as Guarantors, THE LENDERS PARTY HERETO FROM TIME TO
TIME, BANK OF AMERICA, N.A., as Administrative Agent (“Bank of America”,
together with its permitted successors in such capacity, “Administrative Agent”)
and as Collateral Agent (together with its permitted successors in such
capacity, the “Collateral Agent”) and Issuing Bank, CRÉDIT AGRICOLE CORPORATE
AND INVESTMENT BANK, JPMORGAN CHASE BANK, N.A., CITIZENS BANK, N.A., MUFG UNION
BANK, N.A. and SUMITOMO MITSUI BANKING CORPORATION, as Co-Syndication Agents (in
such capacities, “Co-Syndication Agents”), and TD BANK, N.A., CAPITAL ONE,
NATIONAL ASSOCIATION, COBANK, ACB and COMPASS BANK, as Co-Documentation Agents
(in such capacities, “Co- Documentation Agents”). RECITALS: WHEREAS, capitalized
terms used in these Recitals shall have the respective meanings set forth for
such terms in Section 1.1 hereof; WHEREAS, the Company, Holding, the Guarantors
party thereto, the Lenders party thereto from time to time, the Administrative
Agent, Collateral Agent and Issuing Bank and the other agents party thereto, are
parties to that certain Amended and Restated Credit and Guaranty Agreement,
dated as of April 10, 2015 (the “First Amended and Restated Credit Agreement”),
which amended and restated that certain Original Credit Agreement pursuant to
which certain loans and other extensions of credit were made to the Company;
WHEREAS, Company has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of its assets to the extent permitted by existing Contractual
Obligations and regulatory limitations binding on Company or any of its
Subsidiaries; provided that Company shall not be required to pledge (i) the
Capital Stock of any Unrestricted Subsidiary, (ii) more than 65% of the Capital
Stock of any Foreign Subsidiary or CFC Holding Company or (iii) any other
Excluded Asset; WHEREAS, Guarantors, have agreed to guarantee the obligations of
Company hereunder and to the extent permitted by existing Contractual
Obligations and regulatory limitations, binding on Holding, Company or any of
its Subsidiaries, to secure their respective Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets; provided that (A) no Guarantor
Subsidiary shall be required to pledge (i) the Capital Stock of any Unrestricted
Subsidiary, (ii) more than 65% of the Capital Stock of any Foreign Subsidiary or
CFC Holding Company or (iii) any other Excluded Asset and (B) Holding shall only
be required to pledge the Capital Stock of Company; 105376510



--------------------------------------------------------------------------------



 
[ex101new009.jpg]
WHEREAS, subject to Section 2.23, all of the Lenders party hereto (which include
the Requisite Lenders (as defined in the First Amended and Restated Credit
Agreement) and all Lenders party thereto other than Lenders that are having
their commitments thereunder terminated and loans thereunder repaid on the
Amendment and Restatement Effective Date) have agreed to amend and restate the
First Amended and Restated Credit Agreement on and subject to the terms and
conditions set forth herein; and WHEREAS, the parties hereto intend that, except
with respect to Original Obligations that are repaid with the advance of the
Term Loans and Revolving Loans on the Amendment and Restatement Effective Date
as contemplated hereby, (a) the Original Obligations shall continue to exist
under this Agreement on the terms set forth herein, (b) the Loans under the
First Amended and Restated Credit Agreement outstanding as of the Amendment and
Restatement Effective Date shall be Loans under and as defined in this Agreement
on the terms set forth herein, (c) any Revolving Commitments and Letters of
Credit outstanding under the First Amended and Restated Credit Agreement as of
the Amendment and Restatement Effective Date shall be Letters of Credit and
Revolving Commitments, as applicable, under and as defined in this Agreement on
the terms set forth herein and (d) the Collateral and the Credit Documents shall
continue to secure, guarantee, support and otherwise benefit the Original
Obligations as well as the other Obligations of the Company and the other Credit
Parties under this Agreement and the other Credit Documents; NOW, THEREFORE, in
consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree to amend and restate the First
Amended and Restated Credit Agreement as follows: SECTION 1. DEFINITIONS AND
INTERPRETATION 1.1 Definitions. The following terms used herein, including in
the preamble, recitals, exhibits and schedules hereto, shall have the following
meanings: “2022 Senior Notes” means Holding’s Senior Notes due 2022 identified
on Schedule 6.1, any exchange notes issued in exchange therefor, in each case
pursuant to their respective Indentures, also identified on Schedule 6.1. “2022
Senior Notes Documents” means the 2022 Senior Notes, the Indentures identified
on Schedule 6.1 and all other documents executed and delivered with respect to
the 2022 Senior Notes or the Indentures identified on Schedule 6.1. “2024 Senior
Notes” means Holding’s Senior Notes due 2024 identified on Schedule 6.1, any
exchange notes issued in exchange therefor, in each case pursuant to their
respective Indentures, also identified on Schedule 6.1. “2024 Senior Notes
Documents” means the 2024 Senior Notes, the Indentures identified on Schedule
6.1 and all other documents executed and delivered with respect to the 2024
Senior Notes or the Indentures identified on Schedule 6.1. -2- 105376510



--------------------------------------------------------------------------------



 
[ex101new010.jpg]
“2025 Senior Notes” means Holding’s Senior Notes due 2025 identified on Schedule
6.1, any exchange notes issued in exchange therefor, in each case pursuant to
their respective Indentures, also identified on Schedule 6.1. “2025 Senior Notes
Documents” means the 2025 Senior Notes, the Indentures identified on Schedule
6.1 and all other documents executed and delivered with respect to the 2025
Senior Notes or the Indentures identified on Schedule 6.1. “Account” has the
meaning assigned to such term in the UCC. “Acquired EBITDA” means, with respect
to any Acquired Entity or Business for any period, the amount for such period of
Consolidated Adjusted EBITDA of such Acquired Entity or Business (determined as
if references to Company and the Restricted Subsidiaries in the definition of
Consolidated Adjusted EBITDA were references to such Acquired Entity or Business
and its Subsidiaries), all as determined on a consolidated basis for such
Acquired Entity or Business. “Acquired Entity or Business” has the meaning set
forth in the definition of the term “Consolidated Adjusted EBITDA”. “Act” as
defined in Section 4.20. “Additional Revolving Commitment” as defined in Section
2.24(a). “Additional Revolving Lender” as defined in Section 2.24(a).
“Additional Revolving Loan” as defined in Section 2.24(c). “Additional Term
Loan” as defined in Section 2.24(b). “Additional Term Loan Commitment” as
defined in Section 2.24(a). “Additional Term Loan Exposure” means, with respect
to any Lender as of any date of determination, the outstanding principal amount
of the Additional Term Loans of such Lender for a Series. “Additional Term Loan
Lender” as defined in Section 2.24(a). “Additional Term Loan Maturity Date”
means the date that Additional Term Loans of a Series shall become due and
payable in full hereunder, as specified in the applicable Joinder Agreement,
including by acceleration or otherwise. “Administrative Agent” as defined in the
preamble hereto. “Adverse Proceeding” means any action, suit, proceeding
(whether administrative, judicial or otherwise), governmental investigation or
arbitration at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of an Authorized Officer of Company or any of its -3- 105376510



--------------------------------------------------------------------------------



 
[ex101new011.jpg]
Subsidiaries, threatened against or affecting Company or any of its Subsidiaries
or any property of Company or any of its Subsidiaries. “Affected Lender” as
defined in Section 2.18(b). “Affected Loans” as defined in Section 2.18(b).
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. “Agent” means each of Administrative Agent, Collateral
Agent, Co-Syndication Agents and Co-Documentation Agents. “Aggregatable
Restricted Subsidiaries” means two (2) or more Restricted Subsidiaries (i) which
for the most recent Fiscal Year individually accounted for less than 5.00%, but
collectively accounted for more than 15.00%, of the Consolidated Adjusted EBITDA
of Company and its Restricted Subsidiaries, or (ii) which as at the end of the
most recent Fiscal Year, individually owned less than 5.00%, but collectively
owned more than 15.00%, of the Total Tangible Assets of Company and its
Restricted Subsidiaries. “Aggregate Amounts Due” as defined in Section 2.17.
“Aggregate Payments” as defined in Section 7.2. “Agreement” means this Second
Amended and Restated Credit and Guaranty Agreement, dated as of August 21, 2018,
as it may be amended, restated, supplemented or otherwise modified from time to
time. “Alternative Currency” means Euros, Pounds Sterling, Canadian Dollars and
each other currency (other than Dollars) that is approved in accordance with
Section 1.5. “Alternative Currency Equivalent” means, at any time, with respect
to any amount denominated in Dollars, the equivalent amount thereof in the
applicable Alternative Currency as determined by Administrative Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars. “Alternative Currency Letter
of Credit Outstandings” means the Dollar Equivalent of the stated amount of all
outstanding Letter of Credit in respect of Letters of Credit denominated in an
Alternative Currency. “Alternative Currency Loan” means a Loan denominated in an
Alternative Currency. “Amended Mortgage” as defined in Section 3.1(m). -4-
105376510



--------------------------------------------------------------------------------



 
[ex101new012.jpg]
“Amendment and Restatement Effective Date” means August 21, 2018. “Anti-Money
Laundering Laws” means the Act, the Money Laundering Control Act of 1986, the
Bank Secrecy Act, and the rules and regulations promulgated thereunder, and
corresponding laws of the jurisdictions in which the Company or any of its
Restricted Subsidiaries operates. “Applicable Margin” means a percentage per
annum, determined by reference to the Leverage Ratio in effect from time to time
as set forth in the Pricing Grid. “Applicable Time” means, with respect to any
borrowings and payments in any Alternative Currency, the local time in the place
of settlement for such Alternative Currency as may be reasonably determined by
Administrative Agent or the applicable Issuing Bank, as the case may be, to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment. “Asset Sale” means a sale, lease or
sub-lease (as lessor or sublessor), sale and leaseback, assignment, conveyance,
transfer or other disposition to, or any exchange of property with, any Person
(other than Company or any Guarantor Subsidiary), in one transaction or a series
of transactions, of all or any part of Company’s or any of its Restricted
Subsidiaries’ businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible (other than Cash), whether
now owned or hereafter acquired, including, without limitation, the Capital
Stock of any of Company’s Restricted Subsidiaries, other than (i) inventory (or
other assets) sold or leased in the ordinary course of business, (excluding any
such sales by operations or divisions discontinued), and (ii) Excluded Asset
Sales. “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by
Administrative Agent and Company. “Assignment Effective Date” as defined in
Section 10.6(d)(i). “Authorized Officer” means, as applied to any Person, any
individual holding the position of chief executive officer, general counsel,
chief financial officer, chief accounting officer or treasurer or any other
officer or employee of the applicable Person designated in or pursuant to an
agreement between such Person and the Administrative Agent. “Available Amount”
means, at any time, an amount determined on a cumulative basis equal to the sum
of, without duplication: (a) an aggregate amount equal to $50,000,000, plus (b)
an amount (not less than zero) equal to: (i) the Excess Cash Flow Amount at such
time, plus -5- 105376510



--------------------------------------------------------------------------------



 
[ex101new013.jpg]
(ii) to the extent not already included or reflected in the Excess Cash Flow
Amount, the cumulative amount of cash and Cash Equivalent proceeds from Holding
Capital Contribution, plus (iii) to the extent not already included or reflected
in the Excess Cash Flow Amount, in the event any Unrestricted Subsidiary has
been re-designated as a Restricted Subsidiary or has been merged, consolidated
or amalgamated with or into, or transfers or conveys its assets to, or is
liquidated into, Company or a Restricted Subsidiary of Company, the fair market
value (as determined by an Authorized Officer of Company) of the Investments
consisting of cash and Cash Equivalents of Company and its Restricted
Subsidiaries in such Unrestricted Subsidiary at the time of such re- designation
(but not in excess of the original principal amount of the Investment in such
Unrestricted Subsidiary immediately prior to such re-designation), combination
or transfer (or of the assets transferred or conveyed, as applicable), in each
case to the extent such Investments correspond to the designation of a
Subsidiary as an Unrestricted Subsidiary pursuant to Section 5.14 and were
originally made using the Available Amount pursuant to Section 6.6(u), plus (iv)
any Declined Proceeds, plus (v) an amount equal to the net reduction in
Investments made pursuant to Section 6.6(u) (not in excess of the original
amount of such Investments) in respect of any returns in cash and Cash
Equivalents (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
Holding and its Restricted Subsidiaries from such Investments, minus (vi) any
amount of the Available Amount used to make Investments pursuant to Section
6.6(u) after the Closing Date and prior to the date of determination, minus
(vii) any amount of the Available Amount used to make Permitted Acquisitions
pursuant to Section 6.8(g) after the Closing Date and prior to the date of
determination, minus (viii) any amount of the Available Amount used to make
Restricted Junior Payments pursuant to Sections 6.4(d) after the Closing Date
and prior to the date of determination. For reference purposes, a calculation of
the Available Amount as of the Amendment and Restatement Effective Date is set
forth on Schedule 1.1(a). “Bail-In Action” means the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the -6- 105376510



--------------------------------------------------------------------------------



 
[ex101new014.jpg]
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bank of
America” as defined in the preamble hereto. “Bankruptcy Code” means Title 11 of
the United States Code entitled “Bankruptcy,” as now and hereafter in effect, or
any successor statute. “Base Rate” means, for any day, a fluctuating rate per
annum equal to the greatest of (i) the rate of interest in effect for such day
as publicly announced from time to time by Bank of America as its “prime rate,”
(ii) the Federal Funds Effective Rate in effect on such day plus ½ of 1.00% and
(iii) the Eurodollar Rate plus 1.00%; and if the Base Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. “Base Rate Loan” means
a Loan bearing interest at a rate determined by reference to the Base Rate.
“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association. “Beneficial Ownership
Regulation” means 31 C.F.R. § 1010.230. “Benefit Plan” means any of (a) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (b) a “plan” as defined in Section 4975 of the Code or (c) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan”. “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the applicable laws of, or are in fact closed in, the state where the
Administrative Agent’s Principal Office with respect to Obligations denominated
in Dollars is located and: (a) if such day relates to any interest rate settings
as to a Eurodollar Rate Loan denominated in Dollars, any fundings,
disbursements, settlements and payments in Dollars in respect of any such
Eurodollar Rate Loan, or any other dealings in Dollars to be carried out -7-
105376510



--------------------------------------------------------------------------------



 
[ex101new015.jpg]
pursuant to this Agreement in respect of any such Eurodollar Rate Loan, means
any such day that is also a London Banking Day; (b) if such day relates to any
interest rate settings as to a Eurodollar Rate Loan denominated in Euro, any
fundings, disbursements, settlements and payments in Euro in respect of any such
Eurodollar Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurodollar Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurodollar
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurodollar Rate Loan denominated in a currency other than Dollars or Euro, or
any other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency. “Canadian Dollar Denominated Loans” means each Revolving Loan
denominated in Canadian Dollars at the time of incurrence thereof. “Canadian
Dollars” and the “C$” means freely transferable lawful money of Canada
(expressed in Canadian dollars). “Capital Lease” means, as applied to any
Person, any lease of any property (whether real, personal or mixed) by that
Person as lessee that, in conformity with GAAP, is or should be accounted for as
a capital lease on the balance sheet of that Person. “Capital Stock” means any
and all shares, interests, participations or other equivalents (however
designated) of capital stock of a corporation, any and all equivalent ownership
interests in a Person (other than a corporation), including, without limitation,
partnership interests and membership interests, and any and all warrants, rights
or options to purchase or other arrangements or rights to acquire any of the
foregoing from the issuer thereof. “Cash” means money, currency or a credit
balance in any demand or Deposit Account. “Cash Collateralize” means, in respect
of an Obligation, to provide and pledge (as a first priority perfected security
interest) cash or deposit account balances in Dollars, at a location and
pursuant to documentation in form and substance satisfactory to Administrative
Agent and Issuing Banks (and “Cash Collateralization” has a corresponding
meaning). “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, as at any date of determination, (i) Dollars, Euros,
Pounds Sterling and Canadian Dollars; (ii) marketable securities (a) issued or
directly and -8- 105376510



--------------------------------------------------------------------------------



 
[ex101new016.jpg]
unconditionally guaranteed as to interest and principal by the United States
Government or (b) issued by any agency of the United States the obligations of
which are backed by the full faith and credit of the United States, in each case
maturing within one year after such date; (iii) marketable direct obligations
issued by any state of the United States of America or any political subdivision
of any such state or any public instrumentality thereof, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv)
commercial paper maturing no more than one year from the date of creation
thereof and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (v) certificates of deposit or
bankers’ acceptances maturing within one year after such date and issued or
accepted by any Lender or by any commercial bank organized under the laws of the
United States of America or any state thereof or the District of Columbia that
(a) is at least “adequately capitalized” (as defined in the regulations of its
primary Federal banking regulator) and (b) has Tier 1 capital (as defined in
such regulations) of not less than $100,000,000; (vi) shares of any money market
mutual fund that (a) has at least 95% of its assets invested continuously in the
types of investments referred to in clauses (i), (ii) and (iii) above, and (b)
has net assets of not less than $500,000,000; (vii) any repurchase agreement
having a term of thirty (30) days or less entered into with any commercial
banking institution satisfying the criteria set forth in clause (v) which is
secured by a fully perfected security interest in any obligation of the type
described in clause (i) above, (viii) securities and investments held by Foreign
Subsidiaries pursuant to the requirements of Project documents to which they are
a party, (ix) other investment-grade instruments and securities held by Foreign
Subsidiaries, (x) auction rate securities or auction rate preferred stock having
a rate reset frequency of less than ninety (90) days and having, at the time of
the acquisition thereof, a rating of at least A from S&P or from Moody’s and
(xi) in the case of Foreign Subsidiaries, Investments made in the jurisdiction
where such Foreign Subsidiaries customarily make similar Investments that are of
a type and credit quality comparable to the Investments described in the
foregoing clauses of this definition. “Cash Management Agreement” means any
agreement providing for treasury, depositary, purchasing card, e-payables or
cash management services, including in connection with any automated clearing
house transfers of funds or any similar transactions entered into by Company or
its Subsidiaries. “CFC” means a “controlled foreign corporation” within the
meaning of Section 957 of the Internal Revenue Code. “CFC Holding Company” means
(i) any direct or indirect Domestic Subsidiary that has no material assets other
than the Capital Stock of one or more CFCs and (ii) any direct or indirect
Domestic Subsidiary that has no material assets other than the Capital Stock or
Indebtedness of one or more other Domestic Subsidiaries of the type referred to
in the immediately preceding clause (i). “Change in Law” means the
effectiveness, after the date of this Agreement, of any of the following: (a)
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein -9-
105376510



--------------------------------------------------------------------------------



 
[ex101new017.jpg]
to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued. “Change of Control” means, at any time, (i) any Person other
than Holding shall acquire direct ownership, beneficially or of record, of any
voting stock of Company or (ii) any person, entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act, but excluding any
employee benefit plan of Holding and its Subsidiaries and any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan) shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
50% of the outstanding voting stock of Holding, or (iii) the majority of the
seats (other than vacant seats) on the board of directors (or similar governing
body) of Holding cease to be occupied by Persons who either (A) were members of
the board of directors of Holding on the Amendment and Restatement Effective
Date or (B) were nominated for election by the board of directors of Holding, a
majority (other than vacant seats) of whom were directors on the Amendment and
Restatement Effective Date or whose election or nomination for election was
previously approved by a majority of such directors. “Class” means, in each
case, under this Agreement as originally in effect or as amended in accordance
with the terms hereof pursuant to Section 10.5, (i) with respect to Lenders,
each of the following classes of Lenders: (a) Lenders having Term Loan Exposure,
(b) Lenders having Additional Term Loan Exposure of each Series and (c) Lenders
having Revolving Exposure (including Swing Line Lender); (ii) with respect to
Loans, each of the following classes of Loans: (a) Term Loans, (b) each Series
of Additional Term Loans and (c) Revolving Loans (including Swing Line Loans and
Additional Revolving Loans); and (iii) with respect to Commitments, each of the
following classes of Commitments: (a) Term Loan Commitments and (b) Revolving
Commitments. “Closing Date” means March 28, 2012. “Co-Documentation Agent” as
defined in the preamble hereto. “Co-Syndication Agent” as defined in the
preamble hereto. “Collateral” means, collectively, all of the real, personal and
mixed property (including Capital Stock) in which Liens are purported to be
granted pursuant to the Collateral Documents as security for the Obligations.
“Collateral Agent” as defined in the preamble hereto. “Collateral Documents”
means the Pledge and Security Agreement, the Holding Pledge Agreement, Mortgages
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to -10- 105376510



--------------------------------------------------------------------------------



 
[ex101new018.jpg]
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.
“Commitment” means any Revolving Commitment or Term Loan Commitment. “Commitment
Fee Rate” means a percentage per annum, determined by reference to Leverage
Ratio in effect from time to time as set forth in the Pricing Grid. “Commodities
Agreement” means any agreement (including each confirmation entered into
pursuant to any master agreement) providing for swaps, caps, collars, puts,
calls, floors, futures (including, without limitation, exchange traded futures),
options, spots, forwards, power purchase, tolling or sale agreements, fuel
purchase or sale agreements, emissions credit purchase or sales agreements,
power transmission agreements, fuel transportation agreements, fuel storage
agreements, netting agreements, or commercial or trading agreements, each with
respect to, or involving the purchase, transmission, distribution, sale, lease
or hedge of, any commodities, including but not limited to any energy,
generation capacity or fuel, plastics, metals or any other energy related
commodity, service or risk, price or price indices for any such commodities,
services or risks or any other similar derivative agreements, any renewable
energy credits, carbon emission credits and any other “cap and trade” related
credits, assets or attributes with an economic value and any other similar
agreements, to which Company or any of its Subsidiaries is a party. “Commodities
Obligations” means, with respect to any specified Person, the obligations of
such person under a Commodities Agreement. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and
any successor statute. “Company” as defined in the preamble hereto. “Company
Materials” as defined in Section 5.1(k). “Compliance Certificate” means a
Compliance Certificate substantially in the form of Exhibit C, with such
amendments or modifications as may be approved by Administrative Agent and
Company. “Connection Income Taxes” means Other Connection Taxes that are imposed
on or measured by net income (however denominated) or that are franchise Taxes
or branch profits Taxes. “Consolidated Adjusted Net Debt” means, as at any date
of determination, the aggregate stated balance sheet amount of (x) all
Indebtedness of the type identified in clauses (i) through (iv) of the
definition of Indebtedness of Company and its Restricted Subsidiaries (excluding
premiums and discounts) and (y) Guaranty Indebtedness, determined on a
consolidated basis in accordance with GAAP minus (i) Restricted Project Cash,
(ii) all Permitted Subordinated Indebtedness owing to Holding, and (iii) in the
event of changes to GAAP accounting for Capital Leases result in operating
leases being reclassified as Capital Leases, then -11- 105376510



--------------------------------------------------------------------------------



 
[ex101new019.jpg]
the aggregate amount of Indebtedness resulting from such reclassification. For
the avoidance of doubt, Performance Guaranties and undrawn Letters of Credit
shall not constitute Consolidated Adjusted Net Debt “Consolidated Adjusted
EBITDA” means, for any period, an amount determined for Company and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP equal
to: (a) the sum, without duplication, of the amounts for such period of (i)
Consolidated Net Income, (ii) Consolidated Interest Expense, (iii) provisions
for Taxes, (iv) total depreciation expense, (v) total amortization expense, (vi)
decreases in unbilled service receivables, (vii) minority interests, (viii)
non-Cash compensation expense from the issuance of restricted stock and stock
options, (ix) Transaction Costs and all legal, accounting and other fees and
expenses incurred, or amortization thereof, in connection with the Transactions
or any Permitted Acquisition, Investment, any debt issuance, any casualty event,
Asset Sale, recapitalization, restructuring or other disposition, or any
amendments or waivers of the Credit Documents, documentation governing other
securities, credit facilities or debt instruments (including, in each case
listed above, any amendments or other modifications thereto) and Permitted
Refinancings in connection therewith (in each case, whether or not consummated)
to the extent deducted in determining Consolidated Net Income for such period,
(x) write-offs of deferred financing expenses in connection with repayment of
any Indebtedness and any amortization thereof, (xi) extraordinary losses and
unusual or non-recurring charges, severance, relocation costs and curtailments
or modifications to pensions and post-retirement employee benefit plans, (xii)
amortization of deferred financing costs, (xiii) restructuring charges or
reserves (including restructuring costs related to acquisitions after the
Closing Date and to closure/consolidation of facilities), (xiv) the amount of
net cost savings projected by Company in good faith to be realized as a result
of specified actions determined during such period to be taken (calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions, provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken within 18
months after the date of determination, (C) no cost savings shall be added
pursuant to this clause (xiv) to the extent duplicative of any expenses or
charges relating to such cost savings that are included in clause (xiii) above
with respect to such period and (D) a certificate executed by an Authorized
Officer of Company shall be delivered to Administrative Agent stating that such
cost savings are based on reasonable estimates, information and assumptions and
that such Authorized Officer has no reason to believe that the projected cost
savings will not be achieved, (xv) (A) the Acquired EBITDA of any Person that is
designated as a Restricted Subsidiary, property, business or asset acquired by
Company or any Restricted Subsidiary during such period (but not the Acquired
EBITDA of any related Person, property, business or assets to the extent not so
acquired), to the extent not subsequently sold, transferred or otherwise
disposed during such period by Company or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), based on the actual Acquired EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) for the purposes of the definition
of the term “Permitted Acquisition” and Section 6.7, an adjustment in respect of
each Acquired Entity or Business equal to the amount of -12- 105376510



--------------------------------------------------------------------------------



 
[ex101new020.jpg]
the Pro Forma Adjustment with respect to such Acquired Entity or Business for
such period (including the portion thereof occurring prior to such acquisition)
as specified in a certificate executed by an Authorized Officer of Company and
delivered to Administrative Agent, (xvi) other non-Cash items reducing
Consolidated Net Income (excluding any such non-Cash item to the extent that it
represents an accrual or reserve for potential Cash items to be paid within the
next twelve months or amortization of a prepaid Cash item that was paid in a
prior period), and (xvii) maintenance expense incurred at client-owned
facilities that would have been capitalized under the Company’s fixed asset
policy but for the application of FASB ASC 853 – Service Concession Arrangements
that are capitalized during such period; minus (b) non-Cash items (excluding any
non-Cash item to the extent it represents the reversal of an accrual or reserve
for a potential Cash item that reduced Consolidated Adjusted EBITDA in any prior
period) plus increases in unbilled service receivables; provided that to the
extent included in Consolidated Net Income, (i) there shall be excluded in
determining Consolidated Adjusted EBITDA non-Cash currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain resulting from Hedge Agreements for currency exchange risk), (ii)
there shall be excluded in determining Consolidated Adjusted EBITDA for any
period, any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133, and (iii) for purposes of determining the Leverage
Ratio or Interest Coverage Ratio only, there shall be excluded in determining
Consolidated Adjusted EBITDA for any period the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of, closed
or classified as discontinued operations by Company or any Restricted Subsidiary
during such period (each such Person, property, business or asset so sold or
disposed of, a “Sold Entity or Business”), based on the actual Disposed EBITDA
of such Sold Entity or Business for such period (including the portion thereof
occurring prior to such sale, transfer or disposition). “Consolidated Capital
Expenditures” means, for any period, the aggregate of all expenditures of
Company and its Restricted Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“additions to plant, property and equipment” or similar items reflected in the
consolidated statement of cash flows of Company and its Restricted Subsidiaries.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of Company and its Restricted Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents. “Consolidated Current Liabilities” means, as at any
date of determination, the total liabilities of Company and its Restricted
Subsidiaries on a consolidated basis that may properly -13- 105376510



--------------------------------------------------------------------------------



 
[ex101new021.jpg]
be classified as current liabilities in conformity with GAAP, excluding the
current portion of long term debt. “Consolidated Interest Expense” means, for
any period, total interest expense (including that portion attributable to
Capital Leases in accordance with GAAP and capitalized interest) of Company and
its Restricted Subsidiaries on a consolidated basis with respect to all
outstanding Indebtedness of Company and its Restricted Subsidiaries (including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under Hedge Agreements) plus the amount of any
Restricted Junior Payments paid by Company to Holding pursuant to Section
6.4(c)(i), but excluding (to the extent otherwise included), however, (v)
interest expense in respect of Permitted Subordinated Indebtedness owing to
Holding, (w) interest that is capitalized in connection with construction
financing, (x) all Transaction Costs, (y) (i) any write-offs of deferred
financing expenses in connection with repayment of Indebtedness and (ii)
amortization of deferred financing costs, (z) any expensing of bridge,
commitment and other financing fees); provided that in the event of the
consummation of any Qualified Receivables Financing, “Consolidated Interest
Expense” shall be adjusted to include (without duplication) an amount equal to
the interest (or other fees in the nature of interest or discount accrued and
paid or payable in cash for such period) on such Qualified Receivables
Financing. “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of Company and its Restricted Subsidiaries on a consolidated basis for
such period taken as a single accounting period determined in conformity with
GAAP, minus, to the extent otherwise included and without duplication, (ii) (a)
any after-tax gains (or losses) attributable to Asset Sales or returned surplus
assets of any Pension Plan, (b) (to the extent not included in clause (a) above)
any net extraordinary gains or (plus) net extraordinary losses and (c) income of
any Person that is not a Restricted Subsidiary of the Company or one of the
Restricted Subsidiaries or any Person that is accounted for by the equity method
of accounting, provided that Consolidated Net Income shall be increased by the
amount of dividends or other distributions actually paid to Company or one of
the Restricted Subsidiaries by such Persons during such period in respect of the
income earned by such Persons in such period or in any prior period (to the
extent not previously included in Consolidated Net Income). In addition, to the
extent not already accounted for in the Consolidated Net Income, notwithstanding
anything to the contrary in the foregoing, Consolidated Net Income shall include
the amount of net proceeds received by Company or any Restricted Subsidiary
thereof from business interruption insurance. “Consolidated Working Capital”
means, as at any date of determination, the excess of Consolidated Current
Assets over Consolidated Current Liabilities. For purposes of determining Excess
Cash Flow for any period, any decrease or increase in Consolidated Working
Capital during such period shall exclude (a) the effect of reclassification
during such period of current assets to long term assets and current liabilities
to long term liabilities, (b) the effect of any Permitted Acquisition during
such period and (c) the designation of any Unrestricted Subsidiary as a
Restricted Subsidiary or any Restricted Subsidiary as an Unrestricted Subsidiary
during such period; provided that (i) there shall be included with respect to
any Permitted Acquisition during such period an amount (which may be a negative
number) by which the Consolidated Working Capital acquired in such Permitted
Acquisition as at the time of such acquisition exceeds (or is less than)
Consolidated Working Capital at the end of such period and (ii) there shall be
included -14- 105376510



--------------------------------------------------------------------------------



 
[ex101new022.jpg]
with respect to any Unrestricted Subsidiary that is designated as a Restricted
Subsidiary or any Restricted Subsidiary that is designated as an Unrestricted
Subsidiary during such period an amount (which may be a negative number) by
which the Consolidated Working Capital gained in such designation as at the time
of such designation exceeds (or is less than) Consolidated Working Capital at
the end of such period. “Contractual Obligation” means, as applied to any
Person, any provision of any Security issued by that Person or of any indenture,
mortgage, deed of trust, contract, undertaking, agreement or other instrument to
which that Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject. “Contributing Guarantors” as
defined in Section 7.2. “Conversion/Continuation Date” means the effective date
of a continuation or conversion, as the case may be, as set forth in the
applicable Conversion/Continuation Notice. “Conversion/Continuation Notice”
means a Conversion/Continuation Notice substantially in the form of Exhibit A-2.
“Convertible Debentures” means any senior convertible debentures issued by
Holding after the Amendment and Restatement Effective Date. “Counterpart
Agreement” means a Counterpart Agreement substantially in the form of Exhibit H
delivered by a Subsidiary of Company pursuant to Section 5.9. “Counterparty
Account” means any Deposit Account, Securities Account or commodities account
(and all cash, Cash Equivalents and other securities or investments
substantially comparable to Cash Equivalents therein) pledged to or deposited
with Company or any Restricted Subsidiary as cash collateral posted or deposited
by a third party contract counterparty that is not an Affiliate of the Company
(including a counterparty in respect of Commodities Obligations) to or for the
benefit of Company or any Restricted Subsidiary, in each case, only for so long
as such account (and amounts therein) represents a security interest (including
as a result of an escrow arrangement) in favor (and not an ownership interest in
the amounts therein) of Company or the applicable Restricted Subsidiary.
“Counterparty Cash” as defined in the definition of “Excluded Assets”. “Crédit
Agricole” as defined in the preamble hereto. “Credit Date” means the date of a
Credit Extension. “Credit Document” means any of this Agreement, the Notes, if
any, the Intercompany Subordination Agreement, the Collateral Documents, any
Letter of Credit Applications or reimbursement agreements or other documents or
certificates requested by an Issuing Bank executed by Company in favor of an
Issuing Bank relating to Letters of Credit, and all other certificates,
instruments or agreements executed and delivered by a Credit Party for the
benefit of any Agent, any Issuing Bank or any Lender in connection herewith.
-15- 105376510



--------------------------------------------------------------------------------



 
[ex101new023.jpg]
“Credit Extension” means and includes the making (but not the conversion or
continuation) of a Loan and the issuance, amendment, extension or renewal of a
Letter of Credit. “Credit Party” means Company and each Guarantor. “Currency
Agreement” means any foreign exchange contract, currency swap agreement, futures
contract, option contract, synthetic cap or other similar agreement or
arrangement, each of which is for the purpose of hedging the foreign currency
risk associated with Company’s and its Subsidiaries’ operations and not for
speculative purposes. “Debtor Relief Laws” means the Bankruptcy Code, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. “Declined Proceeds” as defined in
Section 2.14(h). “Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default. “Defaulting Lender”
means, subject to Section 2.22(b), any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two (2) Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies
Administrative Agent and Company in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Administrative Agent, any Issuing Bank, Swing Line Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swing Line Loans) within two (2)
Business Days of the date when due, (b) has notified Company, Administrative
Agent, any Issuing Bank or Swing Line Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by Administrative
Agent or Company, to confirm in writing to Administrative Agent and Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by Administrative Agent and Company),
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof -16- 105376510



--------------------------------------------------------------------------------



 
[ex101new024.jpg]
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by Administrative Agent that
a Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.22(b)) as of the date established therefor by
Administrative Agent in a written notice of such determination, which shall be
delivered by Administrative Agent to Company, each Issuing Bank, Swing Line
Lender and each other Lender promptly following such determination. “Default
Rate” means (a) when used with respect to Obligations other than Letter of
Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans of the relevant Type of
Loan plus (iii) 2.00% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin applicable to the relevant Type
of Loan) otherwise applicable to such Loan plus 2.00% per annum, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin that applies to the applicable Revolving Loans that are Eurodollar Rate
Loans plus 2.00% per annum. “Deposit Account” means a demand, time, savings,
passbook or like account with a bank, savings and loan association, credit union
or like organization, other than an account evidenced by a negotiable
certificate of deposit. “Designated Jurisdiction” means any country or territory
that is the subject of country- wide or territory-wide Sanctions broadly
prohibiting dealings with or in such country or territory. “Designated Non-Cash
Consideration” means the amount of any non-cash consideration received by
Company or any of its Restricted Subsidiaries in connection with an Asset Sale
that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of an Authorized Officer of the Company, setting forth the basis of
such valuation, less the amount of cash received in connection with any
subsequent sale of such Designated Non-Cash Consideration. “Development Stage”
means, with respect to any Excluded Project Subsidiary the period prior to the
first anniversary of the date of commencement of its commercial operations of a
Project, as indicated on a certificate executed by an Authorized Officer of
Company. “Development Subsidiary” means, solely for the purpose of excluding
such Subsidiary from Company’s obligation to comply with Section 5.9 with
respect to such Subsidiary, a Restricted Subsidiary established by Company or
any of its Restricted Subsidiaries for the sole purpose of bidding on a
prospective Project; provided that (i) any equity Investment in such Subsidiary
by Company or another Subsidiary of Company in aggregate when taken together
with all other equity Investments in Development Subsidiaries shall not exceed
$10,000,000 at any one time outstanding; (ii) such Subsidiary shall have no
assets other than Cash pursuant to clause (i) of this definition and
intercompany Indebtedness permitted hereunder and the -17- 105376510



--------------------------------------------------------------------------------



 
[ex101new025.jpg]
agreements to which it is party and which are entered into in the ordinary
course of business and are necessary for it to develop or bid on prospective
Projects and (iii) such Subsidiary’s sole business shall be limited to those
actions necessary to develop or bid on prospective Projects. At such time, if
any, as such Subsidiary shall incur any Indebtedness (other than intercompany
Indebtedness permitted hereunder), grant any Liens or make any Investment or
Restricted Junior Payment or carry on any activity other than that expressly
permitted by sub-clause (iii) above, such Subsidiary shall cease to be a
Development Subsidiary. “Disposed EBITDA” means, with respect to any Sold Entity
or Business for any period, the amount for such period of Consolidated Adjusted
EBITDA of such Sold Entity or Business (determined as if references to Company
and the Restricted Subsidiaries in the definition of Consolidated Adjusted
EBITDA were references to such Sold Entity or Business and its Restricted
Subsidiaries), all as determined on a consolidated basis for such Sold Entity or
Business. “Disqualified Lender” means, on any date, (a) any Person that has been
specified in writing (with reference to such Person’s legal name) by Company to
the Administrative Agent and the Lead Arrangers on or prior to the Amendment and
Restatement Effective Date as being a Disqualified Lender, (b) any Person that
is a competitor of the Company and its Subsidiaries that has been specified in
writing (with reference to such Person’s legal name) by Company to the
Administrative Agent from time to time as being a Disqualified Lender
(specifying such Person by legal name) not less than five (5) Business Days
prior to such date and (c) in the case of each of clauses (a) and (b), any
Affiliate of any such Person that is either (i) identified in writing (with
reference to such Person’s legal name) by Company to the Administrative Agent
from time to time not less than five (5) Business Days prior to such date or
(ii) clearly identifiable on the basis of such Affiliate’s name; provided that
“Disqualified Lender” shall exclude (A) any Person that the Company has
designated as no longer being a “Disqualified Lender” by written notice
delivered to the Administrative Agent from time to time and (B) any Person that
is a bona fide Fund). “Dollar Equivalent” means, at any time, (a) with respect
to any amount denominated in Dollars, such amount, and (b) with respect to any
amount denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Administrative Agent or the Issuing Bank, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency. “Dollars” and the sign “$” mean the lawful money of the United States
of America. “Domestic Subsidiary” means any Restricted Subsidiary of Company
organized under the laws of the United States of America, any State thereof or
the District of Columbia other than any such Subsidiary that is a CFC Holding
Company. “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established -18- 105376510



--------------------------------------------------------------------------------



 
[ex101new026.jpg]
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent. “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, Norway and the United Kingdom. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “Eligible Assignee” means (i) any Lender, any Affiliate
of any Lender and any Related Fund (any two or more Related Funds being treated
as a single Eligible Assignee for purposes of Section 10.6), and (ii) any other
Person that meets the requirements to be an assignee under Section 10.6(c) and
(d)(i) (subject to such consents, if any, as may be required under Sections
10.6(c)(i), (ii) or (iii)), provided that no natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), Defaulting Lender nor the Company, Holding or any
Affiliate of Company or Holding shall be an Eligible Assignee. For the avoidance
of doubt, any Disqualified Lender is subject to Section 10.6(i). “Employee
Benefit Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA which is or was sponsored, maintained or contributed to by, or required to
be contributed to by, Company or any of its Subsidiaries. “EMU” means the
Economic and Monetary Union as contemplated in the EU Treaty. “EMU Legislation”
means the legislative measures of the EMU for the introduction of, changeover
to, or operation of the Euro in one or more member states. “Engagement Letter”
means the Engagement Letter, dated May 9, 2018, by and between Company and
MLPFS. “Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive, by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law; (ii)
in connection with any Release or threatened Release of Hazardous Material; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health (due to exposure to any Hazardous Material), natural resources or the
environment. “Environmental Laws” means any and all current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
laws (including common law), ordinances, orders, decrees, rules, regulations, or
judgments relating to (i) environmental matters, including those relating to
pollution or any Release or threatened Release of Hazardous Materials; (ii) the
generation, use, storage, transportation, treatment, processing, removal,
remediation or disposal of Hazardous Materials; or (iii) occupational safety and
health(due to exposure to any Hazardous Material, in any manner applicable to
Company or any of its Subsidiaries or any Facility. -19- 105376510



--------------------------------------------------------------------------------



 
[ex101new027.jpg]
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Company or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
environment or (e) any written contract, agreement or consent order or decree
pursuant to which liability is assumed or imposed with respect to any of the
foregoing. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder. “ERISA Affiliate”
means, as applied to any Person, (i) any corporation which is a member of a
controlled group of corporations within the meaning of Section 414(b) of the
Internal Revenue Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the
Internal Revenue Code of which that Person is a member; and (iii) any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Internal Revenue Code of which that Person, any corporation described in clause
(i) above or any trade or business described in clause (ii) above is a member.
Any former ERISA Affiliate of Company or any of its Subsidiaries shall continue
to be considered an ERISA Affiliate of Company or any such Subsidiary within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of Company or such Subsidiary and with respect to liabilities arising
after such period for which Company or such Subsidiary could be liable under the
Internal Revenue Code or ERISA. “ERISA Event” means (i) a “reportable event”
within the meaning of Section 4043 of ERISA and the regulations issued
thereunder with respect to any Pension Plan (excluding those for which the
provision for 30-day notice to the PBGC has been waived by regulation); (ii) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code or Section 302 of ERISA with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA) or the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (iii) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (iv) the
withdrawal by Company, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Company, any of
its Subsidiaries or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate
any Pension Plan, or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability on
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (vii) the withdrawal of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of -20-
105376510



--------------------------------------------------------------------------------



 
[ex101new028.jpg]
ERISA) from any Multiemployer Plan, if there is any potential material liability
therefor, or the receipt by Company, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is
insolvent pursuant to Section 4245 of ERISA, or that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an
act or omission which could give rise to the imposition on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Company, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan (or any other Employee Benefit Plan) to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code;
(xi) the imposition of a Lien pursuant to Section 430(k) of the Internal Revenue
Code or pursuant to ERISA with respect to any Pension Plan; or (xii) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “EU Treaty” means the Treaty on European Union. “Euro” means the single
currency of the Participating Member States introduced in accordance with the
provisions of Article 109(i)4 of the EU Treaty. “Euro Denominated Loan” means
each Loan denominated in Euros. “Eurodollar Rate” means (a) with respect to any
Credit Extension: (i) denominated in a LIBOR Quoted Currency, the LIBOR Screen
Rate at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; (ii) denominated in Canadian dollars, the rate per annum
equal to the Canadian Dealer Offered Rate (“CDOR”) or a comparable or successor
rate, which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page or other applicable screen page the
Administrative Agent designates to determine CDOR (or such other commercially
available source providing such quotations as may be reasonably designated by
the Administrative Agent from time to time)) at or -21- 105376510



--------------------------------------------------------------------------------



 
[ex101new029.jpg]
about 10:00 a.m. (Toronto, Ontario time) on the Interest Rate Determination Date
with a term equivalent to such Interest Period; or (iii) denominated in any
other Non-LIBOR Quoted Currency, the rate per annum as reasonably designated
with respect to such Alternative Currency at the time such Alternative Currency
is approved by the Administrative Agent and the Revolving Lenders pursuant to
Section 1.5(a)); and (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two Business Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day; provided that to
the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied reasonably in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent. If the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement. “Eurodollar Rate Loan” means a Loan bearing
interest at a rate determined by reference to the Eurodollar Rate. Eurodollar
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Eurodollar Rate Loans.
“Event of Default” means each of the conditions or events set forth in Section
8.1. “Excess Cash Flow” means, for any period, an amount equal to: (a) the sum,
without duplication, of: (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income (excluding any such non-Cash item to
the extent that it represents an accrual or reserve for potential Cash items to
be paid within the next twelve months or amortization of a prepaid Cash item
that was paid in a prior period), (iii) decreases in Consolidated Working
Capital and long-term account receivables for such period (other than such
decreases arising from acquisitions by Company and the Restricted Subsidiaries
completed during such period), (iv) an amount equal to the aggregate net
non-cash loss on Asset Sales by Company and the Restricted Subsidiaries during
such period to the extent deducted in arriving at such Consolidated Net Income,
-22- 105376510



--------------------------------------------------------------------------------



 
[ex101new030.jpg]
(v) an amount equal to the loss, if any, of any Person accrued prior to the date
it becomes a Restricted Subsidiary of Company or is merged into or consolidated
with Company or any of its Restricted Subsidiaries or that Person’s assets are
acquired by Company or any of its Restricted Subsidiaries during such period to
the extent deducted in arriving at such Consolidated Net Income, (vi) an amount
equal to the repayments, interest, returns, profits, distributions, income and
similar amounts actually received in cash from any Joint Venture in which
Company or any of its Restricted Subsidiaries owns a minority interest or from
any Unrestricted Subsidiary, and (vii) an amount equal to minority interest
expense during such period, minus (b) the sum, without duplication, of: (i) an
amount equal to the amount of all non-cash credits included in arriving at such
Consolidated Net Income and extraordinary cash charges included, (ii) without
duplication of amounts deducted pursuant to clause (xi) below in prior Fiscal
Years, the amount of Consolidated Capital Expenditures made in cash or accrued
during such period, except to the extent that such Consolidated Capital
Expenditures were financed with the proceeds of Indebtedness of Company or the
Restricted Subsidiaries, (iii) the aggregate amount of all principal payments of
Indebtedness of Company and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capital Leases and (B) the amount
of any mandatory prepayment of Term Loans pursuant to Section 2.14(a) to the
extent required due to an Asset Sale that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (X) all other prepayments of Term Loans and (Y) all prepayments of
Revolving Loans and Swing Line Loans) made during such period (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of Company or the Restricted
Subsidiaries, (iv) any amount equal to the aggregate net non-cash gain on Asset
Sales by Company and the Restricted Subsidiaries during such period to the
extent included in arriving at such Consolidated Net Income, (v) increases in
Consolidated Working Capital and long-term account receivables for such period
(other than any such increases arising from acquisitions by Company and the
Restricted Subsidiaries during such period), (vi) cash payments by Company and
the Restricted Subsidiaries during such period in respect of long-term
liabilities of Company and the Restricted Subsidiaries other than Indebtedness,
-23- 105376510



--------------------------------------------------------------------------------



 
[ex101new031.jpg]
(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior Fiscal Years, the amount of Investments and acquisitions made during such
period pursuant to Section 6.6 (other than Section 6.6(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of Company and the Restricted Subsidiaries, (viii) the amount of Restricted
Junior Payments paid during such period pursuant to Section 6.4(a), 6.4(b),
6.4(c) or 6.4(d) to the extent such Restricted Junior Payments were financed
with internally generated cash flow of Company and the Restricted Subsidiaries,
(ix) the aggregate amount of expenditures actually made by Company and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, (x) the aggregate amount of any premium, make-whole
or penalty payments actually paid in cash by Company and the Restricted
Subsidiaries during such period that are required to be made in connection with
any prepayment of Indebtedness, (xi) without duplication of amounts deducted
from Excess Cash Flow in prior periods, the aggregate consideration required to
be paid in cash by Company or any of the Restricted Subsidiaries pursuant to
binding contracts (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions or Consolidated Capital
Expenditures to be consummated or made during the period of four consecutive
Fiscal Quarters of Company following the end of such period, provided that to
the extent the aggregate amount of internally generated cash actually utilized
to finance such Permitted Acquisitions during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive Fiscal Quarters, (xii) the amount of cash Taxes
paid in such period to the extent they exceed the amount of Tax expense deducted
in determining Consolidated Net Income for such period, (xiii) all amounts paid
in respect of Transaction Costs and fees, costs and expenses in connection with
the Transactions, any Permitted Acquisitions, Investments, Asset Sales or other
dispositions (whether or not consummated), (xiv) an amount equal to the income,
if any, of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Company or is merged into or consolidated with Company or any of
its Restricted Subsidiaries or that Person’s assets are acquired by Company or
any of its Restricted Subsidiaries during such period to the extent included in
arriving at such Consolidated Net Income; and (xv) cash payments to minority
interests in Subsidiaries. -24- 105376510



--------------------------------------------------------------------------------



 
[ex101new032.jpg]
“Excess Cash Flow Amount” means, at any date of determination, an amount equal
to the sum of the amounts of Excess Cash Flow for all Excess Cash Flow Periods
ending on or prior to the date of determination. “Excess Cash Flow Period” means
each Fiscal Year of Company beginning with the Fiscal Year ending December 31,
2012. “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute. “Excluded Asset Sales” means the
collective reference to (i) any sale or discount, in each case without recourse,
of notes or accounts receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof or to resolve
disputes that occur in the ordinary course of business, (ii) any exchange of
specific items of property between Company and any of its Subsidiaries or among
any Subsidiaries of Company, so long as the purpose of each such exchange is to
acquire replacement items of property which are the functional equivalent of the
item of property so exchanged, (iii) disposals of obsolete, worn out or surplus
property in the ordinary course of business, including, without limitation,
intellectual property, (iv) the sale, lease, license, transfer or other
disposition of equipment, materials and other tangible assets by Company or any
Subsidiary of Company to any Subsidiary of Company; provided, however, that the
aggregate fair market value of all such equipment, materials and other tangible
assets sold, leased, licensed, transferred or otherwise disposed of pursuant to
this clause (iv) does not exceed $30,000,000 in the aggregate since the
Amendment and Restatement Effective Date, (v) sales of other assets for
aggregate consideration of less than $5,000,000 per Fiscal Year with respect to
any transaction or series of related transactions and less than $10,000,000 per
Fiscal Year in the aggregate, (vi) any license or sublicense (other than an
exclusive license) of intellectual property owned by Company or its Subsidiaries
in the ordinary course of business, (vii) the liquidation or otherwise
disposition of Cash Equivalents in the ordinary course of business, (viii) a
sale, assignment or other transfer of Receivables Assets, or participations
therein, and related assets by a Receivables Subsidiary in a Qualified
Receivables Financing and (ix) a sale, assignment or other transfer of
Receivables Assets, or participations therein, and related assets (a) to a
Receivables Subsidiary in a Qualified Receivables Financing or (b) to any other
Person in a Qualified Receivables Financing. “Excluded Assets” means (i) any
fee-owned Real Estate Asset not constituting a Material Real Estate Asset and
all Real Estate Assets constituting leaseholds, (ii) (a) any vehicles and other
assets subject to certificates of title and (b) any letter of credit rights and
any commercial tort claims, (iii) any assets the grant of a Lien in respect of
which is prohibited by law or contract (but only to the extent that such
prohibition was not created in contemplation hereof), requires third party or
governmental consents or results in material adverse tax or regulatory
consequences (as determined in good faith by Company), (iv) any Margin Stock and
any Capital Stock of any Unrestricted Subsidiary, (v) Capital Stock of any
Affiliate of a Credit Party to the extent such pledge would result in additional
financial reporting requirements under Rule 3-16 under Regulation S-X, but only
to the extent necessary for such Grantor not to be subject to such reporting
requirements, (vi) any assets where the cost of obtaining a security interest
in, or perfection of, such assets exceeds the practical benefit to the Secured
Parties afforded thereby (as reasonably determined in writing and in good faith
by Company and -25- 105376510



--------------------------------------------------------------------------------



 
[ex101new033.jpg]
Administrative Agent), (vii) any intellectual property if the grant of a
security interest therein shall constitute or result in the abandonment,
invalidation or rendering unenforceable any right, title or interest therein,
including U.S. intent-to-use trademark application prior to the filing and
acceptance of a statement of use or affidavit of use in connection therewith,
(viii) licenses and any other property and assets the pledge of which would
require Governmental Authorization, (ix) the Capital Stock of any Non-Guarantor
Subsidiary to the extent that a pledge of, or granting of a security interest
in, such Capital Stock would result in material adverse tax consequences to
Holding and its Restricted Subsidiaries as reasonably determined in good faith
by Company and the Administrative Agent; provided that such Capital Stock shall
no longer constitute an “Excluded Asset” at the time any such material adverse
tax consequences cease to exist or apply, (x) except to the extent a security
interest can be perfected by filing a financing statement under the UCC of any
relevant jurisdiction or is perfected as a result of assets held therein
constituting proceeds of Collateral, deposit accounts, securities accounts,
commodities accounts and any other assets requiring perfection through control
agreements or perfection by “control” (other than Pledged Equity Interests,
Pledged Debt, Instruments or Chattel Paper (each as defined in the Pledge and
Security Agreement), (xi) (w) payroll and other employee wage and benefit
accounts, (x) tax accounts, including, without limitation, sales tax accounts,
(y) escrow accounts, and (z) fiduciary or trust accounts and, in the case of
clauses (w) through (z), the funds or other property held in or maintained in
any such account except to the extent constituting proceeds of Collateral, (xii)
any rights under any lease, instrument, contract or agreement of any Credit
Party to the extent that the granting of a security interest therein would,
under the express terms of such lease, instrument, contract or agreement, (I) be
prohibited or restricted or (II) result in a breach of the terms of, constitute
a default under or result in a termination of any such lease, instrument,
contract or agreement governing such right, unless (x) such prohibition or
restriction is not enforceable or is otherwise ineffective under applicable law
(including the UCC) or (y) consent to such security interest has been obtained
from any applicable third party; provided that (1) this clause (xii) shall not
affect, limit, restrict or impair the grant by any Credit Party of a security
interest in any corresponding Account or any corresponding money or other
amounts due and payable to any Credit Party or to become due and payable to any
Credit Party under any such lease, instrument, contract or agreement unless such
security interest in such corresponding Account, money or other amount due and
payable is also specifically prohibited or restricted by the terms of such
lease, instrument, contract or other agreement or such security interest in such
corresponding Account, money or other amount due and payable would expressly
constitute a default under or would expressly grant a party a termination right
under any such lease, instrument, contract or agreement governing such right
unless, in each case, (x) such prohibition is not enforceable or is otherwise
ineffective under applicable law (including the UCC) or (y) consent to such
security interest has been obtained from any applicable third party; and (2) all
security interests granted herein shall immediately and automatically attach to
and the term “Collateral” shall immediately and automatically include the rights
under any such lease, instrument, contract or agreement and in any corresponding
Account, money, or other amounts due and payable to any Credit Party at such
time as such prohibition, restriction, event of default or termination right
terminates or is waived or consent to such security interest has been obtained
from any applicable third party, (xiii) any assets of any Credit Party financed
by purchase money Indebtedness or Capital Leases permitted pursuant to Section
6.1 of this Agreement, but only to the extent that the documentation governing
such Indebtedness (or any Permitted Lien securing such Indebtedness) validly
prohibits, pursuant to a contractual requirement permitted by Section -26-
105376510



--------------------------------------------------------------------------------



 
[ex101new034.jpg]
6.3 of this Agreement, the creation by such Credit Party of a security interest
or Lien thereon or requires the consent of any Person, other than the Company
and its Affiliates, as a condition to the creation of any other security
interest or Lien on such property or if such contract or other agreement would
be breached or give any party (other than a Credit Party or an Affiliate of a
Credit Party) the right to terminate it as a result of creation of such security
interest or Lien, (xiv) any Counterparty Account, and any cash, Cash Equivalents
and/or other securities or investments substantially comparable to Cash
Equivalents, and other funds and investments held therein and the proceeds
thereof, received from a contract counterparty other than a Credit Party or an
Affiliate of a Credit Party (including a counterparty in respect of Commodities
Obligations) (collectively, the “Counterparty Cash”) but only to the extent that
any agreements governing the underlying transactions with a contract
counterparty other than a Credit Party or an Affiliate of a Credit Party
(including a counterparty in respect of Commodities Obligations) pursuant to
which any such Counterparty Cash was received provide that the pledging of, or
other granting of any Lien in, the relevant Counterparty Cash as collateral for
the Obligations of Company or a Guarantor Subsidiary under the Credit Documents
shall constitute or result in a breach, termination, default or invalidity under
any such agreement, provided, however, that such Counterparty Cash shall be an
Excluded Asset only to the extent and for so long as the consequences specified
above shall exist, and shall cease to be an Excluded Asset and shall become
subject to the security interest granted under the Collateral Documents,
immediately and automatically, at such time as such consequences shall no longer
exist; and provided, further, that any Lien the Company or any Guarantor
Subsidiary may have in any such Counterparty Cash shall not be deemed to be an
Excluded Asset under this clause (xiv) and such Lien shall follow and be treated
as part of the underlying agreement (including any Commodities Obligations), and
(xv) any asset sold pursuant to a Qualified Receivables Financing (but not the
proceeds thereof). Notwithstanding the foregoing, the Excluded Assets shall not
include the proceeds, products, substitutions or replacements of any Excluded
Assets (except to the extent that such proceeds, products, substitutions or
replacements shall themselves constitute Excluded Assets). In addition, in the
event that any Excluded Asset ceases to constitute an Excluded Asset, then
immediately upon such property ceasing to constitute Excluded Asset for any
reason, such property shall be deemed at all times from and after such date to
constitute Collateral without any further action. In addition, (i) no action
shall be required in any jurisdiction other than the jurisdiction of
organization of the relevant Credit Party to create or perfect a security
interest in assets of such Credit Party governed by the UCC (and with respect to
intellectual property, filings in the United States Patent and Trademark Office
and/or United States Copyright Office, as applicable), (ii) no action shall be
required to be taken in order to perfect assets requiring perfection through
control agreements or by “control” (including deposit accounts, other bank
accounts or securities accounts or letter of credit rights) (other than (x) the
delivery of Certificated Securities (as defined in the Pledge and Security
Agreement) required to be pledged under the Credit Documents and (y) to perfect
security interests in Guarantors organized as limited liability companies or
partnerships); provided, that no other party (including but not limited to the
Senior Representative) has taken such action to perfect such assets through
control agreements or by “control”, (iii) the Credit Parties shall not be
required to obtain any landlord waivers, estoppels or collateral access letters,
(iv) no security agreements or pledge agreements governed by any foreign law
shall be required and (v) the foregoing provisions of this definition shall not
require -27- 105376510



--------------------------------------------------------------------------------



 
[ex101new035.jpg]
the creation or perfection of pledges of or security interests in, or the
obtaining of title insurance, legal opinions or other deliverables with respect
to, particular assets of the Credit Parties, or the provision of guarantees by
any Subsidiary, if, and for so long as and to the extent that the Administrative
Agent and the Company reasonably agree in writing that the cost of creating or
perfecting such pledges or security interests in such assets, or obtaining such
title insurance, legal opinions or other deliverables in respect of such assets,
or providing such guarantees (taking into account any adverse tax consequences
to Holding and its Affiliates (including the imposition of material withholding
or other taxes)), shall be excessive in view of the benefits to be obtained by
the Lenders therefrom. “Excluded Project Subsidiary” means, at any time, any
“Excluded Project Subsidiary” as of the Amendment and Restatement Effective Date
and any Restricted Subsidiary that (i) becomes a Restricted Subsidiary of
Company after the Amendment and Restatement Effective Date or is in its
Development Stage as of the Amendment and Restatement Effective Date and is an
obligor or otherwise bound with respect to Indebtedness that constitutes Limited
Recourse Debt and that is not an obligor with respect to any other Indebtedness,
and (ii) has been designated by a certificate executed by an Authorized Officer
of Company as an Excluded Project Subsidiary dedicated to the operation of one
or more Projects that has been and is to be financed only with equity
contributions in cash and Limited Recourse Debt (and not any other
Indebtedness). The board of directors of Company or the Chief Executive Officer,
the Chief Financial Officer or the Treasurer of Company may designate any
Restricted Subsidiary that complies with the requirements above to be an
Excluded Project Subsidiary. The board of directors of Company or the Chief
Executive Officer, the Chief Financial Officer or the Treasurer of Company may
designate any Excluded Project Subsidiary to be a Restricted Subsidiary that is
not an Excluded Project Subsidiary, provided that if any existing Limited
Recourse Debt of such Excluded Project Subsidiary ceases to constitute Limited
Recourse Debt upon such designation or thereafter, such Indebtedness will be
deemed incurred at the time it ceases to be Limited Recourse Debt. “Excluded
Subsidiary” means (i) each Domestic Subsidiary of Company or of any Subsidiary
of Company for which becoming a Credit Party would constitute a violation of (a)
a Contractual Obligation existing on the Amendment and Restatement Effective
Date or, thereafter, a bona fide Contractual Obligation (the prohibition
contained in which was not entered into in contemplation of this provision), in
favor of a Person (other than Company or any of its Subsidiaries or Affiliates)
for which the required consents have not been obtained (including, without
limitation, any Excluded Project Subsidiary) or (b) applicable law (including
financial assistance, fraudulent conveyance, preference, capitalization or other
similar laws and regulations) affecting such Subsidiary, provided that any such
Subsidiary of Company or of another Subsidiary shall cease to be covered under
this clause at such time as such Subsidiary’s becoming a Credit Party would no
longer constitute a violation of such Contractual Obligation or applicable law
or regulation, whether as a result of obtaining the required consents or
otherwise, (ii) any CFC or CFC Holding Company, (iii) any direct or indirect
Subsidiary of a CFC or CFC Holding Company, (iv) each Subsidiary with respect to
which, as reasonably determined by Company in consultation with Administrative
Agent, providing such a Guaranty would result in materially adverse tax
consequences, (v) any Subsidiary with respect to which, in the reasonable -28-
105376510



--------------------------------------------------------------------------------



 
[ex101new036.jpg]
judgment of Administrative Agent and Company, as agreed in writing, the cost or
other consequences of providing a Guaranty of the Obligations shall be excessive
in view of the benefits to be obtained by the Lenders therefrom, (vi) each
Domestic Subsidiary of Company identified on Schedule 1.1(b)-1, (vii) a special
purpose securitization vehicle (or similar entity), (viii) a captive insurance
Subsidiary and (ix) in the case of any obligation under any Hedge Agreement, any
Subsidiary of the Company that is not an “Eligible Contract Participant” as
defined under the Commodity Exchange Act. The Excluded Subsidiaries, as of the
Amendment and Restatement Effective Date, by virtue of clause (i), above, are
listed on Schedule 1.1(b)-2. “Excluded Swap Obligation” means, with respect to
any Credit Party, any Swap Obligation if, and to the extent that, and only for
so long as, all or a portion of the guarantee of such Credit Party of, or the
grant by such Credit Party of a security interest to secure, as applicable, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Credit Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Credit Party and any and all guarantees of such Credit
Party’s Swap Obligations by other Credit Parties) at the time the guarantee of
such Credit Party, or a grant by such Credit Party of a security interest,
becomes or would become effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 2.23) or (ii) such Recipient changes its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.20(e) or (g)
and (d) any withholding Taxes imposed under FATCA. “Exempt Subsidiary” means any
“Exempt Subsidiary” under the First Amended and Restated Credit Agreement as of
the Amendment and Restatement Effective Date and any Domestic Subsidiary that
becomes a Restricted Subsidiary of Company after the Amendment and Restatement
Effective Date and on the date of becoming such Restricted Subsidiary (i) is not
a Wholly Owned Subsidiary; provided that any such Subsidiary shall cease to be
covered under this clause at the time such Subsidiary becomes a Wholly Owned
Subsidiary, (ii) is an Immaterial Restricted Subsidiary; provided that any such
Subsidiary shall cease to be covered under this clause at the time such
Subsidiary is no longer an Immaterial Restricted Subsidiary -29- 105376510



--------------------------------------------------------------------------------



 
[ex101new037.jpg]
and (iii) the guaranteeing of the Obligations by which would result in material
adverse tax consequences or adverse accounting consequences to Company and its
Restricted Subsidiaries as reasonably determined in good faith by Company;
provided that any such Subsidiary shall cease to be covered under this clause at
the time any such material adverse tax consequences or adverse accounting
consequences cease to exist or apply and (iv) the guaranteeing of the
Obligations by which would result in costs that are excessive in relation to the
value afforded by such guarantee (as reasonably determined by Company and
Administrative Agent). “Existing Letters of Credit” means those Letters of
Credit listed on Schedule 1.1(c) outstanding on the Amendment and Restatement
Effective Date. “Existing Mortgage” as defined in Section 3.1(m). “Expansion”
means, with respect to any Project, additions, improvements, accessions,
restorations, replacements or supplements to the existing facilities of such
Projects. “Extension Request” means a Revolving Commitment Extension Request or
a Term Loan Extension Request, as applicable. “Facility” means any real property
(including all buildings, fixtures or other improvements located thereon) now,
hereafter or heretofore owned, leased, operated or used by Company or any of its
Subsidiaries or any of their respective predecessors or Affiliates of Company,
any of its Subsidiaries, or any such predecessors. “Fair Share” as defined in
Section 7.2. “Fair Share Contribution Amount” as defined in Section 7.2. “FATCA”
means Sections 1471 through 1474 of the Internal Revenue Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code. “Federal Funds
Effective Rate” means for any day, the rate per annum (expressed, as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1.00%) equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, (i) if such
day is not a Business Day, the Federal Funds Effective Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate (rounded upwards, if necessary, to a
whole multiple of 1/100 of 1%) charged to Bank of America on such day on such
transactions as determined by Administrative Agent. -30- 105376510



--------------------------------------------------------------------------------



 
[ex101new038.jpg]
“Fee Letter” means that Fee Letter, dated as of May 9, 2018, by and between
Company and MLPFS. “First Amended and Restated Credit Agreement” as defined in
the Recitals. “First Amendment and Restatement Effective Date” means April 10,
2015. “First Priority” means, with respect to any Lien purported to be created
in any Collateral pursuant to any Collateral Document, that such Lien is the
only Lien to which such Collateral is subject, other than any Permitted Lien.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year. “Fiscal Year” means
the fiscal year of Company and its Restricted Subsidiaries ending on December 31
of each calendar year. “Foreign Subsidiary” means any Restricted Subsidiary that
is not a Domestic Subsidiary. The Foreign Subsidiaries of Company, as of the
Amendment and Restatement Effective Date, are listed on Schedule 1.1(d).
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than such L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of the
Swing Line Loans other than such Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof. “Fund” means any Person (other than a natural
Person) that is engaged or advises funds or other investment vehicles that are
engaged in making, purchasing, holding, or investing in commercial loans,
fixed-income instruments, bonds and similar extensions of credit in the ordinary
course. “Funding Guarantors” as defined in Section 7.2. “Funding Notice” means a
notice substantially in the form of Exhibit A-1 or such other form as may be
reasonably approved by Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by
Administrative Agent), completed and signed by an Authorized Officer of the
Company. “GAAP” means, subject to the limitations on the application thereof set
forth in Section 1.2, United States generally accepted accounting principles in
effect as of the date of determination thereof. “GIG Partnership Project” means
the projects identified on Schedule 6.6(g) in connection with the strategic
partnership between Holding and Green Investment Group Limited. -31- 105376510



--------------------------------------------------------------------------------



 
[ex101new039.jpg]
“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality, political subdivision or any entity or officer thereof
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government. “Governmental Authorization” means any permit, license,
authorization, plan, directive, consent order or consent decree of or from any
Governmental Authority. “Grantor” as defined in the Pledge and Security
Agreement. “Guaranteed Obligations” as defined in Section 7.1. “Guarantor” means
Holding and each Domestic Subsidiary of Company (other than each Excluded
Subsidiary, Exempt Subsidiary, Development Subsidiary and Unrestricted
Subsidiary): provided that Company may determine, in its sole discretion, to
cause any Exempt Subsidiary to become a Guarantor by causing such Subsidiary to
satisfy the requirements of Section 5.9. “Guarantor Subsidiary” means each
Guarantor other than Holding. “Guaranty” means the guaranty of each Guarantor
set forth in Section 7. “Guaranty Indebtedness” means with respect to all
Indebtedness of the type identified in clauses (i) through (iv) of the
definition of Indebtedness, to the extent such Indebtedness is owed to any
Person other than Holding or any Subsidiary of Company (x) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by Company or any of its Restricted Subsidiaries of such Indebtedness
and (y) any obligation of Company or any of its Restricted Subsidiaries the
primary purpose or intent of which is to provide assurance to an obligee with
respect to such Indebtedness that the obligation of the obligor thereof will be
paid or discharged, or any agreement relating thereto will be complied with, or
the holders thereof will be protected (in whole or in part) against loss in
respect thereof. “Hazardous Materials” means any explosive, radioactive,
hazardous or toxic chemical, material or substance, or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
prohibited, limited or regulated pursuant to any Environmental Law. “Hedge
Agreements” means all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by Company or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies, including any Commodities Agreements.
-32- 105376510



--------------------------------------------------------------------------------



 
[ex101new040.jpg]
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow. “Historical Financial Statements” means as of the
Amendment and Restatement Effective Date, (i) the audited financial statements
of Holding for Fiscal Years 2015, 2016 and 2017, the unaudited financial
statements of Company for Fiscal Year 2015, 2016 and 2017, in each case
consisting of balance sheet and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Years, and (ii) the
unaudited financial statements of Holding and Company as at the most recently
ended Fiscal Quarter (if any) ending after the date of the most recent financial
statements referenced in clause (i) hereof and more than forty-five (45) days
prior to the Amendment and Restatement Effective Date, consisting of a balance
sheet and the related consolidated statements of income, stockholders’ equity
and cash flows for the three-, six- or nine-month period, as applicable, ending
on such date. “HMT” as defined in the definition of “Sanction(s)” “Holding” as
defined in the preamble hereto. “Holding Capital Contribution” means (i) any
cash capital contribution or loan made to Company by Holding on or after the
Closing Date and (ii) in connection with any Permitted Acquisition or
Investment, any issuance by Holding of its Capital Stock as consideration in
whole or part therefor. “Holding Pledge Agreement” means the Pledge Agreement
executed by Holding in favor of the Collateral Agent on the Closing Date, as
amended, restated, supplemented or otherwise modified from time to time. “Honor
Date” as defined in Section 2.4(c)(i). “Immaterial Restricted Subsidiary” means
any Restricted Subsidiary hereafter acquired or formed which, on a consolidated
basis for Company and all of its Restricted Subsidiaries, (i) for the most
recent Fiscal Year accounted for less than 3.00% of the Consolidated Adjusted
EBITDA of Company and its Restricted Subsidiaries, or (ii) as at the end of such
Fiscal Year, had assets with a net book value of less than 3.00 % of the Total
Tangible Assets of Company and its Restricted Subsidiaries. “Impacted Loans” as
defined in Section 2.18(a)(i). “Increased Amount Date” as defined in Section
2.24(a). “Increased-Cost Lenders” as defined in Section 2.23. “Indebtedness”, as
applied to any Person, means, without duplication, (i) all indebtedness for
borrowed money; (ii) that portion of obligations with respect to Capital Leases
that is properly classified as a liability on a balance sheet in conformity with
GAAP; (iii) notes -33- 105376510



--------------------------------------------------------------------------------



 
[ex101new041.jpg]
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money; (iv) any obligation owed for all or
any part of the deferred purchase price of property or services (excluding trade
payables incurred in the ordinary course of business, having a term of less than
twelve (12) months and payable in accordance with customary trade practices),
which purchase price is due more than six (6) months from the date of incurrence
of the obligation in respect thereof; (v) all Indebtedness secured by any Lien
on any property or asset owned or held by that Person regardless of whether the
Indebtedness secured thereby shall have been assumed by that Person or is
nonrecourse to the credit of that Person; (vi) the face amount of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (viii) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor thereof will be paid or discharged,
or any agreement relating thereto will be complied with, or the holders thereof
will be protected (in whole or in part) against loss in respect thereof; (ix)
any liability of such Person for an obligation of another through any agreement
(contingent or otherwise) (a) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (b) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (a) or (b) of this
clause (ix), the primary purpose or intent thereof is as described in clause
(viii) above; and (x) all obligations of such Person in respect of any exchange
traded or over the counter derivative transaction, including, without
limitation, any Interest Rate Agreement and Currency Agreement and Commodities
Agreements, whether entered into for hedging or speculative purposes; provided,
in no event shall obligations under any Interest Rate Agreement and any Currency
Agreement be deemed “Indebtedness” for any purpose under Section 6.7.
“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), reasonable out-of-pocket costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Release or threatened Release of Hazardous
Materials), and reasonable out-of-pocket expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Indemnitees in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or a potential party thereto, and any
fees or expenses incurred by Indemnitees in enforcing this indemnity), whether
direct, indirect or consequential and whether based on any federal, state or
foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise, that may be imposed
on or incurred by any such Indemnitee, in any manner relating to or arising out
of (i) this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby (including the Lenders’ agreement to make the
Credit Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any -34- 105376510



--------------------------------------------------------------------------------



 
[ex101new042.jpg]
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not comply with the terms of such
Letter of Credit); (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Company or any other Credit Party, and regardless of whether any Indemnitee is a
party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE
or (iv) any Environmental Claim, Environmental Liability or any actual or
alleged presence or Release or threatened Release of Hazardous Materials related
in any way to Company or any of its Subsidiaries, including those arising from
any past or present activity, operation, land ownership, or practice of Company
or any of its Subsidiaries. “Indemnitee” as defined in Section 10.3(a). “Initial
Term Loans” means the “Term Loans” (as defined in the First Amended and Restated
Credit Agreement) outstanding immediately prior to the Amendment and Restatement
Effective Date. “Installment” as defined in Section 2.12. “Installment Date” as
defined in Section 2.12. “Insurance Premium Financers” means Persons who are
non-Affiliates of Company that advance insurance premiums for Company and its
Subsidiaries pursuant to Insurance Premium Financing Arrangements. “Insurance
Premium Financing Arrangements” means, collectively, such agreements with
Insurance Premium Financers pursuant to which such Insurance Premium Financers
advance insurance premiums for Company and its Subsidiaries. Such Insurance
Premium Financing Arrangements (i) shall provide for the benefit of such
Insurance Premium Financers a security interest in no property of Company or any
of its Restricted Subsidiaries other than gross unearned premiums for the
insurance policies and related rights, (ii) shall not purport to prohibit any
portion of the Liens created in favor of Collateral Agent (for the benefit of
Secured Parties) pursuant to the Collateral Documents, and (iii) shall not
contain any provision or contemplate any transaction prohibited by this
Agreement and, to the extent not outstanding on the Amendment and Restatement
Effective Date, shall otherwise be in form and substance reasonably satisfactory
to Administrative Agent. “Intercompany Master Note” means the Amended and
Restated Intercompany Master Note executed by Holding, Company and each of its
Restricted Subsidiaries party thereto on the Amendment and Restatement Effective
Date, as amended, restated, supplemented or otherwise modified from time to
time. -35- 105376510



--------------------------------------------------------------------------------



 
[ex101new043.jpg]
“Intercompany Note” means a promissory note evidencing Indebtedness of Holding,
Company or a Restricted Subsidiary which (a) to the extent the Indebtedness
evidenced thereby is owed to any Credit Party, is pledged pursuant to the
Collateral Documents, and (b) to the extent the Indebtedness evidenced thereby
is owed by a Subsidiary of Company, is senior Indebtedness of such Restricted
Subsidiary (except to the extent that requiring such Indebtedness to be senior
would breach a Contractual Obligation binding on such Guarantor Subsidiary)
except that any such Indebtedness owed by any Credit Party to any Restricted
Subsidiary which is not a Credit Party shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of such note. For the avoidance of doubt such promissory note may take the form
of one or more individual notes or by a Person being party to the Intercompany
Master Note. “Intercompany Subordination Agreement” means the Amended and
Restated Intercompany Subordination Agreement executed by Holding, Company and
each of its Subsidiaries and Administrative Agent on the Amendment and
Restatement Effective Date, as amended, restated, supplemented or otherwise
modified from time to time. “Intercreditor Agreement” means any intercreditor
agreement executed in connection with any transaction requiring such agreement
to be executed pursuant to the terms hereof, among Administrative Agent,
Company, the Guarantors and a Senior Representative or any other party, as the
case may be, substantially on terms set forth on Exhibit L (except to the extent
otherwise reasonably agreed by Company and Administrative Agent) or otherwise on
such terms that are reasonably satisfactory to Administrative Agent, in each
case, as amended, restated, supplemented or otherwise modified (or replaced in
connection with a Permitted Refinancing or incurrence of Indebtedness under
Section 6.1) from time to time with the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed). “Interest Coverage Ratio”
means the ratio as of the last day of any Fiscal Quarter of (i) Consolidated
Adjusted EBITDA (excluding Consolidated Adjusted EBITDA of any Excluded Project
Subsidiary in the Development Stage) for the four-Fiscal Quarter period ending
on such date to (ii) Consolidated Interest Expense (excluding Consolidated
Interest Expense of any Excluded Project Subsidiary in the Development Stage)
for such period. “Interest Payment Date” means with respect to (i) any Base Rate
Loan, each March 31, June 30, September 30 and December 31 of each year,
commencing on the first such date to occur after the Amendment and Restatement
Effective Date and the final maturity date of such Loan; and (ii) any Eurodollar
Rate Loan, the last day of each Interest Period applicable to such Loan and the
final maturity date of such Loan; provided, in the case of each Interest Period
of longer than three months “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period. “Interest Period” means, in connection with a Eurodollar
Rate Loan, an interest period of one-, two-, three- or six-months (or
twelve-months, if consented to by each affected Lender, such consent not to be
unreasonably withheld by any such Lender if such interest period is available to
such Lender, and in each case subject to availability), as selected by Company
in the applicable Funding Notice or Conversion/Continuation Notice, (a)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (b) thereafter, -36- 105376510



--------------------------------------------------------------------------------



 
[ex101new044.jpg]
commencing on the day on which the immediately preceding Interest Period
expires; provided (1) if an Interest Period would otherwise expire on a day that
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless no further Business Day occurs in such month, in which case
such Interest Period shall expire on the immediately preceding Business Day; (2)
any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall, subject to clauses (3) and (4)
of this definition, end on the last Business Day of a calendar month; (3) no
Interest Period with respect to any portion of Term Loan shall extend beyond the
Term Loan Maturity Date applicable to such Term Loan, and (4) no Interest Period
with respect to any portion of the Revolving Loans made by Revolving Lenders
shall extend beyond the Revolving Commitment Termination Date. “Interest Rate
Agreement” means any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, interest rate hedging agreement or other similar
agreement or arrangement, each of which is for the purpose of hedging the
interest rate exposure associated with Company’s and its Subsidiaries’
operations and not for speculative purposes. “Interest Rate Determination Date”
means, with respect to any Interest Period, the date that is two (2) Business
Days prior to the commencement of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent; provided that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such other day as otherwise reasonably determined by the Administrative
Agent). “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the Amendment and Restatement Effective Date and from time to time
thereafter, and any successor statute. “Investment” means (i) any direct or
indirect purchase or other acquisition by Company or any of its Restricted
Subsidiaries of, or of a beneficial interest in, any of the Securities of any
other Person (other than Company or a Guarantor Subsidiary); (ii) any direct or
indirect redemption, retirement, purchase or other acquisition for value, by any
Restricted Subsidiary or Company from any Person (other than Company or any
Guarantor Subsidiary), of any Capital Stock of such Person; and (iii) any direct
or indirect loan, advance (other than advances to employees for moving,
relocation, business, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital contribution
by Company or any of its Restricted Subsidiaries to any other Person (other than
Company or any Guarantor Subsidiary), including all Indebtedness and accounts
receivable from that other Person but only to the extent that the same are not
current assets or did not arise from sales to that other Person in the ordinary
course of business. The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment less any amount realized in respect of such
Investment upon the sale, collection or return of capital (not to exceed the
original amount invested). “IRB L/C” means any Letter of Credit providing credit
support for an IRB, which may be a so-called “direct pay” Letter of Credit. -37-
105376510



--------------------------------------------------------------------------------



 
[ex101new045.jpg]
“IRB” means industrial revenue bonds, solid waste disposal bonds or similar
tax-exempt bonds issued by or at the request of Company. “ISP” means, with
respect to any Letter of Credit, the “International Standby Practices 1998”
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be in effect at the time of issuance).
“Issuance Notice” means a notice substantially in the form of Exhibit A-3.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and Company (or any Subsidiary) or in favor of such
Issuing Bank and relating to such Letter of Credit. “Issuing Bank” means with
respect to any Letter of Credit, any Lender which, at the request of Company,
and with the consent of Administrative Agent (not to be unreasonably withheld or
delayed), agrees in such Lender’s sole discretion to become an Issuing Bank for
the purposes of issuing such Letter of Credit, together with its permitted
successors and assigns in such capacity. As of the Amendment and Restatement
Effective Date, the institutions listed on Appendix B shall each be an Issuing
Bank. “Joinder Agreement” means an agreement substantially in the form of
Exhibit J. “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in partnership or other legal form. “JPM Currency Rate” for
a currency means, at the time of determination thereof, the rate of exchange for
the purchase of such currency with another currency in the London foreign
exchange market at or about 11:00 a.m. London time (or New York time, as
applicable) on a particular day as displayed by ICE Data Services as the “ask
price”, or as displayed on such other information service which publishes that
rate of exchange from time to time in place of ICE Data Services (or if such
service ceases to be available, the equivalent of such amount in Dollars as
determined by JPMorgan Chase Bank, N.A. using any method of determination it
deems appropriate in its sole discretion). “Latest Maturity Date” means, at any
date of determination, the latest maturity or expiration date applicable to any
Loan or Commitment hereunder at such time, including the latest maturity or
expiration date of any Additional Term Loans. “L/C Advance” means, with respect
to each Lender, such Lender’s funding of its participation in any L/C Borrowing
in accordance with its Pro Rata Share. All L/C Advances shall be denominated in
Dollars. “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Loan. All L/C Borrowings shall be denominated in
Dollars. -38- 105376510



--------------------------------------------------------------------------------



 
[ex101new046.jpg]
“L/C Obligation” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amount. For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.7. For all purposes of this Agreement,
if on any date of determination a Letter of Credit has expired by its terms but
any amount may still be drawn thereunder by reason of the operation of Rule 3.14
of the ISP, such Letter of Credit shall be deemed to be “outstanding” in the
amount so remaining available to be drawn. “Lead Arranger” means each of MLPFS,
JPMorgan Chase Bank, N.A., Crédit Agricole, Citizens Bank, N.A., MUFG Union
Bank, N.A. and Sumitomo Mitsui Banking Corporation, in its capacity as joint
lead arranger and bookrunner. “Lender” means each financial institution listed
on the signature pages hereto as a Lender and any other Person that becomes a
party hereto pursuant to an Assignment Agreement or a Joinder Agreement pursuant
to Section 2.24. “Lender Counterparty” means each Person who is a Lender or any
Affiliate of a Lender at the time such Person entered into a Permitted Hedge
Agreement, a Permitted Letter of Credit or a Permitted Cash Management Agreement
(including any Person who is a Lender (and any Affiliate thereof) as of the
Closing Date, First Amendment and Restatement Effective Date or Amendment and
Restatement Effective Date but subsequent to entering into a Permitted Hedge
Agreement, a Permitted Letter of Credit or a Permitted Cash Management Agreement
ceases to be a Lender) including, without limitation, each such Affiliate that
enters into a joinder agreement with Collateral Agent. “Letter of Credit” means
a commercial or standby letter of credit (including IRB L/Cs) issued or to be
issued by an Issuing Bank pursuant to Section 2.4(a) of this Agreement. Letters
of Credit may be issued in Dollars or in an Alternative Currency. “Letter of
Credit Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by an
Issuing Bank. “Letter of Credit Commitment” means (a) as to each Issuing Bank
party hereto as of the Amendment and Restatement Effective Date, the commitment
amount set forth opposite its name in Appendix B, and (b) as to each Issuing
Bank that becomes an Issuing Bank hereunder after the Amendment and Restatement
Effective Date, the commitment amount of such Issuing Bank set forth in the
instrument under which such Issuing Bank becomes an Issuing Bank. The Letter of
Credit Commitment of any Issuing Bank may be changed by written agreement
between the Company and such Issuing Bank, without the consent of any other
party hereto. “Letter of Credit Expiration Date” means the day that is seven (7)
days prior to the Revolving Commitment Termination Date (or, if such day is not
a Business Day, the next preceding Business Day). “Letter of Credit Fees” as
defined in Section 2.11(a)(ii). -39- 105376510



--------------------------------------------------------------------------------



 
[ex101new047.jpg]
“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter of (i)
Consolidated Adjusted Net Debt (excluding Indebtedness of any Excluded Project
Subsidiary in the Development Stage) as of such day to (ii) Consolidated
Adjusted EBITDA (excluding Consolidated Adjusted EBITDA of any Excluded Project
Subsidiary in the Development Stage) for the four-Fiscal Quarter period ending
on such date. “LIBOR” has the meaning specified in the definition of “LIBOR
Screen Rate”. “LIBOR Quoted Currency” means each of the following currencies:
Dollars; Euro; Sterling; Yen; and Swiss Franc; in each case as long as there is
a published LIBOR rate with respect thereto. “LIBOR Screen Rate” means the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page or other applicable screen
page the Administrative Agent reasonably designates to determine LIBOR (or such
other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent) from time to time). “LIBOR
Successor Rate” as defined in Section 2.18(a)(ii). “LIBOR Successor Rate
Conforming Changes” means, with respect to any proposed LIBOR Successor Rate,
any conforming changes to the definition of Base Rate, Interest Period, timing
and frequency of determining rates and making payments of interest and other
administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Company). “Lien” means
any lien, mortgage, pledge, collateral assignment, security interest, charge or
encumbrance of any kind (including any agreement to give any of the foregoing,
any conditional sale or other title retention agreement, and any lease in the
nature thereof) and any option, trust or other preferential arrangement having
the practical effect of any of the foregoing. “Limited Condition Transaction”
means any Investment, including any Permitted Acquisition, by one or more of the
Company or the Restricted Subsidiaries, (a) that is permitted hereunder, (b)
that is financed in whole or in part with the proceeds of a substantially
concurrent advance of Additional Term Loans and (c) the consummation of which is
not conditioned on the availability of, or on obtaining, third party financing;
provided, that such Investment shall not constitute a Limited Condition
Transaction if the consummation of such Investment shall not have occurred on or
prior to the date that is 180 days following the execution of the applicable
acquisition or other agreement applicable to such Investment. -40- 105376510



--------------------------------------------------------------------------------



 
[ex101new048.jpg]
“Limited Recourse Debt” means, with respect to any Restricted Subsidiary of
Company, Indebtedness of such Subsidiary with respect to which the recourse of
the holder or obligee of such Indebtedness is limited to (i) assets associated
with the Project (which in any event shall not include assets held by any
Guarantor Subsidiary other than a Guarantor Subsidiary, if any, whose sole
business is the ownership and/or operation of such Project and substantially all
of whose assets are associated with such Project) in respect of which such
Indebtedness was incurred and/or (ii) such Subsidiary or the equity interests in
such Subsidiary, but in the case of clause (ii) only if such Subsidiary’s sole
business is the ownership and/or operation of such Project and substantially all
of such Subsidiary’s assets are associated with such Project. For purposes of
this Agreement, Indebtedness of a Restricted Subsidiary of Company shall not
fail to be Limited Recourse Debt solely by virtue of the fact that the holders
of such Limited Recourse Debt have recourse to Holding, Company or another
Subsidiary of Company pursuant to a contingent obligation supporting such
Limited Recourse Debt or a Performance Guaranty, so long as such contingent
obligation or Performance Guaranty is unsecured and permitted under Section 6.1.
“Loan” means a Term Loan, a Revolving Loan and a Swing Line Loan. “London
Banking Day” means any day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market. “Margin Stock” as
defined in Regulation U of the Board of Governors of the Federal Reserve System
as in effect from time to time. “Material Adverse Effect” means any material
adverse effect on (i) the business, operations, assets, liabilities or financial
condition of Holding and its Subsidiaries taken as a whole; (ii) the ability of
the Credit Parties (taken as a whole) to perform their respective Obligations;
or (iii) the rights, remedies and benefits available to, or conferred upon, the
Secured Parties under any Credit Document. “Material Real Estate Asset” means
the Restatement Date Material Real Estate Assets and any fee-owned Real Estate
Asset acquired after the Amendment and Restatement Effective Date having a fair
market value (as determined in good faith by Company) in excess of $25,000,000
as of the date of the acquisition thereof; provided, that fee-owned Real Estate
that would otherwise be included in such definition may be excluded therefrom
if, and for so long as and to the extent that the Administrative Agent and the
Company reasonably agree in writing that the cost or other burdens of including
such Real Estate Asset as Collateral would be excessive in view of the benefits
to be obtained by the Lenders therefrom. “Material Restricted Subsidiary” means
any Restricted Subsidiary now existing or hereafter acquired or formed which, on
a consolidated basis for Company and all of its Restricted Subsidiaries, (i) for
the most recent Fiscal Year accounted for more than 5.0% of the Consolidated
Adjusted EBITDA of Company and its Restricted Subsidiaries, or (ii) as at the
end of such Fiscal Year, had assets with a net book value of more than 5.0% of
the Total Tangible Assets of Company and its Restricted Subsidiaries. Material
Restricted Subsidiaries as of the Amendment and Restatement Effective Date are
listed on Schedule 1.1(e). -41- 105376510



--------------------------------------------------------------------------------



 
[ex101new049.jpg]
“Maximum Incremental Facilities Amount” means, at any date of determination,
with respect to the contemplated incurrence of Additional Term Loans or
Additional Revolving Commitments pursuant to Section 2.24, the greater of (a)(x)
$500,000,000 minus (y) the aggregate principal amount of Additional Term Loans
or Additional Revolving Commitments incurred pursuant to Section 2.24 prior to
such date and (b) a principal amount so long as, after giving effect to the
incurrence of such contemplated Additional Term Loans and/or Additional
Revolving Commitments, as the case may be, the Leverage Ratio shall be less than
or equal to 2.75:1.00, determined on a Pro Forma Basis as of the most recently
completed four Fiscal Quarter period for which financial statements and
certificates were required to be delivered under Section 5.1(a) or (b), as the
case may be. “Minimum Collateral Amount” means, at any time, (i) with respect to
Cash Collateral consisting of Cash or Deposit Account balances, an amount equal
to the Fronting Exposure of any Issuing Bank with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
Administrative Agent and Issuing Banks in their sole discretion. “MLPFS” means
Merrill Lynch, Pierce, Fenner & Smith Incorporated. “Moody’s” means Moody’s
Investor Services, Inc. and any successor thereto. “Mortgage” means a mortgage
or deed of trust or deed to secure debt in a form reasonably satisfactory to the
Administrative Agent and Company and as it may be otherwise amended,
supplemented or otherwise modified from time to time. “Mortgage Amendment” as
defined in Section 3.1(m). “Multiemployer Plan” means any employee benefit plan
of the type described in Section 4001(a)(3) of ERISA, to which Company or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.
"Multiple Employer Plan" means a “single employer plan” as defined in Section
4001(a)(15) of ERISA, which has two or more contributing sponsors (including
Company or any ERISA Affiliate) at least two of whom are not under common
control, as such a plan is described in Section 4064 of ERISA. “NAIC” means The
National Association of Insurance Commissioners, and any successor thereto. “Net
Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal to:
(i) Cash payments (including any Cash received by way of deferred payment
pursuant to, or by any subsequent monetization of, a note receivable or
otherwise, but only as and when so received, including without limitation, as a
result of any subsequent monetization of any Designated Non-Cash Consideration)
received by Company or any of its Restricted Subsidiaries from such Asset Sale,
minus (ii) any bona fide direct costs incurred in connection with such Asset
Sale (or if such costs have not then been incurred or invoiced, Company’s good
faith -42- 105376510



--------------------------------------------------------------------------------



 
[ex101new050.jpg]
estimate thereof), including (a) income or gains Taxes (including Tax
distributions) payable or reasonably estimated to be payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale, (c) other Taxes (including Tax distributions)
actually payable or reasonably estimated to be payable upon or in connection
with the closing of such Asset Sale (including any transfer Taxes or Taxes on
gross receipts), (d) any Taxes payable or reasonably estimated to be payable in
connection with any transactions effected (or deemed effected) to make
prepayments (e.g., Taxes payable upon repatriation of funds from Subsidiaries),
(e) actual, reasonable and documented out-of-pocket fees and expenses (including
legal fees, fees to advisors and severance costs that are due (pursuant to a
Contractual Obligation, or pursuant to a written employment policy applicable to
terminated employees generally, of Company or any of its Restricted Subsidiaries
in effect prior to such Asset Sale or pursuant to applicable law) and payable to
employees of Company and its Restricted Subsidiaries that are terminated as a
result thereof) paid to Persons other than Company and its Restricted
Subsidiaries and their respective Affiliates in connection with such Asset Sale
(including fees necessary to obtain any required consents of such Persons to
such Asset Sale), and (f) a reasonable reserve for any indemnification payments
(fixed or contingent) attributable to seller’s indemnities and representations
and warranties to purchaser in respect of such Asset Sale undertaken by Company
or any of its Restricted Subsidiaries in connection with such Asset Sale;
provided, however, that Net Asset Sale Proceeds shall be reduced in an amount
equal to the amount of proceeds Restricted Subsidiaries of Company are legally
bound or required, pursuant to agreements in effect on the Amendment and
Restatement Effective Date, or which were entered into after the Amendment and
Restatement Effective Date with respect to the financing or acquisition of a
Project to use for prepayment thereunder (including any premium, penalty and
interest due in connection with such prepayment). “Net Cash Proceeds” means, in
connection with any incurrence or issuance of Indebtedness, the cash proceeds
received from any such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other bona fide fees and expenses actually incurred in
connection therewith; provided that if any such commissions, costs or expenses
have not been incurred or invoiced at such time, Company may deduct its good
faith estimate thereof to the extent subsequently paid. “Net
Insurance/Condemnation Proceeds” means an amount equal to: (i) any Cash payments
or proceeds received by Company or any of its Restricted Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder (other
than payments for business interruption) occurring after the Amendment and
Restatement Effective Date or (b) as a result of the taking of any assets of
Company or any of its Restricted Subsidiaries by any Person pursuant to the
power of eminent domain, condemnation or otherwise, or pursuant to a sale of any
such assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Company or any of its
Restricted Subsidiaries in connection with the adjustment or settlement of any
claims of Company or such Subsidiary in respect thereof, (b) any bona fide
direct costs incurred in connection with any adjustment or settlement or any
such sale as referred to in clause (i)(b) of this definition, including Taxes
(or -43- 105376510



--------------------------------------------------------------------------------



 
[ex101new051.jpg]
Tax distributions) payable or reasonably estimated to be payable as a result of
any gain recognized in connection therewith, (c) any Taxes payable or reasonably
estimated to be payable in connection with any transactions effected (or deemed
effected) to make prepayments (e.g., Taxes payable upon repatriation of funds
from Subsidiaries) and (d) any actual, reasonable and documented out-of-pocket
fees and expenses (including legal fees, fees to advisors and severance costs
that are due (pursuant to a Contractual Obligation, or pursuant to a written
employment policy applicable to terminated employees generally, of Company or
any of its Restricted Subsidiaries in effect prior to such event or pursuant to
applicable law) and payable to employees of Company and its Restricted
Subsidiaries that are terminated as a result thereof) paid to Persons other than
Company and its Restricted Subsidiaries and their respective Affiliates in
connection with such event; provided that if any costs, fees or expenses that
may be deducted under this clause (ii) have not been incurred or invoiced at the
time of any determination of Net Insurance/Condemnation Proceeds, Company may
deduct its good faith estimate thereof to the extent actually subsequently so
paid; provided, however, that Net Insurance/Condemnation Proceeds shall be
reduced in an amount equal to the amount of proceeds Restricted Subsidiaries of
Company are legally bound or required, pursuant to agreements in effect on the
Amendment and Restatement Effective Date, or which were entered into after the
Amendment and Restatement Effective Date with respect to the financing or
acquisition of a Project to use for prepayment thereunder (including any
premium, penalty and interest due in connection with such prepayment). “New
Senior Notes” means any senior unsecured debt securities issued by Holding after
the Amendment and Restatement Effective Date. “New Senior Notes Documents” means
any New Senior Notes, the Indentures in connection therewith and all other
documents executed and delivered with respect to any New Senior Notes or the
Indentures in connection therewith. “Non-Consenting Lender” as defined in
Section 2.23. “Non-Defaulting Lender” means, at any time, any Lender that is not
a Defaulting Lender at such time. “Non-Excluded Taxes” means (a) Taxes, other
than Excluded Taxes, imposed on or with respect to any payment made by or on
account of any obligation of Company under any Credit Document and (b) to the
extent not otherwise described in (a), Other Taxes. “Non-Guarantor Subsidiary”
means any Restricted Subsidiary that is not a Guarantor Subsidiary. “Non-LIBOR
Quoted Currency” means any currency other than a LIBOR Quoted Currency. “Non-US
Agent” means (a) each Agent that is a foreign person as defined in Treasury
Regulations section 1.1441-1(c)(2) or (b) each Agent that is a wholly-owned
domestic entity that is disregarded for United States federal tax purposes under
Treasury Regulations section -44- 105376510



--------------------------------------------------------------------------------



 
[ex101new052.jpg]
301.7701-2(c)(2) as an entity separate from its owner and whose single owner is
a foreign person within the meaning of Treasury Regulations section
1.1441-1(c)(2). “Non-US Lender” means (a) each Lender and each Issuing Bank that
is a foreign person as defined in Treasury Regulations section 1.1441-1(c)(2) or
(b) each Lender and each Issuing Bank that is a wholly-owned domestic entity
that is disregarded for United States federal tax purposes under Treasury
Regulations section 301.7701-2(c)(2) as an entity separate from its owner and
whose single owner is a foreign person within the meaning of Treasury
Regulations section 1.1441-1(c)(2). “Note” means a Term Loan Note, a Revolving
Loan Note or a Swing Line Note. “Notice” means a Funding Notice, an Issuance
Notice, or a Conversion/Continuation Notice. “Obligations” means all obligations
of every nature of each Credit Party from time to time owed to the Agents
(including former Agents), the Lenders or any of them, the Issuing Banks and
Lender Counterparties under any Credit Document, Permitted Hedge Agreement,
Permitted Letter of Credit or Permitted Cash Management Agreement (including,
without limitation, with respect to a Permitted Hedge Agreement, a Permitted
Letter of Credit or Permitted Cash Management Agreement, obligations owed
thereunder to any person who was a Lender or an Affiliate of a Lender at the
time such Permitted Hedge Agreement, Permitted Letter of Credit or Permitted
Cash Management Agreement was entered into), whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Permitted Hedge Agreements, fees,
expenses, indemnification or otherwise; provided that the Obligations of any
Guarantor Subsidiary shall exclude any Excluded Swap Obligations with respect to
such Guarantor Subsidiary. “Obligee Guarantor” as defined in Section 7.7. “OFAC”
means the Office of Foreign Assets Control of the United States Department of
the Treasury. “Original Credit Agreement” means that certain Credit and Guaranty
Agreement, dated as of March 28, 2012 (as further amended, supplemented or
otherwise modified from time to time prior to the First Amendment and
Restatement Effective Date), by and among the Company, Holding, the Guarantors
party thereto, the Lenders party thereto from time to time, the Administrative
Agent, Collateral Agent and Issuing Bank and the other agents party thereto,
“Original Obligations” means the Obligations as defined and incurred under the
Original Credit Agreement that remain unpaid and outstanding as of the Amendment
and Restatement Effective Date. -45- 105376510



--------------------------------------------------------------------------------



 
[ex101new053.jpg]
“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other
Credit Document requires any Organizational Document to be certified by a
secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official. “Other Connection Taxes” means, with
respect to any Recipient, Taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such Tax (other
than connections arising from such Recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Credit Document, or sold or assigned an interest in
any Loan or Credit Document). “Other Taxes” as defined in Section 2.20(c).
“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swing Line Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Company of Unreimbursed
Amounts. “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Effective Rate and
(ii) an overnight rate determined by Administrative Agent, the Issuing Banks, or
the Swing Line Lender, as the case may be, in accordance with banking industry
rules on interbank compensation, and (b) with respect to any amount denominated
in an Alternative Currency, the rate of interest per annum at which overnight
deposits in the applicable Alternative Currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market. “Participant Register” as defined in Section 10.6(f).
“Participating Member State” means each state as described in any EMU
Legislation. “PBGC” means the Pension Benefit Guaranty Corporation or any
successor thereto. -46- 105376510



--------------------------------------------------------------------------------



 
[ex101new054.jpg]
“Pension Plan” means any employee benefit plan (including a Multiple Employer
Plan, but not including a Multiemployer Plan) which is subject to Title IV of
ERISA, Section 412 of the Internal Revenue Code or Section 302 of ERISA which is
or was sponsored, maintained or contributed to by, or required to be contributed
to by, Company, any of its Subsidiaries or any of their respective ERISA
Affiliates. “Performance Guaranty” means any performance guaranty agreement
entered into by Company or any of its Subsidiaries under which Company or any
such Subsidiary (i) guarantees the performance of a Subsidiary of Company under
a principal lease, service, construction or operating agreement relating to a
Project or (ii) is otherwise obligated to provide support in connection with
Projects. “Permitted Acquisition” means any acquisition by Company or any of its
Restricted Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or a business line or unit or a division of,
any Person, or all or a majority of the Capital Stock of any Person (or the
acquisition of any additional Capital Stock of a Person which is a Subsidiary of
Company (but not then a wholly-owned direct or indirect Subsidiary)); provided
that, (i) immediately prior to, and after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom; (ii) all transactions in connection therewith shall be consummated,
in all material respects, in accordance with all applicable laws and in
conformity with all applicable Governmental Authorizations; (iii) to the extent
a Person that is required to become a Guarantor hereunder is acquired, Company
shall have taken, or caused to be taken, or made arrangements to take within the
prescribed time periods, as of the date such Person is acquired, each of the
actions set forth in Sections 5.9 and/or 5.10, as applicable, unless, following
a request by Company, such actions are not required by Administrative Agent;
(iv) Company and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Section 6.7 on a Pro Forma Basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended; (v) solely to the extent that the consideration with respect to
a Permitted Acquisition exceeds $25,000,000, Company shall have delivered to
Administrative Agent at least ten (10) Business Days prior to such proposed
acquisition (or such shorter period as may be agreed by Administrative Agent),
(A) a Compliance Certificate evidencing compliance with Section 6.7 as required
under clause (iv) above and (B) all other relevant financial information with
respect to such acquired assets, including, without limitation, the aggregate
consideration for such acquisition and any other information required to
demonstrate compliance with Section 6.7; and (vi) any Person or assets or
division as acquired in accordance herewith shall be in the same business or
lines of business in which Company and/or its Restricted Subsidiaries are
engaged as of the Amendment and Restatement Effective Date or in -47- 105376510



--------------------------------------------------------------------------------



 
[ex101new055.jpg]
which Company and/or its Restricted Subsidiaries are expressly permitted
hereunder to engage in. “Permitted Cash Management Agreement” means any Cash
Management Agreement entered into with a Lender Counterparty. “Permitted Hedge
Agreement” means any Hedge Agreement entered into with a Lender Counterparty.
“Permitted Letter of Credit” means any standby letter of credit entered into
with a Lender Counterparty after the Amendment and Restatement Effective Date on
a bilateral basis and not part of the facilities provided under the Credit
Documents for the account of Company or any of its Subsidiaries, and
specifically designated as such to the Administrative Agent in writing by
Company and the relevant Lender Counterparty as a “Permitted Letter of Credit”
which is to be included among the Obligations and accordingly secured by the
Collateral on a pari passu basis; provided that the aggregate face amount of all
such letters of credit shall not exceed $100,000,000 at any time. “Permitted
Liens” means each of the Liens permitted pursuant to Section 6.2. “Permitted
Refinancing” means, with respect to any Person, any refinancing, replacement,
renewal or extension of any Indebtedness of such Person in whole or in part;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so refinanced, replaced, renewed or extended except by an
amount equal to any reasonable and customary transaction costs and fees and any
premium on the Indebtedness required to be paid in connection with such
refinancing, replacement, renewal or extension unless the increase in the
principal amount of such Indebtedness is permitted under Section 6.1 (provided
that such limitation shall not apply with respect to Indebtedness that a client
of a Project undertakes to service through the lease, service or operating
agreement for such Project), (b) at the time thereof, no Event of Default shall
have occurred and be continuing or would result therefrom, and (c) with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.1(g), 6.1(h), 6.1(i) or 6.1(n) (i) such refinancing, replacement,
renewal or extension has a final maturity date equal to or later than the Latest
Maturity Date (as determined on the date of incurrence of such Permitted
Refinancing) of, and has a Weighted Average Life to Maturity equal to or greater
than the Weighted Average Life to Maturity of, the Indebtedness being
refinanced, replaced, renewed or extended (provided that such limitation shall
not apply with respect to Indebtedness that a client of a Project undertakes to
service through the lease, service or operating agreement for such Project),
(ii) such refinancing, replacement, renewal or extension shall be at the then
prevailing market rates and the non-economic terms and conditions thereof are
not less favorable to the obligor thereof or to the Lenders than the
Indebtedness being refinanced, replaced, renewed or extended, taken as a whole
(considering the economic benefits and disadvantages to Company and its
Restricted Subsidiaries from such refinancing, replacement, renewal or
extension, as well as the economic benefits and disadvantages to Company and its
Restricted Subsidiaries of the Project (if any) to which such Indebtedness
relates), (iii) to the extent such Indebtedness being refinanced, replaced,
renewed or extended is subordinated in right of payment to the Obligations, such
refinancing, replacement, renewal or -48- 105376510



--------------------------------------------------------------------------------



 
[ex101new056.jpg]
extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being refinanced, replaced, renewed or extended, and
(iv) such refinancing, replacement, renewal or extension is incurred by the
Person(s) who is an obligor under the Indebtedness being refinanced, replaced,
renewed or extended and no other Person is an obligor thereunder. “Permitted
Subordinated Indebtedness” means all unsecured Indebtedness of Company or any
Guarantor Subsidiary that shall have been subordinated to all Indebtedness of
Company or any Guarantor Subsidiary under this Agreement and otherwise
containing terms and conditions set forth in Schedule 6.1(w)(1) with respect to
Indebtedness of Company or any Guarantor Subsidiary to Affiliates thereof or in
Schedule 6.1(w)(2) with respect to Indebtedness of Company or any Guarantor
Subsidiary to non-Affiliates thereof, with such amendments or modifications as
may be approved by Administrative Agent and Company. “Permitted Subordinated
Indebtedness Documentation” means any documentation governing any Permitted
Subordinated Indebtedness, with such amendments or modifications as may be
approved by Administrative Agent and Company. “Person” means and includes
natural persons, corporations, limited partnerships, general partnerships,
limited liability companies, limited liability partnerships, joint stock
companies, Joint Ventures, associations, companies, trusts, banks, trust
companies, land trusts, business trusts or other organizations, whether or not
legal entities, and Governmental Authorities. “Platform” as defined in Section
5.1(k). “Pledge and Security Agreement” means the Amended and Restated Pledge
and Security Agreement executed by Company and each Guarantor Subsidiary on the
Amendment and Restatement Effective Date, as amended, restated, supplemented or
otherwise modified from time to time. “Post-Acquisition Period” means, with
respect to any Permitted Acquisition, the period beginning on the date such
Permitted Acquisition is consummated and ending on the last day of the sixth
full consecutive Fiscal Quarter immediately following the date on which such
Permitted Acquisition is consummated. “Pounds Sterling” and “£” means freely
transferable lawful money of the United Kingdom (expressed in Pounds Sterling).
“Pricing Grid” means the table set forth below: (i) with respect to Revolving
Loans, Swing Line Loans and the Commitment Fee Rate: -49- 105376510



--------------------------------------------------------------------------------



 
[ex101new057.jpg]
Applicable Margin for Revolving Loans Applicable Margin for Commitment Fee Level
Leverage (Eurodollar Rate Revolving Loans Rate for Revolving Ratio Loans) (Base
Rate Loans) Lenders I > 3.25:1.00 2.25% 1.25% 0.45% ≤ 3.25:1.00 II > 2.50:1.00
2.00% 1.00% 0.375% ≤ 2.50:1.00 III > 1.75:1.00 1.875% 0.875% 0.30% IV ≤
1.75:1.00 1.75% 0.75% 0.25% (ii) with respect to Term Loans: Applicable Margin
Applicable Margin Level Leverage for Term Loans (Eurodollar Rate for Term Loans
(Base Rate Ratio Loans) Loans) I ≥1.75:1.00 2.00% 1.00% II <1.75:1.00 1.75%
0.75% No change in the Applicable Margin shall be effective until three (3)
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate pursuant to
Section 5.1(c)(i) calculating the Leverage Ratio. Subject to the following
paragraph, between the Amendment and Restatement Effective Date and the first
date thereafter on which Administrative Agent shall have received the applicable
financial statements and a Compliance Certificate pursuant to Section 5.1(c)(i)
calculating the Leverage Ratio, the Applicable Margin for the Revolving Loans,
Swing Line Loans and the Commitment Fee Rate shall be determined as if Level II
of the applicable table set forth above were in effect and the Applicable Margin
for the Term Loans shall be determined as if Level I of the applicable table set
forth above were in effect. At any time Company has not submitted to
Administrative Agent the applicable information as and when required under
Section 5.1(c)(i), the Applicable Margin for the Revolving Loans, Swing Line
Loans or Term Loans, as applicable, and the Commitment Fee Rate shall be
determined as if Level I of the applicable table set forth above were in effect
until such time as each failure is cured. Within one (1) Business Day of receipt
of the applicable -50- 105376510



--------------------------------------------------------------------------------



 
[ex101new058.jpg]
information under Section 5.1(c)(i), Administrative Agent shall give each Lender
electronic, telefacsimile or telephonic notice (confirmed in writing) of the
Applicable Margin and Commitment Fee Rate in effect from such date. “Principal
Office” means, for each of Administrative Agent, Swing Line Lender and the
Issuing Banks, such Person’s “Principal Office” as set forth on Appendix C, or
such other office or office of a third party or sub-agent, as appropriate, as
such Person may from time to time designate in writing to Company,
Administrative Agent and each Lender. “Pro Forma Adjustment” means, for any Test
Period that includes all or any part of a Fiscal Quarter included in any
Post-Acquisition Period, with respect to the Acquired EBITDA of the applicable
Acquired Entity or Business or the Consolidated Adjusted EBITDA of Company, the
pro forma increase or decrease in such Acquired EBITDA or such Consolidated
Adjusted EBITDA, as the case may be, projected by Company in good faith as a
result of (a) actions taken during such Post-Acquisition Period for the purposes
of realizing reasonably identifiable and factually supportable cost savings or
(b) any additional costs incurred during such Post-Acquisition Period, in each
case in connection with the combination of the operations of such Acquired
Entity or Business with the operations of Company and the Restricted
Subsidiaries; provided that so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, the cost savings related to such actions or such
additional costs, as applicable, it may be assumed, for purposes of projecting
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
Adjusted EBITDA, as the case may be, that such cost savings will be realizable
during the entirety of such Test Period, or such additional costs, as
applicable, will be incurred during the entirety of such Test Period; provided
further, that any such pro forma increase or decrease to such Acquired EBITDA or
such Consolidated Adjusted EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated Adjusted EBITDA, as the case may be, for
such Test Period; provided further, that no Pro Forma Adjustment may be made
unless a certificate executed by an Authorized Officer of Company is delivered
to Administrative Agent stating that such cost savings or costs are based on
reasonable estimates, information and assumptions and that such Authorized
Officer has no reason to believe that the projected cost savings or costs will
not be achieved. “Pro Forma Basis” means, with respect to compliance with any
test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustment shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a disposition of all or substantially all Capital Stock in any Subsidiary of
Company or any division, product line, or facility used for operations of
Company or any of its Subsidiaries, shall be excluded, and (ii) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by Company or any of the Restricted
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
-51- 105376510



--------------------------------------------------------------------------------



 
[ex101new059.jpg]
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that without limiting the application of the Pro Forma
Adjustment pursuant to (A) above, the foregoing pro forma adjustments may be
applied to any such test or covenant solely to the extent that such adjustments
are consistent with the definition of Consolidated Adjusted EBITDA and give
effect to events (including operation expense reductions) that are (i) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on Company or the Restricted Subsidiaries and (z) factually supportable
or (ii) otherwise consistent with the definition of Pro Forma Adjustment.
“Project” means any waste-to-energy facility, waste disposal, treatment,
transfer, transportation or collection facility and facilities and operations
related or ancillary thereto, electrical generation plant, cogeneration plant,
water treatment facility, renewable energy facility or other facility for the
generation of electricity or other forms of energy (including steam) or engaged
in another line of business in which Company and its Subsidiaries are permitted
to be engaged hereunder for which a Subsidiary or Subsidiaries of Company was,
is or will be (as the case may be) an owner, operator, manager or builder,
provided, however, that a Project shall cease to be a Project of Company and its
Subsidiaries at such time that Company or any of its Subsidiaries ceases to have
any existing or future rights or obligations (whether direct or indirect,
contingent or matured) associated therewith. “Projections” means the projections
of Holding and its Restricted Subsidiaries for the period Fiscal Year 2018
through and including Fiscal Year 2023. “Proposed Modification” as defined in
Section 2.23. “Pro Rata Share” means (i) with respect to all payments,
computations and other matters relating to the Term Loan (other than any
Additional Term Loan) of any Lender, the percentage obtained by dividing (a) the
Term Loan Exposure (other than Additional Term Loan Exposure) of that Lender by
(b) the aggregate Term Loan Exposure (other than Additional Term Loan Exposure)
of all Lenders; (ii) with respect to all payments, computations and other
matters relating to the Revolving Commitment or Revolving Loans of any Lender or
any Letters of Credit issued or participations purchased therein by any Lender
or any participations in any Swing Line Loans purchased by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by (b)
the aggregate Revolving Exposure of all Lenders; and (iii) with respect to all
payments, computations and other matters relating to Additional Term Loans of a
particular Series, the percentage obtained by dividing (a) the Additional Term
Loan Exposure of that Lender with respect to that Series by (b) the aggregate
Additional Term Loan Exposure of all Lenders with respect to that Series. For
all other purposes with respect to each Lender, “Pro Rata Share” means the
percentage obtained by dividing (A) an amount equal to the sum of the Term Loan
Exposure, Additional Term Loan Exposure and the Revolving Exposure of that
Lender, by (B) an amount equal to the sum of the aggregate Term Loan Exposure,
the aggregate Additional Term Loan Exposure and the aggregate Revolving Exposure
of all Lenders. “PTE” means a prohibited transaction class exemption issued by
the U.S. Department of Labor, as any such exemption may be amended from time to
time. “Public Lender” as defined in Section 5.1(k). -52- 105376510



--------------------------------------------------------------------------------



 
[ex101new060.jpg]
“Qualified Receivables Financing” means any Receivables Financing that meets the
following conditions: (i) the board of directors of Company shall have
determined in good faith that such Receivables Financing (including financing
terms, covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to Company and its Restricted Subsidiaries,
(ii) all sales, conveyances, assignments and/or contributions of Receivables
Assets by Company or any Restricted Subsidiary to any Receivables Subsidiary and
by any Receivables Subsidiary to any other Person are made at fair market value
(as determined by Company in good faith), and (iii) the financing terms,
covenants, termination events and other provisions thereof shall be market terms
at the time such Receivables Financing is first entered into (as determined by
Company in good faith) and may include Standard Securitization Undertakings. The
grant of a security interest in any accounts receivable of Company or any of its
Restricted Subsidiaries (other than a Receivables Subsidiary) to secure any
credit, note purchase or other similar agreement shall not be deemed a Qualified
Receivables Financing. “Real Estate Asset” means, at any time of determination,
any interest (fee, leasehold or otherwise) then owned by Company or any
Guarantor Subsidiary in any real property. “Receivables Asset” means accounts
receivable (whether now existing or arising in the future) of Company or any of
its Subsidiaries, and any assets related thereto including, without limitation,
all collateral securing such accounts receivable, all contracts and all
guarantees or other obligations in respect of such accounts receivable, proceeds
of such accounts receivable and other assets related thereto which are
customarily transferred or in respect of which security interests are
customarily granted in connection with non-recourse, asset securitization or
non- recourse, factoring transactions involving accounts receivable and any
Hedge Agreements entered into by Company or any such Subsidiary in connection
with such accounts receivable. “Receivables Fees” means distributions or
payments made directly or by means of discounts with respect to any
participation interest issued or sold in connection with, and other fees paid to
a Person that is not a Restricted Subsidiary in connection with, any Receivables
Financing. “Receivables Financing” means any transaction or series of
transactions that may be entered into by Company or any Restricted Subsidiary
pursuant to which Company or any such Restricted Subsidiary may sell,
contribute, convey, assign or otherwise transfer Receivables Assets to (a) a
Receivables Subsidiary (in the case of a transfer by Company or any of its
Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), which in either case, may include a backup or
precautionary grant of security interest in such Receivables Assets so sold,
contributed, conveyed, assigned or otherwise transferred). “Receivables
Repurchase Obligation” means any obligation of a seller of receivables in a
Qualified Receivables Financing to repurchase receivables arising as a result of
a breach of a representation, warranty or covenant or otherwise, including as a
result of a receivable or portion thereof becoming subject to any asserted
defense, dispute, off-set or counterclaim of any kind as a result of any action
taken by, any failure to take action by or any other event relating to the
seller. -53- 105376510



--------------------------------------------------------------------------------



 
[ex101new061.jpg]
“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of Company
(or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with Company in which Company or any Subsidiary of Company
makes an Investment and to which Company or any Subsidiary of Company sells,
conveys, assigns or otherwise transfers Receivables Assets (which may include a
backup or precautionary grant of security interest in such Receivables Assets
sold, conveyed, assigned or otherwise transferred or purported to be so sold,
conveyed, assigned or otherwise transferred)) which engages in no activities
other than in connection with the purchase, acquisition or financing of
Receivables Assets of Company and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the board of directors of Company (as provided below) as a
Receivables Subsidiary and (i) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (a) is guaranteed by Company or
any Restricted Subsidiary (other than a Receivables Subsidiary, excluding
guarantees of obligations (other than the principal of, and interest on,
Indebtedness) pursuant to Standard Securitization Undertakings), (b) is recourse
to or obligates Company or any Restricted Subsidiary (other than a Receivables
Subsidiary) in any way other than pursuant to Standard Securitization
Undertakings, or (c) subjects any property or asset of Company or any Restricted
Subsidiary (other than a Receivables Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (ii) with which neither Company nor any
Restricted Subsidiary (other than a Receivables Subsidiary) has any material
contract, agreement, arrangement or understanding other than on terms which
Company reasonably believes to be no less favorable to Company or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of Company, and (iii) to which neither Company nor any other
Subsidiary of Company has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results. Any such designation by the Board of Directors of Company shall be
evidenced to the Administrative Agent by filing with the Administrative Agent a
certified copy of the resolution of the board of directors of Company giving
effect to such designation and an officer’s certificate certifying that such
designation complied with the foregoing conditions. “Recipient” means (a) the
Administrative Agent, (b) any Lender, or (c) any Issuing Bank, as applicable.
“Refinance” means, in respect of any Indebtedness, to refinance, redeem,
defease, refund, extend, renew or repay any Indebtedness with the proceeds of
other Indebtedness, or to issue other Indebtedness, in exchange or replacement
for, such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall
have correlative meanings. “Refunded Swing Line Loans” as defined in Section
2.3(b)(iv). “Register” as defined in Section 10.6(b). “Regulation D” means
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time. -54- 105376510



--------------------------------------------------------------------------------



 
[ex101new062.jpg]
“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor. “Related Parties” means, with respect to any Person, such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of such Person
and of such Person’s Affiliates. “Release” means any release, spill, emission,
leaking, pumping, pouring, injection, escaping, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of any Hazardous Material into the
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater. “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the environment; (ii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or (iii)
any response actions authorized by 42 U.S.C. 9601 et seq. or applicable state
law. “Removal Effective Date” as defined in Section 9.6(b). “Replacement Lender”
as defined in Section 2.23. “Requisite Class Lenders” means, at any time of
determination, (i) for the Class of Lenders having Term Loan Exposure (other
than Additional Term Loan Exposure), Lenders holding more than 50% of the
aggregate Term Loan Exposure (other than Additional Term Loan Exposure) of all
Lenders; (ii) for the Class of Lenders having Revolving Exposure, Lenders
holding more than 50% of the aggregate Revolving Exposure of all Lenders; and
(iii) for each Class of Lenders having Additional Term Loan Exposure, Lenders
holding more than 50% of the aggregate Additional Term Loan Exposure of that
Class; provided that such sum shall be determined with respect to any Defaulting
Lender by disregarding the Term Loan Exposure, the Revolving Exposure and
Additional Term Loan Exposure of such Defaulting Lender; provided, for purposes
of this definition the outstanding principal amount of Alternative Currency
Loans and the Alternative Currency Letter of Credit Outstandings at any time
shall be determined using the Dollar Equivalent thereof at such time. “Requisite
Lenders” means one or more Lenders having or holding Term Loan Exposure (other
than Additional Term Loan Exposure), Revolving Exposure and Additional Term Loan
Exposure and representing more than 50% of the sum of (i) the aggregate Term
Loan Exposure (other than Additional Term Loan Exposure) of all Lenders, (ii)
the aggregate Revolving Exposure of all Lenders and (iii) the aggregate
Additional Term Loan Exposure of all Lenders; provided that such sum shall be
determined with respect to any Defaulting Lender by disregarding the Term Loan
Exposure, the Revolving Exposure and Additional Term Loan Exposure of such
Defaulting Lender; provided that for purposes of this definition the outstanding
principal amount of Alternative Currency Loans and the Alternative Currency
Letter of Credit Outstandings at any time shall be determined using the Dollar
Equivalent thereof at such time. -55- 105376510



--------------------------------------------------------------------------------



 
[ex101new063.jpg]
“Resignation Effective Date” as defined in Section 9.6(a). “Restatement Date
Material Real Estate Assets” as defined in Section 4.11(b). “Restricted Junior
Payment” means (i) any dividend or other distribution, direct or indirect, on
account of any shares of any class of stock of Company now or hereafter
outstanding, except a dividend payable solely in shares of stock to the holders
of that class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Company now or hereafter outstanding; (iii) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire shares of any class of stock of Company now or
hereafter outstanding; (iv) management or similar fees payable to Holding or any
of its Affiliates (other than Company or Guarantor Subsidiary) or (v) any
payment or prepayment of principal of, premium, if any, or interest on, or any
other amount in respect of any Permitted Subordinated Indebtedness of Company or
any Restricted Subsidiary owed to Holding. “Restricted Project Cash” means, as
of any date of determination, the sum of the amounts on deposit in each
collateral account specified on Schedule 6.7(a) that are designated to pay debt
service principal or construction costs, as debt service reserves or to redeem
the Indebtedness secured thereby to the extent excess proceeds remain in the
relevant account after completion of construction of the relevant Project and
each other collateral account identified in writing to Administrative Agent
which is established after the Amendment and Restatement Effective Date by a
Restricted Subsidiary which is not a Guarantor Subsidiary as a debt service
principal account, a debt service reserve fund or a reserve account (which such
reserve account secures the Limited Recourse Debt that is the source of the
amounts therein) so long as the proceeds in such reserve account are designated
to pay construction costs or debt service during construction or, if excess
proceeds remain in such account after completion of construction of the relevant
Project, to redeem the Limited Recourse Debt secured thereby. “Restricted
Subsidiary” means any Subsidiary of Company other than an Unrestricted
Subsidiary. “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a borrowing of a Eurodollar Rate Loan denominated in
an Alternative Currency and (ii) each date of a continuation of a Eurodollar
Rate Loan denominated in an Alternative Currency pursuant to Section 2.9; and
(b) with respect to any Letter of Credit, each of the following: (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof and (iii) each date of any payment by an Issuing
Bank under any Letter of Credit denominated in an Alternative Currency.
“Revolving Commitment” means the commitment of a Revolving Lender to make or
otherwise fund any Revolving Loan pursuant to Section 2.2(a) and/or Section 2.24
and to acquire participations in Letters of Credit and Swing Line Loans
hereunder and “Revolving Commitments” means such commitments of all Revolving
Lenders in the aggregate. The amount of each Revolving Lender’s Revolving
Commitment, if any, is set forth on Appendix A- 2 or in the applicable Joinder
Agreement pursuant to Section 2.24 or in the applicable -56- 105376510



--------------------------------------------------------------------------------



 
[ex101new064.jpg]
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Revolving Commitments
as of the Amendment and Restatement Effective Date is $900,000,000. “Revolving
Commitment Period” means the period from the Amendment and Restatement Effective
Date to but excluding the Revolving Commitment Termination Date. “Revolving
Commitment Termination Date” means the earliest to occur of (i) the fifth
anniversary of the Amendment and Restatement Effective Date, (ii) the date the
Revolving Commitments are permanently reduced to zero pursuant to Section
2.13(b), and (iii) the date of the termination of the Revolving Commitments
pursuant to Section 8.1. “Revolving Exposure” means, with respect to any Lender
as of any date of determination, (i) prior to the termination of all Revolving
Commitments, that Lender’s Revolving Commitment; (ii) after the termination of
all Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of any Issuing
Bank, the aggregate L/C Obligation in respect of all Letters of Credit issued by
that Lender (net of any participations by Lenders in such Letters of Credit),
(c) the aggregate amount of all participations by that Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of Swing Line Lender, the aggregate outstanding principal amount of all
Swing Line Loans (net of any participations therein by other Lenders), and (e)
the aggregate amount of all participations therein by that Lender in any
outstanding Swing Line Loans. “Revolving Lender” means a Lender having a
Revolving Commitment or Revolving Exposure. “Revolving Loan” means a Loan made
by a Revolving Lender to Company pursuant to Section 2.2(a) or any Additional
Revolving Loan. “Revolving Loan Note” means a promissory note in the form of
Exhibit B-2, as it may be amended, restated, supplemented or otherwise modified
from time to time. “Sanctions” means any economic sanctions laws or regulations
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union, the
United Kingdom (including Her Majesty’s Treasury (“HMT”)) or other applicable
sanctions authority with jurisdiction over the Company. “Sanctioned Person”
means any of the following: (i) an entity or individual named on the Specially
Designated Nationals and Blocked Persons List and the Foreign Sanctions Evaders
List maintained by OFAC and any similar list maintained by the United States
Government; (ii) an individual or entity that is 50-percent or more owned,
directly or indirectly, by an entity or individual, or two or more entities or
individuals, described in (i) above; (iii) an entity or individual named on the
Consolidated List of Financial Sanctions Targets issued by HMT or on the
consolidated list of persons, groups and entities subject to EU financial
sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; (iv) an entity or
individual that is 50-percent or more owned or controlled by an entity or
individual described in (iii) above; -57- 105376510



--------------------------------------------------------------------------------



 
[ex101new065.jpg]
(v) (A) the government of a Designated Jurisdiction, (B) an entity domiciled or
resident in a Designated Jurisdiction, or (C) an individual located in a
Designated Jurisdiction; or (vi) any other person that is the subject or target
of Sanctions to the extent that dealings with such person are restricted or
prohibited by Sanctions. “S&P” means S&P Global Ratings or any successor by
merger or consolidation to its business. “Scheduled Unavailability Date” has the
meaning assigned to such term in Section 2.18(a)(ii)(1)(B). “Secured Parties”
has the meaning assigned to that term in the Pledge and Security Agreement.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of Indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing. “Securities Account” has the meaning
assigned to such term in the UCC. “Senior Representative” means, with respect to
any series of Indebtedness permitted under Section 6.1(y), the trustee,
administrative agent, collateral agent, security agent or similar agent under
the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities. “Series” as defined in Section 2.24(a). “Sold Entity or
Business” has the meaning set forth in the definition of the term “Consolidated
Adjusted EBITDA”. “Solvency Certificate” means a Solvency Certificate of the
chief financial officer of Holding substantially in the form of Exhibit G.
“Solvent” means, with respect to any Credit Party, that as of the date of
determination, both (i) (a) the sum of such Credit Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Credit Party’s and its Subsidiaries, present assets; (b) such Credit Party’s
capital is not unreasonably small in relation to its business as contemplated on
the Amendment and Restatement Effective Date and reflected in the Projections or
with respect to any transaction contemplated or undertaken after the Amendment
and Restatement Effective Date; and (c) such Person has not incurred and does
not intend to incur, or believe that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise); and (ii)
such Person is “solvent” within the meaning given that term and similar terms
under applicable laws relating to fraudulent transfers and conveyances. For
purposes of -58- 105376510



--------------------------------------------------------------------------------



 
[ex101new066.jpg]
this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standards No. 5). “Specified Transaction” means, with respect to any
period, any Investment, incurrence or repayment of Indebtedness, Restricted
Junior Payment, Subsidiary designation, Additional Term Loan or Additional
Revolving Commitment that by the terms of this Agreement requires a test or
covenant hereunder to be calculated on a “Pro Forma Basis.” “Spot Rate” for a
currency means the rate determined by Administrative Agent or the applicable
Issuing Bank, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that Administrative
Agent or the Issuing Bank may obtain such spot rate from another financial
institution designated by Administrative Agent or the applicable Issuing Bank if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; provided, further that the applicable
Issuing Bank may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency; and provided, further, that in the case of JPMorgan
Chase Bank, N.A., as an Issuing Bank, the “Spot Rate” for a currency shall mean
the JPM Currency Rate. “Standard Securitization Undertakings” means
representations, warranties, covenants, indemnities and guarantees of
performance entered into by Company or any Subsidiary of Company, which Company
has determined in good faith to be customary in a Receivables Financing,
including, without limitation, those relating to the servicing of the assets of
a Receivables Subsidiary, it being understood that any Receivables Repurchase
Obligation shall be deemed to be a Standard Securitization Undertaking but
excluding any of the foregoing pursuant to which Company or any Subsidiary of
the Company (other than any Receivables Subsidiary) assumes responsibility for
the credit risk of the applicable account debtor. “Sterling Denominated Loans”
and the “£” means each Revolving Loan denominated in Pounds Sterling at the time
of the incurrence thereof. “Subsidiary” means, with respect to any Person, any
corporation, partnership, limited liability company, association, joint venture
or other business entity of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a “qualifying share” of the former Person shall be deemed to be
outstanding. Unless otherwise qualified, all -59- 105376510



--------------------------------------------------------------------------------



 
[ex101new067.jpg]
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Company. “Swap Obligations” means with
respect to any Credit Party any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act. “Swing Line Lender” means Bank
of America, in its capacity as Swing Line Lender hereunder, together with its
permitted successors and assigns in such capacity. “Swing Line Loan” means a
Loan made by the Swing Line Lender to Company pursuant to Section 2.3. “Swing
Line Note” means a promissory note in the form of Exhibit B-3, as it may be
amended, restated, supplemented or otherwise modified from time to time. “Swing
Line Sublimit” means the lesser of (i) $50,000,000 and (ii) the aggregate unused
amount of Revolving Commitments then in effect. “TARGET2” means the
Trans-European Automated Real-time Gross Settlement Express Transfer payment
system which utilizes a single shared platform and which was launched on
November 19, 2007. “TARGET Day” means any day on which TARGET2 (or, if such
payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro. “Tax” means any present or future tax, levy,
impost, duty, assessment, charge, fee, deduction or withholding (including
backup withholding) of any nature imposed by any Governmental Authority,
including interest, additions to tax or penalties applicable thereto. “Tax
Exempt Debt” means Holding’s tax exempt corporate bonds identified on Schedule
6.1, any exchange notes issued in exchange therefor, in each case pursuant to
their respective Indentures, also identified on Schedule 6.1, and any other tax
exempt corporate bonds or similar debt securities issued by Holding after the
Amendment and Restatement Effective Date. “Tax Exempt Debt Documents” means the
Tax Exempt Debt, the Indentures identified on Schedule 6.1 and all other
documents executed and delivered with respect to the Tax Exempt Debt or the
Indentures identified on Schedule 6.1. “Term Lender” means a Lender having a
Term Loan Commitment or holding a Term Loan. “Term Loan” means (i) a Term Loan
made by a Term Lender to Company on the Amendment and Restatement Effective Date
pursuant to Section 2.1(a) or (ii) an Additional Term Loan. The amount of each
Lender’s Term Loan on the Amendment and Restatement Effective Date is set forth
on Appendix A-1 or in the applicable Joinder Agreement pursuant to -60-
105376510



--------------------------------------------------------------------------------



 
[ex101new068.jpg]
Section 2.24 or the applicable Assignment Agreement, subject to any adjustment
or reduction pursuant to the terms and conditions hereof. “Term Loan Commitment”
means the commitment of a Lender to make or otherwise fund a Term Loan and the
Additional Term Loan Commitment of a Lender; “Term Loan Commitments” means such
commitments of all Lenders in the aggregate. “Term Loan Exposure” means, with
respect to any Lender, as of any date of determination, the outstanding
principal amount of the Term Loans of such Lender; provided, at any time prior
to the making of the Term Loans, the Term Loan Exposure of any Lender shall be
equal to such Lender’s Term Loan Commitment. “Term Loan Maturity Date” means the
earlier of (i)(a) with respect to Term Loans (other than Additional Term Loans),
the fifth anniversary of the Amendment and Restatement Effective Date and (b)
with respect to the Additional Term Loans, the Additional Term Loan Maturity
Date, and (ii) the date that all the Term Loans and the Additional Term Loans of
any Series shall become due and payable in full hereunder, whether by
acceleration or otherwise. “Term Loan Note” means a promissory note in the form
of Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time. “Termination Date” means the first date on which (i)
each Commitment has expired or been terminated, (ii) the principal amount of all
Loans and all other Obligations then due and payable have been paid in full
(other than (x) contingent indemnification and reimbursement obligations for
which no claim has been made and (y) obligations and liabilities under Permitted
Cash Management Agreements, Permitted Hedge Agreements and Permitted Letters of
Credit as to which arrangements satisfactory to the applicable Lender
Counterparty have been made) and (iii) all Letters of Credit have been cancelled
or have expired or have been Cash Collateralized in an amount equal to 103% of
the face amount of such Letter of Credit on such date or otherwise secured to
the satisfaction of the Issuing Bank thereof. “Test Period” means, for any
determination under this Agreement, the four consecutive Fiscal Quarters of
Company then last ended for which financial statements are available. “Title
Company” as defined in Section 5.10. “Title Policy” as defined in Section 5.10.
“Total Assets” means the total assets of Company and its Restricted Subsidiaries
on a consolidated basis determined in accordance with GAAP, as shown on the most
recent balance sheet of Company or such other Person as may be expressly stated.
“Total Tangible Assets” means Total Assets less the sum of: (i) goodwill and
other intangible assets, (ii) minority interest in consolidated Subsidiaries
held by Persons other than Company or any Restricted Subsidiary and (iii)
Investments in and assets of Unrestricted Subsidiaries, in each case as
reflected on the consolidated balance sheet of such Person and its -61-
105376510



--------------------------------------------------------------------------------



 
[ex101new069.jpg]
Restricted Subsidiaries as of the end of the most recently ended Fiscal Quarter
of such Person for which financial statements have been delivered to
Administrative Agent. “Total Utilization of Revolving Commitments” means, as at
any date of determination, the sum of (i) the aggregate principal amount of all
Revolving Loans outstanding on such date (other than Revolving Loans made for
the purpose of repaying any Refunded Swing Line Loans or reimbursing an Issuing
Bank for any amount drawn under any Letter of Credit, but not yet so applied)
(taking the Dollar Equivalent of any such Loans denominated in an Alternative
Currency), (ii) the aggregate principal amount of all outstanding Swing Line
Loans, and (iii) the L/C Obligation (taking the Dollar Equivalent of any such
L/C Obligations denominated in an Alternative Currency). “Transaction Costs”
means the fees, costs and expenses (including any original issue discount and/or
upfront fees) payable by Company in connection with the Transactions.
“Transactions” means the entering into of the applicable Credit Documents,
including this Agreement on the Amendment and Restatement Effective Date.
“Treasury Regulations” means the final and temporary (but not proposed, unless
the context otherwise indicates) income tax regulations promulgated under the
Internal Revenue Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations). “Type of Loan”
means (i) with respect to either Term Loans or Revolving Loans, a Base Rate Loan
or a Eurodollar Rate Loan, and (ii) with respect to Swing Line Loans, a Base
Rate Loan. “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction. “UCP” means, with
respect to any Letter of Credit, the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce Publication No. 600 (or
such later version thereof as may be in effect at the time of issuance).
“Unreimbursed Amount” as defined in Section 2.4(c)(i). “Unrestricted Subsidiary”
means (i) each Subsidiary of Company listed on Schedule 4.21 and (ii) any
Subsidiary of Company designated by the board of directors of Company as an
Unrestricted Subsidiary pursuant to Section 5.14 subsequent to the Amendment and
Restatement Effective Date, and in each case, any Subsidiary formed or acquired
by an Unrestricted Subsidiary following such Unrestricted Subsidiary’s
designation pursuant to clause (i) or (ii). “U.S. Tax Compliance Certificates”
means a certificate substantially in the form of Exhibit F. “Weighted Average
Life to Maturity” means, when applied to any Indebtedness at any date, the
number of years obtained by dividing: (i) the sum of the products obtained by
-62- 105376510



--------------------------------------------------------------------------------



 
[ex101new070.jpg]
multiplying (a) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (b) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (ii) the then outstanding principal amount of such
Indebtedness. “Wholly Owned Restricted Subsidiary” means any Wholly Owned
Subsidiary that is a Restricted Subsidiary. “Wholly Owned Subsidiary” means,
with respect to any Person, (i) any corporation 100% of whose Capital Stock is
at the time owned by such Person and/or by one or more Wholly Owned Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more Wholly
Owned Subsidiaries of such Person has a 100% equity interest at such time (other
than, in the case of a Foreign Subsidiary of Holding with respect to the
preceding clauses (i) and (ii), director’s qualifying shares and/or other
nominal amount of shares required to be held by Persons other than Company and
its Subsidiaries under applicable law). “Write-Down and Conversion Powers”
means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write- down and
conversion powers are described in the EU Bail-In Legislation Schedule. “Yen”
and “¥” mean the lawful currency of Japan. 1.2 Accounting Terms. Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be delivered by Company
to Lenders pursuant to Sections 5.1(a) and 5.1(b) shall be prepared in
accordance with GAAP (subject, in the case of Section 5.1(b), to final year-end
adjustments and in all cases other than the audited financials delivered
pursuant to Section 5.1(b)(ii) to the absence of footnotes) as in effect at the
time of such preparation. Subject to the foregoing, calculations in connection
with the definitions, covenants and other provisions used in Section 6.7 hereof
shall utilize accounting principles and policies in conformity with those used
to prepare the Historical Financial Statements. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit Document, and Company or Administrative Agent shall so
request, Administrative Agent and Company shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of Requisite Lenders), provided
that until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein. Notwithstanding any other
provision contained herein, the accounting for operating leases and capital
leases under GAAP as in effect on the Amendment and Restatement Effective Date
(including, without limitation, FASB ASC 840) shall apply for the purposes of
determining compliance with the provisions of this Agreement, including the
definition of “Capital Lease” and obligations in respect thereof, regardless of
any change to GAAP following the Amendment and Restatement Effective Date which
would otherwise require such operating leases to be treated as capital leases;
provided that financial reporting shall not be affected hereby. -63- 105376510



--------------------------------------------------------------------------------



 
[ex101new071.jpg]
1.3 Interpretation, etc. Any of the terms defined herein may, unless the context
otherwise requires, be used in the singular or the plural, depending on the
reference. References herein to any Section, Appendix, Schedule or Exhibit shall
be to a Section, an Appendix, a Schedule or an Exhibit, as the case may be,
hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not no limiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
The use herein of the word “issue” or “issuance” with respect to any Letter of
Credit shall be deemed to include any amendment, extension or renewal thereof.
Unless otherwise specifically indicated, the term “consolidated” with respect to
any Person refers to such Person consolidated with its Restricted Subsidiaries,
and excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. Any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns. 1.4 Exchange Rates; Currency Equivalents. (a) Administrative
Agent or the applicable Issuing Bank, as applicable, shall determine the Spot
Rates as of each Revaluation Date to be used for calculating Dollar Equivalent
amounts of Credit Extensions and Outstanding Amounts denominated in Alternative
Currencies. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by Credit Parties hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by Administrative Agent or the applicable Issuing Bank, as applicable. (b)
Wherever in this Agreement in connection with a borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by Administrative Agent or the applicable
Issuing Bank, as the case may be. (c) For purposes of determining compliance
with any Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the Spot Rate in effect on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt; provided that if such Indebtedness is incurred to
Refinance other Indebtedness denominated in a foreign currency, and such
Refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the Spot Rate in effect -64- 105376510



--------------------------------------------------------------------------------



 
[ex101new072.jpg]
on the date of such Refinancing such Dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
Indebtedness so refinanced does not exceed the principal amount of such
Indebtedness being Refinanced. Notwithstanding the foregoing, the principal
amount of any Indebtedness incurred to Refinance other Indebtedness, if incurred
in a different currency from the Indebtedness being Refinanced, shall be
calculated based on the Spot Rate that is in effect on the date of such
Refinancing. 1.5 Additional Alternative Currencies. (a) Company may from time to
time request that Revolving Loans that are Eurodollar Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided, that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Revolving Loans that are Eurodollar Rate
Loans, such request shall be subject to the reasonable approval of
Administrative Agent and the Revolving Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the reasonable approval of Administrative Agent and the applicable
Issuing Bank. (b) Any such request shall be made to Administrative Agent not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be reasonably agreed by
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the applicable Issuing Bank, in its or their sole discretion). In the
case of any such request pertaining to Eurodollar Rate Loans, Administrative
Agent shall promptly notify each Revolving Lender thereof; and in the case of
any such request pertaining to Letters of Credit, Administrative Agent shall
promptly notify the Issuing Banks thereof. Each Revolving Lender (in the case of
any such request pertaining to Eurodollar Rate Loans) or the Issuing Banks (in
the case of a request pertaining to Letters of Credit) shall notify
Administrative Agent, not later than 11:00 a.m., two (2) Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency. (c) Any failure by a Revolving Lender
or an Issuing Bank, as the case may be, to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Revolving Lender or applicable Issuing Bank, as the case may be, to
permit Eurodollar Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If Administrative Agent and all the Revolving Lenders
consent to making Eurodollar Rate Loans in such requested currency,
Administrative Agent shall so notify Company and such currency shall thereupon
be deemed for all purposes to be an Alternative Currency hereunder for purposes
of any borrowing of Eurodollar Rate Loans; and if Administrative Agent and the
Issuing Banks consent to the issuance of Letters of Credit in such requested
currency, Administrative Agent shall so notify Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If Administrative Agent shall fail
to obtain consent to any request for an additional currency under this Section
1.5, Administrative Agent shall promptly so notify Company. 1.6 Change of
Currency. -65- 105376510



--------------------------------------------------------------------------------



 
[ex101new073.jpg]
(a) The obligation of Company to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the Amendment and Restatement Effective Date shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such borrowing, at the end
of the then current Interest Period. (b) Each provision of this Agreement shall
be subject to such reasonable changes of construction as Administrative Agent,
in consultation with Company, may reasonably determine are necessary and
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro resulting therefrom. (c) Each provision of this Agreement also shall be
subject to such reasonable changes of construction as Administrative Agent, in
consultation with Company, may reasonably determine are necessary and
appropriate to reflect a change in currency of any country (other than the
United States and any member state of the European Union) and any relevant
market conventions or practices relating to such change in currency. 1.7 Letter
of Credit Amounts; Conflicts with Issuer Documents. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
Dollar Equivalent of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
In the event of any conflict between the terms of this Agreement and the terms
of any Issuer Document, the terms in this Agreement shall control. 1.8 Rounding.
Any financial ratios required to be maintained by the Company and its Restricted
Subsidiaries pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number). 1.9 Times of Day; Rates. (a) Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). -66- 105376510



--------------------------------------------------------------------------------



 
[ex101new074.jpg]
(b) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any comparable or successor
rate thereto. 1.10 Effect of Amendment and Restatement. (a) The effectiveness of
this Agreement shall not constitute a novation of any Original Obligations. All
Loans (other than Loans repaid on the Amendment and Restatement Effective Date)
outstanding under the First Amended and Restated Credit Agreement, all Existing
Letters of Credit and all accrued and unpaid amounts owing by any Credit Party
pursuant to the First Amended and Restated Credit Agreement shall continue to be
outstanding and owing hereunder or, in the case of Existing Letters of Credit
issued by new Issuing Banks, be deemed issued hereunder. Without limitation of
the foregoing, the Commitments shall be re- allocated on the Amendment and
Restatement Effective Date in accordance with the Commitments set forth herein
and the Lenders shall make settlement on the Amendment and Restatement Effective
Date in accordance with procedures approved by the Administrative Agent, it
being understood that the Lenders party hereto waive any breakage costs under
Section 2.18(c) of the First Amended and Restated Credit Agreement in connection
with such re- allocation and settlement. Any payment or performance of any
Obligation under the First Amended and Restated Credit Agreement or any
Obligation described in this Agreement during any period prior to the Amendment
and Restatement Effective Date shall constitute payment or performance of such
Obligation under this Agreement. (b) After giving effect to this Agreement and
the modifications effectuated thereby, each of the undersigned agrees that from
and after the Amendment and Restatement Effective Date, each reference to the
“Credit Agreement” in the Credit Documents shall be deemed to be a reference to
this Agreement as amended and restated on the Amendment and Restatement
Effective Date. (c) Each Term Lender hereby severally agrees to provide the Term
Loan Commitments in the amount set forth opposite its name under the heading
“Term Loan Commitments” on Appendix A-I hereto on the terms and subject to the
conditions set forth in this Agreement It is the understanding, agreement and
intention of the parties that the Term Loans made under the Term Loan
Commitments shall be used, in part, to refinance in full the Initial Term Loans
outstanding on the Amendment and Restatement Effective Date. 1.11 Limited
Condition Transactions. In the event that the Company notifies the
Administrative Agent in writing that any proposed Permitted Acquisition or other
permitted Investment is a Limited Condition Transaction and that the Company
wishes to test the conditions to such Permitted Acquisition or Investment and
the Additional Term Loans that are used to finance such Permitted Acquisition or
Investment in accordance with this Section, then, so long as agreed to by the
Lenders providing such Additional Term Loans, the following provisions shall
apply: (a) any condition to such Permitted Acquisition or Investment or such
Additional Term Loans that requires that no Default or Event of Default shall
have occurred and -67- 105376510



--------------------------------------------------------------------------------



 
[ex101new075.jpg]
be continuing at the time of such Permitted Acquisition or Investment or the
incurrence of such Additional Term Loans (including availability pursuant to
Section 3.2) shall be satisfied if (i) no Default or Event of Default shall have
occurred and be continuing at the time of the execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Permitted Acquisition or Investment and (ii) no Event of Default under any
of Sections 8.1(a), 8.1(f) or 8.1(g) shall have occurred and be continuing both
before and after giving effect to such Permitted Acquisition or Investment and
any Indebtedness incurred or assumed in connection therewith (including any
Additional Term Loans); (b) any condition to such Permitted Acquisition or
Investment or such Additional Term Loans that the representations and warranties
contained herein and in the other Credit Documents shall be true and correct at
the time of such Permitted Acquisition or Investment or the incurrence of such
Additional Term Loans (including availability pursuant to Section 3.2) shall be
subject to customary “SunGard” or other customary applicable “certain funds”
conditionality provisions (including, without limitation, a condition that the
representations and warranties under the relevant agreements relating to such
Limited Condition Transaction as are material to the Administrative Agent or the
Lenders providing such Additional Term Loans shall be true and correct, but only
to the extent that Company or its applicable Subsidiary has the right to
terminate its obligations under such agreement as a result of a breach of such
representations and warranties or the failure of those representations and
warranties to be true and correct), so long as all representations and
warranties contained herein and in the other Credit Documents are true and
correct in all material respects at the time of execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Permitted Acquisition or Investment; (c) any financial ratio test or
condition, may upon the written election of the Company delivered to the
Administrative Agent prior to the execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Permitted Acquisition or Investment, be tested either (i) upon the execution of
the definitive purchase agreement, merger agreement or other acquisition
agreement governing such Permitted Acquisition or Investment or (ii) upon the
consummation of such Permitted Acquisition or Investment and related incurrence
of such Additional Term Loans, in each case, after giving effect to such
Permitted Acquisition or Investment and all Indebtedness incurred or assumed in
connection therewith (including any Additional Term Loans), on a Pro Forma
Basis; provided that the failure to deliver a notice under this Section 1.11(c)
prior to the date of execution of the definitive purchase agreement, merger
agreement or other acquisition agreement governing such Permitted Acquisition or
Investment shall be deemed an election to test the applicable financial ratio
under clause (c)(ii) of this Section; and; (d) except as provided in the next
sentence, if the Company has made an election with respect to any Limited
Condition Transaction to test a financial ratio test or condition at the time
specified in clause (c)(i) of this Section, then in connection with any
subsequent calculation of any ratio or basket on or following the relevant date
of execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Limited Condition Transaction and prior to
the earlier of (i) the date on which such Limited Condition Transaction is
consummated or (ii) the date that the definitive purchase agreement, merger
agreement or other acquisition agreement governing such Limited Condition
Transaction -68- 105376510



--------------------------------------------------------------------------------



 
[ex101new076.jpg]
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be required to be satisfied (x) on a
Pro Forma Basis assuming such Limited Condition Transaction and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have been consummated and (y) assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness) have not been consummated.
Notwithstanding the foregoing, any calculation of a ratio in connection with
determining the Applicable Margin or Commitment Fee Rate and determining whether
or not the Company is in compliance with the requirements of Section 6.7 shall,
in each case be calculated assuming such Limited Condition Transaction and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness) have not been consummated. (e) The foregoing provisions shall
apply with similar effect during the pendency of multiple Limited Condition
Transactions such that each of the possible scenarios is separately tested.
Notwithstanding anything to the contrary herein, in no event shall there be more
than two Limited Condition Transaction at any time outstanding. 1.12 References
to Agreements, Laws, etc. Unless otherwise expressly provided herein, (a)
references to Organizational Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Credit Document; and (b) references to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time. SECTION 2. LOANS AND
LETTERS OF CREDIT 2.1 Term Loans. (a) Loan Commitments. Subject to the terms and
conditions hereof, each Term Lender severally agrees to make, on the Amendment
and Restatement Effective Date, a Term Loan in Dollars to Company in an amount
equal to such Lender’s Term Loan Commitment. Company may make only one borrowing
under the Term Loan Commitment (other than any Additional Term Loan Commitment)
which shall be on the Amendment and Restatement Effective Date. Any amount
borrowed under this Section 2.1 and subsequently repaid or prepaid may not be
reborrowed. Subject to Sections 2.13(a) and 2.14, all amounts owed hereunder
with respect to the Term Loans shall be paid in full no later than the Term Loan
Maturity Date. Each Lender’s Term Loan Commitment (other than any Additional
Term Loan Commitment) shall terminate immediately and without further action on
the Amendment and Restatement Effective Date after giving effect to the funding
of such Lender’s Term Loan Commitment on such date. -69- 105376510



--------------------------------------------------------------------------------



 
[ex101new077.jpg]
(b) Borrowing Mechanics for Term Loans. Company shall deliver to Administrative
Agent a fully executed Funding Notice no later than one (1) day prior to the
Amendment and Restatement Effective Date. Promptly upon receipt by
Administrative Agent of such Funding Notice, Administrative Agent shall notify
each Term Lender of the proposed borrowing. 2.2 Revolving Loans. (a) Revolving
Commitments. Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make Revolving Loans during the Revolving Commitment Period
applicable to such Revolving Lender. Such Revolving Loans may be made in Dollars
or an Alternative Currency, to Company in an aggregate amount up to but not
exceeding such Lender’s Revolving Commitment; provided that, after giving effect
to the making of any Revolving Loans in no event shall the Total Utilization of
Revolving Commitments exceed the Revolving Commitments then in effect. Amounts
borrowed pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period. Each Revolving Lender’s Revolving Commitment shall
expire on the Revolving Commitment Termination Date and all Revolving Loans and
all other amounts owed hereunder with respect to the applicable Revolving Loans
and the applicable Revolving Commitments shall be paid in full no later than the
Revolving Commitment Termination Date. (b) Borrowing Mechanics for Revolving
Loans. (i) Except pursuant to Section 2.4(c), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $3,000,000 and integral
multiples of $500,000 in excess of that amount, and Revolving Loans that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $3,000,000 and
integral multiples of $500,000 in excess of that amount. (ii) Whenever Company
desires that Lenders make Revolving Loans, Company shall provide irrevocable
notice to Administrative Agent, which may be given by (A) telephone, or (B) a
Funding Notice, provided that any telephonic notice must be confirmed
immediately by delivery to Administrative Agent of a Funding Notice. Each such
Funding Notice shall be received by Administrative Agent no later than 12:00
p.m. at least three (3) Business Days in advance of the proposed Credit Date in
the case of a Eurodollar Rate Loan denominated in Dollars, at least four (4)
Business Days in advance of the proposed Credit Date in the case of a Eurodollar
Rate Loan denominated in an Alternative Currency and at least one (1) Business
Day in advance of the proposed Credit Date in the case of a Revolving Loan that
is a Base Rate Loan. Except as otherwise provided herein, a Funding Notice for a
Revolving Loan that is a Eurodollar Rate Loan shall be irrevocable on and after
the related Interest Rate Determination Date, and Company shall be bound to make
a borrowing in accordance therewith. (iii) Notice of receipt of each Funding
Notice in respect of Revolving Loans, together with the amount of each Lender’s
Pro Rata Share thereof, if any, together -70- 105376510



--------------------------------------------------------------------------------



 
[ex101new078.jpg]
with the applicable interest rate, shall be provided by Administrative Agent to
each applicable Lender by telefacsimile or electronic transmission means with
reasonable promptness, but (provided Administrative Agent shall have received
such notice by 12:00 p.m.) not later than 2:00 p.m. on the same day as
Administrative Agent’s receipt of such Notice from Company. (iv) Subject to
Section 2.16(b), each Lender shall make the amount of its Revolving Loan
available to Administrative Agent not later than 1:00 p.m. on the applicable
Credit Date by wire transfer of same day funds in the requested currency, at the
Principal Office designated by Administrative Agent. Except as provided herein,
upon satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in the requested currency equal to the proceeds of all such Revolving Loans
received by Administrative Agent from Lenders to be credited to the account of
Company as may be designated in writing to Administrative Agent by Company. (c)
Outstanding Revolving Loans and Revolving Commitments on the Amendment and
Restatement Effective Date. All Revolving Loans, if any, outstanding under the
First Amended and Restated Credit Agreement on the Amendment and Restatement
Effective Date shall remain outstanding as Revolving Loans, as applicable, under
this Agreement until otherwise repaid or prepaid in accordance with the terms
hereof. On the Amendment and Restatement Effective Date, Company shall pay to
the Administrative Agent, for the respective accounts of the Lenders, an amount
equal to the sum of all unreimbursed drawings that have been funded hereunder.
2.3 Swing Line Loans. (a) Swing Line Loans Commitments. During the Revolving
Commitment Period, subject to the terms and conditions hereof, Swing Line
Lender, in reliance upon agreements of the other Lenders set forth in this
Section 2.3, hereby agrees to make Swing Line Loans, which may be made only in
Dollars, to Company in the aggregate amount up to but not exceeding the Swing
Line Sublimit; provided that after giving effect to the making of any Swing Line
Loan, in no event shall the Total Utilization of Revolving Commitments exceed
the Revolving Commitments then in effect. Amounts borrowed pursuant to this
Section 2.3 may be repaid and reborrowed during the Revolving Commitment Period.
Swing Line Lender’s Revolving Commitment shall expire on the Revolving
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans and the Revolving Commitments
shall be paid in full no later than such date. (b) Borrowing Mechanics for Swing
Line Loans. (i) Swing Line Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess of that amount. (ii)
Whenever Company desires that Swing Line Lender make a Swing Line Loan, Company
shall provide notice to Administrative Agent, which may be given -71- 105376510



--------------------------------------------------------------------------------



 
[ex101new079.jpg]
by (A) telephone, or (B) a Funding Notice, provided that any telephonic notice
must be confirmed immediately by delivery to Administrative Agent of a Funding
Notice. Each such Funding Notice shall be received by Administrative Agent no
later than 3:00 p.m. on the proposed Credit Date. (iii) Swing Line Lender shall
make the amount of its Swing Line Loan available to Administrative Agent not
later than 4:00 p.m. on the applicable Credit Date by wire transfer of same day
funds in Dollars, at Administrative Agent’s Principal Office. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of such Swing Line Loans
available to Company on the applicable Credit Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Swing Line Loans received
by Administrative Agent from Swing Line Lender to be credited to the account of
Company as may be designated in writing to Administrative Agent by Company. (iv)
With respect to any Swing Line Loans which have not been voluntarily prepaid by
Company pursuant to Section 2.13, Swing Line Lender may at any time in its sole
and absolute discretion, deliver to Administrative Agent (with a copy to
Company), no later than 11:00 a.m. at least one (1) Business Day in advance of
the proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by Company) requesting that each Lender holding a Revolving Commitment on
such date make Revolving Loans that are Base Rate Loans to Company on such
Credit Date in an amount equal to the amount of such Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given which
Swing Line Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than Swing Line Lender shall be immediately
delivered by Administrative Agent to Swing Line Lender (and not to Company) and
applied to repay a corresponding portion of the Refunded Swing Line Loans and
(2) on the day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share
of the Refunded Swing Line Loans shall be deemed to be paid with the proceeds of
a Revolving Loan made by Swing Line Lender to Company, and such portion of the
Swing Line Loans deemed to be so paid shall no longer be outstanding as Swing
Line Loans and shall no longer be due under the Swing Line Note of Swing Line
Lender but shall instead constitute part of Swing Line Lender’s outstanding
Revolving Loans to Company and shall be due under the Revolving Loan Note issued
by Company to Swing Line Lender. Company hereby authorizes Administrative Agent
and Swing Line Lender to charge Company’s accounts with Administrative Agent and
Swing Line Lender (up to the amount available in each such account) in order to
immediately pay Swing Line Lender the amount of the Refunded Swing Line Loans to
the extent of the proceeds of such Revolving Loans made by Lenders, including
the Revolving Loans deemed to be made by Swing Line Lender, are not sufficient
to repay in full the Refunded Swing Line Loans. If any portion of any such
amount paid (or deemed to be paid) to Swing Line Lender should be recovered by
or on behalf of Company from Swing Line Lender in bankruptcy, by assignment for
the benefit of creditors or otherwise, the loss of the amount so recovered shall
be ratably shared among all Lenders in the manner contemplated by Section 2.17.
-72- 105376510



--------------------------------------------------------------------------------



 
[ex101new080.jpg]
(v) If for any reason Revolving Loans are not made pursuant to Section
2.3(b)(iv) in an amount sufficient to repay any amounts owed to Swing Line
Lender in respect of any outstanding Swing Line Loans on or before the third
Business Day after demand for payment thereof by Swing Line Lender, each Lender
holding a Revolving Commitment on such date shall be deemed to, and hereby
agrees to, have purchased a participation in such outstanding Swing Line Loans,
and in an amount equal to its Pro Rata Share of the applicable unpaid amount
together with accrued interest thereon. Upon one (1) Business Day’s notice from
Swing Line Lender, each Lender holding a Revolving Commitment on such date shall
deliver to Swing Line Lender an amount equal to its respective participation in
the applicable unpaid amount in same day funds at the Principal Office of Swing
Line Lender. In order to evidence such participation each Lender holding a
Revolving Commitment on such date agrees to enter into a participation agreement
at the request of Swing Line Lender in form and substance reasonably
satisfactory to Swing Line Lender. In the event any Lender holding a Revolving
Commitment on such date fails to make available to Swing Line Lender the amount
of such Lender’s participation as provided in this paragraph, Swing Line Lender
shall be entitled to recover such amount on demand from such Lender plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. (vi)
Notwithstanding anything contained herein to the contrary, (1) each Revolving
Lender’s obligation to make Revolving Loans for the purpose of repaying any
Refunded Swing Line Loans pursuant to the second preceding paragraph and each
Revolving Lender’s obligation to purchase a participation in any unpaid Swing
Line Loans pursuant to the immediately preceding paragraph shall be absolute and
unconditional and shall not be affected by any circumstance, including without
limitation (A) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, any Credit Party or any
other Person for any reason whatsoever; (B) the occurrence or continuation of a
Default or Event of Default; (C) any adverse change in the business, operations,
properties, assets, condition (financial or otherwise) or prospects of any
Credit Party; (D) any breach of this Agreement or any other Credit Document by
any party thereto; or (E) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Revolving Lender are subject to the condition that Swing Line Lender
believed in good faith that all conditions under Section 3.2 to the making of
the applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, were
satisfied at the time such Refunded Swing Line Loans or unpaid Swing Line Loans
were made, or the satisfaction of any such condition not satisfied had been
waived by the Requisite Lenders prior to or at the time such Refunded Swing Line
Loans or other unpaid Swing Line Loans were made; and (2) Swing Line Lender
shall not be obligated to make any Swing Line Loans (A) if it has elected not to
do so after the occurrence and during the continuation of a Default or Event of
Default or (B) at a time when any Revolving Lender is a Defaulting Lender unless
Swing Line Lender has entered into arrangements satisfactory to it and Company
to eliminate Swing Line Lender’s risk with respect to the Defaulting Lender’s
participation in such Swing Line Loan, including by Cash -73- 105376510



--------------------------------------------------------------------------------



 
[ex101new081.jpg]
Collateralizing such Defaulting Lender’s Pro Rata Share of the outstanding Swing
Line Loans. (c) Outstanding Swing Line Loans. All Swing Line Loans, if any,
outstanding under the First Amended and Restated Credit Agreement on the
Amendment and Restatement Effective Date shall remain outstanding as Swing Line
Loans under this Agreement until otherwise repaid or prepaid in accordance with
the terms hereof. 2.4 Issuance of Letters of Credit and Purchase of
Participations Therein. (a) Letters of Credit. (i) Subject to the terms and
conditions set forth herein, (A) each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.4, (1) from time
to time on any Business Day during the period from the Amendment and Restatement
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit (including IRB L/Cs) denominated in Dollars or, with the consent of the
applicable Issuing Lender, in one or more Alternative Currencies for the account
of Company or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with paragraph (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
Company or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any Credit Extension with respect to any Letter of Credit, (x)
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect, (y) the Revolving Exposure (as determined in
accordance with clause (ii) of the definition thereof) of any Revolving Lender
shall not exceed such Revolving Lender’s Revolving Commitment then in effect,
and (z) the Outstanding Amount of the L/C Obligations shall not exceed
$600,000,000 (or such greater amount agreed to by the Issuing Banks); provided,
further, that in no event shall any Issuing Bank be required to issue Letters of
Credit in an aggregate outstanding amount exceeding such Issuing Bank’s Letter
of Credit Commitment. Each request by Company for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by Company that the
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, Company’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly Company may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed. This Agreement shall be the
“Reimbursement Agreement” referred to in the IRB L/Cs. All Existing Letters of
Credit shall remain outstanding as Letters of Credit under this Agreement or, in
the case of Existing Letters of Credit issued by new Issuing Banks, be deemed
issued hereunder, in each case until such Letters of Credit expire or terminate
in accordance with their terms. (ii) No Issuing Bank shall issue any Letter of
Credit, if: -74- 105376510



--------------------------------------------------------------------------------



 
[ex101new082.jpg]
(1) subject to Section 2.4(b)(iii), the expiry date of the requested Letter of
Credit (other than IRB L/Cs) would occur more than twelve (12) months after the
date of issuance or last extension, unless such Issuing Bank has approved such
expiry date; or (2) the expiry date of the requested Letter of Credit would
occur after the Letter of Credit Expiration Date, unless the Requisite Class
Lenders of all applicable Revolving Lenders have approved such expiry date and
such Issuing Bank shall be satisfied with the arrangements with respect to the
period commencing on the Letter of Credit Expiration Date and ending on such
expiry date (it being understood and agreed that, for the avoidance of doubt, no
Revolving Lender shall be required to fund its Revolving Loan or L/C Advance
pursuant to Section 2.4(c) after the Letter of Credit Expiration Date). (iii) No
Issuing Bank shall be under any obligation to issue any Letter of Credit if: (1)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing the
Letter of Credit, or any law applicable to such Issuing Bank or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Amendment and Restatement Effective Date, or shall impose
upon such Issuing Bank any unreimbursed loss, cost or expense which was not
applicable on the Amendment and Restatement Effective Date and which such
Issuing Bank in good faith deems material to it; (2) the issuance of the Letter
of Credit would violate one or more policies of the applicable Issuing Bank
applicable to letters of credit generally; (3) except as otherwise agreed by
Administrative Agent and the applicable Issuing Bank, the Letter of Credit is in
an initial stated amount less than $500,000, in the case of a commercial Letter
of Credit, or $100,000, in the case of a standby Letter of Credit; (4) the
applicable Issuing Bank does not as of the issuance date of the requested Letter
of Credit issue Letters of Credit in the requested currency; or (5) any
Revolving Lender is at that time a Defaulting Lender, unless the applicable
Issuing Bank is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased -75- 105376510



--------------------------------------------------------------------------------



 
[ex101new083.jpg]
Letter of Credit has been or will be fully allocated among the Non-Defaulting
Lenders in a manner consistent with Section 2.22(a)(iii) and such Defaulting
Lender shall not participate therein except to the extent such Defaulting
Lender’s participation has been or will be fully Cash Collateralized in
accordance with Section 2.22(d). (iv) No Issuing Bank shall amend any Letter of
Credit if such Issuing Bank would not be permitted at such time to issue the
Letter of Credit in its amended form under the terms hereof. (v) No Issuing Bank
shall be under any obligation to amend any Letter of Credit if (1) such Issuing
Bank would not have any obligation at such time to issue the Letter of Credit in
its amended form under the terms hereof, or (2) the beneficiary of the Letter of
Credit does not accept the proposed amendment to the Letter of Credit. (vi) Each
Issuing Bank shall act on behalf of the Revolving Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (1) provided to
Administrative Agent in Section 9 with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Section 9
included the Issuing Banks with respect to such acts or omissions, and (2) as
additionally provided herein with respect to the Issuing Banks. (b) Procedures
for Issuance and Amendment of Letters of Credit; Auto- Extension Letters of
Credit. (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of Company delivered to the applicable Issuing Bank (with a
copy to Administrative Agent) in the form of an Issuance Notice and Letter of
Credit Application, appropriately completed and signed by an Authorized Officer
of Company. Such Issuance Notice and Letter of Credit Application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the applicable Issuing Bank, by
personal delivery or by any other means acceptable to such Issuing Bank. Such
Issuance Notice and Letter of Credit Application must be received by the
applicable Issuing Bank and Administrative Agent not later than 12:00 p.m. at
least two (2) Business Days (or such later date and time as Administrative
Agent, such Issuing Bank and Company may agree in a particular instance in their
reasonable discretion) prior to the proposed issuance date or date of amendment,
as the case may be, and the timing of submission of the Letter of Credit
Application with respect to an IRB L/C shall be as determined by such Issuing
Bank and Company (not to exceed five (5) Business Days prior to the proposed
issuance date or date of amendment). In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and -76- 105376510



--------------------------------------------------------------------------------



 
[ex101new084.jpg]
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such Issuing Bank may reasonably require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable Issuing Bank (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such Issuing Bank may
reasonably require. Additionally, Company shall furnish to the applicable
Issuing Bank and Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such Issuing Bank or Administrative Agent may
reasonably require. (ii) Promptly after receipt of any Issuance Notice and
Letter of Credit Application, the applicable Issuing Bank will confirm with
Administrative Agent (by telephone or in writing) that Administrative Agent has
received a copy of such Issuance Notice and Letter of Credit Application from
Company and, if not, the applicable Issuing Bank will provide Administrative
Agent with a copy thereof. Unless the applicable Issuing Bank has received
written notice from any Revolving Lender, Administrative Agent or any Credit
Party, at least one (1) Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 3.2 shall not then be satisfied, then, subject
to the terms and conditions hereof, such Issuing Bank shall, on the requested
date, issue a Letter of Credit for the account of Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such Issuing Bank a risk participation in such Letter
of Credit in an amount equal to the product of such Revolving Lender’s Pro Rata
Share of the Revolving Commitments times the amount of such Letter of Credit.
(iii) If Company so requests in any applicable Letter of Credit Application, the
applicable Issuing Bank may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
such Issuing Bank, Company shall not be required to make a specific request to
such Issuing Bank for any such extension. Once an Auto- Extension Letter of
Credit has been issued, the Revolving Lenders shall be deemed to have authorized
(but may not require) such Issuing Bank to permit the extension of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless all the Requisite Class Lenders of Revolving Commitments
then in effect -77- 105376510



--------------------------------------------------------------------------------



 
[ex101new085.jpg]
have approved such expiry date and such Issuing Bank shall be satisfied with the
arrangements with respect to the period commencing on the Letter of Credit
Expiration Date and ending on such expiry date); provided, however, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of paragraph (ii) or (iii) of Section
2.4(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date (1) from Administrative Agent that the Requisite Class
Lenders of Revolving Commitments then in effect have elected not to permit such
extension, and directing such Issuing Bank not to permit such extension or (2)
from Administrative Agent, any Revolving Lender or Company that one or more of
the applicable conditions specified in Section 3.2 is not then satisfied and, in
each case, directing such Issuing Bank not to permit such extension. (iv) If
Company so requests in any applicable Letter of Credit Application, the
applicable Issuing Bank may, in its sole discretion, agree to issue an IRB L/C
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement IRB
Letter of Credit”). Unless otherwise directed by such Issuing Bank, Company
shall not be required to make a specific request to such Issuing Bank to permit
such reinstatement. Once an Auto-Reinstatement IRB Letter of Credit has been
issued, except as provided in the following sentence, the Revolving Lenders
shall be deemed to have authorized (but may not require) such Issuing Bank to
reinstate all or a portion of the stated amount thereof in accordance with the
provisions of such IRB L/C. Notwithstanding the foregoing, if such
Auto-Reinstatement IRB Letter of Credit permits such Issuing Bank to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non-reinstatement within a specified number
of days after such drawing (the “IRB L/C Non-Reinstatement Deadline”), such
Issuing Bank shall not permit such reinstatement if it has received a notice
(which may be by telephone or in writing) on or before the day that is seven (7)
Business Days before the IRB L/C Non-Reinstatement Deadline (A) from
Administrative Agent that the Requisite Class Lenders of Revolving Commitments
then in effect have elected not to permit such reinstatement or (B) from
Administrative Agent, any Revolving Lender or Company that one or more of the
applicable conditions specified in Section 3.2 is not then satisfied (treating
such reinstatement as an Credit Extension for purposes of this clause) and, in
each case, directing such Issuing Bank not to permit such reinstatement. (v)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Bank will also deliver to Company and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the applicable Issuing Bank shall notify -78-
105376510



--------------------------------------------------------------------------------



 
[ex101new086.jpg]
Company and Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, Company shall reimburse such Issuing
Bank in such Alternative Currency or, if mutually agreed by Company and such
Issuing Bank, in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Alternative Currency, such
Issuing Bank shall notify Company of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. Not later than 11:00 a.m.
(or, with respect to any IRB L/C, the time set forth therein) on the date of any
payment by the applicable Issuing Bank under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the applicable
Issuing Bank under a Letter of Credit to be reimbursed in an Alternative
Currency (or, with respect to any IRB L/C, the time set forth therein) (each
such date, an “Honor Date”), Company shall reimburse such Issuing Bank through
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If Company does not reimburse such Issuing Bank by such
time (which, for the avoidance of doubt, shall not constitute an Event of
Default pursuant to Section 8.1(a) if such drawing is reimbursed from the
proceeds of Revolving Loans in accordance with this Section 2.4(c)),
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Lender’s Pro Rata Share thereof. In such event, Company shall be
deemed to have requested a borrowing of Revolving Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of
Revolving Loans. Any notice given by such Issuing Bank or Administrative Agent
pursuant to this Section 2.4(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice. (ii) Each
Revolving Lender shall upon any notice pursuant to Section 2.4(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of the applicable Issuing Bank, in Dollars, at
Administrative Agent’s Principal Office for Dollar-denominated payments in an
amount equal to its Pro Rata Share of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by Administrative Agent,
whereupon, subject to the provisions of Section 2.4(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Revolving
Loan to Company in such amount. Administrative Agent shall remit the funds so
received to the applicable Issuing Bank in Dollars. (iii) With respect to any
Unreimbursed Amount that is not fully refinanced by a borrowing of Base Rate
Loans for any reason, Company shall be deemed to have incurred from the
applicable Issuing Bank an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Revolving Lender’s payment to Administrative Agent for the
account of -79- 105376510



--------------------------------------------------------------------------------



 
[ex101new087.jpg]
the applicable Issuing Bank pursuant to Section 2.4(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.4. (iv) Until each Revolving
Lender funds its Revolving Loan or L/C Advance pursuant to this Section 2.4(c)
to reimburse the applicable Issuing Bank for any amount drawn under any Letter
of Credit, interest in respect of such Revolving Lender’s Pro Rata Share of such
amount shall be solely for the account of such Issuing Bank. (v) Each Revolving
Lender’s obligation to make Revolving Loans or L/C Advances to reimburse the
applicable Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.4(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against such Issuing Bank, Company, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing. No such making of an L/C Advance shall relieve
or otherwise impair the obligation of Company to reimburse the applicable
Issuing Bank for the amount of any payment made by such Issuing Bank under any
Letter of Credit, together with interest as provided herein. (vi) If any
Revolving Lender fails to make available to Administrative Agent for the account
of the applicable Issuing Bank any amount required to be paid by such Revolving
Lender pursuant to the foregoing provisions of this Section 2.4(c) by the time
specified in Section 2.4(c)(ii), then, without limiting the other provisions of
this Agreement, the applicable Issuing Bank shall be entitled to recover from
such Revolving Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable Issuing Bank at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, plus any administrative, processing or similar
fees customarily charged by the Issuing Bank in connection with the foregoing.
If such Revolving Lender pays such amount (with interest and fees as aforesaid),
the amount so paid shall constitute such Revolving Lender’s Revolving Loan
included in the relevant borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable Issuing Bank
submitted to any Revolving Lender (through Administrative Agent) with respect to
any amounts owing under this clause (vi) shall be conclusive absent manifest
error. (d) Repayment of Participations. (i) At any time after the applicable
Issuing Bank has made a payment under any Letter of Credit and has received from
any Revolving Lender such Revolving Lender’s L/C Advance in respect of such
payment in accordance with Section 2.4(c), if Administrative Agent receives for
the account of the applicable Issuing Bank any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Company or
otherwise, including proceeds of Cash Collateral applied -80- 105376510



--------------------------------------------------------------------------------



 
[ex101new088.jpg]
thereto by Administrative Agent), Administrative Agent will distribute to such
Revolving Lender its Pro Rata Share thereof in Dollars and in the same funds as
those received by Administrative Agent. (ii) If any payment received by
Administrative Agent for the account of the applicable Issuing Bank pursuant to
Section 2.4(c)(i) is required to be returned under any of the circumstances
described in Section 10.10 (including pursuant to any settlement entered into by
such Issuing Bank in its discretion), each Revolving Lender shall pay to
Administrative Agent for the account of the applicable Issuing Bank its Pro Rata
Share thereof on demand of Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Revolving
Lender, at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement. (e) Obligations Absolute. The obligation of Company to reimburse an
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following: (i) any lack of validity or enforceability of such
Letter of Credit, this Agreement, or any other Credit Document; (ii) the
existence of any claim, counterclaim, setoff, defense or other right that
Company or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), such Issuing Bank or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction; (iii) any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) waiver by such Issuing Bank of any requirement that exists for such Issuing
Bank’s protection and not the protection of Company or any waiver by such
Issuing Bank which does not in fact materially prejudice Company; (v) honor of a
demand for payment presented electronically even if such Letter of Credit
requires that demand be in the form of a draft; (vi) any payment made by such
Issuing Bank in respect of an otherwise complying item presented after the date
specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable; -81- 105376510



--------------------------------------------------------------------------------



 
[ex101new089.jpg]
(vii) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (viii) any adverse change in the
relevant exchange rates or in the availability of the relevant Alternative
Currency to Company or any Subsidiary or in the relevant currency markets
generally; or (ix) any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Company or any
Subsidiary. Company shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Company’s instructions or other irregularity, Company will
immediately notify the applicable Issuing Bank. Company shall be conclusively
deemed to have waived any such claim against the applicable Issuing Bank and its
correspondents unless such notice is given as aforesaid. (f) Role of Issuing
Bank. Each Revolving Lender and Company agree that, in paying any drawing under
a Letter of Credit, each Issuing Bank shall not have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the Issuing Banks shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Requisite
Class Lenders of Revolving Commitments then in effect, as applicable; (ii) any
action taken or omitted in the absence of gross negligence, bad faith or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Company hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the Issuing Banks shall be liable
or responsible for any of the matters described in clauses (i) through (ix) of
Section 2.4(e); provided, however, that anything in such clauses to the contrary
notwithstanding, Company may have a claim against the Issuing Banks, and the
Issuing Bank may be liable to Company, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by
Company which Company proves were caused by such Issuing Bank’s willful
misconduct or gross negligence or such Issuing Bank’s willful failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit -82- 105376510



--------------------------------------------------------------------------------



 
[ex101new090.jpg]
(except to the extent such failure is required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice). In furtherance and not in limitation of
the foregoing, such Issuing Bank may, in its sole discretion, accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and such
Issuing Bank shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The Issuing Banks may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication (known as “SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary. (g)
Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an Issuing Bank and Company when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Banks shall not be responsible to
Company for, and such Issuing Bank’s rights and remedies against Company shall
not be impaired by, any action or inaction of such Issuing Bank required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where such Issuing Bank or the beneficiary is located,
the practice stated in the ISP or UCP, as applicable, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice. (h) Reporting of Letter of Credit Information. For so long as any
Letter of Credit issued by an Issuing Bank other than Administrative Agent is
outstanding, such Issuing Bank shall deliver to Administrative Agent on the last
Business Day of each calendar month, and on each date that an Credit Extension
occurs with respect to any such Letter of Credit, a report in the form
satisfactory to Administrative Agent, appropriately completed with the
information for every outstanding Letter of Credit issued by such Issuing Bank.
Administrative Agent shall deliver to the Lenders on a monthly basis a report of
all outstanding Letters of Credit. (i) Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Company shall be obligated to reimburse the applicable Issuing Bank
hereunder for any and all drawings under such Letter of Credit. Company hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Company, -83- 105376510



--------------------------------------------------------------------------------



 
[ex101new091.jpg]
and that Company’s business derives substantial benefits from the businesses of
such Subsidiaries. 2.5 Pro Rata Shares. All Loans shall be made, and all
participations purchased, by Lenders simultaneously and proportionately to their
respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Term Loan Commitment or any Revolving Commitment
of any Lender be increased or decreased as a result of a default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder or
purchase a participation required hereby. 2.6 Use of Proceeds. The proceeds of
the Revolving Loans and Swing Line Loans shall be applied by Company (i) for
working capital and general corporate purposes of Company and its Subsidiaries,
including permitted Consolidated Capital Expenditures, Permitted Acquisitions,
Investments, Restricted Junior Payments or other purposes expressly permitted
under this Agreement and (ii) to refinance certain Indebtedness of the Company
incurred in connection with the extension and renewal of the revolving credit
extensions under the First Amended and Restated Credit Agreement and to pay
related fees and expenses in connection therewith. The proceeds of the Term
Loans funded on the Amendment and Restatement Date shall be used to refinance
certain Indebtedness of the Company incurred in connection with the extension
and renewal of the revolving credit extensions and Initial Term Loans incurred
under the First Amended and Restated Credit Agreement and to pay related fees
and expenses in connection therewith. The proceeds of the Letters of Credit
shall be used by Company to support Company’s and its Subsidiaries’ obligations
under the Projects and other Contractual Obligations of Company and its
Subsidiaries and other general corporate purposes, but shall in no event be used
to make or facilitate any Investment or Restricted Junior Payment not otherwise
permitted hereunder. No portion of the proceeds of any Credit Extension shall be
used in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act. 2.7 Evidence of Debt; Lenders’ Books and
Records; Notes. (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided that the failure to make any
such recordation, or any error in such recordation, shall not affect any
Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided further, in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern. (b) Notes. If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two (2) Business Days prior to
the Amendment and Restatement Effective Date, or at any time thereafter, Company
shall execute and deliver to such Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of such Lender
pursuant to Section 10.6) on the Amendment and Restatement Effective Date (or,
-84- 105376510



--------------------------------------------------------------------------------



 
[ex101new092.jpg]
if such notice is delivered after the Amendment and Restatement Effective Date,
promptly after Company’s receipt of such notice) a Note or Notes to evidence
such Lender’s Term Loan, Revolving Loan or Swing Line Loan, as the case may be.
-85- 105376510



--------------------------------------------------------------------------------



 
[ex101new093.jpg]
2.8 Interest on Loans. (a) Except as otherwise set forth herein, each Class of
Loan shall bear interest on the unpaid principal amount thereof from the date
made through repayment (whether by acceleration or otherwise) thereof as
follows: (i) in the case of Revolving Loans that are denominated in Dollars,
Swing Line Loans and Term Loans: (1) if a Base Rate Loan, at the Base Rate plus
the Applicable Margin; or (2) if a Eurodollar Rate Loan, at the Eurodollar Rate
plus the Applicable Margin; and (ii) in the case of Revolving Loans that are
denominated in an Alternative Currency, at the Eurodollar Rate plus the
Applicable Margin. (b) The basis for determining the rate of interest with
respect to any Loan (except a Swing Line Loan which can be made and maintained
as Base Rate Loans only), and the Interest Period with respect to any Eurodollar
Rate Loan, shall be selected by Company and notified to Administrative Agent
pursuant to the applicable Funding Notice or Conversion/Continuation Notice, as
the case may be. If on any day a Loan is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be (i) in the case of a Loan that is denominated in Dollars, a Base
Rate Loan, or (ii) in the case of a Loan that is denominated in an Alternative
Currency, a Eurodollar Loan with a one (1) month Interest Period. (c) In
connection with Eurodollar Rate Loans there shall be no more than eight (8)
Interest Periods outstanding at any time. In the event Company fails to specify
between a Base Rate Loan or a Eurodollar Rate Loan in the applicable Funding
Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
Eurodollar Rate Loan) will be automatically converted into a Base Rate Loan on
the last day of the then-current Interest Period for such Loan (or if
outstanding as a Base Rate Loan will remain as, or (if not then outstanding)
will be made as, a Base Rate Loan). In the event Company fails to specify an
Interest Period for any Eurodollar Rate Loan (including any Loan denominated in
an Alternative Currency) in the applicable Funding Notice or
Conversion/Continuation Notice, Company shall be deemed to have selected an
Interest Period of one (1) month. Administrative Agent shall promptly notify
Company and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, Administrative Agent shall notify Company
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change. (d) Interest payable pursuant to Section 2.8(a) shall be computed (i) in
the case of Base Rate Loans on the basis of a 365- day or 366-day year, as the
case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of a
360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on -86- 105376510



--------------------------------------------------------------------------------



 
[ex101new094.jpg]
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or, with respect to a Term Loan, the last
Interest Payment Date with respect to such Term Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided, if a Loan is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on that Loan. With respect to all Non- LIBOR Quoted
Currencies, the calculation of the applicable interest rate shall be reasonably
determined in accordance with market practice. (e) Except as otherwise set forth
herein, interest on each Loan (i) shall accrue on a daily basis and shall be
payable in arrears on each Interest Payment Date with respect to interest
accrued on and to each such payment date; (ii) shall accrue on a daily basis and
shall be payable in arrears upon any prepayment of that Loan, whether voluntary
or mandatory, to the extent accrued on the amount being prepaid; and (iii) shall
accrue on a daily basis and shall be payable in arrears at maturity of the
Loans, including final maturity of the Loans; provided, however, with respect to
any voluntary prepayment of a Base Rate Loan, accrued interest shall instead be
payable on the applicable Interest Payment Date. (f) Company agrees to pay to
each Issuing Bank, with respect to drawings honored under any Letter of Credit
issued by such Issuing Bank, interest on the amount paid by such Issuing Bank in
respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company
(including any such reimbursement out of the proceeds of any Revolving Loans),
at a rate equal to (i) for the period from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company
(including any such reimbursement out of the proceeds of any Revolving Loans),
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, or (ii) if applicable in accordance with Section
2.4(c)(iii), the Default Rate. (g) Interest payable pursuant to Sections 2.8(f)
shall be computed on the basis of a 365/366-day year for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. Promptly upon receipt by an Issuing
Bank of any payment of interest pursuant to Section 2.8(f), such Issuing Bank
shall distribute to each Revolving Lender, out of the interest received by such
Issuing Bank in respect of the period from the date such drawing is honored to
but excluding the date on which such Issuing Bank is reimbursed for the amount
of such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Revolving Lender would have been entitled
to receive in respect of the Letter of Credit Fee that would have been payable
in respect of such Letter of Credit for such period if no drawing had been
honored under such Letter of Credit. 2.9 Conversion/Continuation. -87- 105376510



--------------------------------------------------------------------------------



 
[ex101new095.jpg]
(a) Subject to Section 2.18 and (with respect to continuations of, or
conversions into, Eurodollar Rate Loans whether in Dollars or any Alternative
Currency) so long as no Event of Default shall have occurred and then be
continuing, Company shall have the option: (i) to convert at any time all or any
part of any Term Loan or Revolving Loan equal to $3,000,000 and integral
multiples of $500,000 in excess of that amount from one Type of Loan to another
Type of Loan; provided, a Eurodollar Rate Loan may only be converted on the
expiration of the Interest Period applicable to such Eurodollar Rate Loan unless
Company shall pay all amounts due under Section 2.18 in connection with any such
conversion; or (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$3,000,000 and integral multiples of $500,000 in excess of that amount as a
Eurodollar Rate Loan. (b) Each conversion or continuation pursuant to this
Section 2.9 shall be made upon the Company’s irrevocable notice to
Administrative Agent, which may be given by (A) telephone, or (B) a
Conversion/Continuation Notice; provided that any telephone notice must be
confirmed immediately by delivery to Administrative Agent of a
Conversion/Continuation Notice. Each such notice must be received by
Administrative Agent no later than 11:00 a.m. at least one (1) Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan), at least three (3) Business Days in advance of the proposed
conversion/continuation date (in the case of a conversion to, or a continuation
of, a Eurodollar Rate Loan denominated in Dollars) and at least four (4)
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan
denominated in an Alternative Currency). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Rate Loans shall be irrevocable on and after the related Interest
Rate Determination Date, and Company shall be bound to effect a conversion or
continuation in accordance therewith. (c) Notwithstanding anything to the
contrary in this Agreement, any Lender may exchange, continue or rollover all or
a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Company, the
Administrative Agent, and such Lender. 2.10 Default Interest. The principal
amount of all Loans, the Unreimbursed Amount of any Letter of Credit and any
Letter of Credit Fees (in each case) not paid when due shall thereafter bear
interest (including post-petition interest in any proceeding under Debtor Relief
Laws) payable on demand at the Default Rate. Payment or acceptance of the
increased rates of interest provided for in this Section 2.10 is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Administrative
Agent or any Lender. 2.11 Fees; Premium. -88- 105376510



--------------------------------------------------------------------------------



 
[ex101new096.jpg]
(a) Company agrees to pay to Administrative Agent for the ratable benefit of
each Lender having Revolving Exposure: (i) commitment fees equal to (1) the
average of the daily difference between (A) the applicable Revolving
Commitments, and (B) the Total Utilization of such Revolving Commitments
(disregarding item (ii) of the definition thereof), times (2) the applicable
Commitment Fee Rate; and (ii) letter of credit fees (“Letter of Credit Fees”)
equal to (1) the Applicable Margin for the applicable Revolving Loans that are
Eurodollar Rate Loans, times (2) the Dollar Equivalent of the average aggregate
daily maximum amount available to be drawn under all such Letters of Credit
(regardless of whether any conditions for drawing could then be met and
determined as of the close of business on any date of determination). (b)
Company agrees to pay directly to each Issuing Bank, for its own account, the
following fees: (i) a fronting fee equal to 0.15% per annum, on the face amount
of each Letter of Credit issued by such Issuing Bank; and (ii) such documentary
and processing charges for any issuance, amendment, transfer or payment of a
Letter of Credit as are in accordance with such Issuing Bank’s standard schedule
for such charges and as in effect (and delivered to Company) at the time of such
issuance, amendment, transfer or payment, as the case may be. (c) All fees
referred to in Sections 2.11(a) shall be paid to Administrative Agent at its
Principal Office and upon receipt, Administrative Agent shall promptly
distribute to each Lender its Pro Rata Share thereof. (d) All fees referred to
in Sections 2.11(a) and (b)(i) shall be calculated on the basis of a 360-day
year and the actual number of days elapsed. All fees referred to in Sections
2.11(a) and (b)(i) shall be payable by Company quarterly in arrears on March 31,
June 30, September 30 and December 31 of each year during the Revolving
Commitment Period, commencing on the first such date to occur after the
Amendment and Restatement Effective Date, and on the Revolving Commitment
Termination Date with respect to each Revolving Lender. (e) In addition to any
of the foregoing fees, Company agrees to pay to Agents and Lenders such other
fees in the amounts and at the times separately agreed upon. 2.12 Scheduled
Payments. The principal amounts of the Term Loans shall be repaid in consecutive
quarterly installments (each, an “Installment”) in the aggregate amounts set
forth below on the last Business Day of each Fiscal Quarter (each, an
“Installment Date”), commencing September 28, 2018: -89- 105376510



--------------------------------------------------------------------------------



 
[ex101new097.jpg]
Installment Dates (last Installments of Business Day of) Term Loans September
2018 $2,500,000.00 December 2018 $2,500,000.00 March 2019 $2,500,000.00 June
2019 $2,500,000.00 September 2019 $2,500,000.00 December 2019 $2,500,000.00
March 2020 $2,500,000.00 June 2020 $2,500,000.00 September 2020 $2,500,000.00
December 2020 $2,500,000.00 March 2021 $2,500,000.00 June 2021 $2,500,000.00
September 2021 $2,500,000.00 December 2021 $2,500,000.00 March 2022
$2,500,000.00 June 2022 $2,500,000.00 September 2022 $2,500,000.00 December 2022
$2,500,000.00 March 2023 $2,500,000.00 June 2023 $2,500,000.00 Term Loan
Maturity Date Remainder provided that in the event any Additional Term Loans are
made, such Additional Term Loans shall be repaid on each Installment Date
occurring on or after the applicable Increased Amount Date, in an amount equal
to (i) the aggregate principal amount of such Additional Term Loans, times (ii)
the ratio (expressed as a percentage) of (y) the amount of all other Term Loans
being repaid on such date and (z) the total aggregate principal amount of all
other Term Loans outstanding on such Increased Amount Date (and which shall
include, at Company’s election, such adjustments to the Term Loans as are
necessary in order to provide for “fungibility” of any Additional Term Loans).
Notwithstanding the foregoing, (x) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 2.15, as applicable; and (y) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date.
-90- 105376510



--------------------------------------------------------------------------------



 
[ex101new098.jpg]
2.13 Voluntary Prepayments/Commitment Reductions. (a) Voluntary Prepayments. (i)
At any time and from time to time: (1) with respect to Base Rate Loans, Company
may prepay any such Loans on any Business Day in whole or in part, in an
aggregate minimum amount of $3,000,000 and integral multiples of $500,000 in
excess of that amount; (2) with respect to Eurodollar Rate Loans, Company may
prepay any such Loans on any Business Day in whole or in part in an aggregate
minimum amount of $3,000,000 and integral multiples of $500,000 in excess of
that amount; and (3) with respect to Swing Line Loans, Company may prepay any
such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $100,000, and in integral multiples of $100,000 in excess of that
amount. (ii) All such prepayments shall be made: (1) upon not less than one (1)
Business Day’s prior telephonic or written notice, in a form reasonably
acceptable to Administrative Agent (including any form on an electronic platform
or electronic submission system as shall be approved by the Administrative
Agent), in the case of Base Rate Loans; (2) upon not less than three (3)
Business Days’ prior telephonic or written notice, in a form reasonably
acceptable to Administrative Agent (including any form on an electronic platform
or electronic submission system as shall be approved by the Administrative
Agent), in the case of Eurodollar Rate Loans; and (3) upon telephonic or written
notice, in a form reasonably acceptable to Administrative Agent, on the date of
prepayment, in the case of Swing Line Loans; in each case given to
Administrative Agent or Swing Line Lender, as the case may be, by 12:00 p.m. on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
telephonic or original notice for Term Loans or Revolving Loans, as the case may
be, by telefacsimile or telephone to each applicable Lender) or Swing Line
Lender, as the case may be. Upon the giving of any such notice, the principal
amount of the Loans specified in such notice shall become due and payable on the
prepayment date specified therein; provided, however, that if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
new financing that would result in the repayment of all Obligations in
connection therewith, the -91- 105376510



--------------------------------------------------------------------------------



 
[ex101new099.jpg]
termination of the Loans and Commitments under this Agreement and the release or
termination of all Liens securing the Obligations hereunder (a “New Financing”),
such notice of prepayment may be revoked if such New Financing is not
consummated. Any such voluntary prepayment shall be applied as specified in
Section 2.15(a). (b) Voluntary Commitment Reductions. (i) Company may, upon not
less than one (1) Business Day’s prior written or telephonic notice promptly
confirmed in writing to Administrative Agent (which original written or
telephonic notice Administrative Agent will promptly transmit by telefacsimile
or telephone to each applicable Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Commitments in an amount up to the amount by which the Revolving
Commitments exceed the Total Utilization of Revolving Commitments at the time of
such proposed termination or reduction; provided, any such partial reduction of
the Revolving Commitments shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess of that amount. (ii) Company’s
notice to Administrative Agent shall designate the date (which shall be a
Business Day) of such termination or reduction and the amount of any partial
reduction, and such termination or reduction of the Revolving Commitments shall
be effective on the date specified in Company’s notice and shall reduce the
Revolving Commitment of each applicable Lender proportionately to its Pro Rata
Share thereof. (c) Proposed Modifications. (i) In the event of the refusal by a
Lender to consent to a Proposed Modification with respect to such Lender’s
Revolving Loans or Term Loans, as applicable, Company may, upon five (5)
Business Days’ prior written notice to Administrative Agent (or such shorter
period of time agreed to by the Administrative Agent) (which notice
Administrative Agent shall promptly transmit to each of the Lenders), repay all
such Revolving Loans or Term Loans, as applicable (but, for the avoidance of
doubt, not any other Loans (or tranches) of such Lender that are not proposed to
be modified by such Proposed Modification), including all amounts, if any, owing
pursuant to Section 2.11, together with accrued and unpaid interest, fees and
all other amounts then owing to such Lender so long as in the case of the
repayment of Revolving Loans of any Lender pursuant to this paragraph (c), (x)
the Revolving Commitment of such Lender is terminated concurrently with such
repayment pursuant to Section 2.13(b) (at which time Annex A-2 or Annex A-3 as
applicable, shall be deemed modified to reflect the changed Revolving
Commitments), and (y) such Lender’s Pro Rata Share of all outstanding Letters of
Credit is Cash Collateralized in a manner satisfactory to Administrative Agent
and the respective Issuing Banks. Each prepayment of the Term Loans pursuant to
this Section 2.13(c) shall reduce the then remaining scheduled repayments of the
Term Loans (including, for the avoidance of doubt, the bullet due at maturity)
on a pro rata basis (based upon the then remaining principal amount of each such
scheduled repayment of the Term Loans after giving effect to all prior
reductions thereto). -92- 105376510



--------------------------------------------------------------------------------



 
[ex101new100.jpg]
(ii) In the event of the refusal by a Lender to consent to a Proposed
Modification with respect to such Lender’s Revolving Commitments, Company shall
have the right upon five (5) Business Days’ prior written notice to
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent) (which notice Administrative Agent shall promptly transmit
to each of the Lenders), to terminate the entire Revolving Commitment of such
Lender (but not any other Commitments or Loans of such Lender that are not
proposed to be modified by such Proposed Modification), so long as (x) all
Revolving Loans, together with accrued and unpaid interest, fees and all other
amounts, owing to such Lender (including all amounts, if any, owing pursuant to
Section 2.18) are repaid concurrently with the effectiveness of such termination
(at which time Annex A-2 or Annex A-3 as applicable, shall be deemed modified to
reflect such changed amounts)and (y) such Lender’s Pro Rata Share of all
outstanding Letters of Credit is Cash Collateralized in a manner satisfactory to
Administrative Agent and the respective Issuing Banks, and at such time, unless
the respective Lender continues to have outstanding Loans or commitments in
respect of Loans hereunder, such Lender shall no longer constitute a “Lender”
for purposes of this Agreement, except with respect to indemnifications under
this Agreement, which shall survive as to such repaid Lender. 2.14 Mandatory
Prepayments. (a) Asset Sales. No later than the tenth Business Day following the
date of receipt by Company or any of its Restricted Subsidiaries of any Net
Asset Sale Proceeds (or, in the event such Net Asset Sale Proceeds are subject
to distribution limitations contained in any Project document or any instrument
or agreement governing the terms of any permitted refinancing thereof, no later
than the fifth Business Day after the last of such distribution limitations (as
the same relates to such Net Asset Sale Proceeds) expires), Company shall prepay
the Loans as set forth in Section 2.15(b) in an aggregate amount equal to such
Net Asset Sale Proceeds; provided, that Net Asset Sale Proceeds up to
$25,000,000 per Fiscal Year shall not be applied for prepayment under this
Section 2.14(a); provided, further, Company shall have the option, directly or
through one or more of its Subsidiaries, to invest such Net Asset Sale Proceeds
within 365 days of receipt thereof (or, to the extent the Company or its
Restricted Subsidiaries have committed to invest such proceeds within such
365-day period, within 180 days after such commitment or, if later, within such
365-day period) in capital assets of Company and its Subsidiaries which may
include the repair, restoration or replacement of the applicable assets thereof
(or to reimburse Company and its Subsidiaries for costs incurred in respect of
such loss), and as the proceeds used to consummate Permitted Acquisitions and
any other Investments permitted by Section 6.6(b), 6.6(e)(i), 6.6(e)(iii) (to
the extent the proceeds of such Investment are used make further Investments
pursuant to Section 6.6(e)(i), 6.6(f), 6.6(j)(i) or 6.6(j)(iii)), 6.6(f),
6.6(j)(i), 6.6(j)(iii) or 6.6(v). (b) Insurance/Condemnation Proceeds. No later
than the tenth Business Day following the date of receipt by Company or any of
its Restricted Subsidiaries, or Collateral Agent or Administrative Agent as loss
payee, of any Net Insurance/Condemnation Proceeds (or, in the event such Net
Insurance/Condemnation Proceeds are subject to distribution limitations
contained in any Project document or any instrument or agreement governing the
terms of any permitted refinancing thereof, no later than the fifth Business Day
after the last of such distribution limitations (as the same relates to such Net
Insurance/Condemnation Proceeds) -93- 105376510



--------------------------------------------------------------------------------



 
[ex101new101.jpg]
expires), Company shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to such Net Insurance/Condemnation Proceeds; provided,
that Net Insurance/Condemnation Proceeds up to $25,000,000 per Fiscal Year shall
not be applied for prepayment under this Section 2.14(b); provided, further,
Company shall have the option, directly or through one or more of its
Subsidiaries to invest or commit to reinvest such Net Insurance/Condemnation
Proceeds within 365 days of receipt thereof (or, to the extent the Company or
its Restricted Subsidiaries have committed to invest such proceeds within such
365- day period, within 180 days after such commitment or, if later, within such
365-day period) in capital assets of Company and its Subsidiaries, which may
include the repair, restoration or replacement of the applicable assets thereof
(or to reimburse Company and its Subsidiaries for costs incurred in respect of
such loss), and as the proceeds used to consummate Permitted Acquisitions and
any other Investments permitted by Section 6.6(b), 6.6(e)(i), 6.6(e)(iii) (to
the extent the proceeds of such Investment are used make further Investments
pursuant to Section 6.6(e)(i), 6.6(f), 6.6(j)(i) or 6.6(j)(iii)), 6.6(f),
6.6(j)(i), 6.6(j)(iii) or 6.6(v). (c) Issuance of Debt. No later than the tenth
Business Day following the date of receipt by Company or any of its Restricted
Subsidiaries of any Net Cash Proceeds from the incurrence of any Indebtedness
for borrowed money of Company or any of its Restricted Subsidiaries (other than
with respect to any Indebtedness permitted to be incurred pursuant to Section
6.1), Company shall prepay the Loans as set forth in Section 2.15(b) in an
aggregate amount equal to 100% of such proceeds. (d) [Reserved]. (e) Revolving
Loans and Swing Line Loans. Company shall from time to time prepay first, the
Swing Line Loans, and second, the Revolving Loans to the extent necessary so
that the Total Utilization of Revolving Commitments shall not at any time exceed
the Revolving Commitments then in effect. (f) Prepayment Certificate.
Concurrently with any prepayment of the Loans pursuant to Sections 2.14(a)
through Section 2.14(c) Company shall deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the calculation of the amount
of the applicable net proceeds. In the event that Company shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Company shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Company shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess. (g) Foreign Subsidiaries.
Notwithstanding the foregoing, all amounts to be applied in connection with
prepayments pursuant to this Section 2.14 attributable to Foreign Subsidiaries
shall be limited to the extent resulting in material adverse tax consequences
and shall be subject to permissibility under local law of upstreaming proceeds
(including financial assistance and corporate benefit restrictions and fiduciary
and statutory duties of the relevant directors), in each case as set forth in a
certificate delivered by an Authorized Officer of Company to Administrative
Agent. -94- 105376510



--------------------------------------------------------------------------------



 
[ex101new102.jpg]
(h) Right to Decline Proceeds. Company shall deliver to Administrative Agent
(who will notify each Lender) notice of each prepayment required under Section
2.14(a) or (b) not less than three (3) Business Days prior to the date such
prepayment shall be made (each such date, a “Mandatory Prepayment Date”). Such
notice shall set forth (i) the Mandatory Prepayment Date, (ii) the principal
amount of each Loan (or portion thereof) to be prepaid and (iii) the Type of
each Loan being prepaid. Company shall deliver to Administrative Agent, at the
time of each prepayment required under Section 2.14(a) or (b), a certificate
signed by an Authorized Officer of Company setting forth in reasonable detail
the calculation of the amount of such prepayment. Administrative Agent will
promptly notify each Lender holding Term Loans of the contents of Company’s
repayment notice and of such Lender’s Pro Rata Share of any repayment. Each such
Lender may reject all or a portion of its Pro Rata Share of any mandatory
repayment of Term Loans required to be made pursuant to Section 2.14(a) or (b)
(such declined amounts, the “Declined Proceeds”) by providing written notice
(each, a “Rejection Notice”) to Administrative Agent and Company no later than
5:00 p.m. on the Business Day after the date of such Lender’s receipt of notice
from Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds remaining thereafter shall be retained by Company. (i)
Alternative Currency. If Administrative Agent notifies Company at any time that
the Outstanding Amount of all Revolving Loans denominated in Alternative
Currencies at such time (determined in respect of the most recent Revaluation
Date) exceeds an amount equal to 100% of the Revolving Commitment then in
effect, then, within three (3) Business Days after receipt of such notice,
Company shall prepay Revolving Loans in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Revolving Commitment then in effect. 2.15 Application of
Prepayments. (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.13(a) shall be applied as specified
by Company in the applicable notice of prepayment; provided, in the event
Company fails to specify the Loans to which any such prepayment shall be
applied, such prepayment shall be applied as follows: first, to repay
outstanding Swing Line Loans to the full extent thereof, without any permanent
reduction of the Revolving Commitments; second, to repay outstanding Revolving
Loans to the full extent thereof, without any permanent reduction of the
Revolving Commitments; and third, to reduce the Term Loans on a pro rata basis
(in accordance with the respective outstanding principal amounts thereof) and
shall be further applied to prepay -95- 105376510



--------------------------------------------------------------------------------



 
[ex101new103.jpg]
the remaining scheduled Installments of principal of such Term Loans in order of
maturity. (b) Application of Mandatory Prepayments by Type of Loans. Any amount
required to be paid pursuant to Sections 2.14(a) through 2.14(c) shall be
applied as follows: first, prepay Term Loans on a pro rata basis (in accordance
with the respective outstanding principal amounts thereof) and shall be further
applied to prepay such Term Loans on a pro rata basis to the remaining scheduled
Installments of principal of such Term Loans (including, for the avoidance of
doubt, the bullet payment due at maturity); second, to prepay the Swing Line
Loans to the full extent thereof; third, to prepay the Revolving Loans to the
full extent thereof; fourth, to prepay outstanding reimbursement obligations
with respect to Letters of Credit; and fifth, to Cash Collateralize Letters of
Credit. (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Considering each Class of Loans being prepaid separately,
any prepayment thereof shall be applied first to Base Rate Loans to the full
extent thereof before application to Eurodollar Rate Loans, in each case in a
manner which minimizes the amount of any payments required to be made by Company
pursuant to Section 2.18(c). 2.16 General Provisions Regarding Payments. (a) All
payments by Company of principal, interest, fees and other Obligations shall be
made in Dollars (or, in respect of Letters of Credit and Revolving Loans
denominated in an Alternative Currency, such Alternative Currency) in same day
funds, without defense, recoupment, setoff or counterclaim, free of any
restriction or condition, and delivered to Administrative Agent not later than
2:00 p.m. on the date due at the Principal Office designated by Administrative
Agent for the account of Lenders; for purposes of computing interest and fees,
funds received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Company on the next succeeding Business Day. If, for
any reason, Company is prohibited by any law from making any required payment
hereunder in an Alternative Currency, Company shall make such payment in Dollars
in the Dollar Equivalent of the Alternative Currency payment amount. (b) Unless
Administrative Agent shall have received notice from a Lender prior to any
proposed Credit Date of Eurodollar Rate Loans (or, in the case of any borrowing
of Base Rate Loans, prior to 12:00 p.m. on the date of such borrowing) that such
Lender will not make available to Administrative Agent such Lender’s share of
such borrowing, Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2 (or, in the case of a
borrowing of Base Rate Loans, that such Lender has made -96- 105376510



--------------------------------------------------------------------------------



 
[ex101new104.jpg]
such share available in accordance with and at the time required by Section 2)
and may, in reliance upon such assumption, make available to Company a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable borrowing available to Administrative Agent, then the
applicable Lender agrees to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Company to
but excluding the date of payment to Administrative Agent, at the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
Administrative Agent in connection with the foregoing. If such Lender pays its
share of the applicable borrowing to Administrative Agent, then the amount so
paid shall constitute such Lender’s Loan included in such borrowing. If such
Lender does not pay such corresponding amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent shall promptly notify Company and
Company shall immediately pay such corresponding amount to Administrative Agent
together with interest thereon, for each day from such Credit Date until the
date such amount is paid to Administrative Agent, at the rate payable hereunder
for Base Rate Loans for such Class of Loans. Nothing in this Section 2.16(b)
shall be deemed to relieve any Lender from its obligation to fulfill its Term
Loan Commitments and Revolving Commitments hereunder or to prejudice any rights
that Company may have against any Lender as a result of any default by such
Lender hereunder. A notice of Administrative Agent to any Lender or Company with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error. (c) Unless Administrative Agent shall have received
notice from Company prior to the date on which any payment is due to
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that Company will not make such payment, Administrative Agent may
assume that Company has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Banks, as the case may be, the amount due. In such event, if Company has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Banks, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the Overnight Rate. (d) All payments in
respect of the principal amount of any Loan (other than voluntary prepayments of
Revolving Loans that are Base Rate Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid. (e)
Administrative Agent (or its agent or sub-agent appointed by it) shall promptly
distribute to each Lender at such address as such Lender shall indicate in
writing, such Lender’s applicable Pro Rata Share of all payments and prepayments
of principal and interest due hereunder, together with all other amounts due
thereto, including, without limitation, all fees payable with respect thereto,
to the extent received by Administrative Agent. (f) Notwithstanding the
foregoing provisions hereof, if any Conversion/Continuation Notice is withdrawn
as to any Affected Lender or if any Affected Lender makes Base Rate Loans in
lieu of its Pro Rata Share of any Eurodollar Rate Loans, Administrative Agent
shall give effect thereto in apportioning payments received thereafter. -97-
105376510



--------------------------------------------------------------------------------



 
[ex101new105.jpg]
(g) Subject to the provisos set forth in the definition of “Interest Period” as
they may apply to Revolving Loans, whenever any payment to be made hereunder
with respect to any Loan shall be stated to be due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day
and, with respect to Revolving Loans only, such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Commitment fees hereunder. (h) Company hereby authorizes
Administrative Agent to charge Company’s accounts with Administrative Agent in
order to cause timely payment to be made to Administrative Agent of all
principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose). (i) Administrative
Agent shall deem any payment by or on behalf of Company hereunder that is not
made in same day funds prior to 2:00 p.m. to be a non- conforming payment. Any
such payment shall not be deemed to have been received by Administrative Agent
until the later of (i) the time such funds become available funds, and (ii) the
applicable next Business Day. Administrative Agent shall give prompt telephonic
notice to Company and each applicable Lender (confirmed in writing) if any
payment is non-conforming. Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 8.1(a).
Interest shall continue to accrue on any principal as to which a non-conforming
payment is made until such funds become available funds (but in no event less
than the period from the date of such payment to the next succeeding applicable
Business Day) at the rate determined pursuant to Section 2.10 from the date such
amount was due and payable until the date such amount is paid in full. (j) If an
Event of Default shall have occurred and not otherwise been cured or waived, and
the maturity of the Obligations shall have been accelerated pursuant to Section
8.1 or pursuant to any sale of, any collection from, or other realization upon
all or any part of the Collateral, all payments or proceeds received by Agents
hereunder in respect of any of the Obligations, shall be applied in accordance
with the application arrangements described in Section 7.2 of the Pledge and
Security Agreement. (k) The obligations of the Lenders hereunder to make Loans,
to fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, or to
purchase its participation. 2.17 Ratable Sharing. Lenders hereby agree among
themselves that, except as otherwise provided in the Collateral Documents with
respect to amounts realized from the exercise of rights with respect to Liens on
the Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Credit
Documents or otherwise, or as adequate protection of a deposit treated as Cash
Collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, -98- 105376510



--------------------------------------------------------------------------------



 
[ex101new106.jpg]
interest, amounts payable in respect of Letters of Credit, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Company or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Company expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, set- off or counterclaim with respect to any and all monies owing
by Company to that holder with respect thereto as fully as if that holder were
owed the amount of the participation held by that holder. The provisions of this
Section 2.17 shall not be construed to apply to (a) any payment made by Company
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or Disqualified Lender) or (b) any payment obtained by any Lender as
consideration for the assignment or sale of a participation in any of its Loans
or other Obligations owed to it. 2.18 Making or Maintaining Eurodollar Rate
Loans. (a) Inability to Determine Applicable Interest Rate. (i) Temporary
Inability. Except in the case of circumstances described in Section 2.18(a)(ii),
if in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof, (A) the Administrative Agent determines that on any
Interest Rate Determination Date (1) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurodollar Rate Loan or (2) adequate and reasonable means do not exist
to determine the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, (in each case with respect to this clause (a)(i)(A), the
“Impacted Loans”), or (B) the Administrative Agent or the Requisite Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Eurodollar Rate Loan,
Administrative Agent shall on such date give notice (by telefacsimile or by
telephone confirmed in writing) to Company and each Lender of such
determination. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans in the affected currency or currencies shall be suspended
(to the extent of the affected Eurodollar Rate Loans or Interest Periods) and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the -99- 105376510



--------------------------------------------------------------------------------



 
[ex101new107.jpg]
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until Administrative Agent upon the
instruction of the Requisite Lenders revokes such notice. Upon receipt of such
notice, Company may revoke any pending Funding Notice or Conversion/Continuation
Notice of Eurodollar Rate Loans in the affected currency or currencies (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for borrowing
of Base Rate Loans in the amount specified therein. Notwithstanding the
foregoing, if Administrative Agent has made the determination described in
clause (a)(i)(A) above, Administrative Agent, in consultation with Company and
the Requisite Lenders, may establish an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) Administrative Agent revokes the
notice delivered with respect to the Impacted Loans under clause (a)(i)(A)
above, (2) Administrative Agent or the Requisite Lenders notify Administrative
Agent and Company that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable lending office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides Administrative Agent and Company written notice thereof.
(ii) Non-Temporary Inability. (1) Notwithstanding anything to the contrary in
this Agreement or any other Credit Documents, including Section 2.18(a)(i)
above, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Company or the Requisite Lenders
notify the Administrative Agent in writing (with, in the case of the Requisite
Lenders, a copy to the Company) that the Company or the Requisite Lenders (as
applicable) have determined, that: (A) adequate and reasonable means do not
exist for ascertaining LIBOR for any requested Interest Period, including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis and such circumstances are unlikely to be temporary; or (B)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or -100- 105376510



--------------------------------------------------------------------------------



 
[ex101new108.jpg]
(C) syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR; then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Company unless, prior to such time, Lenders comprising the Requisite
Lenders have delivered to the Administrative Agent written notice that such
Requisite Lenders do not accept such amendment. (2) If no LIBOR Successor Rate
has been determined and the circumstances under clause (ii)(1)(A) above exist or
the Scheduled Unavailability Date has occurred (as applicable), the
Administrative Agent will promptly so notify the Company and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods), and (y) the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Company may revoke any pending request
for a borrowing of, conversion to or continuation of Eurodollar Rate Loans
denominated in a LIBOR Quoted Currency (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a borrowing of Base Rate Loans
(subject to the foregoing clause (y)) in the amount specified therein. (3)
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement. (b) Illegality or Impracticability of Eurodollar
Rate Loans. If in the event that on any date any Lender shall have determined in
good faith (which determination shall be final and conclusive and binding upon
all parties hereto but shall be made only after consultation with Company and
Administrative Agent) that the performance of any of its obligations hereunder,
or the making, maintaining, funding, continuation or charging of interest with
respect to any Credit Extension or its Eurodollar Rate Loans (whether
denominated in Dollars or an Alternative Currency) (i) has become unlawful as a
result of compliance by such Lender in good faith with -101- 105376510



--------------------------------------------------------------------------------



 
[ex101new109.jpg]
any law, treaty, governmental rule, regulation, guideline or order (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the Amendment and Restatement Effective Date which materially
and adversely affect the London interbank market or the position of such Lender
in that market, then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (1) the obligation of the Affected Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Loans in the affected currency or currencies as, or to convert Loans
to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by the Affected Lender, (2) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan in Dollars then being
requested by Company pursuant to a Funding Notice or a Conversion/Continuation
Notice, the Affected Lender shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (3) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the relevant Interest Periods, then in effect with respect to the Affected
Loans or when required by law and Company shall prepay or convert such Affected
Loans together with accrued interest, (4) the Affected Loans that are
denominated in Dollars shall automatically convert into Base Rate Loans on the
date of such termination and (5) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by Administrative Agent pursuant to such
definition without reference to the Eurodollar Rate component of the Base Rate.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a Eurodollar Rate Loan then being requested
by Company pursuant to a Funding Notice or a Conversion/Continuation Notice,
Company shall have the option, subject to the provisions of Section 2.18(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). If Company
does not rescind such Funding Notice or Conversion/Continuation Notice, the
Affected Lender’s Pro Rata Share of such Loan shall constitute a Base Rate Loan.
Except as provided in the immediately preceding sentence, nothing in this
Section 2.18(b) shall affect the obligation of any Lender other than an Affected
Lender to make or maintain Loans as, or to convert Loans to, Eurodollar Rate
Loans in accordance with the terms hereof. (c) Compensation for Breakage or
Non-Commencement of Interest Periods. Company shall compensate each Lender, upon
written request by such Lender (which request shall set forth the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including (x) the difference between any interest paid by such Lender to
lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans and
the Eurodollar Rate such Lender would receive in connection with the liquidation
or re-employment of such funds and -102- 105376510



--------------------------------------------------------------------------------



 
[ex101new110.jpg]
(y) amounts received by such Lender in connection with the liquidation or
re-employment of such funds and any expense or liability incurred in connection
therewith) which such Lender may actually sustain: (i) if for any reason (other
than a default by any such Lender) a borrowing of any Eurodollar Rate Loan
(whether denominated in Dollars or an Alternative Currency) does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Conversion/Continuation Notice or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment (other than a mandatory prepayment under Section 2.14)
of, or any conversion of, any of its Eurodollar Rate Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; and (iii)
if any prepayment of any of its Eurodollar Rate Loans is not made on any date
specified in a notice of prepayment given by Company; provided, Company shall
not be obligated to compensate any Lender for any such losses, expenses or
liabilities attributable to any such circumstance occurring prior to the date
that is thirty (30) days prior to the date on which such Lender requested such
compensation from Company. (d) Booking of Eurodollar Rate Loans. Any Lender may
make, carry or transfer Eurodollar Rate Loans at, to, or for the account of any
of its branch offices or the office of an Affiliate of such Lender. (e)
Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under Section 2.18(c) shall be made as though such
Lender had actually funded each of its relevant Eurodollar Rate Loans through
the purchase of a Eurodollar deposit bearing interest at the rate obtained
pursuant to clause (a) of the definition of Eurodollar Rate in an amount equal
to the amount of such Eurodollar Rate Loan and having a maturity comparable to
the relevant Interest Period and through the transfer of such Eurodollar deposit
from an offshore office of such Lender to a domestic office of such Lender in
the United States of America; provided, however, each Lender may fund each of
its Eurodollar Rate Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under Section 2.18(c). 2.19 Increased Costs; Capital Requirements. (a)
Compensation For Increased Costs and Taxes. Subject to the provisions of Section
2.20 (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (which term shall include each Issuing Bank for
purposes of this Section 2.19(a)) shall determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any Change in Law: (i) subjects such Lender (or its applicable
lending office) to any Taxes (other than (A) Non-Excluded Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments or other obligations, or its deposits, reserves or other liabilities
or capital attributable thereto; (ii) imposes, modifies or holds applicable any
reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits or other liabilities in or for
the account of, or advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of such Lender or the Issuing Banks,
or (iii) imposes any other condition (other than with respect to a Tax matter)
on or -103- 105376510



--------------------------------------------------------------------------------



 
[ex101new111.jpg]
affecting such Lender (or its applicable lending office) or its obligations
hereunder or the London interbank market; and the result of any of the foregoing
is to increase the cost to such Lender of agreeing to make, making or
maintaining Loans hereunder or to reduce any amount received or receivable by
such Lender (or its applicable lending office) with respect thereto; then
Company shall promptly pay to such Lender, upon receipt of the statement
referred to in the next sentence, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as may be
necessary to compensate such Lender for any such increased cost or reduction in
amounts received or receivable hereunder; provided, Company shall not be
obligated to pay such Lender any compensation attributable to any period prior
to the date that is 180 days prior to the date on which such Lender gave notice
to Company of the circumstances entitling such Lender to compensation. Such
Lender shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this Section 2.19(a) and in the
calculation thereof, which statement shall be conclusive and binding upon all
parties hereto absent manifest error. (b) Capital Requirements Adjustment. In
the event that any Lender (which term shall include each Issuing Bank for
purposes of this Section 2.19(b)) shall have determined that the adoption,
effectiveness, phase-in or change in applicability after the Amendment and
Restatement Effective Date of any law, rule or regulation (or any provision
thereof) regarding capital or liquidity requirements, or any change therein or
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its applicable lending
office) with any guideline, request or directive regarding capital or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans, Revolving Commitments or Letters of Credit, or participations therein or
other obligations hereunder with respect to the Loans or the Letters of Credit
to a level below that which such Lender or such controlling corporation could
have achieved but for such adoption, effectiveness, phase-in, change in
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital or liquidity
requirements), then from time to time, within five (5) Business Days after
receipt by Company from such Lender of the statement referred to in the next
sentence, Company shall pay to such Lender such additional amount or amounts as
will compensate such Lender or such controlling corporation on an after-tax
basis for such reduction; provided, Company shall not be obligated to pay such
Lender any compensation attributable to any period prior to the date that is 180
days prior to the date on which such Lender gave notice to Company of the
circumstances entitling such Lender to compensation. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.19(b) and in the calculation thereof, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error. (c) Additional Reserve Requirements. Company shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets -104- 105376510



--------------------------------------------------------------------------------



 
[ex101new112.jpg]
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”, as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator, additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive) commencing on and
as of the effective date of any change in the applicable reserve requirement,
which shall be due and payable on each date on which interest is payable on such
Loan, provided Company shall have received at least ten (10) days’ prior written
notice (with a copy to Administrative Agent) of such additional interest from
such Lender. If a Lender fails to give notice ten (10) days’ prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable ten (10) days from receipt of such notice; provided, Company shall not
be obligated to pay such Lender any additional interest attributable to any
period prior to the date that is 30 days prior to the date on which such Lender
gave notice to Company of the circumstances entitling such Lender to additional
interest. 2.20 Taxes; Withholding, etc. (a) Payments to Be Free and Clear. All
sums payable by any Credit Party hereunder and under the other Credit Documents
shall (except to the extent required by law) be paid free and clear of, and
without any deduction or withholding on account of, any Tax. (b) Withholding of
Taxes. If any applicable law (as determined in the good faith determination of
an applicable withholding agent) requires a deduction or withholding on account
of any Tax from any sum paid or payable by any Credit Party to Administrative
Agent or any Lender under any of the Credit Documents: (i) Company shall notify
Administrative Agent of any such requirement or any change in any such
requirement reasonably promptly after Company becomes aware of it; (ii) the
applicable withholding agent shall make such deduction and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law; (iii) if such Tax is a Non-Excluded Tax, the sum payable by such
Credit Party in respect of which the relevant deduction, withholding or payment
of Non-Excluded Taxes is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment of
Non-Excluded Taxes, Administrative Agent or such Lender, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment of Non-Excluded Taxes been required or
made; and (iv) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, Company shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by applicable law to report such payment or other evidence reasonably
satisfactory to Administrative Agent of such deduction, withholding or payment
and of the remittance thereof to the relevant Governmental Authority. (c) Other
Taxes. Without limiting the provisions of Section 2.20(b), the Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of Administrative Agent timely reimburse it for
the payment of, all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, -105- 105376510



--------------------------------------------------------------------------------



 
[ex101new113.jpg]
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.23) (such Taxes, “Other
Taxes”). (d) Tax Indemnifications. (i) Each of the Credit Parties shall, and
does hereby, jointly and severally indemnify Administrative Agent and each
Lender, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Non-Excluded Taxes or Other Taxes
(including Non-Excluded Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.20(d)(i)) payable or paid by such Administrative
Agent or Lender or required to be withheld or deducted from a payment to such
Administrative Agent or Lender, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Non-Excluded Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to a
Credit Party by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (ii) Each Lender shall, and does hereby,
severally indemnify Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, (x) any Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified Administrative Agent for such Taxes that are Non-Excluded Taxes and
without limiting the obligation of the Credit Parties to do so) and (y) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.6(f) relating to the maintenance of a Participant Register, in each
case, that are payable or paid by Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender,
as the case may be, under this Agreement or any other Credit Document against
any amount due to Administrative Agent under this Section 2.20(d)(ii). (e)
Evidence of Exemption From Tax. Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Credit Document shall deliver to Company and Administrative Agent, at the time
or times reasonably requested by Company or Administrative Agent, such properly
completed and executed documentation reasonably requested by Company or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Recipient, if reasonably
requested by Company or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Company or
Administrative Agent as will enable Company or Administrative Agent to -106-
105376510



--------------------------------------------------------------------------------



 
[ex101new114.jpg]
determine whether or not such Recipient is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the following two
sentences of this Section 2.20(e)) shall not be required if in the Recipient’s
reasonable judgment such completion, execution or submission would subject such
Lender or Agent to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Recipient. To the extent it
is legally entitled to do so, each Non-US Lender and any Non-US Agent shall
deliver to Administrative Agent and Company, on or prior to the Amendment and
Restatement Effective Date (in the case of each Agent and Lender), on or prior
to the date a successor Non-US Agent becomes a party under any of the Credit
Documents (in the case of a successor Non-US Agent) or on or prior to the date
of the Assignment Agreement pursuant to which it becomes a Lender (in the case
of each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two copies of executed Internal Revenue Service
Form W-8BEN, W-8BEN-E, W- 8ECI or W-8IMY (including therewith any withholding
certificates and withholding statements required under applicable Treasury
Regulations) (or any successor forms), properly completed and duly executed by
such Agent or Lender, and such other documentation required under the Internal
Revenue Code and the applicable Treasury Regulations and reasonably requested by
Company to establish that such Agent or Lender is not subject to deduction or
withholding or is subject to a reduced rate of deduction or withholding of
United States federal income tax with respect to any payments to such Agent or
Lender of principal, interest, fees or other amounts payable under any of the
Credit Documents, or (ii) in the case of a Lender claiming the benefits of the
exemption for portfolio interest, if such Lender is not a “bank” or other Person
described in Section 881(c)(3) of the Internal Revenue Code and cannot deliver
Internal Revenue Service Form W-8ECI pursuant to clause (i) above, a U.S. Tax
Compliance Certificate together with two executed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable (or any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and the applicable Treasury Regulations
and reasonably requested by Company to establish that such Lender is not subject
to deduction or withholding of Tax with respect to any payments to such Lender
of interest payable under any of the Credit Documents. Each Lender that is
organized under the laws of the United States or any State or political
subdivision thereof shall, on or prior to the Amendment and Restatement
Effective Date (in the case of each Lender listed on the signature pages hereof
on the Amendment and Restatement Effective Date) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), to the extent such Lender is legally entitled to do so,
provide Administrative Agent and Company with two copies of Internal Revenue
Service Form W-9 (certifying that such Person is entitled to an exemption from
United States backup withholding tax) or any successor form, and each such
Lender shall thereafter provide Administrative Agent and Company with such
supplements and amendments thereto and such additional forms, certificates,
statements or documents as may from time to time be required by applicable law.
Each Agent and Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Company and Administrative
Agent in writing of its legal inability to do so. -107- 105376510



--------------------------------------------------------------------------------



 
[ex101new115.jpg]
(f) Treatment of Certain Refunds. If any Lender or Agent shall become aware that
it is entitled to been indemnified pursuant to this Section (including by the
payment of a refund in respect of Taxes paid by Company or as to which it has
received additional amounts pursuant to this Section 2.20(f)), it shall promptly
notify Company of the availability of such refund and shall, within ninety days
after receipt of a request by Company, apply for such refund at Company’s
expense. If any Lender or Agent actually receives a refund in respect of any
Taxes paid by Company for which it has been indemnified or as to which it has
received additional amounts under this Section 2.20(f)), it shall promptly
notify Company of such refund and shall, within ninety (90) days after receipt
of a request by Company (or promptly upon receipt, if Company has requested
application for such refund pursuant hereto), repay such refund to Company (to
the extent of indemnity payments made or additional amounts that have been paid
by Company under this Section 2.20(f)) with respect to such refund plus interest
that is received from the relevant Governmental Authority by such Lender or
Agent as part of the refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such Lender or Agent and without additional interest
thereon; provided that Company, upon the request of such Lender or Agent, agrees
to return such refund to such Lender or Agent (plus penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event such Lender
or Agent is required to repay such refund. Notwithstanding anything to the
contrary in this subsection, in no event will Administrative Agent or any Lender
be required to pay any amount to Company pursuant to this subsection the payment
of which would place Administrative Agent or such Lender in a less favorable net
after-Tax position than such Administrative Agent or Lender would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. Nothing contained in this Section 2.20(f) shall require any
Lender or Agent to make available any of its tax returns (or any other
information relating to its taxes that it deems to be confidential). (g) FATCA.
Each Recipient shall deliver to Company and to Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by
Company or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by Company or
Administrative Agent as may be necessary for Company and Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender or
Agent has complied with such Person’s obligations under FATCA or to determine
the amount, if any, to deduct and withhold from such payment. Solely for
purposes of this Section 2.20(g), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. (h) For purposes of this Section 2.20,
the term “Lender” includes any Issuing Bank and the term “law” includes FATCA.
2.21 Obligation to Mitigate. Each Lender may make any Credit Extension to the
Company through any lending office of such Lender, provided that the exercise of
this option shall not affect the obligation of the Company to repay the Credit
Extension in accordance with the terms of this Agreement. Each Lender (which
term shall include each Issuing Bank for purposes of this Section 2.21) agrees
that, as promptly as practicable after the officer of such Lender responsible
for administering its Loans or Letters of Credit, as the case may be, becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender -108- 105376510



--------------------------------------------------------------------------------



 
[ex101new116.jpg]
to become an Affected Lender or that would entitle such Lender to receive
payments under Section 2.18, 2.19 or 2.20, it will, to the extent not
inconsistent with the internal policies of such Lender and any applicable legal
or regulatory restrictions, use reasonable efforts to (a) make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender, or (b) take such other measures as such Lender may in
good faith deem reasonable, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.18, 2.19 or 2.20 would be reduced and if, as determined by
such Lender in its sole discretion, the making, issuing, funding or maintaining
of such Revolving Commitments, Loans or Letters of Credit through such other
office or in accordance with such other measures, as the case may be, would not
otherwise materially adversely affect such Revolving Commitments, Loans or
Letters of Credit or the interests of such Lender; provided, such Lender will
not be obligated to utilize such other office pursuant to this Section 2.21
unless Company agrees to pay all incremental expenses incurred by such Lender as
a result of utilizing such other office as described in clause (i) above. A
certificate as to the amount of any such expenses payable by Company pursuant to
this Section 2.21 (setting forth in reasonable detail the basis for requesting
such amount) submitted by such Lender to Company (with a copy to Administrative
Agent) shall be conclusive absent manifest error. 2.22 Defaulting Lenders. (a)
Defaulting Lender Adjustments. Anything contained herein to the contrary
notwithstanding, if any Lender becomes a Defaulting Lender, then until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law: (i) Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by Administrative Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant
to Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swing Line Lender hereunder; third, to
Cash Collateralize each Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.22(d); fourth, as Company may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Company, to be held in a Deposit Account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.22(d); sixth, to the payment of any
amounts owing to the Lenders, Issuing Banks or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank -109- 105376510



--------------------------------------------------------------------------------



 
[ex101new117.jpg]
or Swing Line Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to Company as a result of any judgment of a
court of competent jurisdiction obtained by Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or reimbursement obligations with
respect to Letters of Credit in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
3.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and reimbursement obligations with respect to Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or reimbursement obligations with respect to Letters of
Credit owed to, such Defaulting Lender until such time as all Loans and funded
and unfunded participations in Letters of Credit and Swing Line Loans are held
by the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 2.22(a)(iii). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(i) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (ii) Certain Fees. (1) No
Defaulting Lender shall be entitled to receive any fee pursuant to Section
2.11(a) for any period during which such Lender is a Defaulting Lender (and
Company shall not be required to pay any such fee that otherwise would have been
required to have been paid to such Defaulting Lender); provided that such
Defaulting Lender shall be entitled to receive fees pursuant to Section
2.11(a)(ii) for any period during which such Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.22(d).
(2) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (1) above, Company shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non- Defaulting Lender
pursuant to clause (iii) below, (y) pay to each Issuing Bank the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
each Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee. (iii) Reallocation of
Participations to Reduce Fronting Exposure. All or any part of such Defaulting
Lender’s participation in Letters of Credit and Swing Line -110- 105376510



--------------------------------------------------------------------------------



 
[ex101new118.jpg]
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that such reallocation
does not cause the Revolving Exposure (as determined in accordance with clause
(ii) of the definition thereof) of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Commitment. Subject to Section 10.26, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation. (iv) Cash Collateral. If the reallocation described in clause
(iii) above cannot, or can only partially, be effected, Company shall, without
prejudice to any right or remedy available to it hereunder or under law, (x)
first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize each Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in Section
2.22(d). (b) Defaulting Lender Cure. If Company, Administrative Agent, the Swing
Line Lender and each Issuing Bank agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held pro rata by the Lenders in accordance with the applicable Commitments
(without giving effect to Section 2.22(a)(iii), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Company while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender. (c) [Reserved] (d) Cash Collateral. At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of Administrative Agent or any Issuing Bank (with a copy to
Administrative Agent) Company shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to Section 2.22(a)(iii) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount. (i)
Grant of Security Interest. Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of each Issuing Bank, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ -111- 105376510



--------------------------------------------------------------------------------



 
[ex101new119.jpg]
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (ii) below. If at any time Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
Administrative Agent and each Issuing Bank as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount,
Company will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender). (ii) Application. Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 2.22 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein. (iii) Termination of Requirement. Cash
Collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.22 following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender) or (y) the determination by Administrative
Agent and such Issuing Bank that there exists excess Cash Collateral; provided
that subject to the other provisions of this Section 2.22, the Person providing
Cash Collateral and such Issuing Bank may agree that Cash Collateral shall be
held to support future anticipated Fronting Exposure or other obligations;
provided, further, that to the extent that such Cash Collateral was provided by
Company, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Credit Documents. (e) Lender Counterparties. So long as
any Lender is a Defaulting Lender, such Lender shall not be a Lender
Counterparty with respect to any Permitted Hedge Agreement or Permitted Cash
Management Agreement entered into while such Lender was a Defaulting Lender.
2.23 Removal or Replacement of a Lender. Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.18 (other than Section 2.18(c)), 2.19 or 2.20, (ii) the circumstances
which have caused such Lender to be an Affected Lender or which entitle such
Lender to receive such payments shall remain in effect, and (iii) such Lender
shall fail to withdraw such notice within five (5) Business Days after Company’s
request for such withdrawal; or (b) (i) any Lender shall become and continues to
be a Defaulting Lender and (ii) such Defaulting Lender shall fail to cure the
default as a result of which it has become a Defaulting Lender, pursuant to
Section 2.22(b), within five (5) Business Days after Company’s request that it
cure such default; or (c) in connection with any proposed amendment,
modification, termination, waiver or consent with respect to any of the
provisions hereof as contemplated by Section 10.5(b), the consent of Requisite
Lenders (or Requisite Class Lenders, -112- 105376510



--------------------------------------------------------------------------------



 
[ex101new120.jpg]
as applicable) shall have been obtained, but the consent of one or more of such
other Lenders (each a “Non-Consenting Lender”) whose consent is required shall
not have been obtained (a “Proposed Modification”); then, with respect to each
such Increased-Cost Lender, Defaulting Lender or Non-Consenting Lender (the
“Terminated Lender”), Company may, by giving written notice to Administrative
Agent and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign all or any part of its outstanding Loans and its Revolving Commitments,
if any, in full to one or more Eligible Assignees (each a “Replacement Lender”)
in accordance with the provisions of Section 10.6 and Terminated Lender shall
pay any fees payable thereunder in connection with such assignment from an
Increased-Cost Lender, a Non-Consenting Lender or a Defaulting Lender; provided,
(1) on the date of such assignment, the Replacement Lender shall pay to
Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.11; (2) on the date of such assignment, Company shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.18(c), 2.19 or 2.20; (3) in the
event such Terminated Lender is a Non-Consenting Lender, each Replacement Lender
shall consent, at the time of such assignment, to each matter in respect of
which such Terminated Lender was a Non-Consenting Lender; (4) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment will
result in reduction in such compensation or payments thereafter; (5)
Administrative Agent shall have been paid the assignment fee (if any) specified
in Section 10.6; and (6) such assignment does not conflict with applicable laws;
provided, Company may not make such election with respect to any Terminated
Lender that is also an Issuing Bank unless, prior to the effectiveness of such
election, Company shall have caused each outstanding Letter of Credit issued
thereby to be cancelled, fully Cash Collateralized or supported by a
“back-to-back” Letter of Credit reasonably satisfactory to such Terminated
Lender. In connection with any such replacement, if the replaced Lender does not
execute and deliver to Administrative Agent a duly completed Assignment
Agreement reflecting such replacement within a period of time deemed reasonable
by Administrative Agent, then such replaced Lender shall be deemed to have
executed and delivered such Assignment Agreement. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitments, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, any rights of such
Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Company to require such assignment and
delegation cease to apply. 2.24 Incremental Facilities. (a) Company may by
written notice to Administrative Agent elect to request (A) prior to the
Revolving Commitment Termination Date, an increase to the existing Revolving
Commitments (such increase, the “Additional Revolving Commitments”) and/or (B)
prior to the Term Loan Maturity Date the establishment of one or more new term
loan commitments (the -113- 105376510



--------------------------------------------------------------------------------



 
[ex101new121.jpg]
“Additional Term Loan Commitments”), in an amount, with respect to clauses (A)
and (B) collectively, not in excess of Maximum Incremental Facilities Amount in
the aggregate and not less than $10,000,000 individually (or such lesser amount
which shall be approved by Administrative Agent or such lesser amount that shall
constitute the difference between Maximum Incremental Facilities Amount and all
such Additional Term Loan Commitments and Additional Revolving Commitments
obtained prior to such date), and integral multiples of $10,000,000 in excess of
that amount. Each such notice shall specify (A) the date (each, an “Increased
Amount Date”) on which Company proposes that the Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable, shall be
effective, which shall be a date not less than ten (10) Business Days after the
date on which such notice is delivered to Administrative Agent and (B) the
identity of each Lender or other Person that is an Eligible Assignee (each, an
“Additional Term Loan Lender” or “Additional Revolving Lender”, as applicable)
to whom Company proposes any portion of such Additional Term Loan Commitments or
Additional Revolving Commitments, as applicable, be allocated and the amounts of
such allocations; provided that any Lender approached to provide all or a
portion of the Additional Term Loan Commitments or Additional Revolving
Commitments, as applicable, may elect or decline, in its sole discretion, to
provide such commitment. Such Additional Term Loan Commitments or Additional
Revolving Commitments shall become effective, as of such Increased Amount Date;
provided that, subject to Section 1.11, (1) no Default or Event of Default shall
exist on such Increased Amount Date before or after giving effect to such
Additional Term Loan Commitments or Additional Revolving Commitments, as
applicable; (2) both before and after giving effect to the making of any
Additional Revolving Loan or Series of Additional Term Loans, each of the
conditions set forth in Section 3.2 shall be satisfied; (3) with respect to any
request for Additional Term Loan Commitments or Additional Revolving
Commitments, as applicable, Company and its Restricted Subsidiaries shall be in
compliance with the covenants set forth in Section 6.7 as of the last day of the
most recently ended Fiscal Quarter for which financial statements are available
(after giving effect to all Additional Term Loan Commitments and Additional
Revolving Commitments requested at such time); (4) the Additional Term Loan
Commitments or Additional Revolving Commitments, as applicable, shall be
effected pursuant to one or more Joinder Agreements executed and delivered by
the relevant Additional Term Loan Lender and/or Additional Revolving Lender,
each Credit Party and Administrative Agent, and each of which shall be recorded
in the Register and shall be subject to the requirements set forth in Sections
2.20(e) and (g); (5) Company shall make any payments required pursuant to
Section 2.18(c) in connection with the Additional Term Loan Commitments or
Additional Revolving Commitments, as applicable; and (6) Company shall deliver
or cause to be delivered any legal opinions or other documents reasonably
requested by Administrative Agent in connection with any such transaction. Any
Additional Term Loans made on an Increased Amount Date shall be designated a
separate series (a “Series”) of Additional Term Loans, for all purposes of this
Agreement. (b) On any Increased Amount Date on which any Additional Term Loan
Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Additional Term Loan Lender of any
Series shall make a Loan to Company (an “Additional Term Loan”) in an amount
equal to its Additional Term Loan Commitment of such Series, and (ii) each
Additional Term Loan Lender of any Series shall become a Lender -114- 105376510



--------------------------------------------------------------------------------



 
[ex101new122.jpg]
hereunder with respect to the Additional Term Loan Commitment of such Series and
the Additional Term Loans of such Series made pursuant thereto. (c) On any
Increased Amount Date on which Additional Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each of
the Revolving Lenders shall assign to each of the Additional Revolving Lenders,
and each of the Additional Revolving Lenders shall purchase from each of the
Revolving Lenders, at the principal amount thereof (together with accrued
interest), such interests in the Revolving Loans outstanding on such Increased
Amount Date as shall be necessary in order that, after giving effect to all such
assignments and purchases, such Revolving Loans will be held by the existing
Revolving Lenders and Additional Revolving Lenders ratably in accordance with
their Revolving Commitments after giving effect to the addition of such
Additional Revolving Commitments to the Revolving Commitments, (ii) each
Additional Revolving Commitment shall be deemed for all purposes a Revolving
Commitment and each Loan made thereunder (an “Additional Revolving Loan”) shall
be deemed, for all purposes, a Revolving Loan and (iii) each Additional
Revolving Lender shall become a Lender with respect to the Additional Revolving
Commitment and all matters relating thereto. (d) Administrative Agent shall
notify Lenders promptly upon receipt of Company’s notice of each Increased
Amount Date and in respect thereof (i) the Additional Revolving Commitments and
Additional Revolving Lenders, the Series of Additional Term Loan Commitments and
the Additional Term Loan Lenders of such Series, as applicable, and (ii) in the
case of each notice to any Revolving Lender, the respective interests in such
Revolving Lender’s Revolving Loans, in each case subject to the assignments
contemplated by this Section 2.24. (e) The terms and provisions of the
Additional Term Loans and Additional Term Loan Commitments of any Series shall
be, except as otherwise set forth herein or in the Joinder Agreement,
substantially consistent with the Term Loans and Term Loan Commitments. In any
event (i) the Weighted Average Life to Maturity of all Additional Term Loans of
any Series shall be no shorter than the Weighted Average Life to Maturity of
Term Loans, (ii) the applicable Additional Term Loan Maturity Date of each
Series shall be no shorter than the Latest Maturity Date of the Term Loans (as
determined on the date of incurrence of such Additional Term Loans) and (iii)
the rate of interest applicable to the Additional Term Loans of each Series
shall be determined by Company and the applicable new Lenders and shall be set
forth in each applicable Joinder Agreement; provided that the interest rate
margin (which shall be deemed to include all upfront fees or original issue
discount (“OID”) (other than customary underwriting or arranger fees, and with
respect to OID and upfront fees, determined based on an assumed four year life
to maturity) or interest rate “floors” payable to all Additional Term Loan
Lenders) in respect of any Additional Term Loan shall be the same as that
applicable to the Term Loans, except that the interest rate margin (determined
as above) in respect of any Additional Term Loan may exceed the interest rate
margin (determined as above) for the Term Loans, respectively, by no more than
50 basis points, or if it does so exceed, such interest rate margin (determined
as above) of the Term Loans shall be increased so that the interest rate margin
(determined as above) in respect of such Additional Term Loans, is no more than
50 basis points higher than the interest rate margin (determined as above) of
the Term Loans. The terms and provisions of the Additional Revolving Commitments
and Additional Revolving Loans shall be -115- 105376510



--------------------------------------------------------------------------------



 
[ex101new123.jpg]
the same (except for fees) with the Revolving Commitments and Revolving Loans,
except as otherwise set forth herein or in the Joinder Agreement (it being
acknowledged that Additional Revolving Commitments may be documented as an
increase of the Revolving Commitments or as a separate class of revolving
commitments). Each Joinder Agreement may, without consent of any other Lenders,
effect such amendments to this Agreement and the other Credit Documents as may
be necessary or appropriate, in the opinion of Administrative Agent, to effect
the provision of this Section 2.24. 2.25 Extension Option. (a) Notwithstanding
anything to the contrary set forth in this Agreement (including without
limitation, Sections 2.5 and 10.5 (which provisions shall not be applicable to
this Section 2.25 except as expressly provided below in this Section 2.25) or
any other Credit Document, Company may at any time and from time to time request
that the scheduled final maturity date of all or a portion of the Term Loans of
any Class (an “Existing Term Loan Class”) be extended (any such Term Loans which
have been so extended, “Extended Term Loans”) and to provide for other terms
consistent with this Section 2.25. In order to establish any Extended Term
Loans, Company shall provide a notice to Administrative Agent (who shall provide
a copy of such notice to each of the Lenders of the applicable Existing Term
Loan Class) (a “Term Loan Extension Request”) setting forth the proposed terms
of the Extended Term Loans to be established, which terms shall be identical to
the Term Loans of the Existing Term Loan Class from which they are to be
extended except (i) the scheduled final maturity date shall be extended and all
or any of the scheduled amortization payments of all or a portion of any
principal amount of such Extended Term Loans may be delayed to later dates than
the scheduled amortization of principal of the Term Loans of such Existing Term
Loan Class, (ii)(A) the interest margins with respect to the Extended Term Loans
may be higher or lower than the interest margins for the Term Loans of such
Existing Term Loan Class and (B) additional fees may be payable to the Lenders
providing such Extended Term Loans in addition to or in lieu of any increased
margins contemplated by the preceding clause (A), in each case, to the extent
provided in the applicable Extension Amendment (as defined below) and (iii) the
voluntary and mandatory prepayment rights of the Extended Term Loans shall be
subject to the provisions set forth in Section 2.13 and Section 2.14. No Lender
shall have any obligation to agree to have any of its Term Loans of any Existing
Term Loan Class converted into Extended Term Loans pursuant to any Term Loan
Extension Request. Any Extended Term Loans made pursuant to any Term Loan
Extension Request shall constitute a separate Class of Term Loans from the
Existing Term Loan Class of Term Loans from which they were extended. (b)
Company may at any time and from time to time request that the termination date
of all or a portion of the Revolving Commitments then in effect (each existing
at the time of such request, an “Existing Revolving Commitment” and any related
revolving loans thereunder, “Existing Revolving Loans”) be extended and the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of Revolving Loans related to such Existing
Revolving Commitments (any such Existing Revolving Commitments which have been
so extended, “Future Extended Revolving Commitments” and any related Loans,
“Future Extended Revolving Loans”) and to provide for other terms consistent
with this Section 2.25. In order to establish any Future Extended Revolving
Commitments, Company shall provide a notice to Administrative Agent (who shall
provide a copy of such notice to each -116- 105376510



--------------------------------------------------------------------------------



 
[ex101new124.jpg]
of the Lenders of the applicable class of Existing Revolving Commitments) (a
“Revolving Commitment Extension Request”) setting forth the proposed terms of
the Future Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Existing Revolving Commitments from
which they are to be extended (the “Specified Existing Revolving Commitment”)
except (x) all or any of the final maturity dates of such Future Extended
Revolving Loans and or all or any of the termination dates of such Future
Extended Revolving Commitments may be delayed to later dates than the final
termination dates of the Specified Existing Revolving Commitments and final
maturity dates of the Revolving Loans related to such Specified Existing
Revolving Commitments, (ii) (A) the interest margins with respect to the Future
Extended Revolving Loans may be higher or lower than the interest margins for
the applicable Revolving Loans related to such Specified Existing Revolving
Commitments and/or (B) additional fees may be payable to the Lenders providing
such Future Extended Revolving Commitments in addition to or in lieu of any
increased margins contemplated by the preceding clause (A) and (iii) the
Revolving Commitment fee rate with respect to the Future Extended Revolving
Commitments may be higher or lower than the Commitment Fee Rate for the
Specified Existing Revolving Commitment, in each case, to the extent provided in
the applicable Extension Amendment; provided that notwithstanding anything to
the contrary in this Section 2.25 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments) of Loans with respect to Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, and (2) assignments and
participations of Future Extended Revolving Commitments and Future Extended
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Commitments and the Revolving Loans related
to such Commitments set forth in Section 10.6. Any Future Extended Revolving
Commitments made pursuant to any Revolving Commitment Extension Request shall
constitute a separate class of revolving commitments from the Specified Existing
Revolving Commitments and from any other Existing Revolving Commitments
(together with any other Future Extended Revolving Commitments so established on
such date). (c) Company shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the class are
requested to respond. Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Term Loans or Revolving Commitments subject to such Extension
Request converted into Extended Term Loans, Future Extended Revolving
Commitments or Future Extended Revolving Loans shall notify Administrative Agent
(an “Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans or Revolving Commitments which it has
elected to convert into Extended Term Loans, Future Extended Revolving
Commitments or Future Extended Revolving Loans. In the event that the aggregate
amount of Term Loans or Revolving Commitments subject to Extension Elections
exceeds the amount of Extended Term Loans, Future Extended Revolving Commitments
or Future Extended Revolving Loans requested pursuant to the Extension Request,
Term Loans or Revolving Commitments subject to Extension Elections shall be
converted to Term Loans, Future Extended Revolving Commitments or Future
Extended Revolving Loans on a pro rata basis based on the amount of Term Loans
or Revolving Commitments included in each such Extension Election.
Notwithstanding the conversion of any Existing Revolving Commitment into a
Future Extended Revolving Commitment, such Future Extended Revolving Commitment
shall be treated -117- 105376510



--------------------------------------------------------------------------------



 
[ex101new125.jpg]
identically to all other Existing Revolving Commitments for purposes of the
obligations of a Revolving Lender in respect of Swing Line Loans under Section
2.3 and Letters of Credit under Section 2.4, except that the applicable
Extension Amendment may provide that the Swing Line Lender’s Revolving
Commitment may be extended and/or the expiration of the Letter of Credit may be
extended and the related obligations to make Swing Line Loans and issue Letters
of Credit may be continued so long as the Swing Line Lender and/or the
applicable Issuing Bank, as applicable, have consented to such extensions (it
being understood that no consent of any other Lender shall be required in
connection with any such extension). (d) Extended Term Loans, Future Extended
Revolving Commitments, and Future Extended Revolving Loans shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (and
notwithstanding anything to contrary set forth in Section 10.5, shall not
require the consent of any Lender other than the Extending Lenders (and to the
extent provided in the last sentence of Section 2.25(c), the Issuing Bank and
Swing Line Lender) with respect to the Extended Term Loans, Future Extended
Revolving Commitments and Future Extended Revolving Loans established thereby)
executed by the Credit Parties, Administrative Agent and Extending Lenders. In
addition to any terms and changes required or permitted by Sections 2.25(a) and
(b), each Extension Amendment in respect of Extended Term Loans shall amend the
scheduled amortization payments pursuant to Section 2.12 to the existing Term
Loans from which the Extended Term Loans were converted to reduce each scheduled
repayment for such existing Term Loans in the same proportion as the amount of
such existing Term Loans is to be reduced pursuant to such Extension Amendment
(it being understood that the amount of any repayment payable with respect to
any Term Loan of any Lender of such existing Term Loan that is not an Extended
Term Loan shall not be reduced as a result thereof). In connection with any
Extension Amendment, Company shall deliver an opinion of counsel reasonably
acceptable to Administrative Agent (i) as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Credit Documents (if any) as may be amended thereby (in the case of such other
Credit Documents) and (ii) to the effect that such Extension Amendment,
including without limitation, the Extended Term Loans, Future Extended Revolving
Commitments and Future Extended Revolving Loans provided for therein, does not
conflict with or violate the terms and provisions of Section 10.5 of this
Agreement. (e) Notwithstanding anything to the contrary contained in this
Agreement, on any date on which any existing Term Loan or Revolving Commitments
are converted to extend the related scheduled maturity date(s) in accordance
with paragraphs (a) or (b) above (an “Extension Date”), (i) in the case of the
existing Term Loans of each Extending Lender, the aggregate principal amount of
such existing Term Loans shall be deemed reduced by an amount equal to the
aggregate principal amount of Extended Term Loans so converted by such Lender on
such date, and the Extended Term Loans shall be established as a separate Class
of Term Loans (together with any other Extended Term Loans so established on
such date), (ii) in the case of the specified Existing Revolving Commitments of
each Extending Lender, the aggregate principal amount of such specified Existing
Revolving Commitments shall be deemed reduced by an amount equal to the
aggregate principal amount of Future Extended Revolving Commitments so converted
by such Lender on such date, and such Future Extended Revolving Commitments
shall be established as a separate class of Revolving Commitments from the -118-
105376510



--------------------------------------------------------------------------------



 
[ex101new126.jpg]
Specified Existing Revolving Commitments and from any other Existing Revolving
Commitments (together with any other Future Extended Revolving Commitments so
established on such date) and (iii) if, on any Extension Date, any Loans of any
Extending Lender are outstanding under the applicable Specified Existing
Revolving Commitments, such Loans (and any related participations) shall be
deemed to be allocated as Future Extended Revolving Loans (and related
participations) and Existing Revolving Loans (and related participations) in the
same proportion as such Extending Lender’s Specified Existing Revolving
Commitments to Future Extended Revolving Commitments. SECTION 3. CONDITIONS
PRECEDENT 3.1 Conditions to Amendment and Restatement. This Agreement (as
amended and restated) shall become effective on and as of the date on which all
of the following conditions precedent shall have been satisfied: (a) Approval of
Amendment and Restatement. Administrative Agent shall have received (i) from
each party hereto a counterpart of this Agreement signed on behalf of such party
and (ii) from each other lender under the First Amended and Restated Credit
Agreement, a confirmation of the termination of the commitment of such lender
substantially simultaneously with the making of the Loans on the Amendment and
Restatement Effective Date. (b) Organizational Documents; Incumbency.
Administrative Agent shall have received (i) (x) a certificate from an
Authorized Officer of such Credit Party stating that there has been no amendment
or other modification to such Organizational Documents since the First Amendment
and Restatement Effective Date, to the extent such Credit Party was a party to
the First Amended and Restated Credit Agreement on the First Amendment and
Restatement Effective Date, and if such Credit Party was not a party to the
First Amended and Restated Credit Agreement on the First Amendment and
Restatement Effective Date, then since the date of the applicable Counterpart
Agreement, as applicable, in each case dated the Amendment and Restatement
Effective Date or a recent date prior thereto or (y) a copy of each
Organizational Document of such Credit Party, and, to the extent applicable,
certified as of a recent date by the appropriate governmental official, each
dated the Amendment and Restatement Effective Date or a recent date prior
thereto; (ii) signature and incumbency certificates of the officers of such
Person executing the Credit Documents to which it is a party; (iii) resolutions
of the board of directors or similar governing body of Holding, Company and each
Guarantor Subsidiary approving and authorizing the execution, delivery and
performance of this Agreement and the other Credit Documents to which it is a
party or by which it or its assets may be bound as of the Amendment and
Restatement Effective Date, certified as of the Amendment and Restatement
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment; and (iv) a long form good standing
certificate from the applicable Governmental Authority of the jurisdiction of
incorporation, organization or formation of Holding, Company and each Guarantor
Subsidiary, each dated a recent date prior to the Amendment and Restatement
Effective Date. (c) Registrations and Recordings. Administrative Agent shall be
reasonably satisfied that the previously filed UCC financing statements and
other filings and recordings -119- 105376510



--------------------------------------------------------------------------------



 
[ex101new127.jpg]
made under the Original Credit Agreement provide for the continued perfection of
the security interest of the Administrative Agent in the Collateral. (d) Initial
Term Loans; Revolving Loan Obligations. The Administrative Agent shall have
received evidence reasonably satisfactory to it that a prepayment notice has
been issued specifying that (i) the Initial Term Loans are being repaid (or
arrangements pursuant to Section 2.9(c) have been made with respect to the
Initial Terms Loans) in full, substantially simultaneously with the making of
the Term Loans on the Amendment and Restatement Effective Date, and (ii) accrued
interest and fees with respect to the revolving credit extensions under the
First Amended and Restated Credit Agreement are being repaid in full,
substantially simultaneously with the making of the Loans on the Amendment and
Restatement Effective Date. (e) Opinions of Counsel to Credit Parties. The
Administrative Agent and its counsel shall have received executed copies of the
written opinions of (i) Milbank, Tweed, Hadley & McCloy LLP, counsel for Credit
Parties and (ii) Timothy Simpson as general counsel to Company, dated as of the
Amendment and Restatement Effective Date and in form and substance consistent
with the opinions delivered on the Closing Date (and each Credit Party hereby
instructs such counsel to deliver such opinions to Agents and Lenders). (f)
Fees. Company shall have paid to certain Lead Arrangers, Administrative Agent
and Lenders, all reasonable and documented fees and expenses payable on the
Amendment and Restatement Effective Date to the extent invoiced at least three
(3) Business Days before the Amendment and Restatement Effective Date. (g)
Solvency Certificate. On the Amendment and Restatement Effective Date,
Administrative Agent shall have received a Solvency Certificate from Holding
dated the Amendment and Restatement Effective Date and addressed to
Administrative Agent and Lenders, and in the form of Exhibit G hereto
demonstrating that after giving effect to the Transactions, and the borrowings
under this Agreement, Holding and its Subsidiaries on a consolidated basis are
Solvent. (h) Financial Statements; Projections. Administrative Agent shall have
received from Holding and Company (i) the Historical Financial Statements and
(ii) the Projections. Administrative Agent hereby acknowledges and agrees that
it has received all financial statements and Projections required to be
delivered under this Section 3.1(h). (i) Flood Insurance. Administrative Agent
shall have received a “Life-of- Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to the real property that is
subject to a Mortgage. (j) Certain Amended and Restated Documents.
Administrative Agent shall have received from each party thereto a counterpart
the Pledge and Security Agreement, Master Intercompany Note and Intercompany
Subordination Agreement, signed on behalf of each such party. -120- 105376510



--------------------------------------------------------------------------------



 
[ex101new128.jpg]
(k) Pledged Stock; Pledged Debt. To the extent not previously delivered prior to
the Amendment and Restatement Effective Date, the Collateral Agent shall have
received (i) each certificate representing the shares of Capital Stock required
to be pledged pursuant to the Pledge and Security Agreement and Holding Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (ii)
each promissory note pledged pursuant to the Pledge and Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Collateral Agent) by the pledgor thereof. (l)
KYC Information. (i) Upon the reasonable request of any Lender made at least 10
days prior to the Amendment and Restatement Effective Date, the Company shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, in each case at least 5 days
prior to the Amendment and Restatement Effective Date. (ii) At least 5 days
prior to the Amendment and Restatement Effective Date, if the Company qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, the
Company shall deliver, to each Lender that so requests, a Beneficial Ownership
Certification in relation to the Company. (m) Real Estate. Collateral Agent
shall have received from the applicable Guarantor: (i) a fully executed and
notarized amendment (each a “Mortgage Amendment”) to each Mortgage that exists
as of the Amendment and Restatement Effective Date after giving effect to any
releases contemplated to occur on the Amendment and Restatement Effective Date
(each an “Existing Mortgage”; each Existing Mortgage, as amended by the
applicable Mortgage Amendment, shall be referred to collectively as an “Amended
Mortgage”), in proper form for recording in all appropriate places in all
applicable jurisdictions, which Mortgage Amendments shall continue the liens
created by the applicable Existing Mortgages; (ii) with respect to each Mortgage
Amendment, a date down endorsement to the existing ALTA mortgagee title
insurance policies covering the applicable Existing Mortgage, in form and
substance reasonably satisfactory to Collateral Agent showing that the
applicable Amended Mortgage is First Priority Lien subject only to Permitted
Liens, and evidence reasonably satisfactory to Collateral Agent of payment of
all expenses, title insurance premiums and all other sums required in connection
with the issuance of the date down endorsements and all recording and stamp
taxes (including mortgage recording and intangible taxes) payable in connection
with recording the Mortgage Amendments in the appropriate real estate records;
-121- 105376510



--------------------------------------------------------------------------------



 
[ex101new129.jpg]
(iii) with respect to each Amended Mortgage, opinions, addressed to
Administrative Agent, Collateral Agent and the other Lenders of (A) outside
counsel or in-house counsel (consistent with those required on the Closing
Date), as to the due authorization, execution and delivery of the Mortgage
Amendments by Company or any Guarantor, as applicable, and (B) local counsel in
each jurisdiction where the properties covered by the Amended Mortgages are
located as to other customary opinions relating to the Mortgage Amendments and
the Amended Mortgages; and (iv) with respect to each Mortgage Amendment, such
affidavits, certificates, instruments of indemnification and other items
(including a so-called “gap” indemnification) as shall be reasonably required to
induce the Title Company to issue the date down endorsements contemplated above.
Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, Requisite
Lenders or Lenders, as applicable on the Amendment and Restatement Effective
Date unless Administrative Agent shall have received notice from such Lender
prior to the proposed Amendment and Restatement Effective Date specifying its
objection thereto. 3.2 Conditions to Each Credit Extension. (a) Conditions
Precedent. Subject to Section 1.11, the obligation of each Lender to make any
Loan on any Credit Date or any Issuing Bank to issue any Letter of Credit on any
Credit Date, including the Amendment and Restatement Effective Date, are subject
to the satisfaction, or waiver in accordance with Section 10.5, of the following
conditions precedent: (i) Administrative Agent shall have received a fully
executed and delivered Funding Notice or Issuance Notice, as the case may be;
(ii) after making the Credit Extensions requested on such Credit Date, the Total
Utilization of Revolving Commitments shall not exceed the Revolving Commitments
then in effect; (iii) as of such Credit Date, the representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; (iv) as of such Credit Date, no event
shall have occurred and be continuing or would result from the consummation of
the applicable Credit Extension that would constitute an Event of Default or a
Default; (v) on or before the date of issuance of any Letter of Credit,
Administrative Agent shall have received all other information required by the
applicable -122- 105376510



--------------------------------------------------------------------------------



 
[ex101new130.jpg]
Issuance Notice, and such other documents or information as the Issuing Bank may
reasonably require in connection with the issuance of such Letter of Credit; and
(vi) in the case of any Credit Extension denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
that would make it impractical for such Credit Extension to be made in such
Alternative Currency. (b) Notices. Any Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent. In lieu of delivering a
Notice, Company may give Administrative Agent telephonic notice by the required
time of any proposed borrowing, conversion/continuation or issuance of a Letter
of Credit, as the case may be; provided each such notice shall be promptly
confirmed in writing by delivery of the applicable Notice to Administrative
Agent on or before the applicable date of borrowing, continuation/conversion or
issuance. Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Company or for
otherwise acting in good faith. SECTION 4. REPRESENTATIONS AND WARRANTIES In
order to induce Lenders and Issuing Banks to enter into this Agreement and to
make each Credit Extension to be made thereby, Company represents and warrants
to each Lender and each Issuing Bank, on the Amendment and Restatement Effective
Date and on each Credit Date, that the following statements are true and
correct: 4.1 Organization; Requisite Power and Authority; Qualification. Each of
Holding, Company and its Restricted Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 4.1, (b) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents, if any, to which
it is a party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect. 4.2 Subsidiaries; Capital Stock and Ownership. The
Subsidiaries listed on Schedule 4.2 constitute all the Subsidiaries of Company
at the Amendment and Restatement Effective Date. Schedule 4.2 sets forth as of
the Amendment and Restatement Effective Date the name and jurisdiction of
incorporation of each Subsidiary and, as to each Subsidiary, the percentage of
each class of Capital Stock owned by each Credit Party. The Capital Stock of
each of Company and its Subsidiaries the shares of which are pledged under the
Pledge and Security Agreement has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
Amendment and Restatement Effective Date, there is no existing option, warrant,
call, right, commitment or other agreement to which, Company or -123- 105376510



--------------------------------------------------------------------------------



 
[ex101new131.jpg]
any of its Restricted Subsidiaries is a party requiring, and there is no
membership interest or other Capital Stock of Company or any of its Restricted
Subsidiaries outstanding which upon conversion or exchange would require, the
issuance by Company or any of its Restricted Subsidiaries of any additional
membership interests or other Capital Stock of Company or any of its Restricted
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Capital Stock of Company or any of its Restricted Subsidiaries. Schedule
4.2 correctly sets forth the ownership interest of Holding, Company and each of
its Restricted Subsidiaries in their respective Subsidiaries as of the Amendment
and Restatement Effective Date. Each Domestic Subsidiary of Company which is not
identified on Schedule 1.1(b)-1, Schedule 1.1(b)-2 or Schedule 4.22 is a
Guarantor as of the Amendment and Restatement Effective Date. 4.3 Due
Authorization. The execution, delivery and performance of the Credit Documents
have been duly authorized by all necessary action on the part of each Credit
Party that is a party thereto. 4.4 No Conflict. The execution, delivery and
performance by Credit Parties of the Credit Documents to which they are parties
and the consummation of the transactions contemplated by the Credit Documents do
not and will not (a) violate any provision of any law or any governmental rule
or regulation applicable to Holding, Company or any of its Restricted
Subsidiaries, any of the Organizational Documents of Holding, Company or any of
its Restricted Subsidiaries, or any order, judgment or decree of any court or
other agency of government binding on Holding, Company or any of its Restricted
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Holding, Company or any of its Restricted Subsidiaries; (c) result in or require
the creation or imposition of any Lien upon any of the properties or assets of
Holding, Company or any of its Restricted Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of Collateral Agent, on
behalf of Secured Parties); or (d) require any approval of stockholders, members
or partners or any approval or material consent of any Person under any material
Contractual Obligation of Holding, Company or any of its Restricted
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Amendment and Restatement Effective Date and disclosed to
Administrative Agent, except in each case, (other than with respect to
Organizational Documents of Holding and Company) non- compliance which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 4.5 Governmental Consents. Each of Holding, Company and
its Restricted Subsidiaries is in compliance with (a) and has obtained each
Governmental Authorization applicable to it in respect of this Agreement and the
other Credit Documents, the conduct of its business and the ownership of its
property, each of which (i) is in full force and effect, (ii) is sufficient for
its purpose without any material restraint or adverse condition and (iii) is not
subject to any waiting period, further action on the part of any Governmental
Authority or other Person, or stay or injunction, (b) all applicable laws
relating to its business and (c) each indenture, agreement or other instrument
to which it is a party or by which it or any of its property is or may be bound
that is material to the conduct of its business, except in each such case for
noncompliances which, and Governmental Authorizations the failure to possess
which, -124- 105376510



--------------------------------------------------------------------------------



 
[ex101new132.jpg]
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. 4.6 Binding Obligation. Each Credit Document has been
duly executed and delivered by each Credit Party that is a party thereto and is
the legally valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its respective terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
(whether enforcement is sought in equity or at law). 4.7 Historical Financial
Statements. The Historical Financial Statements were, at the time prepared,
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position, on a consolidated basis, of the Persons described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows, on a consolidated basis, of the entities described
therein for each of the periods then ended, subject, in the case of any such
unaudited financial statements, to changes resulting from audit and normal
year-end adjustments and the absence of footnotes. 4.8 No Material Adverse
Change. Since December 31, 2017, no event, circumstance or change has occurred
that has caused a Material Adverse Effect. 4.9 Adverse Proceedings, etc. There
are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Company nor
any of its Restricted Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. 4.10 Payment of Taxes. Except as
otherwise permitted under Section 5.3 and except as could not reasonably be
expected to have a Material Adverse Effect, all tax returns and reports of
Holding and its Restricted Subsidiaries required to be filed by any of them have
been timely filed, and all material taxes shown on such tax returns to be due
and payable and all material assessments, fees and other governmental charges
upon Holding and its Restricted Subsidiaries and upon their respective
properties, assets, income, businesses and franchises which are due and payable
have been paid when due and payable. Holding knows of no tax assessment that
could reasonably be expected to have a Material Adverse Effect that has been
proposed in writing against Holding or any of its Restricted Subsidiaries as of
the Amendment and Restatement Effective Date which is not being actively
contested by Holding or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor. 4.11 Properties. -125- 105376510



--------------------------------------------------------------------------------



 
[ex101new133.jpg]
(a) Title. Each of Company and its Restricted Subsidiaries has (i) good and
valid title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leased personal property), and (iii) good
title to or rights in (in the case of all other personal property), all
properties that are necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, free and clear of all
Liens (other than any Liens permitted by this Agreement) and except where the
failure to have such good title or interest could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. (b) Real
Estate. As of the Amendment and Restatement Effective Date and exclusive of the
facility located in Bristol, Connecticut, the only fee-owned Real Estate Assets
having a fair market value in excess of $25,000,000 as of the date of the
acquisition thereof owned by any Guarantor are the ones listed on Schedule
4.11(b) (the “Restatement Date Material Real Estate Assets”). 4.12 Environmental
Matters. Neither Company nor any of its Restricted Subsidiaries nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Release or threatened Release
of Hazardous Materials that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect. Neither Company nor any of its
Restricted Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law, except, with
respect to matters that either have been fully resolved or matters that
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. To Company’s and its Restricted Subsidiaries’
knowledge, there are no conditions or occurrences, including any Release,
threatened Release, use, generation, storage, treatment, transportation,
processing, disposal, removal or remediation of Hazardous Materials, which could
reasonably be expected to form the basis of an Environmental Claim against
Company or any of its Restricted Subsidiaries that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
Neither Holding nor any Restricted Subsidiary has been issued or required to
obtain a permit for the treatment, storage or disposal of hazardous waste for
any of its currently owned or operated Facilities, pursuant to the federal
Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et. seq. and its
implementing regulations (“RCRA”), or any equivalent State law, nor are any such
Facilities regulated as “interim status” facilities required to undergo
corrective action pursuant to RCRA, except in either case to the extent that
such Facilities’ obligations pursuant to RCRA, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Compliance
with all current requirements of Environmental Law or, to Company’s and its
Restricted Subsidiaries’ knowledge reasonably likely future requirements arising
from (i) existing environmental regulations or (ii) environmental regulations
that have been formally proposed but have not been finalized could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. 4.13 No Defaults. Neither Company nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the -126-
105376510



--------------------------------------------------------------------------------



 
[ex101new134.jpg]
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect. 4.14 Governmental
Regulation. Neither Company nor any of its Restricted Subsidiaries is subject to
regulation under the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither Company nor any of its Subsidiaries is
a “registered investment company” or a company “controlled” by a “registered
investment company” as such terms are defined in the Investment Company Act of
1940. 4.15 Margin Stock. Neither Company nor any of its Restricted Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock.
No part of the proceeds of the Loans made to such Credit Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation U or X of said
Board of Governors. 4.16 Employee Matters. Neither Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect. Except as could not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect, there is (a) no unfair labor practice complaint pending against Company
or any of its Subsidiaries, or to the best knowledge of Company, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against Company or any of its Subsidiaries or to
the best knowledge of Company, threatened against any of them, (b) no strike,
slowdown, labor dispute, lockout, work stoppage or other work disruption is in
existence or threatened involving Company or any of its Subsidiaries, (c) to the
best knowledge of Company, no union representation question existing with
respect to the employees of Company or any of its Subsidiaries and, to the best
knowledge of Company, no union organization activity that is taking place, (d)
no action, complaint, charge, inquiry, proceeding or investigation by or on
behalf of any employee, prospective employee, former employee, labor
organization or other representative of the employees of Company or any of its
Subsidiaries is pending or, to the knowledge of Company, threatened, (e) neither
Company nor any of its Subsidiaries is a party to, or otherwise bound by, any
consent decree with, or citation by, any government agency relating to employees
or employment practices and (f) Company and its Subsidiaries are in material
compliance with all applicable laws, agreements, contracts, policies, plans, and
programs relating to employment, employment practices, compensation, benefits,
hours, terms and conditions of employment, and the termination of employment,
including but not limited to any obligations pursuant to the Worker Adjustment
and Retraining Notification Act of 1988, the payment of wages to employees in
accordance with the Fair Labor Standards Act and similar laws and rules, and the
appropriate classification of persons as employees or contractors in accordance
with applicable law. 4.17 Employee Benefit Plans. -127- 105376510



--------------------------------------------------------------------------------



 
[ex101new135.jpg]
(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) Company and each of its
Subsidiaries (and in the case of a Pension Plan or a Multiemployer Plan, each of
their respective ERISA Affiliates) are in compliance with all provisions and
requirements of ERISA and the Internal Revenue Code and other applicable federal
and state laws and the regulations and published interpretations thereunder,
applicable to such entities, with respect to each Employee Benefit Plan and
Pension Plan and have performed all their obligations under each Employee
Benefit Plan and Pension Plan, (ii) each Employee Benefit Plan which is intended
to qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Employee Benefit Plan is so qualified (or is a prototype plan whose sponsor
has received such a letter) and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Internal Revenue Code or an application for such a letter is
currently pending before the Internal Revenue Service and, to the knowledge of
Company, nothing has occurred subsequent to the issuance of the determination
letter which would cause such Employee Benefit Plan or Pension Plan to lose its
qualified status, (iii) no liability to the PBGC (other than required premium
payments), the Internal Revenue Service, any Employee Benefit Plan and Pension
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Company, any of its Subsidiaries or any of their ERISA
Affiliates, (iv) no ERISA Event has occurred and neither Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event, and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
(v) the present value of the aggregate benefit liabilities under each Pension
Plan sponsored, maintained or contributed to by Holding, any of its Subsidiaries
or any of their ERISA Affiliates, (determined as of the end of the most recent
plan year on the basis of the actuarial assumptions specified for funding
purposes in the most recent actuarial valuation for such Pension Plan), did not
exceed the aggregate current value of the assets of such Pension Plan, (vi) as
of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, none of Holding, its Subsidiaries or their
respective ERISA Affiliates has any potential liability for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA. (b) There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Employee Benefit Plan
that has resulted or could reasonably be expected to result in a Material
Adverse Effect. (c) On and as of the Amendment and Restatement Effective Date,
Company is not and will not be (a) an employee benefit plan subject to Title I
of ERISA, (b) a plan or account subject to Section 4975 of the Code; (c) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; or (d) a “governmental plan” within the meaning of ERISA
4.18 Solvency. The Credit Parties and their Subsidiaries on a consolidated
basis, are Solvent on the Amendment and Restatement Effective Date. -128-
105376510



--------------------------------------------------------------------------------



 
[ex101new136.jpg]
4.19 Disclosure. No document, certificate or written factual information (other
than projections, financial estimates, forecasts and forward-looking information
and information of a general economic or industry-specific nature) furnished to
Lenders by or on behalf of any Credit Party for use in connection with the
transactions contemplated hereby contains, when taken as a whole, any untrue
statement of a material fact or omits to state a material fact (known to the
Credit Parties, in the case of any document not furnished by either of them)
necessary in order to make the statements contained herein or therein not
materially misleading in light of the circumstances in which the same were made.
Any projections and pro forma financial information contained in such materials
(including the Projections) are based upon good faith estimates and assumptions
believed by the Credit Parties to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results and that such
differences may be material. 4.20 Patriot Act. To the extent applicable, each
Credit Party is in compliance, in all material respects, with the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”). 4.21 Unrestricted Subsidiaries. All Unrestricted Subsidiaries designated
as such on the Amendment and Restatement Effective Date are identified on
Schedule 4.21. 4.22 OFAC. Neither Holding, Company, nor any of its Subsidiaries,
nor, to the knowledge of Holding, Company and its Subsidiaries, any director,
officer, employee, agent, Affiliate or representative thereof is a Sanctioned
Person. 4.23 Anti-Corruption Laws. Holding, Company and its Restricted
Subsidiaries have conducted their businesses in compliance in all material
respects with applicable anti-corruption laws and Anti-Money Laundering Laws,
including the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti-corruption legislation and
have instituted and maintain policies and procedures designed to promote and
achieve compliance with such laws. 4.24 EEA Financial Institution. No Credit
Party is an EEA Financial Institution. 4.25 Beneficial Ownership Certification.
As of the Amendment and Restatement Effective Date, the information included in
the Beneficial Ownership Certification is true and correct in all respects.
SECTION 5. AFFIRMATIVE COVENANTS Each of Company and each Guarantor Subsidiary
covenants and agrees that until the Termination Date each of Company and each
Guarantor Subsidiary shall perform, and shall cause each of its Restricted
Subsidiaries to perform, all covenants in this Section. 5.1 Financial Statements
and Other Reports. Company will deliver to Administrative Agent and Lenders
(which delivery to Lenders may be satisfied by the posting of -129- 105376510



--------------------------------------------------------------------------------



 
[ex101new137.jpg]
relevant documents to Intralinks or other similar service reasonably
satisfactory to Administrative Agent): (a) Quarterly Financial Statements. As
soon as available, and in any event within forty-five (45) days after the end of
each of the first three (3) Fiscal Quarters of each Fiscal Year (commencing in
respect of the third Fiscal Quarter of 2018), the unaudited consolidated balance
sheets of Company and its Restricted Subsidiaries as at the end of such Fiscal
Quarter and the related unaudited consolidated statements of income and cash
flows of Company and its Restricted Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, (in each case, without footnotes) setting forth in each case, in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year all in reasonable detail, together with a copy of Holding’s
Form 10-Q for such period; (b) Annual Financial Statements. As soon as
available, and in any event within one hundred twenty (120) days after the end
of each Fiscal Year, (i) the unaudited consolidated balance sheets of Company
and its Restricted Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of income and cash flows of Company and its
Restricted Subsidiaries for such Fiscal Year, setting forth in each case, in
comparative form the corresponding figures for the previous Fiscal Year in
reasonable detail; and (ii) a copy of Holding’s Form 10-K for such Fiscal Year,
which shall include the audited consolidated balance sheets of Holding as at the
end of such Fiscal Year and the related consolidated statements of income and
cash flows of Holding for such Fiscal Year, setting forth in each case, the
corresponding figures for the previous Fiscal Year in reasonable detail, and a
report thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing selected by Company or Holding, and
reasonably satisfactory to Administrative Agent (which report shall be
unqualified as to going concern and scope of audit); (c) Compliance Certificate
and Other Information. (i) Together with each delivery of financial statements
of Holding or Company pursuant to Sections 5.1(a) and 5.1(b), a duly executed
and completed Compliance Certificate; (ii) Together with the delivery of each
Compliance Certificate pursuant to clause (i) above, a list of each Subsidiary
that identifies such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary as of the date of delivery of such Compliance Certificate to the
extent such Subsidiary has not previously been identified to the Administrative
Agent; (d) Statements of Reconciliation after Change in Accounting Principles.
If, as a result of any change in accounting principles and policies from those
used in the preparation of the Historical Financial Statements, the consolidated
financial statements of Holding delivered pursuant to Section 5.1(a) or 5.1(b)
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such subdivisions had no such change
in accounting principles and policies been made, then, to the extent requested
by the -130- 105376510



--------------------------------------------------------------------------------



 
[ex101new138.jpg]
Administrative Agent, one or more statements of reconciliation for all such
prior financial statements in form and substance satisfactory to Administrative
Agent. (e) Notice of Default. Promptly upon any Authorized Officer of Company
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to Company with respect
thereto; (ii) that any Person has given any notice to Company or any of its
Restricted Subsidiaries or taken any other action with respect to any event or
condition set forth in Section 8.1(b); or (iii) of the occurrence of any event
or change that has caused or evidences, either in any case or in the aggregate,
a Material Adverse Effect, a certificate of its Authorized Officer specifying
the nature and period of existence of such condition, event or change, or
specifying the notice given and action taken by any such Person and the nature
of such claimed Event of Default, Default, default, event or condition, and what
action Company has taken, is taking and proposes to take with respect thereto;
(f) Notice of Litigation. Promptly upon any Authorized Officer of Company
obtaining knowledge of the institution of any Adverse Proceeding that could be
reasonably expected to have a Material Adverse Effect or any material adverse
development in any Adverse Proceeding that could be reasonably expected to have
a Material Adverse Effect, written notice thereof together with such other
non-privileged information as may be reasonably available to Company to enable
Lenders and their counsel to evaluate such matters; (g) ERISA. (i) Promptly upon
becoming aware of the occurrence of or forthcoming occurrence of any ERISA
Event, a written notice specifying the nature thereof, what action Company, any
of its Subsidiaries or any of their respective ERISA Affiliates has taken, is
taking or proposes to take with respect thereto and, when known, any action
taken or threatened by the Internal Revenue Service, the Department of Labor or
the PBGC with respect thereto, and (ii) with reasonable promptness, upon
Administrative Agent’s request, copies of (1) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event; and (3) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan or Pension Plan as Administrative Agent shall reasonably request; (h)
Financial Plan. As soon as practicable and in any event no later than one-
hundred and twenty (120) days after the end of each Fiscal Year after the
Amendment and Restatement Effective Date, the following projections (the
“Financial Plan”) consisting of a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Company and its
Restricted Subsidiaries for the then current Fiscal Year, together with an
explanation of the assumptions on which such forecasts are based, which
information shall be accompanied by a certificate from the chief financial
officer of Company certifying that the projections contained therein are based
upon good faith estimates and assumptions believed by Company to be reasonable
at the time made; -131- 105376510



--------------------------------------------------------------------------------



 
[ex101new139.jpg]
(i) Other Information. Promptly upon request, such other non-privileged
information regarding the operations, business affairs and financial condition
of Holding, Company or any Restricted Subsidiary of Company or for compliance
with the terms of any Credit Document, as from time to time may be reasonably
requested by Administrative Agent (on behalf of any Lender); (j) PATRIOT Act,
Etc. Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act and the Beneficial Ownership Regulation), as from time to time
requested by the Administrative Agent or any Lender; and (k) Certification of
Public Information. Company hereby acknowledges that (a) Administrative Agent
and its Affiliates may, but shall not be obligated to (except to the extent
expressly provided in this Agreement and the other Credit Documents and subject
to the confidentiality provisions of the Credit Documents) make available to the
Lenders and the Issuing Banks materials and/or information provided by or on
behalf of Company hereunder (collectively, “Company Materials”) by posting
Company Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (the “Platform”) and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information (within the meaning of the United States federal or state
securities laws) with respect to Holding, Company or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market- related activities with respect to such
Persons’ securities. Company hereby agrees that so long as Company or Holding is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities, (w) all Company Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Company Materials “PUBLIC,” Company shall be deemed
to have authorized Administrative Agent and its Affiliates, the Issuing Banks
and the Lenders to treat such Company Materials as not containing any material
non-public information with respect to Company or its securities for purposes of
United States federal and state securities laws; (y) all Company Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent and
its Affiliates shall be entitled to treat any Company Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding anything to the
contrary in this Section 5.1, (i) none of Company or any of its Restricted
Subsidiaries will be required to make any disclosure to Administrative Agent,
Issuing Banks or any Lender that (a) is prohibited by law or any bona fide
confidentiality agreement in favor of a Person (other than Company or any of its
Subsidiaries or Affiliates) (the prohibition contained in which was not entered
into in contemplation of this provision), (b) is subject to attorney-client or
similar privilege or constitutes attorney work product or (c) in the case of
Section 5.1(i)(b) only, creates an unreasonably excessive expense or burden on
Company or any of its Restricted Subsidiaries to produce or otherwise disclose
and (ii) filing with the Securities and Exchange Commission the financial
statements of Holding required by Sections -132- 105376510



--------------------------------------------------------------------------------



 
[ex101new140.jpg]
5.1(a) and (b) and the other information required by Section 5.1(i)(a) shall
satisfy the delivery requirements of Sections 5.1(a), (b) and (i). 5.2
Existence. Except as otherwise permitted under Section 6.8, each of Holding,
Company and its Restricted Subsidiaries will at all times preserve and keep in
full force and effect its existence and all rights and franchises, licenses and
permits material to its business; provided, neither Company nor any Subsidiary
of Company shall be required to preserve (a) any such existence of any
Subsidiary of Company if such Person’s board of directors (or similar governing
body) shall determine that the preservation thereof is no longer desirable in
the conduct of the business of such Person and that the loss thereof is not
disadvantageous in any material respect to such Person or to Lenders or (b) any
such rights, franchises, licenses or permits except to the extent that failure
to do so could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate. 5.3 Payment of Taxes and Claims . Each Credit
Party will, and will cause each of its Restricted Subsidiaries to pay all income
and other material Taxes imposed upon it or any of its properties or assets or
in respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for material sums that have become due and payable and
that by law have or may become a Lien (other than a Permitted Lien) upon any of
its properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto except, in each case, where such Tax or claim is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor, or where the failure to make such payment could not reasonably be
expected to have a Material Adverse Effect. No Credit Party will, nor will it
permit any of its Restricted Subsidiaries to, file or consent to the filing of
any consolidated income tax return with any Person (other than Holding, Company
or any of its Restricted Subsidiaries). 5.4 Maintenance of Properties and
Assets. Each of Company and its Restricted Subsidiaries will, and will cause
each of their Restricted Subsidiaries to maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear excepted, all
tangible material properties used or useful in the business of Company and its
Restricted Subsidiaries and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof except that Company and
its Subsidiaries shall not be required to perform the foregoing obligations (i)
with respect to Subsidiaries or assets to which Persons other than Company and
its Restricted Subsidiaries have recourse under Limited Recourse Debt owed to
such Persons where the amount of such Limited Recourse Debt exceeds the fair
market value of such property and (ii) to the extent that failure to perform
such obligations, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each of Company and its Restricted
Subsidiaries will preserve or renew all of its registered patents, trademarks,
trade names, domain names and service marks, the non- preservation of which
could reasonably be expected to have a Material Adverse Effect. 5.5 Insurance.
Company will maintain or cause to be maintained, with financially sound and
reputable insurers (in the good faith judgment of the management of Company,
determined at the time the relevant coverage is placed or renewed), public
liability insurance, -133- 105376510



--------------------------------------------------------------------------------



 
[ex101new141.jpg]
third party property damage insurance, business interruption insurance and
casualty insurance with respect to liabilities, losses or damage in respect of
the assets, properties and businesses of Company and its Restricted Subsidiaries
in each case in such amounts (giving effect to self-insurance and
self-retentions), with such deductibles, covering such risks and otherwise on
such terms and conditions as shall be reasonable and prudent in light of the
size and nature of its business and the availability of insurance on a cost
effective basis) and against at least such risks (and with such risk retentions)
as Company believes (in the good faith judgment of management of Company at the
time the relevant coverage is placed or renewed) is reasonable and prudent in
light of the size and nature of its business and the availability of insurance
on a cost effective basis, except, in the case of Projects owned by Foreign
Subsidiaries, to the extent not commercially available at a reasonable cost.
Each such policy of insurance (other than business interruption insurance) shall
with respect to Company and each Guarantor Subsidiary (i) in the case of
liability insurance name Collateral Agent, for the benefit of the Secured
Parties as an additional insured thereunder as its interests may appear, (ii) in
the case of each casualty insurance policy, contain a customary lender loss
payable clause or endorsement, reasonably satisfactory in form and substance to
Collateral Agent, that names Collateral Agent, for the benefit of the Secured
Parties as the loss payee thereunder, and (iii) provides that if any of the
described policies are cancelled before the expiration date thereof, notice will
be delivered to the Collateral Agent in accordance with the policy provisions.
5.6 Inspections. Each of Company and its Restricted Subsidiaries will, and will
cause each of their Restricted Subsidiaries to permit any authorized
representatives designated by (i) Administrative Agent (prior to an Event of
Default at Administrative Agent’s expense to the extent Administrative Agent
visits more than once per year) or (ii) any Lender coordinated through
Administrative Agent (at such Lender’s expense) to visit and inspect any of the
properties of any of Company or any of its Restricted Subsidiaries, to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants (provided that Company may, if it so
chooses, be present and participate in any such discussion), in each case all
upon reasonable notice and at such reasonable times during normal business hours
and as often as may reasonably be requested and, with respect to any Lender,
provided that it coordinates its efforts with Administrative Agent and so long
as no Event of Default has occurred and is continuing, such visit by such Lender
shall be limited to once per year. 5.7 Compliance with Laws. Each Credit Party
will comply, and shall use all reasonable efforts to cause each of its
Subsidiaries to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all
Environmental Laws), noncompliance with which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. 5.8
Environmental. (a) Hazardous Materials Activities, Etc. Each of Company and its
Restricted Subsidiaries shall promptly take, and shall cause each of its
Restricted Subsidiaries promptly to take, any and all actions reasonably
necessary to (i) cure any violation of applicable Environmental Laws by Company
or its Restricted Subsidiaries that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (ii) make an
-134- 105376510



--------------------------------------------------------------------------------



 
[ex101new142.jpg]
appropriate response to any Environmental Claim against Company or any of its
Restricted Subsidiaries and discharge any obligations it may have to any Person
thereunder where failure to do so could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. (b) Environmental
Disclosure. Company will deliver to Administrative Agent on behalf of each
Lender, promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release that individually could reasonably be expected
to require a Remedial Action or give rise to Environmental Claims, that Company
has determined could, in the aggregate with all other Releases, reasonably be
expected to result in a Material Adverse Effect, (2) any Remedial Action taken
by Company, its Restricted Subsidiaries or any other Person in response to any
Release or threatened Release of Hazardous Materials that Company has determined
could, individually or in the aggregate with all other Remedial Actions,
reasonably be expected to result in a Material Adverse Effect, (3) any
Environmental Claim (including any request for information by a Governmental
Authority) that Company has determined could, individually or in the aggregate
with all other Environmental Claims, reasonably be expected to result in a
Material Adverse Effect, (4) Company’s or its Restricted Subsidiaries’ discovery
of any occurrence or condition at any Facility, or on any real property
adjoining or in the vicinity of any Facility, that could reasonably be expected
to cause such Facility or any part thereof to be subject to any restrictions on
the ownership, occupancy, transferability or use thereof under any Environmental
Laws that Company has determined could, in the aggregate with other such
restrictions, reasonably be expected to result in a Material Adverse Effect, (5)
any proposed acquisition of stock, assets, or property by Company or any of its
Restricted Subsidiaries that could reasonably be expected to expose Company or
any of its Restricted Subsidiaries to, or result in, Environmental Claims that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (6) any action taken by Company or any of its
Restricted Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Restricted Subsidiaries
to any additional obligations or requirements under Environmental Laws that
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. 5.9 Subsidiaries. In the event that during any Fiscal
Quarter any Person becomes a Domestic Subsidiary of Company (other than a
Development Subsidiary, an Excluded Subsidiary, an Exempt Subsidiary or an
Unrestricted Subsidiary) or any Domestic Subsidiary of Company ceases to be a
Development Subsidiary, an Excluded Subsidiary, an Exempt Subsidiary or an
Unrestricted Subsidiary, then Company shall, together with the delivery of the
Compliance Certificate pursuant to Section 5.1(c)(i) for the applicable Fiscal
Quarter (or, in the case of the last Fiscal Quarter of a Fiscal Year, the
applicable Fiscal Year) or at any later time as may be agreed by Administrative
Agent (a) cause such Domestic Subsidiary to become a Guarantor hereunder and a
Grantor under the Pledge and Security Agreement by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement, and (b) take
all reasonable and customary actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are similar to those described in Sections 3.1(b) and 3.1(e)
(provided that in no event shall any opinions of local counsel be required) and:
-135- 105376510



--------------------------------------------------------------------------------



 
[ex101new143.jpg]
(i) Personal Property Collateral. In order to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid, perfected First Priority
security interest in the personal property Collateral, Collateral Agent shall
have received: (1) evidence satisfactory to Collateral Agent of the compliance
by each Guarantor Subsidiary of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including, without limitation,
their obligations to execute and/or deliver UCC financing statements, originals
of securities, instruments and chattel paper); (2) (A) the results of a recent
search, by a Person reasonably satisfactory to Collateral Agent, of the UCC
filing offices in the jurisdictions specified by Company, together with copies
of all such filings disclosed by such search, and (B) UCC termination statements
(or similar documents) duly authorized by all applicable Persons for filing in
all applicable jurisdictions as may be necessary to terminate any effective UCC
financing statements (or equivalent filings) disclosed in such search (other
than any such financing statements in respect of Permitted Liens); and (3)
evidence that each Guarantor Subsidiary shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
Section 6.1(b), (c), (d), (e) or (j), which may take the form of the
Intercompany Master Note) and made or caused to be made any other filing and
recording (other than as set forth herein) reasonably required by Collateral
Agent to create or perfect a First Priority Lien on the personal property
Collateral. (ii) Pledged Stock; Stock Powers; Acknowledgment and Consent;
Pledged Notes. The Collateral Agent shall have received (i) the certificates
representing the shares of Capital Stock pledged pursuant to the Pledge and
Security Agreement and Holding Pledge Agreement, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof, and (ii) each promissory note pledged pursuant to the
Pledge and Security Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank satisfactory to the Collateral
Agent) by the pledgor thereof. Notwithstanding the foregoing, Company may
determine, in its sole discretion, to cause any Exempt Subsidiary to become a
Guarantor by causing such Subsidiary to satisfy the requirements of this Section
5.9. In the event that, during any Fiscal Quarter, any Person becomes a Foreign
Subsidiary of Company (other than an Unrestricted Subsidiary) or a CFC Holding
Company, and the ownership interests of such Foreign Subsidiary or CFC Holding
Company are directly owned by Company or by any Domestic Subsidiary thereof
(other than a Non-Guarantor Subsidiary), Company shall or shall cause such
Domestic Subsidiary to, deliver all such documents, instruments, agreements, and
certificates as are similar to those described in Section 3.1(b); and -136-
105376510



--------------------------------------------------------------------------------



 
[ex101new144.jpg]
Company shall take, or shall cause such Domestic Subsidiary to take, all
reasonable and customary actions referred to in clause (i) above necessary to
grant and to perfect a First Priority Lien in favor of Collateral Agent, for the
benefit of Secured Parties, under the Pledge and Security Agreement in 65% of
such ownership interests. With respect to each such Subsidiary, Company shall,
together with the delivery of the Compliance Certificate pursuant to Section
5.1(c)(i) for the applicable Fiscal Quarter (or, in the case of the last Fiscal
Quarter of a Fiscal Year, the applicable Fiscal Year) or at any later time as
may be agreed by Administrative Agent, send to Administrative Agent written
notice setting forth with respect to such Person (i) the date on which such
Person became a Subsidiary of Company, and (ii) all of the data required to be
set forth in Schedule 4.1 and Schedule 4.2 with respect to all Subsidiaries of
Company; provided, such written notice shall be deemed to supplement Schedule
4.1 and Schedule 4.2 for all purposes hereof. Any Person that becomes a party to
an Intercompany Note shall execute and deliver its counterpart signature page to
the Intercompany Subordination Agreement. Notwithstanding the foregoing, no
Guarantor Subsidiary shall be required to pledge any Excluded Asset. 5.10
Additional Material Real Estate Assets. In the event that Company or any
Guarantor Subsidiary acquires a Material Real Estate Asset and such interest has
not otherwise been made subject to the Lien of the Collateral Documents in favor
of Collateral Agent, for the benefit of Secured Parties, then Company or such
Guarantor Subsidiary, within sixty (60) days (or such longer period as may be
agreed by Administrative Agent) after acquiring such Material Real Estate Asset,
shall take reasonable and customary actions and execute and deliver, or cause to
be executed and delivered, the flood hazard determination required by Section
3.1(i) and evidence of flood insurance coverage as required by applicable law
and the following: (i) a fully executed and notarized Mortgage (together with
UCC-1 fixture filings if requested by Administrative Agent), in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
such Material Real Estate Asset, which Mortgage shall effectively create in
favor of Collateral Agent for the benefit of the Secured Parties, a
first-priority mortgage Lien on such Material Real Estate Asset, subject only to
Permitted Liens; (ii) ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent (a “Title Company”) with respect to such
Material Real Estate Asset (a “Title Policy”), in amounts not less than the fair
market value of such Material Real Estate Asset, in form and substance
reasonably satisfactory to Collateral Agent, (iii) evidence reasonably
satisfactory to Collateral Agent of payment of all expenses and premiums of the
Title Company and all other sums required in connection with the issuance of the
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
Material Real Estate Asset in the appropriate real estate records; (iv) with
respect to the Mortgage, opinions, addressed to Administrative Agent, Collateral
Agent and the other Lenders of (A) outside counsel or in-house counsel
(consistent with those required by Section 3.1(e)), as to the due authorization,
execution and delivery of the Mortgage by Company or any Guarantor, as
applicable, and (B) local counsel in each jurisdiction such Material Real Estate
Asset is located as to other customary opinions relating to the Mortgage; (v)
with respect to such Material Real Estate Asset, such affidavits, certificates,
instruments of indemnification and other items (including a so-called “gap”
indemnification) as shall be reasonably required to induce the Title Company to
issue the Title Policies contemplated above; and (vi) to the extent in the
possession of Company or the -137- 105376510



--------------------------------------------------------------------------------



 
[ex101new145.jpg]
applicable Guarantor, an ALTA survey for such Material Real Estate Asset,
together with an affidavit of no change in favor of the Title Company, to the
extent that Company or such Guarantor Subsidiary is able to give such affidavit.
In addition to the foregoing, Company shall, at the request of Requisite
Lenders, deliver, from time to time, to Administrative Agent such appraisals as
are required by law or regulation of Real Estate Assets with respect to which
Collateral Agent has been granted a lien. 5.11 Further Assurances. Subject to
the terms of Sections 5.9 and 5.10, at any time or from time to time at the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things, as Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Credit Documents
that do not involve material expansion of any Credit Party’s obligations or
duties under the Credit Documents from those originally mutually intended or
contemplated. In furtherance and not in limitation of the foregoing, each Credit
Party shall take such actions as Administrative Agent or Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by the Collateral (subject to
limitations contained in the Credit Documents); provided that, no Guarantor
Subsidiary shall be required to pledge any Excluded Asset. 5.12 [Reserved]. 5.13
Anti-Corruption Laws. Company and its Restricted Subsidiaries shall conduct
their businesses in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, Anti-Money
Laundering Laws and other similar applicable anti-corruption legislation and
shall institute and maintain policies and procedures designed to promote and
achieve compliance with such laws. 5.14 Designation of Subsidiaries. Company may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that (i)
immediately before and after such designation, no Default or Event of Default
shall have occurred and be continuing or shall be caused thereby, (ii)
immediately after giving effect to such designation, Company and the Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.7 on a Pro Forma Basis, (iii) with respect to any Subsidiary to be
designated as an Unrestricted Subsidiary, such Subsidiary or any of its
Subsidiaries does not own any Capital Stock or Indebtedness of or have any
Investment in, or own or hold any Lien on any property of, any other Subsidiary
of Company which is not a Subsidiary of the Subsidiary to be so designated or
otherwise an Unrestricted Subsidiary, and (iv) no Restricted Subsidiary may be
designated as an Unrestricted Subsidiary if it was previously designated as an
Unrestricted Subsidiary except any acquisition vehicle formed for the purpose of
making acquisitions and initially designated as an Unrestricted Subsidiary.
SECTION 6. NEGATIVE COVENANTS Each of Company and Guarantor Subsidiaries
covenants and agrees that, until the Termination Date, Company and its Guarantor
Subsidiaries shall perform, and shall cause each of its Restricted Subsidiaries
to perform, all covenants in this Section 6. -138- 105376510



--------------------------------------------------------------------------------



 
[ex101new146.jpg]
6.1 Indebtedness. Neither Company nor any Guarantor Subsidiary shall, nor shall
it permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or guaranty, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except: (a) the Obligations; (b) (i)
Indebtedness of any Guarantor Subsidiary to Company or to any other Guarantor
Subsidiary, or of Company to any Guarantor Subsidiary; provided, all such
Indebtedness shall be evidenced by an Intercompany Note; and (ii) Indebtedness
of Company or any Guarantor Subsidiary to any Restricted Subsidiary; provided,
all such Indebtedness shall be evidenced by an Intercompany Note; (c)
Indebtedness of any Restricted Subsidiary of Company (other than any Guarantor
Subsidiary) to Company or any Guarantor Subsidiary so long as the proceeds of
such Indebtedness are applied (i) to current requirements in respect of working
capital, maintenance capital expenditures, operation or payroll in the ordinary
course of business of such Subsidiary incurring such Indebtedness or (ii) to
make lease payments of such Subsidiary, in each case to the extent that the
obligor with respect to such debt service or lease payments is required to make
such payments; provided that following the occurrence of and continuance of an
Event of Default (without prejudicing or impairing any of the Secured Parties’
rights, privileges, powers and remedies with respect thereto, which rights,
privileges, powers and remedies are reserved in full) no such Indebtedness may
be incurred to make maintenance capital expenditures other than those that, if
not made, would materially compromise the ability of a Subsidiary to operate and
maintain one or more of the Projects in compliance with law or good industry
practice; provided, all such Indebtedness permitted under this clause (c) shall
be evidenced by an Intercompany Note; (d) (i) Indebtedness of any Restricted
Subsidiary of Company (other than any Guarantor Subsidiary) to Company or any
other Restricted Subsidiary of Company, so long as the proceeds are used to fund
capital expenditures relating to the modifications to Projects, to the extent
required by applicable legal requirements; provided that if and to the extent
that such additional capital expenditures are estimated by Company to exceed
$500,000,000 in the aggregate during the term of this Agreement, and are not
otherwise reimbursable by third parties, Company shall provide such estimate to
Administrative Agent for its review, and shall not incur such capital
expenditures in an individual amount of more than $50,000,000 or in the
aggregate in excess of $250,000,000 until Administrative Agent has had an
opportunity to review and provide its comments, except to the extent failure to
incur such capital expenditures would in Company’s reasonable judgment either
(x) materially compromise its present ability to continue to operate and
maintain one or more of its Projects in compliance with law or (y) expose it or
its Affiliates to material liability and (ii) Permitted Subordinated
Indebtedness owed to Holding or any Unrestricted Subsidiary; provided that the
maturity date of such Permitted Subordinated Indebtedness shall be later by at
least ninety-one (91) days than the then Latest Maturity Date of the Term Loans
(as determined on the date of incurrence of such Permitted Subordinated
Indebtedness); provided, all such Indebtedness permitted under this clause (d)
shall be evidenced by an Intercompany Note; -139- 105376510



--------------------------------------------------------------------------------



 
[ex101new147.jpg]
(e) Indebtedness of any Restricted Subsidiary of Company (other than any
Guarantor Subsidiary) to Company or any Guarantor Subsidiary, the proceeds of
which are used solely to fund Investments made by such Restricted Subsidiary but
only to the extent the proceeds of each such Investment are used by the
Restricted Subsidiary ultimately receiving the proceeds of such Investments to
make further Investments which are expressly permitted under Section 6.6(e),
(f), (j), (m), (n) or (u); provided, all such Indebtedness permitted under this
clause (e) shall be evidenced by an Intercompany Note; (f) Indebtedness of
Foreign Subsidiaries of Company to Company or any Guarantor Subsidiary in an
amount not to exceed $250,000,000 in the aggregate at any one time outstanding;
(g) Indebtedness of Foreign Subsidiaries or Domestic Subsidiaries that are not
Guarantor Subsidiaries (i) assumed in connection with any Permitted Acquisition
or (ii) incurred to finance any Permitted Acquisitions, in each case under
clauses (i) and (ii), that is secured only by the assets or business acquired in
the applicable Permitted Acquisition (including any acquired Capital Stock) and
so long as both immediately prior to and after giving effect thereto, (A) no
Event of Default shall have occurred and be continuing or would result
therefrom, and (B) Company will be in compliance with the financial maintenance
covenants set forth in Section 6.7 on a Pro Forma Basis after giving effect to
such Permitted Acquisition and to such Indebtedness as of the last day of the
Fiscal Quarter most recently ended, (iii) for current requirements in respect of
working capital, maintenance capital expenditures, operation or payroll in the
ordinary course of business of such Subsidiary incurring such Indebtedness in an
aggregate amount not to exceed $50,000,000 at any time outstanding or (iv) any
Permitted Refinancing of Indebtedness referred to in clause (i) or (ii) of this
Section 6.1(g); (h) (i) Indebtedness of Company and the Guarantor Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided that in each case of clause (i) and (ii),
both immediately before and after giving effect to incurrence of such
Indebtedness and, with respect to clause (i), both immediately before and after
the consummation of the relevant Permitted Acquisition (x) no Event of Default
shall have occurred and be continuing or would result therefrom and (y) Company
will be in compliance with the financial maintenance covenants set forth in
Section 6.7 on a Pro Forma Basis after giving effect to such Permitted
Acquisition and to such Indebtedness as of the last day of the Fiscal Quarter
most recently ended; (i) (i) Limited Recourse Debt of any Restricted Subsidiary
of Company so long as the proceeds of which are applied to (1) make Expansions
after the Amendment and Restatement Effective Date, (2) develop or construct any
new Project or (3) refinance or replace the equity capitalization in connection
with the development or construction of any Project achieving commercial
operation after the Amendment and Restatement Effective Date, in whole or in
part and (ii) any Permitted Refinancing of the foregoing; provided that in each
case, both immediately prior to and after giving effect thereto, (x) no Event of
Default shall have occurred and be continuing or would result therefrom, and (y)
Company will be in compliance with the covenants set forth in Section 6.7 on a
Pro Forma Basis after giving effect to such Indebtedness -140- 105376510



--------------------------------------------------------------------------------



 
[ex101new148.jpg]
(to the extent included in the calculation thereof) as of the last day of the
Fiscal Quarter most recently ended; (j) Indebtedness of any Excluded Subsidiary
to another Excluded Subsidiary and Indebtedness of any Foreign Subsidiary to
another Foreign Subsidiary; provided, all such Indebtedness permitted under this
clause (c) shall be evidenced by an Intercompany Note; (k) Indebtedness incurred
by Company or any of its Restricted Subsidiaries arising from agreements
providing for indemnification, adjustment of purchase price or earnout or
similar obligations incurred in connection with Permitted Acquisitions; (l)
Indebtedness which may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal, bid, payment (other than payment of
Indebtedness), completion guaranties, workers’ compensation claims, deferred
compensation, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or similar obligations
(including any bonds or letters of credit obligations, bank guaranties or
similar instruments with respect thereto and all reimbursement obligations and
indemnification type obligations in connection therewith), in each case,
incurred in the ordinary course of business or consistent with past practice;
(m) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; (n) (i) Indebtedness outstanding
on the Amendment and Restatement Effective Date and listed on Schedule 6.1 and
any Permitted Refinancing thereof and (ii) Indebtedness of any Restricted
Subsidiary which was previously an Unrestricted Subsidiary, to the extent
outstanding on its date of redesignation as a Restricted Subsidiary in
compliance with Section 5.14; provided that the recourse of the holder or
obligee of such Indebtedness is limited to the assets and Capital Stock of such
Restricted Subsidiary and its Subsidiaries; (o) (i) Indebtedness of Company or
its Restricted Subsidiaries with respect to Capital Leases and (ii) purchase
money Indebtedness of Restricted Subsidiaries of Company (excluding any
Indebtedness acquired in connection with a Permitted Acquisition) in an
aggregate amount in the case of (i) and (ii) together not to exceed the greater
of (x) $200,000,000 and (y) 6.0% of Total Tangible Assets at any time
outstanding; provided, in each case, that any purchase money Indebtedness (A)
shall be secured only by the asset acquired in connection with the incurrence of
such Indebtedness and (B) shall constitute not less than 75% of the aggregate
consideration paid with respect to such asset; (p) Company and its Restricted
Subsidiaries may become and remain liable with respect to Permitted Letters of
Credit; (q) Company and its Restricted Subsidiaries may become and remain liable
with respect to usual and customary contingent obligations incurred in
connection with insurance deductibles or self-insurance retentions required by
third party insurers in connection with insurance arrangements entered into by
Company and its Restricted Subsidiaries with such insurers in compliance with
Section 5.5; -141- 105376510



--------------------------------------------------------------------------------



 
[ex101new149.jpg]
(r) Company and its Restricted Subsidiaries may become and remain liable with
respect to Performance Guaranties supporting Projects, provided that (a) the
terms of any such Performance Guaranty shall be in the ordinary course of
business or generally consistent with past practice of Company and its
Restricted Subsidiaries, and (b) in no event shall any such Performance Guaranty
be secured by Collateral; (s) Company may become and remain liable with respect
to Indebtedness consisting solely of its obligations under Insurance Premium
Financing Arrangements, which obligations shall not exceed at any time
$50,000,000 in the aggregate; (t) Company and its Restricted Subsidiaries may
become and remain liable with respect to Permitted Hedge Agreements and with
respect to Commodities Agreements; (u) Company and its Restricted Subsidiaries
may become and remain liable with respect to contingent obligations incurred in
exchange (or in consideration) for (i) the release of cash collateral pledged by
Company or its Restricted Subsidiaries or (ii) the return and cancellation of
undrawn letters of credit for which Company or its Restricted Subsidiaries are
liable for reimbursement; (v) Indebtedness of any Restricted Subsidiary of
Company to Company reflecting non-cash intercompany allocations of overhead and
other parent-level costs in accordance with its customary allocation practices;
(w) (i) Permitted Subordinated Indebtedness (other than to Holding or any
Unrestricted Subsidiary), provided that (x) both immediately prior to and after
giving effect thereto, (1) no Event of Default shall have occurred and be
continuing or would result therefrom, and (2) Company will be in compliance with
the covenants set forth in Section 6.7 on a Pro Forma Basis after giving effect
to such Indebtedness as of the last day of the Fiscal Quarter most recently
ended, (y) the Weighted Average Life to Maturity of such Permitted Subordinated
Indebtedness shall be no shorter than the Weighted Average Life to Maturity of
the Term Loans (as determined on the date of incurrence of such Permitted
Subordinated Indebtedness), and (z) the maturity date of such Permitted
Subordinated Indebtedness shall be later by at least ninety-one (91) days than
the Latest Maturity Date of the Term Loans (as determined on the date of
incurrence of such Permitted Subordinated Indebtedness), and (ii) any Permitted
Refinancing of clause (i) (so long as (x) the Weighted Average Life to Maturity
of such Permitted Refinancing shall be no shorter than the Weighted Average Life
to Maturity of the Term Loans (as determined on the date of incurrence of such
Permitted Refinancing), and (y) the maturity date of such Permitted Refinancing
shall be later by at least ninety-one (91) days than the Latest Maturity Date of
the Term Loans (as determined on the date of incurrence of such Permitted
Refinancing)); (x) (i) Additional unsecured Indebtedness of Company or any
Guarantor Subsidiary, provided that (x) both immediately prior to and after
giving effect thereto, (1) no Event of Default shall have occurred and be
continuing or would result therefrom, and (2) Company will be in compliance with
the covenants set forth in Section 6.7 on a Pro Forma Basis after giving effect
to such Indebtedness as of the last day of the Fiscal Quarter most recently
ended, (y) the Weighted Average Life to Maturity of such additional Indebtedness
shall -142- 105376510



--------------------------------------------------------------------------------



 
[ex101new150.jpg]
be no shorter than the Weighted Average Life to Maturity of the Term Loans (as
determined on the date of incurrence of such additional unsecured Indebtedness),
and (z) the maturity date of such additional Indebtedness shall be later by at
least ninety-one (91) days than the Latest Maturity Date of the Term Loans (as
determined on the date of incurrence of such additional unsecured Indebtedness)
and (ii) any Permitted Refinancing of clause (i) (so long as (x) the Weighted
Average Life to Maturity of such Permitted Refinancing shall be no shorter than
the Weighted Average Life to Maturity of the Term Loans (as determined on the
date of incurrence of such Permitted Refinancing), and (y) the maturity date of
such Permitted Refinancing shall be later by at least ninety-one (91) days than
the Latest Maturity Date of the Term Loans (as determined on the date of
incurrence of such Permitted Refinancing)); (y) Indebtedness of the Credit
Parties so long as: (i) the principal amount or accreted value, if applicable
(in the case of any such Indebtedness consisting of term loans) or maximum
commitment amount (in the case of any such Indebtedness consisting of revolving
Indebtedness) of any Indebtedness incurred pursuant to this Section 6.1(y) shall
not exceed the principal amount (or accreted value, if applicable) of the Term
Loans so refinanced or exchanged except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, including fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, extension or exchange; (ii) such Indebtedness
is unsecured or secured on a junior-lien basis by Collateral securing the
Obligations, and if secured on a junior lien basis a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
an Intercreditor Agreement (or any Intercreditor Agreement shall have been
amended or replaced in a manner reasonably acceptable to Administrative Agent,
which results in such Senior Representative having rights to share in the
Collateral on a junior-lien basis, as applicable); (iii) such Indebtedness has a
Weighted Average Life to Maturity not shorter than that for existing Term Loans
(including Additional Term Loans, if any) having the Latest Maturity Date (as
determined on the date of incurrence of such Indebtedness); provided that no
scheduled principal payments (other than amortization payments consistent with
such Indebtedness’ amortization schedule) shall be required under such
Indebtedness after the Latest Maturity Date and prior to the date that is
ninety-one (91) days after the Latest Maturity Date (in each case, as determined
on the date of incurrence of such Indebtedness); (iv) no Event of Default shall
have occurred and be continuing or would otherwise result therefrom; (v) the
stated final maturity of any such Indebtedness is not earlier than ninety-one
(91) days outside the Latest Maturity Date (as determined on the date of
incurrence of such Indebtedness); -143- 105376510



--------------------------------------------------------------------------------



 
[ex101new151.jpg]
(vi) all terms and conditions (other than terms that apply after the Latest
Maturity Date and with respect to interest rates (including original issue
discount and upfront fees and prepayment and redemption terms)) with respect to
such Indebtedness will be on terms not materially more restrictive (taken as a
whole) to Company and its Restricted Subsidiaries than those with respect to the
existing Term Loans; provided that (x) such Indebtedness shall not contain
maintenance-based financial covenants and (y) if such Indebtedness contains
incurrence-based financial covenants, such incurrence-based financial covenants
(and related definitions) will be consistent with prevailing market conditions;
provided, further, that a certificate of an Authorized Officer of the applicable
Credit Party delivered to Administrative Agent at least five (5) Business Days
(or such shorter period as Administrative Agent may reasonably agree) prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of the documentation relating thereto, certifying that the applicable Credit
Party has determined in good faith that the terms of such Indebtedness satisfy
the requirements of this clause (vi) shall be conclusive evidence that such
terms satisfy such requirements unless Administrative Agent notifies such
applicable Credit Party within such period that it disagrees with such
determination (including a reasonable description of the basis upon which it
disagrees); (vii) no Person shall be an obligor in respect of such Indebtedness
that is not a Credit Party with respect to all Loans and Commitments; and (viii)
the Net Cash Proceeds of such Indebtedness are used substantially concurrently
with the incurrence of such Indebtedness to refinance the Term Loans or shall be
issued in exchange for Term Loans, in each case, in full on a dollar-for-dollar
basis; provided that any Term Loans that are so refinanced or exchanged shall be
immediately cancelled in full; (z) Additional Indebtedness of Company and its
Restricted Subsidiaries in an amount not to exceed $200,000,000 in the aggregate
at any time outstanding; (aa) Indebtedness (i) incurred by a Receivables
Subsidiary in a Qualified Receivables Financing that is not recourse to Company
or any Restricted Subsidiary other than a Receivables Subsidiary (except for
Standard Securitization Undertakings) and (ii) incurred in connection with a
Qualified Receivables Financing which constitutes Standard Securitization
Undertakings; and (bb) (i) any guaranty by Company or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as, in
the case of a guaranty of Indebtedness of a Restricted Subsidiary that is not a
Guarantor by the Company or a Guarantor Subsidiary, such Indebtedness is an
Investment permitted by Section 6.6 and could have been directly incurred by the
Person providing such guaranty, and (ii) any guaranty by a Restricted Subsidiary
of Indebtedness of Company. To the extent that the creation, incurrence or
assumption of any Indebtedness could be attributable to more than one subsection
of this Section 6.1, Company may allocate such -144- 105376510



--------------------------------------------------------------------------------



 
[ex101new152.jpg]
Indebtedness to any one or more of such subsections and in no event shall the
same portion of Indebtedness be deemed to utilize or be attributable to more
than one item. 6.2 Liens. Neither Company nor any Guarantor Subsidiary shall,
and shall not permit any of its Restricted Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Company or any of its Restricted
Subsidiaries, whether now owned or hereafter acquired, or any income or profits
therefrom, except: (a) Liens in favor of Collateral Agent for the benefit of
Secured Parties granted pursuant to any Credit Document; (b) Liens for Taxes not
yet due and payable or Taxes if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; (c) statutory Liens of landlords, banks (and rights of
set-off), carriers, warehousemen, mechanics, repairmen, workmen and materialmen,
and other Liens imposed by law (other than any such Lien imposed pursuant to
Section 430(k) of the Internal Revenue Code or 303(k) of ERISA), in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of ten (10) days) are being diligently contested
in good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts; (d) Liens incurred and deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory obligations, surety, performance, bid, payment
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money) so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof and Liens securing, or arising in connection
with the establishment of, required debt service reserve funds, provided that in
the case of Liens securing debt service reserve funds, completion obligations
and similar accounts and obligations (other than Indebtedness) of Restricted
Subsidiaries of Company to Persons other than Company and its Restricted
Subsidiaries and their respective Affiliates, so long as (a) each such
obligation is associated with a Project, (b) such Lien is limited to (1) assets
associated with such Project (which in any event shall not include assets held
by Company or any of its Restricted Subsidiaries other than a Subsidiary whose
sole business is the ownership and/or operation of such Project and
substantially all of whose assets are associated with such Project) and/or (2)
the equity interests in such Subsidiary, but in the case of clause (2) only if
such Subsidiary’s sole business is the ownership and/or operation of such
Project and substantially all of such Subsidiary’s assets are associated with
such Project, and (c) such obligation is otherwise permitted under this
Agreement; -145- 105376510



--------------------------------------------------------------------------------



 
[ex101new153.jpg]
(e) zoning restrictions, easements, rights-of-way, restrictions, encroachments,
and other minor defects or irregularities in title, in each case which do not
and will not interfere with the ordinary conduct of the business of Company or
any of its Restricted Subsidiaries or materially detract from the value of the
property subject thereto; (f) any interest or title of a lessor or sublessor
under any lease of real estate permitted hereunder; (g) Liens solely on any cash
earnest money deposits made by Company or any of its Restricted Subsidiaries in
connection with any letter of intent or purchase agreement permitted hereunder;
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business; (i) Lien on Cash or Cash Equivalents to the
extent used to secure principal and interest payments to the extent required
pursuant to indentures otherwise permitted hereunder and funded with the
proceeds of the issuance of notes thereunder; (j) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (k) any zoning or similar
law or right reserved to or vested in any governmental office or agency to
control or regulate the use of any real property, in each case which do not and
will not interfere with or affect in any material respect the use, value or
operations of any Material Real Estate Asset or the ordinary conduct of the
business of Company or any of its Restricted Subsidiaries; (l) licenses of
patents, trademarks and other intellectual property rights granted by Company or
any of its Restricted Subsidiaries in the ordinary course of business; (m) Liens
described in Schedule 6.2 or on the Title Policies; (n) Liens arising under
Capital Leases and purchase money Indebtedness permitted under Section 6.1(o);
provided, in each case, (i) any such Lien shall encumber only the asset acquired
in connection with the incurrence of such Indebtedness (plus improvements on
such asset, replacements of such asset, additions and accessions thereto, and
the proceeds of the foregoing and customary security deposits in respect thereof
and, in the case of multiple financings of equipment provided by any lender,
other equipment financed by such lender) and (ii) any such Lien is created,
within 270 days after such acquisition or construction; (o) (i) Liens on assets
of any Restricted Subsidiary of Company and/or on the stock or other equity
interests of such Subsidiary, in each case to the extent such Liens secure
Limited Recourse Debt of such Subsidiary permitted by Section 6.1(i) and Liens
on assets of any Foreign Subsidiary of Company constituting equity interests in
a Joint Venture to the extent such -146- 105376510



--------------------------------------------------------------------------------



 
[ex101new154.jpg]
Liens secure Indebtedness of such Joint Venture in respect of a Project and (ii)
Liens consisting of customary rights of first refusal and tag, drag and similar
rights in joint venture agreements; (p) Liens created pursuant to Insurance
Premium Financing Arrangements otherwise permitted under this Agreement, so long
as such Liens attach only to gross unearned premiums for the insurance policies
and related rights; (q) Liens securing Indebtedness permitted by Section 6.1(n),
provided that in each case the Liens securing any refinancing Indebtedness shall
attach only to the assets that were subject to Liens securing the Indebtedness
so refinanced; (r) Liens securing Indebtedness permitted by Section 6.1(g) but
only to the extent such Liens are contemplated by Section 6.1(g); (s) rights and
claims of creditors of Company and its Restricted Subsidiaries to the bankruptcy
reserve funds established in connection with the plan of reorganization in the
bankruptcy cases of Company and its Restricted Subsidiaries that became
effective on March 10, 2004 and held in a designated account and paid into such
account prior to the Closing Date pursuant to such plan of reorganizations; (t)
Liens on cash collateral of Company and its Restricted Subsidiaries securing
insurance deductibles or self-insurance retentions required by third party
insurers in connection with (i) workers’ compensation insurance arrangements
entered into by Company and its Restricted Subsidiaries with such insurers and
(ii) other insurance arrangements entered into by Company and its Restricted
Subsidiaries with such insurers in an amount not to exceed $20,000,000 in the
aggregate; (u) Liens securing Indebtedness permitted by Section 6.1(h) on
property or assets acquired (or on the property or assets of Persons acquired)
in the Permitted Acquisition financed with such Indebtedness but only if such
Liens existed at the time of such acquisition and were not created in
contemplation of such acquisition; (v) Liens securing Indebtedness permitted by
Section 6.1(y); (w) Liens of landlords and mortgagees of landlords (i) arising
by statute or under any lease or related contractual obligation entered into in
the ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP; (x) non-consensual statutory Liens and rights of setoff of financial
institutions over deposit accounts held at such financial institutions to the
extent such Liens or rights of setoff secure or allow setoff against amounts
owing for fees and expenses relating to the applicable deposit account; -147-
105376510



--------------------------------------------------------------------------------



 
[ex101new155.jpg]
(y) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments; provided that such Liens (i)
attach only to such Investments and (ii) secure only obligations incurred in the
ordinary course and arising in connection with the acquisition or disposition of
such Investments and not any obligation in connection with margin financing or
otherwise; (z) trustees’ Liens granted pursuant to any indenture governing any
Indebtedness not otherwise prohibited by this Agreement in favor of the trustee
under such indenture and securing only obligations to pay compensation to such
trustee, to reimburse its expenses and to indemnify it under the terms thereof;
(aa) (i) other Liens on assets other than the Collateral securing Indebtedness
in an aggregate amount not to exceed $100,000,000 at any time outstanding and
(ii) other Liens securing Indebtedness in an aggregate amount not to exceed
$10,000,000 at any time outstanding; (bb) Liens on Cash or Cash Equivalents to
the extent used to secure Hedge Agreements and letters of credit permitted under
Section 6.1(t) in an amount not to exceed $100,000,000 in the aggregate; (cc)
Liens (i) in favor of the Company or the Guarantors and (ii) granted by any
Restricted Subsidiary in favor of any other Restricted Subsidiary, in the case
of each of clauses (i) and (ii), securing intercompany Indebtedness and
intercompany hedging arrangements permitted under Section 6.1; provided, that
any such Lien on any Collateral shall be junior in priority to the Liens on the
Collateral securing the Obligations; (dd) Liens securing judgments, orders or
awards for the payment of money not constituting an Event of Default under
Section 8.1(h) or securing appeal or other surety bonds relating to such
judgments, orders or awards; (ee) Liens incurred in the ordinary course of
business on securities to secure repurchase and reverse repurchase obligations
in respect of such securities; provided that the related repurchase agreement
constitutes a Cash Equivalent; (ff) (z) Liens arising (i) out of conditional
sale, title retention, consignment or similar arrangements for the sale of any
assets or property in the ordinary course of business and permitted by this
Agreement or (ii) by operation of law under Article 2 of the UCC; (gg) Liens
that are contractual rights of set-off (a) relating to the establishment of
depository relations with banks not given in connection with the issuance of
Indebtedness, (b) relating to pooled deposits or sweep accounts of Company or
any of the Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Company and
the Restricted Subsidiaries, or (c) relating to purchase orders and other
agreements entered into with customers in the ordinary course of business; (hh)
Liens on Receivables Assets and related assets sold, conveyed, assigned or
otherwise transferred or purported to be so sold, conveyed, assigned or
otherwise transferred in -148- 105376510



--------------------------------------------------------------------------------



 
[ex101new156.jpg]
connection with a Qualified Receivables Financing and Liens granted by any
Receivables Subsidiary on such Receivables Assets and related assets securing
Indebtedness or other obligations of such Receivables Subsidiary, provided, that
the aggregate amount of such Indebtedness and Receivables so transferred or sold
to the Receivables Subsidiary and shall not exceed $125,000,000 in the aggregate
at any time outstanding. To the extent that the creation, incurrence or
assumption of any Liens could be attributable to more than one subsection of
this Section 6.2, Company may allocate such Liens to any one or more of such
subsections and in no event shall the same portion of Liens be deemed to utilize
or be attributable to more than one item. 6.3 No Further Negative Pledges.
Neither Company nor any Guarantor Subsidiary shall, nor shall it permit any of
their Restricted Subsidiaries to, enter into any agreement prohibiting the
creation or assumption of any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, except with respect to: (a) property encumbered
to secure payment of particular Indebtedness or to be sold pursuant to an
executed agreement with respect to an asset sale permitted hereunder, (b)
restrictions contained in leases and licenses that relate only to the property
or rights leased or licensed thereunder, (c) restrictions contained in any
instrument, document or agreement to which any Person acquired by Company or a
Restricted Subsidiary in a Permitted Acquisition is a party, provided that such
restrictions (A) were not created in contemplation of such acquisition and (B)
are not applicable to any Person, property or assets other than the Persons so
acquired (and its Subsidiaries), (d) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be), (e) restrictions that are binding on
a Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary, so long as such restrictions were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary, (f)
restrictions in agreements evidencing Indebtedness permitted by Section 6.1(g),
6.1(h), 6.1(i), 6.1(n), 6.1(o), 6.1(w), 6.1(x), 6.1(y), 6.1(z) or 6.1(aa) to the
extent such restrictions are usual or customary in agreements evidencing
Indebtedness of such types and do not impair the Lien granted pursuant to the
Credit Documents and the provisions of Sections 5.9, 5.10 and 5.11 of this
Agreement and Section 5 of the Pledge and Security Agreement and the Holding
Pledge Agreement, (g) provisions in the principal lease, service and operating
agreements pertaining to Projects or the partnership and financing agreements
relating to Projects, or any -149- 105376510



--------------------------------------------------------------------------------



 
[ex101new157.jpg]
extension, renewal or replacement thereof so long as in each case such lease,
service, operating, partnership or financing agreement is in effect as of the
Amendment and Restatement Effective Date, is otherwise permitted to be entered
into hereunder and, in the case of any extension, renewal or replacement, such
agreement contains no more restrictive provisions relating to prohibiting the
creation or assumption of any Lien upon the properties or assets of the relevant
Subsidiary than the lease, service, operating, partnership or financing
agreement so extended, renewed or replaced; and (h) restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided, that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien). 6.4 Restricted Junior Payments.
Neither Company nor any Guarantor Subsidiary shall, nor shall it permit any of
its Restricted Subsidiaries to, directly or indirectly, declare or make any
Restricted Junior Payment except that: (a) so long as no Event of Default
pursuant to Section 8.1(a) shall have occurred and be continuing, Company may
reimburse Holding for the fees and reasonable costs and expenses paid or payable
by Holding related to any unsuccessful equity or debt offering of Holding or
unsuccessful proposed Permitted Acquisition or Investment; (b) for so long as
Company or any of its Subsidiaries are members of (or disregarded as entities
separate from members of) a group filing a consolidated, combined, affiliated or
unitary income tax return with Holding, Company may make Restricted Junior
Payments, directly or indirectly, to Holding in amounts required for Holding to
pay federal, foreign, state and local income Taxes (and franchise or other
similar Taxes imposed in lieu of income Taxes) imposed on such entity to the
extent such Taxes are directly attributable to Company and its Subsidiaries;
provided, however, that the amount of such payments in respect of any tax year
does not, in the aggregate, exceed the amount that Company and its Subsidiaries
that are members of (or disregarded as entities separate from members of) such
consolidated, combined, affiliated or unitary group would have been required to
pay in respect of such Taxes in respect of such year if the Company and its
Subsidiaries paid such Taxes directly on a separate company basis or as a
stand-alone consolidated, combined, affiliated or unitary income (or similar)
tax group (reduced by any such Taxes paid directly by Company or any
Subsidiary); (c) Company may make Restricted Junior Payments to Holding in order
to allow Holding to (i) make regularly scheduled payments of interest in respect
of (A) the Convertible Debentures, the 2022 Senior Notes, the 2024 Senior Notes,
the 2025 Senior Notes, the New Senior Notes and the Tax Exempt Debt and (B)
Indebtedness of Holding incurred after the Amendment and Restatement Effective
Date the proceeds of which are used to make a Holding Capital Contribution, and
(ii) make mandatory prepayments or redemptions (including payment of premium)
of, make payments in connection with the exercise by holders of conversion
rights with respect to, or repay at maturity the Convertible Debentures or any
Indebtedness referred to in clause (i)(B) above; provided that the amounts used
to make such payments referred to in this Section 6.4(c)(ii) are paid from (x)
the proceeds of Indebtedness incurred pursuant to Section 6.1(w) or 6.1(x) or
Additional Term Loans or (y) any other source -150- 105376510



--------------------------------------------------------------------------------



 
[ex101new158.jpg]
of proceeds to the extent that after giving effect to such Restricted Junior
Payment, the aggregate amount of the undrawn Revolving Commitments then in
effect shall exceed $125,000,000; (d) so long as no Event of Default shall have
occurred and be continuing or would be caused thereby, Company may make
additional Restricted Junior Payments to Holding, the proceeds of which may be
utilized by Holding to make additional Restricted Junior Payments or otherwise,
in an aggregate amount not to exceed the sum of (i) $200,000,000 in any Fiscal
Year (with any unused amounts accumulating on a cumulative basis since the
Amendment and Restatement Effective Date to each subsequent year, but not to
exceed $125,000,000 in the aggregate of amounts so carried forward while this
Agreement is in effect, after which no further amounts may be carried forward),
(ii) the amount accrued pursuant to this Section 6.4(d) of the First Amended and
Restated Credit Agreement from the Closing Date to the Amendment and Restatement
Effective Date, a calculation of which as of the Amendment and Restatement
Effective Date is set forth on Schedule 6.4(d), and (iii) the Available Amount
at such time; (e) so long as no Event of Default shall have occurred and be
continuing or would be caused thereby, Company may make Restricted Junior
Payments in respect of withholding or similar Taxes payable by any future,
present or former employee, director, manager or consultant (or any spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributes of any of the foregoing) relating to their acquisition of, or
exercise of options relating to, Capital Stock of Holding; (f) Company may make
Restricted Junior Payments within sixty (60) days after date of declaration of
any such Restricted Junior Payment if such Restricted Junior Payment was
permitted pursuant to this Section 6.4 on the date of declaration thereof; (g)
so long as no Event of Default shall have occurred and be continuing or would be
caused thereby, Company may make Restricted Junior Payments to repurchase,
redeem or otherwise acquire for value any Capital Stock of Holding or Company
representing fractional shares of such Capital Stock in connection with a stock
dividend, split or combination or any merger, consolidation, amalgamation or
other combination involving Holding or Company; (h) so long as no Event of
Default shall have occurred and be continuing or would be caused thereby,
Company may make Restricted Junior Payments to redeem, repurchase, retire or
otherwise acquire, in each case for nominal value per right, of any rights
granted to all holders of Capital Stock of Holding or Company pursuant to any
stockholders’ rights plan adopted for the purpose of protecting stockholders
from unfair takeover tactics; (i) so long as no Event of Default shall have
occurred and be continuing or would be caused thereby, Company may make
Restricted Junior Payments to dissenting stockholders pursuant to applicable law
in connection with any merger, consolidation or transfer of all or substantially
all of Holding’s, Company’s and its Restricted Subsidiaries’ assets that is
permitted under the terms of this Agreement; (j) so long as no Event of Default
shall have occurred and be continuing or would be caused thereby, Company may
make Restricted Junior Payments that constitute a refinancing, refunding,
extension, defeasance, discharge, renewal or replacement of Indebtedness -151-
105376510



--------------------------------------------------------------------------------



 
[ex101new159.jpg]
permitted by Section 6.1 solely to the extent such Restricted Junior Payments
are made with the proceeds of any Indebtedness permitted to be incurred by
Section 6.1; (k) so long as no Event of Default shall have occurred and be
continuing or would be caused thereby, Company may make Restricted Junior
Payments to Holding in cash so long as the Leverage Ratio as of the end of
Fiscal Quarter immediately preceding the date of such Restricted Junior Payment
on a Pro Forma Basis is less than 2.00:1.00; and (l) purchases of receivables
pursuant to a Receivables Repurchase Obligation in connection with a Qualified
Receivables Financing and the payment or distribution of Receivables Fees. To
the extent that any Restricted Junior Payment could be attributable to more than
one subsection of this Section 6.4, Company may allocate such Restricted Junior
Payment to any one or more of such subsections and in no event shall the same
portion of Restricted Junior Payment be deemed to utilize or be attributable to
more than one item. 6.5 Restrictions on Subsidiary Distributions. Except as
provided herein or any document, instrument or agreement entered into in
connection with a replacement or refinancing of any of the foregoing permitted
hereunder, neither Company nor any Guarantor Subsidiary shall, nor shall it
permit any of its Restricted Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Restricted Subsidiary of Company to (i) pay
dividends or make any other distributions on any of such Subsidiary’s Capital
Stock owned by Company or any other Restricted Subsidiary of Company, (ii) repay
or prepay any Indebtedness owed by such Subsidiary to Company or any other
Restricted Subsidiary of Company, (iii) make loans or advances to Company or any
other Restricted Subsidiary of Company, or (iv) transfer any of its property or
assets to Company or any other Restricted Subsidiary of Company other than
restrictions that are of the type set forth in clauses (i) through (iv) above
(a) in the 2022 Senior Notes Documents, the 2024 Senior Notes Documents, 2025
Senior Notes Documents, the New Senior Notes Documents, Tax Exempt Debt
Documents, the documentation with respect to any Qualified Receivables Financing
and in agreements evidencing Indebtedness (A) solely with respect to
Indebtedness incurred by Company, permitted by Sections 6.1(w) through 6.1(aa)
to the extent such restrictions are usual or customary in agreements evidencing
Indebtedness of such type or (B) permitted by Section 6.1(g), 6.1(h), 6.1(i),
6.1(n) or 6.1(o) that impose restrictions on the property so acquired, (b) by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses, joint venture agreements and similar
agreements, (c) by reason of provisions in the principal lease, service or
operating agreements, partnership agreements and financing agreements pertaining
to Projects, so long as such lease, service or operating agreements, partnership
agreements and financing agreements are extensions, renewals or replacements of
such agreements are in effect as of the Amendment and Restatement Effective
Date, are otherwise permitted to be entered into hereunder and, in each case of
any extensions, renewals or replacements, contain no more restrictive provisions
-152- 105376510



--------------------------------------------------------------------------------



 
[ex101new160.jpg]
relating to the ability of the relevant Subsidiary to take the actions described
in clauses (a) through (d) than the agreement so extended, renewed or replaced,
(d) that are or were created by virtue of any transfer of, agreement to transfer
or option or right with respect to any property, assets or Capital Stock not
otherwise prohibited under this Agreement, (e) contained in agreements relating
to an asset sale permitted hereunder (or to which Requisite Lenders have
consented) (provided that such restrictions only apply to the assets that are
the subject of such a sale), (f) contained in agreements relating to the sale or
disposition of all of the equity interests of a Subsidiary permitted hereunder
(or to which the Requisite Lenders have consented)(provided that such
restrictions only apply to the Subsidiary being sold or disposed of and its
Subsidiaries), (g) that are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
restrictions were not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary, or (h) by reason of provisions in any
instrument, document or agreement to which any Person acquired by Company or a
Restricted Subsidiary in a Permitted Acquisition is a party, provided that such
restrictions (A) were not created in contemplation of such acquisition and (B)
are not applicable to any Person, property or assets other than the Person (and
such Person’s Subsidiaries) so acquired and their respective properties and
assets. 6.6 Investments. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Restricted Subsidiaries to, directly or indirectly,
make or own any Investment in any Person, including without limitation any Joint
Venture, except: (a) Investments in Cash and Cash Equivalents (determined when
such Investment was made) and, to the extent made in connection therewith,
Investments permitted or imposed under the terms of any cash collateral or debt
service reserve agreement (including pursuant to the terms of any Project bond
indenture) permitted hereunder; (b) equity Investments owned as of the Amendment
and Restatement Effective Date in any Restricted Subsidiary (and any
modification, renewal, reinvestment or extension thereof; provided that the
amount of the original Investment is not increased except pursuant to the terms
of such original Investment) and Investments made after the Amendment and
Restatement Effective Date in any Guarantor Subsidiaries of Company; (c)
Investments (i) in any Securities or instruments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, (ii)
received in settlement of disputes or as consideration in any asset sale or
other disposition permitted hereunder, (iii) constituting deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of Company and its Restricted Subsidiaries,
and -153- 105376510



--------------------------------------------------------------------------------



 
[ex101new161.jpg]
(iv) securities of trade creditors or customers that are received in settlement
of bona fide disputes; (d) intercompany loans and advances to the extent
permitted under Section 6.1(b), 6.1(c), 6.1(d), 6.1(f) or 6.1(j); (e) (i)
Investments by a Restricted Subsidiary of Company constituting Consolidated
Capital Expenditures by such Subsidiary, (ii) Investments consisting of
purchases and acquisitions of inventory, supplies, material, equipment or other
similar assets in the ordinary course of business and (iii) Investments by
Company or any Guarantor Subsidiary in any Restricted Subsidiary (other than any
Guarantor Subsidiary), which are used solely to fund Investments made, directly
or indirectly, by such Restricted Subsidiary, but only to the extent the
proceeds of each such Investment are used by the Restricted Subsidiary
ultimately receiving the proceeds of such Investments to make further
Investments which are expressly permitted under clause (e), (f), (j), (m) or (u)
of this Section 6.6; (f) Investments made in connection with Permitted
Acquisitions permitted pursuant to Section 6.8; (g) (i) Investments described in
Schedule 6.6(g) (and any modification, renewal, reinvestment or extension
thereof; provided that the amount of the original Investment is not increased
except pursuant to the terms of such original Investment) and (ii) Investments
by a Restricted Subsidiary which was formerly an Unrestricted Subsidiary to the
extent owned by it as of its date of redesignation in compliance with Section
5.14; (h) [reserved]; (i) Foreign Subsidiaries may make Investments in other
Foreign Subsidiaries and Excluded Subsidiaries may make Investments in other
Excluded Subsidiaries which are their direct or indirect Subsidiaries; (j) to
the extent no Event of Default shall have occurred and be continuing at the time
the same are made or shall be caused thereby, (i) equity Investments in Foreign
Subsidiaries and Excluded Subsidiaries by Company or any Guarantor Subsidiary to
provide such Subsidiary with equity capitalization necessary or advisable in
connection with a Project (or any Expansion thereof) of such Subsidiary, (ii)
equity Investments in Restricted Subsidiaries by Company or any Subsidiary to
provide such Subsidiary with equity capitalization necessary or advisable in
connection with the making of Permitted Acquisitions, (iii) Investments in any
Restricted Subsidiary that is not a Guarantor Subsidiary and (iv) equity
Investments in Unrestricted Subsidiaries by Company or any Restricted Subsidiary
in an aggregate amount not to exceed $300,000,000 at any time outstanding; (k)
Investments of Persons acquired in a Permitted Acquisition that existed at the
time of such acquisition; (l) Investments made, directly or indirectly, in any
Restricted Subsidiary that is not a Guarantor Subsidiary not to exceed
$100,000,000 at any time outstanding; -154- 105376510



--------------------------------------------------------------------------------



 
[ex101new162.jpg]
(m) Investments made, directly or indirectly, in any Joint Venture (in its
Capital Stock or otherwise) not to exceed $250,000,000 at any time outstanding;
provided that if any Investment pursuant to this clause (m) is made in any
Person that is not a Subsidiary of Company at the date of the making of such
Investment and such Person becomes a Subsidiary of Company after such date, such
Investment shall, only to the extent such Investment may be made pursuant to
clause (f) of this Section 6.6 at the time such Person becomes a Subsidiary,
thereafter be deemed to have been made pursuant to clause (f) of this Section
6.6 and shall cease to have been made pursuant to this clause (m) for so long as
such Person continues to be a Subsidiary of Company; (n) Investments described
on Schedule 6.6(n) (and any modification, renewal, reinvestment or extension
thereof; provided that the amount of the original Investment is not increased
except pursuant to the terms of such original Investment or in accordance with
the other provisions of this Section 6.6); (o) [reserved]; (p) de minimis
Investments made in connection with the incorporation or formation of any newly
created Subsidiary of Company; (q) Investments in respect of lease, utility and
other similar deposits in the ordinary course of business; (r) Investments
resulting from the receipt of non-cash consideration received in connection with
Asset Sales permitted by Section 6.8; (s) advances of payroll payments to
employees in the ordinary course of business and Investments made pursuant to
employment and severance arrangements of officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements in the ordinary course of business; (t) (i)
guarantees of the obligations of Company or any Restricted Subsidiary of Company
of leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business and (ii) guarantees permitted by this Agreement; (u) other Investments
in an aggregate amount not to exceed (net of any cash return of capital received
by Company or Restricted Subsidiary in respect of any such Investments) the sum
of (i) in any Fiscal Year $100,000,000 (with any unused amounts accumulating on
a cumulative basis since the Amendment and Restatement Effective Date to each
subsequent year, but not to exceed $125,000,000 in the aggregate of amounts so
carried forward while this Agreement is in effect, after which no further
amounts may be carried forward), (ii) the amount accrued pursuant to this
Section 6.6(u) of the First Amended and Restated Credit Agreement from the
Closing Date to the Amendment and Restatement Effective Date, a calculation of
which as of the Amendment and Restatement Effective Date is set forth on
Schedule 6.6(u), and (iii) the Available Amount at such time; -155- 105376510



--------------------------------------------------------------------------------



 
[ex101new163.jpg]
(v) Investments by Company or any of its Restricted Subsidiaries (directly or
indirectly) in any GIG Partnership Project in an amount not to exceed
$200,000,000 in the aggregate at any time outstanding; and (w) any Investment in
a Receivables Subsidiary or any Investment by a Receivables Subsidiary in any
other Person in connection with a Qualified Receivables Financing, including
Investments of funds held in accounts permitted or required by the arrangements
governing such Qualified Receivables Financing or any related Indebtedness.
Notwithstanding the foregoing, in no event shall any of Company or any of its
Restricted Subsidiaries make any Investment which results in or facilitates in
any manner any Restricted Junior Payment not otherwise permitted under the terms
of Section 6.4. To the extent that the making of any Investment could be deemed
a use of more than one subsection of this Section 6.6, Company may select the
subsection to which such Investment will be deemed a use and in no event shall
the same portion of an Investment be deemed a use of more than one subsection.
6.7 Financial Covenants. (a) Leverage Ratio. Company shall not permit the
Leverage Ratio as of the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2018, to exceed 4.00:1.00. (b) Interest
Coverage Ratio. Company shall not permit the Interest Coverage Ratio as of the
last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
September 30, 2018, to be less than 3.00:1.00. 6.8 Fundamental Changes;
Disposition of Assets; Acquisitions. Neither Company nor any Guarantor
Subsidiary shall, nor shall it permit any of its Restricted Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind-up,
divide or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease or sub-lease (as lessor or sublessor), exchange, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, assets or property of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, or acquire by purchase or otherwise (other than purchases or
other acquisitions of inventory, materials and equipment and Consolidated
Capital Expenditures in the ordinary course of business) the business, or stock
or other evidence of beneficial ownership of, any Person or business unit of any
Person, except: (a) any Restricted Subsidiary of Company may be merged with or
into Company or any Guarantor Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to Company or any Guarantor Subsidiary; provided,
in the case of such a merger, Company or such Guarantor Subsidiary, as
applicable shall be the continuing or surviving Person. In addition, any
Restricted Subsidiary of Company that is not a Guarantor may be merged with or
into any other Restricted Subsidiary of -156- 105376510



--------------------------------------------------------------------------------



 
[ex101new164.jpg]
Company that is not a Guarantor which is its direct parent or Subsidiary, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to any other Restricted Subsidiary of Company that is not a
Guarantor and which is its direct parent or Subsidiary; (b) sales or other
dispositions of assets that do not constitute Asset Sales; (c) any Asset Sales,
the Net Asset Sale Proceeds of which when aggregated with the proceeds of all
other Asset Sales made in such Fiscal Year, do not exceed the greater of (x)
$150,000,000 and (y) 4.0% of Total Tangible Assets; provided (1) the
consideration received for such assets shall be in an amount at least equal to
the fair market value (as determined by Company in good faith) thereof, (2) no
less than 75% thereof shall be paid in Cash and Cash Equivalents (provided,
further, that the following shall be excluded for purposes of determining
compliance with such 75% Cash or Cash Equivalent consideration requirement: (w)
the amount of any Indebtedness or other liabilities (other than Indebtedness or
other liabilities that are subordinated to the Obligations or that are owed to
the Company or any Restricted Subsidiary) of the Company or any Restricted
Subsidiary (as shown on such person’s most recent balance sheet or statement of
financial position (or in the notes thereto)) that are assumed by the transferee
of any such assets and for which the Company and/or its applicable Subsidiary
have been validly released by all relevant creditors in writing, (x) the amount
of any trade-in value applied to the purchase price of any replacement assets
acquired in connection with such Asset Sale, (y) any equity interests or
securities received by the Company or any Restricted Subsidiary from such
transferee that are converted by such Person into Cash or Cash Equivalents (to
the extent of the Cash or Cash Equivalents received) within 180 days following
the closing of the applicable Asset Sale and (z) any Designated Non-Cash
Consideration received by the Company or any of its Restricted Subsidiaries in
respect of such Asset Sale, having an aggregate fair market value (as determined
by the Company in good faith), when taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (z) or clause (z) of the
corresponding parenthetical in Section 6.8(e) below that is at that time
outstanding, shall not be in excess of the greater of (x) $100,000,000 and (y)
2.5% of Total Tangible Assets (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received without
giving effect to subsequent changes in value)), and (3) the Net Asset Sale
Proceeds thereof shall be applied as required by Section 2.14(a) to the extent
required thereby; (d) the sale or other dispositions of those assets identified
on Schedule 6.8; (e) Asset Sales of non-core assets (as determined by Company in
good faith) acquired in any Permitted Acquisition by Company and any of its
Restricted Subsidiaries; provided that (i) such Asset Sales are commenced within
eighteen (18) months of such Permitted Acquisition, (ii) not less than 75% of
the consideration received by Company and its Restricted Subsidiaries in
connection with any such Asset Sales is in the form of Cash and Cash (provided,
further, that the following shall be excluded for purposes of determining
compliance with such 75% Cash or Cash Equivalent consideration requirement: (w)
the amount of any Indebtedness or other liabilities (other than Indebtedness or
other liabilities that are subordinated to the Obligations or that are owed to
the Company or any Restricted Subsidiary) of the Company or any Restricted
Subsidiary (as shown on such person’s most recent balance sheet or statement of
financial position (or in the notes thereto)) that are assumed by the transferee
of any such assets -157- 105376510



--------------------------------------------------------------------------------



 
[ex101new165.jpg]
and for which the Company and/or its applicable Subsidiary have been validly
released by all relevant creditors in writing, (x) the amount of any trade-in
value applied to the purchase price of any replacement assets acquired in
connection with such Asset Sale, (y) any equity interests or securities received
by the Company or any Restricted Subsidiary from such transferee that are
converted by such Person into Cash or Cash Equivalents (to the extent of the
Cash or Cash Equivalents received) within 180 days following the closing of the
applicable Asset Sale and (z) any Designated Non-Cash Consideration received by
the Company or any of its Restricted Subsidiaries in respect of such Asset Sale,
having an aggregate fair market value (as determined by the Company in good
faith), when taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (z) or clause (z) of the corresponding
parenthetical in Section 6.8(c) above that is at that time outstanding, shall
not be in excess of the greater of (x) $100,000,000 and (y) 2.5% of Total
Tangible Assets (with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received without giving effect to
subsequent changes in value)); (iii) the consideration received by Company and
its Restricted Subsidiaries in connection with any such Asset Sales is equal to
the fair market value of such assets (as determined by Company in good faith);
and (iv) the Net Asset Sale Proceeds from such Asset Sales shall be applied as
required by Section 2.14(a) to the extent required thereby; (f) Excluded Asset
Sales; (g) (i) Permitted Acquisitions by Company or by any Guarantor Subsidiary
of a Person which becomes a Guarantor Subsidiary; (ii) Permitted Acquisitions by
Company or by any Restricted Subsidiary of a Person which does not become a
Guarantor Subsidiary to the extent the consideration paid by Company or by such
Restricted Subsidiary does not exceed the greater of (x) $500,000,000 and (y)
15.0% of Total Tangible Assets in the aggregate plus the Available Amount at
such time and (iii) acquisitions by Company of assets contributed to it by
Holding as equity capital contributions; (h) acquisitions of real property that
is contiguous to real property owned by Company or its Restricted Subsidiaries
at such time; so long as such acquisition is either (i) by Company or any
Guarantor Subsidiary, or (ii) if not within clause (i) of this provision, is
either (A) financed with the proceeds of Limited Recourse Debt and/or the
proceeds of an Investment pursuant to Section 6.6(j) or (B) consummated for
consideration in an aggregate amount (together with any other acquisitions made
in reliance on this Section 6.8(h)(ii)(B) following the Amendment and
Restatement Effective Date) not to exceed $90,000,000; (i) either Company or any
Subsidiary may merge with any other Person in order to effect the designation of
a Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary in accordance with Section 5.14; (j) (i)
any Restricted Subsidiary that is not a Credit Party may merge, amalgamate or
consolidate with or into any other Restricted Subsidiary that is not a Credit
Party and (ii) any Restricted Subsidiary (other than Company) may liquidate or
dissolve, or any of Company or any Restricted Subsidiary may (if the validity,
perfection and priority of the Liens securing the Obligations is not adversely
affected thereby) change its legal form if Company determines in good faith that
such action is in the best interest of Company and its Subsidiaries and is not
disadvantageous to the Lenders in any material respect (it being understood that
in the -158- 105376510



--------------------------------------------------------------------------------



 
[ex101new166.jpg]
case of any dissolution of a Restricted Subsidiary that is a Guarantor, such
Subsidiary shall at or before the time of such dissolution transfer its assets
to another Restricted Subsidiary that is a Guarantor unless such disposition of
assets is permitted hereunder; and in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder); (k) the
unwinding of any Hedge Agreement; (l) dispositions of Investments in joint
ventures that are permitted under Section 6.6 to the extent required by, or made
pursuant to customary buy/sell arrangements between, the joint venture parties
set forth in joint venture arrangements and similar binding arrangements; (m)
dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset; and (n) Investments permitted under Section 6.6,
Liens permitted under Section 6.2 and Restricted Junior Payments permitted under
Section 6.4. 6.9 Transactions with Shareholders and Affiliates. Neither Company
nor any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, on terms that are less
favorable to Company or such Restricted Subsidiary, as the case may be, than
those that might be obtained at the time from a Person who is not an Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction among
Credit Parties or any Restricted Subsidiary or any entity that becomes a
Restricted Subsidiary as a result of such transaction; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of Company and its Restricted Subsidiaries; (c) compensation arrangements
for officers and other employees of Company and its Subsidiaries entered into in
the ordinary course of business; (d) payments (and other transactions) otherwise
expressly permitted under this Section 6; (e) the Transactions and the
transactions described in Schedule 6.9; (f) reasonable and customary
indemnifications and insurance arrangements for the benefit of Persons that are
officers or members of the boards of directors (or similar governing bodies) of
Company and its Restricted Subsidiaries, whether such Persons are current or
former officers or members at the time such indemnifications or arrangements are
entered into, provided that such indemnifications and arrangements are entered
into at arms’ length and on terms that are no less favorable to Company or such
Subsidiary, as the case may be, than those that would have been obtained at the
relevant time from Persons who are not Affiliates; (g) any transaction effected
as part of a Qualified Receivables Financing and (h) any transaction involving
aggregate payments or consideration of less than $5,000,000. 6.10 Conduct of
Business. From and after the Amendment and Restatement Effective Date, neither
Holding nor Company nor any Guarantor Subsidiary shall, nor shall it permit any
of its Restricted Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Holding, Company or any Restricted Subsidiary on the
Amendment and Restatement -159- 105376510



--------------------------------------------------------------------------------



 
[ex101new167.jpg]
Effective Date and similar, related, incidental, ancillary, complimentary or
synergistic businesses (including, but not limited to, the establishment,
construction, acquisition and operation of Projects and ash recycling, scrap
metal processing, waste haulings, transportation, collection, landfills and
solar, renewable energy and other similar projects) and (ii) such other lines of
business as may be consented to by Requisite Lenders. 6.11 Amendments or Waivers
of Certain Agreements. Neither Company nor any Guarantor Subsidiary shall, nor
shall it permit any of its Restricted Subsidiaries to, agree to any material
amendment, restatement, supplement or other modification to, or waiver of, any
of its material rights under any of the principal documents relating to Limited
Recourse Debt with respect to a Project after the Amendment and Restatement
Effective Date if such amendment, restatement, modification or waiver, together
with all other amendments, restatements, modifications and waivers made, would
reasonably be expected to have a Material Adverse Effect; without obtaining the
prior written consent of Requisite Lenders to such amendment, restatement,
supplement or other modification or waiver. 6.12 Fiscal Year. No Credit Party
shall, nor shall it permit any of its Restricted Subsidiaries to change their
Fiscal Year-end except that Restricted Subsidiaries whose Fiscal Years end on
dates different from those of Company may change their Fiscal Year-ends to align
with the Fiscal Year-end of the Company. 6.13 Hedge Agreements. Neither Company
nor any Guarantor Subsidiary shall, nor shall it permit any of its Restricted
Subsidiaries to, enter into any Hedge Agreement other than Hedge Agreements
constituting Indebtedness permitted by Section 6.1(t) entered into in the
ordinary course of business, and not for speculative purposes, to protect
against changes in interest rates, commodity prices or foreign exchange rates.
6.14 Sanctions. No Credit Party shall, directly or indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any Sanctioned Person, or in any
Designated Jurisdiction, except to the extent permissible for an individual or
entity required to comply with Sanctions, or in any other manner that will
result in a violation by any individual or entity participating in the
transaction (including any Lender, Lead Arranger, Administrative Agent, Issuing
Bank or Swing Line Lender) of Sanctions. 6.15 Anti-Corruption Laws. No Credit
Party shall, directly or indirectly, use the proceeds of any Credit Extension
for any purpose which would violate any applicable anti- corruption laws or any
Anti-Money Laundering Laws, including the United States Foreign Corrupt
Practices Act of 1977 and other similar applicable anti-corruption legislation.
SECTION 7. GUARANTY 7.1 Guaranty of the Obligations. Subject to the provisions
of Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
-160- 105376510



--------------------------------------------------------------------------------



 
[ex101new168.jpg]
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”). 7.2 Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 7.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 7.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 7.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 7.2. 7.3 Payment by Guarantors. Subject to Section 7.2,
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which any Beneficiary may have at law
or in equity against any Guarantor by virtue hereof, that upon the failure of
Company to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code, 11 U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid,
in Cash, to Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all -161- 105376510



--------------------------------------------------------------------------------



 
[ex101new169.jpg]
Guaranteed Obligations then due as aforesaid, accrued and unpaid interest on
such Guaranteed Obligations (including interest which, but for Company’s
becoming the subject of a case under the Bankruptcy Code, would have accrued on
such Guaranteed Obligations, whether or not a claim is allowed against Company
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid. 7.4 Liability of Guarantors
Absolute. Each Guarantor agrees that its obligations hereunder are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which constitutes a legal or equitable discharge of a guarantor or
surety other than payment in full of the Guaranteed Obligations. In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows: (a) this Guaranty is a guaranty of payment when due and not
of collectability. This Guaranty is a primary obligation of each Guarantor and
not merely a contract of surety; (b) Administrative Agent may enforce this
Guaranty upon the occurrence and during the continuance of an Event of Default
notwithstanding the existence of any dispute between Company and any Beneficiary
with respect to the existence of such Event of Default; (c) the obligations of
each Guarantor hereunder are independent of the obligations of Company and the
obligations of any other guarantor (including any other Guarantor) of the
obligations of Company, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not any action is brought against
Company or any of such other guarantors and whether or not Company is joined in
any such action or actions; (d) payment by any Guarantor of a portion, but not
all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations; (e) any Beneficiary, upon such terms as
it deems appropriate, without notice or demand and without affecting the
validity or enforceability hereof or giving rise to any reduction, limitation,
impairment, discharge or termination of any Guarantor’s liability hereunder,
from time to time may (i) renew, extend, accelerate, increase the rate of
interest on, or otherwise change the time, place, manner or terms of payment of
the Guaranteed Obligations; (ii) settle, compromise, release or discharge, or
accept or refuse any offer of performance with respect to, or substitutions for,
the Guaranteed Obligations or any agreement relating thereto and/or subordinate
the payment of the same to the payment of any other obligations; (iii) request
and accept other guaranties of the Guaranteed Obligations and take and hold
security for the payment hereof or the Guaranteed Obligations; (iv) release,
surrender, exchange, substitute, compromise, settle, rescind, waive, alter,
subordinate or modify, with or without consideration, any security for payment
of the Guaranteed Obligations, any other guaranties of the Guaranteed -162-
105376510



--------------------------------------------------------------------------------



 
[ex101new170.jpg]
Obligations, or any other obligation of any Person (including any other
Guarantor) with respect to the Guaranteed Obligations; (v) enforce and apply any
security now or hereafter held by or for the benefit of such Beneficiary in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that such Beneficiary may
have against any such security, in each case as such Beneficiary in its
discretion may determine consistent herewith, the applicable Permitted Hedge
Agreement, the applicable Permitted Letter of Credit or the applicable Permitted
Cash Management Agreement and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
Company or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents, the Permitted Hedge
Agreements, the Permitted Letters of Credit or the Permitted Cash Management
Agreements; and (f) this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents, the Permitted Hedge Agreements, any of the Permitted Letters
of Credit, or the Permitted Cash Management Agreements, at law, in equity or
otherwise) with respect to the Guaranteed Obligations or any agreement relating
thereto, or with respect to any other guaranty of or security for the payment of
the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including provisions relating to events of default) hereof, any of
the other Credit Documents, any of the Permitted Hedge Agreements, any of the
Permitted Letters of Credit, any of the Permitted Cash Management Agreements or
any agreement or instrument executed pursuant thereto, or of any other guaranty
or security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Credit Document, such Permitted Hedge
Agreement, such Permitted Letter of Credit, such Permitted Cash Management
Agreement or any agreement relating to such other guaranty or security; (iii)
the Guaranteed Obligations, or any agreement relating thereto, at any time being
found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the Credit Documents, any of the Permitted Hedge Agreements, any of
the Permitted Letters of Credit, any of the Permitted Cash Management Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for Indebtedness other than
the Guaranteed Obligations) to the payment of Indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holding or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any -163- 105376510



--------------------------------------------------------------------------------



 
[ex101new171.jpg]
defenses, set-offs or counterclaims which Company may allege or assert against
any Beneficiary in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations. 7.5 Waivers by Guarantors. Each Guarantor
hereby waives, for the benefit of Beneficiaries: (a) any right to require any
Beneficiary, as a condition of payment or performance by such Guarantor, to (i)
proceed against Company, any other guarantor (including any other Guarantor) of
the Guaranteed Obligations or any other Person, (ii) proceed against or exhaust
any security held from Company, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of Company or any other Person,
or (iv) pursue any other remedy in the power of any Beneficiary whatsoever; (b)
any defense arising by reason of the incapacity, lack of authority or any
disability or other defense of Company or any other Guarantor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of Company or any other Guarantor
from any cause other than payment in full of the Guaranteed Obligations; (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith; (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments and counterclaims, and (iv) promptness, diligence and
any requirement that any Beneficiary protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, the Permitted Hedge Agreements, the Permitted Letters of Credit, the
Permitted Cash Management Agreements or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Company and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof. 7.6
Guarantors’ Rights of Subrogation, Contribution, etc. Until the Termination
Date, each Guarantor hereby waives any claim, right or remedy, direct or
indirect, that such Guarantor now has or may hereafter have against Company or
any other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter -164- 105376510



--------------------------------------------------------------------------------



 
[ex101new172.jpg]
have against Company with respect to the Guaranteed Obligations, (b) any right
to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against Company, and (c) any benefit
of, and any right to participate in, any collateral or security now or hereafter
held by any Beneficiary. In addition, until the Termination Date, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against Company or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against Company,
to all right, title and interest any Beneficiary may have in any such collateral
or security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
prior to the Termination Date, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof. 7.7 Subordination of Other Obligations. Any
Indebtedness of Company or any Guarantor now or hereafter held by any Guarantor
(the “Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such Indebtedness collected or received by the
Obligee Guarantor after receipt of notice of an Event of Default (which has
occurred and is continuing) by Administrative Agent shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof. 7.8 Continuing Guaranty. This Guaranty is a continuing
guaranty and shall remain in effect until the Termination Date. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations. 7.9 Authority of
Guarantors or Company. It is not necessary for any Beneficiary to inquire into
the capacity or powers of any Guarantor or Company or the officers, directors or
any agents acting or purporting to act on behalf of any of them. 7.10 Financial
Condition of Company. Any Credit Extension may be made to Company or continued
from time to time, any Permitted Hedge Agreements may be entered into from time
to time, any Permitted Letter of Credit may be entered into from time to time,
and any Permitted Cash Management Agreements may be entered into from time to
time, in each case without notice to or authorization from any Guarantor
regardless of the financial or other condition of Company at the time of any
such grant or continuation or at the time such Permitted Hedge Agreement, such
Permitted Letter of Credit or such Permitted Cash Management -165- 105376510



--------------------------------------------------------------------------------



 
[ex101new173.jpg]
Agreement is entered into, as the case may be. No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Company. Each Guarantor
has adequate means to obtain information from Company on a continuing basis
concerning the financial condition of Company and its ability to perform its
obligations under the Credit Documents, the Permitted Hedge Agreements, the
Permitted Letters of Credit, the Permitted Cash Management Agreements and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary. 7.11 Bankruptcy, etc. (a) So long
as any Guaranteed Obligations remain outstanding, no Guarantor shall, without
the prior written consent of Administrative Agent acting pursuant to the
instructions of Requisite Lenders, commence or join with any other Person in
commencing any involuntary bankruptcy, reorganization or insolvency case or
proceeding of or against Company or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
which Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above against Company (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Company of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced. (c) In the event that
all or any portion of the Guaranteed Obligations are paid by Company, the
obligations of Guarantors hereunder shall continue and remain in full force and
effect or be reinstated, as the case may be, in the event that all or any part
of such payment(s) are rescinded or recovered directly or indirectly from any
Beneficiary as a preference, fraudulent transfer or otherwise, and any such
payments which are so rescinded or recovered shall constitute Guaranteed
Obligations for all purposes hereunder. -166- 105376510



--------------------------------------------------------------------------------



 
[ex101new174.jpg]
7.12 Discharge of Guaranty. If any Guarantor Subsidiary ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Credit
Documents or any Guarantor Subsidiary has been designated as an Unrestricted
Subsidiary pursuant to Section 5.14, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition. 7.13
Reaffirmation. All rights, benefits, interests, duties, liabilities and
obligations of the parties to the Collateral Documents and the agreements,
documents and instruments executed and delivered in connection with the
Collateral Documents are hereby confirmed, renewed, affirmed and continued by
this Agreement and are expanded to secure the Obligations as defined herein.
Without limitation of the foregoing, all security interests, pledges,
assignments and other Liens previously granted by Company or any Guarantor, as a
“Grantor”, pursuant to the Collateral Documents are confirmed, renewed, affirmed
and continued by this Agreement, and all such security interests, pledges,
assignments and other Liens shall remain in full force and effect as security
for all Obligations (including, without, limitation, any Permitted Letters of
Credit) with no change in the priority applicable thereto, in each case, subject
only to Liens permitted under this Agreement. SECTION 8. EVENTS OF DEFAULT 8.1
Events of Default. If any one or more of the following conditions or events
shall occur: (a) Failure to Make Payments When Due. Failure by Company to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; (ii) when due any amount payable to an Issuing Bank in
reimbursement of any drawing under a Letter of Credit; or (iii) any interest on
any Loan or any fee or any other amount due hereunder within five (5) Business
Days after the date due; or (b) Default in Other Agreements. (i) Failure of any
of Company or its Restricted Subsidiaries or Holding to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in Section
8.1(a) and other than Limited Recourse Debt permitted to be incurred hereunder
and incurred in connection with one or more Projects to which less than
$50,000,000 in the aggregate of the operating income of Company and its
Restricted Subsidiaries (on a consolidated basis) is attributable for the
12-month period immediately preceding the failure to pay such interest,
principal or other amounts) in an individual principal amount or with an
aggregate principal amount of $50,000,000 or more, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any of Company
or its Restricted Subsidiaries with respect to any other material term of (1)
one or more items of Indebtedness in the individual or aggregate principal
amounts referred to in clause (i) above, or (2) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or redeemable), -167-
105376510



--------------------------------------------------------------------------------



 
[ex101new175.jpg]
or to require the prepayment, redemption, repurchase or defeasance of, or to
cause Company or any of its Restricted Subsidiaries to make any offer to prepay,
redeem, repurchase or defease that Indebtedness prior to its stated maturity or
the stated maturity of any underlying obligation, as the case may be; provided
that this clause (b) shall not apply to (x) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness, if such sale or transfer is permitted hereunder and
under the documents providing for such Indebtedness, or (y) Indebtedness which
is convertible into common Capital Stock of Holding to the extent such
Indebtedness is converted to Capital Stock of Holding in accordance with its
terms and such conversion is not prohibited hereunder; or (c) Breach of Certain
Covenants. Failure of any Credit Party to perform or comply with any term or
condition contained in Section 2.6, Section 5.2 (with respect to Holding and
Company) or Section 6; or (d) Breach of Representations, etc. Any
representation, warranty, certification or other statement made or deemed made
by any Credit Party in any Credit Document or in any statement or certificate at
any time given by any Credit Party or any of its Restricted Subsidiaries in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be false in any material respect as of the date made or deemed made; or (e)
Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other provision of
this Section 8.1, and such default shall not have been remedied or waived within
thirty (30) days after receipt by Company of notice from Administrative Agent or
any Lender of such default; or (f) Involuntary Bankruptcy; Appointment of
Receiver, etc. (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of Holding, Company, any Aggregatable Restricted
Subsidiaries or any Material Restricted Subsidiary in an involuntary case under
any Debtor Relief Laws now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary under any Debtor Relief Laws now or hereafter in effect;
or a decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holding, Company, any Aggregatable Restricted
Subsidiaries or any Material Restricted Subsidiary, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Holding, Company, any Aggregatable Restricted Subsidiaries or any Material
Restricted Subsidiary for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Holding, Company, any
Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary, and
any such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or (g) Voluntary
Bankruptcy; Appointment of Receiver, etc. Holding, Company, any Aggregatable
Restricted Subsidiaries or any Material Restricted Subsidiary shall have an
-168- 105376510



--------------------------------------------------------------------------------



 
[ex101new176.jpg]
order for relief entered with respect to it or shall commence a voluntary case
under any Debtor Relief Laws now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Holding, Company,
any Aggregatable Restricted Subsidiaries or any Material Restricted Subsidiary
shall make any assignment for the benefit of creditors; or (h) Judgments and
Attachments. Any money judgment, writ or warrant of attachment or similar
process involving in any individual case or in the aggregate at any time an
amount in excess of $50,000,000 (in either case to the extent not adequately
covered by insurance as to which a solvent and unaffiliated insurance company
has not denied coverage) shall be entered or filed against Company or any of its
Restricted Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days
(or in any event later than five (5) days prior to the date of any proposed sale
thereunder); or (i) Dissolution. Any order, judgment or decree shall be entered
against any Aggregatable Restricted Subsidiaries or any Material Restricted
Subsidiary of Company decreeing the dissolution or split up of such Aggregatable
Restricted Subsidiaries or Material Restricted Subsidiary, as the case may be,
and such order shall remain undischarged or unstayed for a period in excess of
thirty (30) days; or (j) Employee Benefit Plans. There shall occur one or more
ERISA Events which individually or in the aggregate results in or could
reasonably be expected to result in a Material Adverse Effect during the term
hereof; or (k) Change of Control. A Change of Control shall occur; or (l)
Failure of Subordination. (i) Any of the Obligations of the Credit Parties under
the Credit Documents for any reason shall cease to be “Senior Indebtedness” (or
any comparable term) or “Senior Secured Financing” (or any comparable term)
under, and as defined in any Permitted Subordinated Indebtedness Documentation
or (ii) the subordination provisions set forth in any Permitted Subordinated
Indebtedness Documentation shall, in whole or in part, cease to be effective or
cease to be legally valid, binding and enforceable against the holders of any
Permitted Subordinated Indebtedness, if applicable; or (m) Guaranties,
Collateral Documents and other Credit Documents. At any time after the execution
and delivery thereof, (i) the Guaranty for any reason, other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any portion
of the Collateral the aggregate fair market value of which is in excess of
$20,000,000 and purported to be covered and to the extent required by the -169-
105376510



--------------------------------------------------------------------------------



 
[ex101new177.jpg]
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party; THEN, (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and
continuance of any other Event of Default, at the request of (or with the
consent of) the Requisite Lenders, upon notice to Company by Administrative
Agent, (A) the Revolving Commitments, if any, of each Lender having such
Revolving Commitments, the obligation of an Issuing Bank to issue any Letter of
Credit shall immediately terminate; (B) each of the following shall immediately
become due and payable, in each case without presentment, demand, protest or
other requirements of any kind, all of which are hereby expressly waived by each
Credit Party: (I) the unpaid principal amount of and accrued interest on the
Loans, (II) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (regardless of whether any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(b)(iv) or Section 2.4(c); (C) Administrative Agent may cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents; and (D) Administrative Agent shall direct
Company to pay (and Company hereby agrees upon receipt of such notice, or upon
the occurrence and continuance of any Event of Default specified in Section
8.1(f) or (g), to pay) to Administrative Agent such additional amounts of cash,
to be held as security for Company’s reimbursement obligations in respect of
Letters of Credit then outstanding, equal to the L/C Obligation at such time.
SECTION 9. AGENTS 9.1 Appointment of Agents. Each of Crédit Agricole, JPMorgan
Chase Bank, N.A., Citizens Bank, N.A., MUFG Union Bank, N.A. and Sumitomo Mitsui
Banking Corporation is hereby appointed as a Co-Syndication Agent, and each
Lender and Issuing Bank hereby authorizes each Co-Syndication Agent to act as
its agents in accordance with the terms hereof and the other Credit Documents.
TD Bank, N.A., Capital One, National Association, CoBank, ACB and Compass Bank
are hereby appointed as Co-Documentation Agents, and each Lender and Issuing
Bank hereby authorizes the Co-Documentation Agents to act as its agent in
accordance with the terms hereof and the other Credit Documents. Each of the
Lenders and the Issuing Bank and, by their acceptance of the benefits hereof and
the other Credit Documents, the other Secured Parties, hereby irrevocably
appoints Bank of America to act on its behalf as Administrative Agent and
Collateral Agent hereunder and under the other Credit Documents and authorizes
Administrative Agent and Collateral Agent, as applicable, to take such actions
on its behalf and to exercise such powers as are delegated to Administrative
Agent and Collateral Agent, as applicable by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 9 are solely for the benefit of Administrative Agent,
Collateral Agent, the Lenders and the Issuing Banks, and neither Company nor any
other Credit Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other -170- 105376510



--------------------------------------------------------------------------------



 
[ex101new178.jpg]
Credit Documents (or any other similar term) with reference to Administrative
Agent or Collateral Agent, as applicable, is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Each Co-Syndication Agent and each Co-
Documentation Agent, without consent of or notice to any party hereto, may
assign any and all of its rights or obligations hereunder to any of its
Affiliates. As of the Amendment and Restatement Effective Date, each of Crédit
Agricole, JPMorgan Chase Bank, N.A., Citizens Bank, N.A., MUFG Union Bank, N.A.
and Sumitomo Mitsui Banking Corporation, in its capacity as Co-Syndication Agent
and TD Bank, N.A., Capital One, National Association, CoBank, ACB and Compass
Bank in its capacity as Co-Documentation Agent, shall not have any obligations
but shall be entitled to all benefits of this Section 9. 9.2 Rights as a Lender.
Any Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
any Person serving as an Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if such Person were not an Agent hereunder and without any
duty to account therefor to the Lenders. 9.2 Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent: (i) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or an
Event of Default has occurred and is continuing; (ii) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Credit Documents that the Administrative Agent is required to exercise as
directed in writing by the Requisite Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Credit Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and -171- 105376510



--------------------------------------------------------------------------------



 
[ex101new179.jpg]
(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. (b) The
Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.5 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default or Event of Default
unless and until notice describing such Default or Event of Default is given in
writing to the Administrative Agent by the Company, a Lender or an Issuing Bank.
(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Credit Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Collateral Documents, (v) the value or the sufficiency of any
Collateral or (vi) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. 9.3 Reliance by Agents. Agents shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Agents also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, Agents may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless Agents shall have received notice to the
contrary from such Lender or the Issuing Bank prior to the making of such Loan
or the issuance of such Letter of Credit. Agents may consult with legal counsel
(who may be counsel for Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. 9.5
Delegation of Duties. Each of Administrative Agent and Collateral Agent may
perform any and all of its duties and exercise its rights and powers under this
Agreement or -172- 105376510



--------------------------------------------------------------------------------



 
[ex101new180.jpg]
under any other Credit Document by or through any one or more sub-agents
appointed by it. Each of Administrative Agent, Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory,
indemnification and other provisions of this Section 9 shall apply to any of the
Related Parties of Administrative Agent or Collateral Agent and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9 shall apply to any
such sub-agent and to the Affiliates of any such sub-agent, and shall apply to
their respective activities as sub-agent as if such sub-agent and Affiliates
were named herein. Notwithstanding anything herein to the contrary, with respect
to each sub-agent appointed by Administrative Agent or Collateral Agent, (i)
such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of the Credit Parties and the Lenders, (ii)
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to
Administrative Agent or Collateral Agent, as the case maybe, and not to any
Credit Party, Lender or any other Person and no Credit Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent. 9.4 Non-Reliance on
Administrative Agent and Other Lenders. Each Lender and each Issuing Bank
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Credit Document
or any related agreement or any document furnished hereunder or thereunder. 9.5
Resignation of Administrative Agent. (a) Administrative Agent or Collateral
Agent may at any time give notice of its resignation to the Lenders, the Issuing
Banks and Company. Upon receipt of any such notice of resignation, the Requisite
Lenders shall have the right, with the consent of Company (such consent not to
be unreasonably withheld or delayed), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or the
Collateral Agent, as applicable, gives notice of its resignation (or such
earlier day as shall be agreed by the Requisite Lenders and Company) (the
“Resignation Effective Date”), then the retiring Administrative Agent or
Collateral Agent, as applicable, may (but shall not be -173- 105376510



--------------------------------------------------------------------------------



 
[ex101new181.jpg]
obligated to) on behalf of the Lenders and the Issuing Banks, appoint a
successor Administrative Agent or Collateral Agent, as applicable, meeting the
qualifications set forth above and accepting such appointment, provided that in
no event shall any successor Administrative Agent or Collateral Agent be a
Defaulting Lender or a Disqualified Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. (b) If the Person serving as
Administrative Agent or Collateral Agent, as applicable, is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Requisite Lenders may, to
the extent permitted by applicable law, by notice in writing to Company and such
Person remove such Person as Administrative Agent or Collateral Agent, as
applicable, and, with the consent of Company (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Requisite Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Requisite Lenders and Company) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date. (c) With effect from the Resignation Effective Date or
the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent or Collateral Agent, as applicable, shall be discharged
from its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by Administrative Agent
or Collateral Agent, as applicable, on behalf of the Lenders or the Issuing
Banks under any of the Credit Documents, the retiring or removed Administrative
Agent or Collateral Agent, as applicable, shall continue to hold such collateral
security until such time as a successor Administrative Agent or Collateral
Agent, as applicable, is appointed) and (ii) except for any indemnity payments
or other amounts then owed to the retiring or removed Administrative Agent or
Collateral Agent, as applicable, all payments, communications and determinations
provided to be made by, to or through Administrative Agent or Collateral Agent,
as applicable, shall instead be made by or to each Lender and Issuing Banks
directly, until such time, if any, as the Requisite Lenders appoint a successor
Administrative Agent or Collateral Agent, as applicable, as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent or Collateral Agent, as applicable
(other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent or Collateral Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent or Collateral Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section 9.7(c)). The fees payable by Company to a successor Administrative Agent
or Collateral Agent, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between Company and such successor. After
the retiring or removed Administrative Agent or Collateral Agent’s resignation
or removal hereunder and under the other Credit Documents, the provisions of
this Sections 9, and Sections 10.2 and 10.3 shall continue in effect for the
benefit of such retiring or removed Administrative Agent or Collateral Agent, as
applicable, its sub agents and their respective -174- 105376510



--------------------------------------------------------------------------------



 
[ex101new182.jpg]
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent or Collateral Agent
was acting as Administrative Agent or Collateral Agent, as applicable, and (ii)
after such resignation or removal for as long as any of them continues to act in
any capacity hereunder or under the other Credit Documents, including (A) acting
as collateral agent or otherwise holding any collateral security on behalf of
any of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent or Collateral
Agent. (d) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as Issuing Bank
and Swing Line Lender. If Bank of America resigns as an Issuing Bank, it shall
retain all the rights, powers, privileges and duties of an Issuing Bank
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuing Bank and all obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.4(d). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.3(b). Upon
the appointment by Company of a successor Issuing Bank or Swing Line Lender
hereunder (which successor shall in all cases be a Lender (other than a
Defaulting Lender) accepting such appointment), (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring Issuing Bank or Swing Line Lender, as applicable, (ii) the retiring
Issuing Bank and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit. 9.6 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of Lead Arrangers, the Co-Syndication Agents, or the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as Administrative Agent, a
Lender or an Issuing Bank hereunder. 9.7 Administrative Agent May File Proofs of
Claim; Credit Bidding. In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to any Credit Party,
the Administrative Agent (irrespective of whether the principal of any Loan or
L/C Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the -175- 105376510



--------------------------------------------------------------------------------



 
[ex101new183.jpg]
claims of the Lenders, the Issuing Banks and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Issuing Banks and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Issuing
Banks and the Administrative Agent under Sections 2.11, 10.2 and 10.3) allowed
in such judicial proceeding; and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.11
, 10.2 and 10.3. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or any Issuing Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or any Issuing Bank to authorize the Administrative Agent to vote in respect of
the claim of any Lender or any Issuing Bank in any such proceeding. The Secured
Parties hereby irrevocably authorize the Administrative Agent, at the direction
of the Requisite Lenders, to credit bid all or any portion of the Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Obligations pursuant to a deed in lieu of foreclosure or otherwise)
and in such manner purchase (either directly or through one or more acquisition
vehicles) all or any portion of the Collateral (a) at any sale thereof conducted
under the provisions of the Bankruptcy Code of the United States, including
under Sections 363, 1123 or 1129 of the Bankruptcy Code of the United States, or
any similar laws in any other jurisdictions to which a Credit Party is subject,
(b) at any other sale or foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the equity interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof shall be governed,
directly or indirectly, by the vote of the Requisite Lenders, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Requisite Lenders contained in Section 10.5 of this
Agreement), (iii) the -176- 105376510



--------------------------------------------------------------------------------



 
[ex101new184.jpg]
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Secured Parties, as a result of
which each of the Secured Parties shall be deemed to have received a pro rata
portion of any equity interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Secured Parties pro rata and the equity interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action. 9.8 Collateral and Guaranty Matters. Without limiting the
provision of Section 9.09, the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the Issuing Banks
irrevocably authorize the Administrative Agent, at its option and in its
discretion, (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Credit Document (i) upon the occurrence of the
Termination Date, (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Credit Document to a Person
that is not a Credit Party, (iii) upon the release of any Guarantor Subsidiary
as contemplated by clause (b) below, if such property is owned by such Guarantor
Subsidiary or (iv) if approved, authorized or ratified in writing in accordance
with Section 10.5; (b) to release any Guarantor Subsidiary from its obligations
under the Credit Documents to which it is a party if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under the Credit
Documents or is designated as an Unrestricted Subsidiary pursuant to and in
accordance with Section 5.14; and (c) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Credit Document to the
holder of any Lien on such property that is permitted by Section 6.2(n). Upon
request by the Administrative Agent at any time, the Requisite Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor Subsidiary from its obligations under the Credit Documents to
which it is a party pursuant to this Section 9. In each case as specified in
this Section 9, the Administrative Agent will, at the Company’s expense, execute
and deliver to the applicable Credit Party such documents as such Credit Party
may reasonably request to evidence the release of such item of Collateral from
the assignment and security interest granted under the Collateral Documents or
to subordinate its interest in such item, or to release such Guarantor
Subsidiary from its obligations under the Credit Documents to which it is a
party, in each case in accordance with the terms of the Credit Documents and
this Section 9. -177- 105376510



--------------------------------------------------------------------------------



 
[ex101new185.jpg]
9.9 Permitted Cash Management Agreements, Permitted Hedge Agreements and
Permitted Letters of Credit. No Lender Counterparty that obtains the benefits of
Section 7.2 of the Pledge and Security Agreement, any Credit Document or any
Collateral by virtue of the provisions hereof or of any Credit Document or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Credit Document
or otherwise in respect of the Collateral (including the release or impairment
of any Collateral) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Credit Documents. Notwithstanding
any other provision of this Section 9 to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Permitted
Cash Management Agreements, Permitted Hedge Agreements or Permitted Letters of
Credit unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Lender Counterparty. 9.10 Certain ERISA
Matters. (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of Company or any other Credit Party, that at least one of the following
is and will be true: (i) such Lender is not using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection -178- 105376510



--------------------------------------------------------------------------------



 
[ex101new186.jpg]
(a) of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement, or (iv) such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. (b) In addition,
unless sub-clause (i) in the immediately preceding clause (a) is true with
respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in sub-clause (iv) in the immediately
preceding clause (a), such Lender further (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
each Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of Company or any other Credit Party, that: (i)
none of the Administrative Agent or any Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto), (ii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies, (including in respect of the Obligations), (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and (v) no fee or
other compensation is being paid directly to the Administrative Agent or any
Lead Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement. -179- 105376510



--------------------------------------------------------------------------------



 
[ex101new187.jpg]
(c) The Administrative Agent and each Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Credit Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 10. MISCELLANEOUS 10.1 Notices. (a) Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to Company or any other Credit Party,
Administrative Agent, the Issuing Banks or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Appendix C; and (ii) if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
administrative questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its administrative questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to Company). Notices and other communications sent by hand
or overnight courier service, or mailed by certified or registered mail, shall
be deemed to have been given when received or five (5) Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b). -180- 105376510



--------------------------------------------------------------------------------



 
[ex101new188.jpg]
(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent and the
Issuing Banks, provided that the foregoing shall not apply to notices to any
Lender or the Issuing Banks pursuant to Section 2 if such Lender or the Issuing
Banks, as applicable, has notified Administrative Agent that it is incapable of
receiving notices under such Section by electronic communication. Administrative
Agent, the Swing Line Lender, any Issuing Bank or Company may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e- mail or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient. (c) The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM,
AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM COMPANY
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH COMPANY MATERIALS OR THE PLATFORM. In no
event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Company, any Lender, any Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of Company’s, any
Credit Party’s or Administrative Agent’s transmission of Company Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet except to the extent such Agent
Parties are found by a final, non-appealable judgment of a court to arise from
the gross negligence, bad faith or willful misconduct of such Agent Party. (d)
Change of Address, Etc. Each of Company, Administrative Agent, the Issuing Banks
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Company,
Administrative Agent, the Issuing Banks and the Swing Line Lender. In addition,
each Lender agrees to notify Administrative Agent from -181- 105376510



--------------------------------------------------------------------------------



 
[ex101new189.jpg]
time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Company Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Company or its securities for purposes of
United States Federal or state securities laws. (e) Reliance by Administrative
Agent, Issuing Bank and Lenders. Administrative Agent, the Issuing Bank and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
or electronic Funding Notices or Letter of Credit Applications) purportedly
given by or on behalf of Company even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. All telephonic notices
to and other telephonic communications with Administrative Agent may be recorded
by Administrative Agent, and each of the parties hereto hereby consents to such
recording. 10.2 Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Company agrees to pay promptly upon demand (a) all the
actual and reasonable costs and expenses incurred by each Agent of preparation
of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Company and the other Credit Parties; (c) the reasonable fees, expenses and
disbursements of one counsel to Administrative Agent and Collateral Agent, in
connection with the negotiation, preparation, execution and administration of
the Credit Documents and any consents, amendments, waivers or other
modifications thereto and any other documents or matters requested by Company;
(d) all the actual costs and reasonable expenses of creating and perfecting
Liens in favor of Collateral Agent, for the benefit of Secured Parties,
including filing and recording fees, expenses and taxes, stamp or documentary
taxes, search fees, title insurance premiums and reasonable fees, expenses and
disbursements of one counsel to Administrative Agent and Collateral Agent; (e)
all the actual costs and reasonable fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers (prior to any Default or Event
of Default subject to the consent of Company); (f) all other actual and
reasonable costs and expenses (other than counsel’s fees) incurred by each Agent
in connection with the syndication of the Loans and Commitments; (g) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (h) after the occurrence of an Event of
Default and during its continuance, all costs and out-of-pocket expenses,
including reasonable attorneys’ fees of a single counsel to the Agents and the
Lenders taken as a whole (and in the case of a conflict of interest, one
additional counsel for the affected Agents or Lenders, taken as a whole),
provided that the Agents and the Lenders taken as a whole may engage one local
counsel in each jurisdiction where any action to realize upon any part of the
Collateral is necessary, and costs of -182- 105376510



--------------------------------------------------------------------------------



 
[ex101new190.jpg]
settlement, incurred by Administrative Agent and Collateral Agent and any Lender
in enforcing any Obligations of or in collecting any payments due from any
Credit Party hereunder or under the other Credit Documents by reason of such
Event of Default (including in connection with the sale of, collection from, or
other realization upon any of the Collateral or the enforcement of the Guaranty)
or in connection with any negotiations, refinancing or restructuring of the
credit arrangements provided hereunder in the nature of a “work-out” or pursuant
to any insolvency or bankruptcy cases or proceedings. The agreements in this
Section 10.2 shall survive repayment of the Loans and all other amounts payable
hereunder. 10.3 Indemnity. (a) In addition to the payment of expenses pursuant
to Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of a single counsel to the Indemnitees taken as a whole (and, in the
case of a conflict of interest, one additional counsel for the affected
Indemnitees, taken as a whole)), indemnify, pay promptly upon demand and hold
harmless, each Agent, Lender and Issuing Bank and their Related Parties (each,
an “Indemnitee”), from and against any and all Indemnified Liabilities;
provided, no Credit Party shall have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent (i) such Indemnified
Liabilities are found by a final, non-appealable judgment of a court to arise
from the gross negligence, bad faith or willful misconduct of that Indemnitee,
(ii) such Indemnified Liabilities are found by a final, non-appealable judgment
of a court to arise out of a breach in bad faith of any obligation of such
Indemnitee under this Agreement and the other Credit Documents, including but
not limited to the wrongful dishonor by an Issuing Bank of a proper demand for
payment made under any Letter of Credit issued by it or (iii) such Indemnified
Liabilities arise out of any dispute solely among Indemnitees (other than claims
against any Indemnitee in its capacity or in fulfilling its role as Agent and
the other Credit Documents and other than any claims involving any act or
omission on the part of Holding, Company or its Subsidiaries). To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them. Without limiting the provisions of
Section 2.20(d), this Section 10.3(a) shall not apply with respect to Taxes
other than Taxes that represent losses, claims, damaged, etc. arising from any
non-Tax claim. (b) To the extent that Company for any reason fails to
indefeasibly pay any amount required under Sections 10.2 and 10.3(a) to be paid
by it to Administrative Agent (or any sub-agent thereof), the Issuing Banks, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), the
Issuing Banks, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s Pro Rata Share of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against Administrative
Agent (or any such sub-agent), the Issuing Banks or the Swing Line Lender in its
respective capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent), the Issuing
Banks or the Swing Line -183- 105376510



--------------------------------------------------------------------------------



 
[ex101new191.jpg]
Lender in connection with such capacity. The obligations of the Lenders under
this subsection (b) are subject to the provisions of Section 2.16. (c) To the
extent permitted by applicable law, no Credit Party shall assert, and each
Credit Party hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, in connection with, arising out of, as a result of, or in any way related
to, this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
each Credit Party hereby waives, releases and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor. No Indemnitee above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction. (d) To the extent permitted by applicable law, no
Indemnitee shall assert, and each Indemnitee hereby waives, any claim against
the Credit Parties and their respective Subsidiaries and Affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof or any act or omission
or event occurring in connection therewith, and each Indemnitee hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor;
provided that nothing contained in this sentence shall limit the Credit Parties’
indemnity obligations under the Credit Documents to the extent such special,
indirect, consequential or punitive damages are included in any third party
claim in connection with which such Indemnitee is entitled to indemnification
hereunder. The agreements in this Section 10.3 shall survive the resignation of
Administrative Agent, any Issuing Bank and the Swing Line Lender, the
replacement of any Lender, the termination of Commitments and the repayment of
the Loans and all other amounts payable hereunder. 10.4 Set-Off. In addition to
any rights now or hereafter granted under applicable law and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default each Lender and each Issuing Bank is hereby authorized by
each Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any -184- 105376510



--------------------------------------------------------------------------------



 
[ex101new192.jpg]
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts) and
any other Indebtedness at any time held or owing by such Lender or such Issuing
Bank to or for the credit or the account of any Credit Party (other than
Holding) against and on account of the obligations and liabilities of any Credit
Party to such Lender or such Issuing Bank hereunder, the Letters of Credit and
participations therein and under the other Credit Documents, including all
claims of any nature or description arising out of or connected hereto, the
Letters of Credit and participations therein or with any other Credit Document,
irrespective of whether or not (a) such Lender shall have made any demand
hereunder or (b) the principal of or the interest on the Loans or any amounts in
respect of the Letters of Credit or any other amounts due hereunder shall have
become due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to Administrative
Agent for further application in accordance with the provisions of Sections 2.17
and 2.22 and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent, Issuing Banks, and Lenders, and (y) Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section 10.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Bank or their respective Affiliates may have. 10.5 Amendments and
Waivers. (a) Requisite Lenders’ Consent. Subject to Section 10.5(b) and 10.5(c),
no amendment, modification, termination or waiver of any provision of the Credit
Documents, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Requisite Lenders;
provided that any term of the Credit Documents may be amended or waived by
Company and Administrative Agent (or if applicable, Collateral Agent) without
the consent of any other party if that amendment or waiver is (i) to cure
defects or omissions, resolve ambiguities or inconsistencies or reflect changes
of a minor, technical or administrative nature in any Credit Document (in the
reasonable determination of the Administrative Agent and Company); or (ii)
otherwise for the benefit of all or any of the Secured Parties (in the
reasonable determination of the Administrative Agent and Company). (b) Affected
Lenders’ Consent. Without the written consent of each Lender (other than a
Defaulting Lender) that would be directly affected thereby, no amendment,
modification, termination, or consent shall be effective if the effect thereof
would: (i) except as permitted by Section 2.25, extend the scheduled final
maturity of any Loan or Note of such Lender; (ii) waive, reduce or postpone any
scheduled repayment of principal on the Term Loans under Section 2.12 due such
Lender (but not prepayment); -185- 105376510



--------------------------------------------------------------------------------



 
[ex101new193.jpg]
(iii) reduce the rate of interest on any Loan of such Lender (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.10) or any fee or other payment obligations payable hereunder to such
Lender; provided that any amendment or other modification of any financial
covenant definition in this Agreement shall not constitute a reduction in the
rate of interest for the purpose of this clause (iii); (iv) extend the time for
payment of any such interest or fees payable to such Lender under this Agreement
(it being understood that the waiver of any mandatory prepayment shall not
constitute an extension of any time for payment of interest or fees); (v) reduce
the principal amount of any Loan or any reimbursement obligation in respect of
any Letter of Credit due to such Lender; (vi) amend, modify, terminate or waive
any provision of this Section 10.5(b) or Section 10.5(c); (vii) amend the
definition of “Requisite Lenders” or “Pro Rata Share”; provided, with the
consent of Requisite Lenders additional extensions of credit pursuant hereto may
be included in the determination of “Requisite Lenders” or “Pro Rata Share” on
substantially the same basis as the Term Loan Commitments, the Term Loan, the
Revolving Commitments and the Revolving Loans are included on the Amendment and
Restatement Effective Date; (viii) consent to the assignment or transfer by any
Credit Party of any of its rights and obligations under any Credit Document; or
(ix) release (x) all or substantially all of the Collateral or (y) Holding or
all or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents. (c) Other Consents. No amendment,
modification, termination or waiver of any provision of the Credit Documents, or
consent to any departure by any Credit Party therefrom, shall: (i) increase any
Commitment of any Lender over the amount thereof then in effect without the
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Commitment of any Lender; (ii) amend, modify, terminate or waive
any provision hereof relating to the Swing Line Sublimit or the Swing Line Loans
without the consent of Swing Line Lender; (iii) amend the definition of
“Requisite Class Lenders” without the consent of Requisite Class Lenders of each
Class; provided, with the consent of the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the -186- 105376510



--------------------------------------------------------------------------------



 
[ex101new194.jpg]
determination of such “Requisite Class Lenders” on substantially the same basis
as the Term Loan Commitments, the Term Loans, the Revolving Commitments and the
Revolving Loans are included on the Amendment and Restatement Effective Date;
(iv) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 without the consent of Requisite Class Lenders
of each Class which is being allocated a lesser repayment or prepayment as a
result thereof; provided, Requisite Lenders may waive, in whole or in part, any
prepayment so long as the application, as between Classes, of any portion of
such prepayment which is still required to be made is not altered; (v) amend
Section 7.2 of the Pledge and Security Agreement or the Holding Pledge Agreement
in a manner that would alter the pro rata sharing of payments required thereby,
without the consent of Requisite Class Lenders of each Class which is being
allocated a lesser payment as a result thereof; (vi) amend, modify, terminate or
waive any provision of Section 9 as the same applies to any Agent, or any other
provision hereof as the same applies to the rights or obligations of any Agent,
in each case without the consent of such Agent; (vii) amend, modify, terminate
or waive any provision hereof relating to the Letters of Credit without the
consent of each Issuing Bank (but, for the avoidance of doubt, Company may
amend, modify, terminate or waive any Letter of Credit or any Issuer Document
issued or to be issued by an Issuing Bank with only the consent of such Issuing
Bank); (viii) amend Section 1.5 or the definition of “Alternative Currency”,
without the consent of each Revolving Lender. In addition, notwithstanding
anything else to the contrary herein, (A) the Administrative Agent and Holding
shall be permitted to amend any provision of any Collateral Document or the
Guaranty, or enter into any new agreement or instrument, to better implement the
intentions of this Agreement and the other Credit Documents or as required by
local law to give effect to any guaranty, or to give effect to or to protect any
security interest for the benefit of the Secured Parties, in any property so
that the security interests comply with applicable law, and in each case, such
amendments, documents and agreements shall become effective without any further
action or consent of any other party to any Credit Document, and (B) any waiver
or amendment in respect of this Agreement or any other Credit Document that by
its terms affects the rights or duties under this Agreement or any other Credit
Document of Lenders holding Loans or Commitments of a particular tranche (but
not the Lenders holding Loans or Commitments of any other tranche) may be
effected by an agreement or agreements in writing entered into by Company and
the requisite percentage in interest of the Lenders with respect to such tranche
that would be required to consent thereto under this Section 10.5 if such
Lenders were the only Lenders hereunder at the time. For the avoidance of doubt,
(A) Letters of Credit and the provisions thereof may be waived, amended or
modified solely in accordance with Section 2.4, (B) this Agreement may -187-
105376510



--------------------------------------------------------------------------------



 
[ex101new195.jpg]
be amended to effectuate the provisions of the definition of “Eurodollar Rate”,
Sections 2.24 and 6.01(y), in each case as set forth therein (without the
consent of the Requisite Lenders) and (C) the Engagement Letter and the Fee
Letter and the respective provisions thereof may be waived, amended or modified
solely in accordance with their respective terms. (d) Execution of Amendments,
etc. Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party. Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) in accordance with Section 2.24 and 2.25. (e)
Additional Amendments Provisions. Nothing herein shall be deemed to prohibit an
amendment and/or amendment and restatement of this Agreement consented to by the
Requisite Lenders, Company and Administrative Agent (i) to add one or more
additional credit facilities to this Agreement (it being understood that no
Lender shall have any obligation to provide or to commit to provide all or any
portion of any such additional credit facility) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans and Revolving Loans and the
accrued interest and fees in respect thereof and (ii) to effect the amendments
contemplated by the proviso in Section 10.5(b)(iii) and such other amendments to
this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent to provide for such
additional credit facility. 10.6 Successors and Assigns; Participations. (a)
Generally. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns permitted hereby and shall inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby. No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated by any Credit Party without the
prior written consent of Administrative Agent and all Lenders. No Lender may
assign, sell, participate or otherwise transfer any of its rights under the
Credit Documents except as set forth in this Section 10.6 or the penultimate
sentence of Section 2.23. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, participants to the extent
provided in paragraph (g) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Register. Administrative Agent, acting
solely for this purpose as an agent of Company (and any such agency being solely
for tax purposes), shall maintain at -188- 105376510



--------------------------------------------------------------------------------



 
[ex101new196.jpg]
Administrative Agent’s Principal Office a copy of each Assignment Agreement
delivered to it (or the equivalent thereof in electronic form) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and Company, Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by Company and any Lender (solely with respect to such
Lender’s Loans and Commitments), at any reasonable time and from time to time
upon reasonable prior notice. (c) Right to Assign. Each Lender shall have the
right at any time to sell, assign or transfer all or a portion of its rights and
obligations under this Agreement, including, without limitation, all or a
portion of its Commitment or Loans (including participations in L/C Obligations
and in Swing Line Loans) or other Obligation owing to it (provided, however,
that each such assignment shall be of a uniform, and not varying, percentage of
all rights and obligations under and in respect of any Loan and any related
Commitments) to any Person meeting the criteria of “Eligible Assignee” (subject
to Section 10.6(i)) consented to by each of the Persons specified below (each
such consent not to be unreasonably withheld or delayed): (i) Company; provided
that no consent of Company shall be required (x) in the case of any Lender, for
an assignment of any Term Loan and any Term Loan Commitment to a Lender, an
Affiliate of a Lender or a Related Fund, (y) if an Event of Default pursuant to
Section 8.1(a), (f) or (g) has occurred and is continuing or (z) in the case of
any Revolving Lender, for an assignment of any Revolving Loan and any Revolving
Commitment to a Revolving Lender; provided that, Company shall be deemed to have
consented to such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after having received notice
thereof; (ii) Administrative Agent, except with respect to (x) an assignment of
any Term Loan and any Term Loan Commitment to a Lender, an Affiliate of a Lender
or a Related Fund and (y) an assignment of any Revolving Loan and any Revolving
Commitment to a Revolving Lender; (iii) with respect to any proposed assignment
of all or a portion of any Revolving Loan or Revolving Commitment, the Swing
Line Lender; and (iv) with respect to any proposed assignment of all or a
portion of any Revolving Loan or Revolving Commitment which increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding), the Issuing Banks; provided,
further, each such assignment pursuant to this Section 10.6(c) shall be in an
aggregate amount of not less than (A) $5,000,000 (or such lesser amount as may
be agreed to by Company and Administrative Agent or as shall constitute the
aggregate amount of the Revolving Commitments and Revolving Loans of the
assigning Lender) with respect to the assignment of the Revolving Commitments
and applicable Revolving -189- 105376510



--------------------------------------------------------------------------------



 
[ex101new197.jpg]
Loans and (B) $5,000,000 (or such lesser amount as may be agreed to by Company
and Administrative Agent or as shall constitute the aggregate amount of the Term
Loan of the assigning Lender) with respect to the assignment of Term Loans. The
parties hereby agree that MLPFS (but not Bank of America, N.A.) may, without
notice to the Company, assign its rights and obligations under this Agreement to
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement. (d)
Mechanics. (i) Assignments and assumptions of Loans and Commitments shall only
be effected by execution and delivery to Administrative Agent of an Assignment
Agreement together with a processing and recordation fee in the amount of
$3,500; provided, however, that Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. Assignments made pursuant to the foregoing provision shall be
effective as of the effective date specified in each Assignment Agreement (the
“Assignment Effective Date”). Any assignee of any Lender under Section 10.6(c)
(an “Assignee”) shall, if not already a Lender, deliver to Administrative Agent
an administrative questionnaire in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about Company and its Affiliates and their
related parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws. In
connection with all assignments there shall also be delivered to Administrative
Agent and Company such forms, certificates or other evidence, if any, with
respect to United States federal tax withholding matters as the assignee under
such Assignment Agreement may be required to deliver pursuant to Section 2.20(e)
and 2.20(g). (ii) In connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of Company and Administrative Agent, the applicable
Pro Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, Issuing Banks, Swing Line Lender
and each other Lender hereunder (and interest accrued thereon), and (y) acquire
(and fund as appropriate) its full Pro Rata Share of all Loans and
participations in Letters of Credit and Swing Line Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under -190- 105376510



--------------------------------------------------------------------------------



 
[ex101new198.jpg]
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs. (e) Effect of
Assignment. Subject to the terms and conditions of this Section 10.6, as of the
“Assignment Effective Date” (i) the assignee thereunder shall have the rights
and obligations of a “Lender” hereunder to the extent of its interest in the
Loans and Commitments as reflected in the Register and shall thereafter be a
party hereto and a “Lender” for all purposes hereof; (ii) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned to the assignee, relinquish its rights (other than any rights which
survive the termination hereof under Section 10.8) and be released from its
obligations hereunder (and, in the case of an assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations hereunder,
such Lender shall cease to be a party hereto on the Assignment Effective Date;
provided, anything contained in any of the Credit Documents to the contrary
notwithstanding, (y) an assigning Issuing Bank shall continue to have all rights
and obligations thereof with respect to such Letters of Credit until the
cancellation or expiration of such Letters of Credit and the reimbursement of
any amounts drawn thereunder and (z) such assigning Lender shall continue to be
entitled to the benefit of all indemnities hereunder as specified herein with
respect to matters arising out of the prior involvement of such assigning Lender
as a Lender hereunder to the extent provided hereunder); provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender;
(iii) the Commitments shall be modified to reflect the Commitment of such
assignee and any Revolving Commitment of such assigning Lender, if any; and (iv)
if any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Company, at its expense, shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Revolving Commitments and/or outstanding Loans of the assignee
and/or the assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with paragraph (c) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section. (f) Participations. Each Lender shall have the right at any time
to sell one or more participations to any Eligible Assignee (subject to
paragraph (i) of this Section) in all or any part of its Commitments, Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) or in any other Obligation. The holder of any such participation, other
than an Affiliate of the Lender granting such participation, shall not be
entitled to require such Lender to take or omit to take any action hereunder
except with respect to any amendment, modification or waiver that would (i)
extend the final scheduled maturity of any Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Commitment
Termination Date) in which such participant is participating, or reduce the rate
or extend the time of payment of interest or fees thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the -191- 105376510



--------------------------------------------------------------------------------



 
[ex101new199.jpg]
amount of the participant’s participation over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Commitment shall not constitute a change in the terms
of such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Credit Party of any of its rights and obligations
under this Agreement or (iii) release all or substantially all of the Collateral
under the Collateral Documents (except as expressly provided in the Credit
Documents) supporting the Loans hereunder in which such participant is
participating. Company agrees that each participant shall be entitled to the
benefits of Sections 2.18(c), 2.19 and 2.20 (it being understood that the
documentation required under Sections 2.20(e) and 2.20(g) shall be delivered to
the Lender who sells the participation) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (c) of
this Section; provided, (1) a participant shall not be entitled to receive any
greater payment under Sections 2.18(c), 2.19 or 2.20 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such participant, unless the sale of the participation to such participant is
made with Company’s prior written consent or such entitlement to receive a
greater payment results from a change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, that occurs after the participant
acquired the applicable participation, (2) a participant shall not be entitled
to the benefits of Section 2.20 unless such participant complies with Section
2.20 as though it were a Lender and (3) a participant agrees to be subject to
the provisions of Sections 2.21 and 2.23 as if it were an assignee under
paragraph (c) of this Section. Each Lender that sells a participation agrees, at
Company’s request and expense, to use reasonable efforts to cooperate with
Company to effectuate the provisions of Section 2.21 with respect to any
participant. To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender, provided,
such participant agrees to be subject to Section 2.17 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Company, maintain a register on which it
enters the name and address of each participant and the principal amounts (and
stated interest) of each participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Treasury Regulations section 5f.103-1(c) or Proposed Treasury
Regulations section 1.163-5(b). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. (g) Certain Other Assignments. In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender may assign and/or pledge all
or any portion of its Loans, the other Obligations owed by or to such Lender,
and its Notes, if any, to secure obligations of such Lender including, without
limitation, any Federal Reserve Bank (or such -192- 105376510



--------------------------------------------------------------------------------



 
[ex101new200.jpg]
central bank having supervisory jurisdiction over such Lender) or any pledge or
assignment to any holders of obligations owed, or securities issued, by such
Lender as collateral security for such obligations or securities, or to any
trustee for, or any other representative of, such holders as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank (or applicable
regulations of such central bank having supervisory jurisdiction over such
Lender); provided, no Lender, as between Company and such Lender, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge, and provided further, in no event shall the applicable Federal
Reserve Bank (or such central bank having supervisory jurisdiction over such
Lender), pledgee or trustee be considered to be a “Lender” or be entitled to
require the assigning Lender to take or omit to take any action hereunder. (h)
Resignation as Issuing Bank or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an
Issuing Bank or Swing Line Lender, as applicable, assigns all of its Revolving
Commitment and Revolving Loans pursuant to paragraph (c) above, such Issuing
Bank may, (i) upon sixty (60) days’ notice to Company and the Lenders, resign as
Issuing Bank and/or (ii) upon thirty (30) days’ notice to Company, resign as
Swing Line Lender. In the event of any such resignation as Issuing Bank or Swing
Line Lender, Company shall be entitled to appoint from among the Lenders a
successor Issuing Bank or Swing Line Lender which accepts such appointment
hereunder; provided, however, that no failure by Company to appoint any such
successor shall affect the resignation of such Issuing Bank or Swing Line
Lender. The retiring Issuing Bank shall retain all the rights, powers,
privileges and duties of the Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.4(c)). The retiring Swing Line Lender
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.3(b). Upon the appointment of and acceptance by a successor Issuing
Bank and/or Swing Line Lender, (x) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank or Swing Line Lender, as the case may be and (y) the successor
Issuing Bank shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring Issuing Bank to effectively assume the
obligations of such retiring Issuing Bank with respect to such Letters of
Credit. (i) Disqualified Lenders. No assignment or participation shall be made
to any Person that was a Disqualified Lender as of the date (the “Trade Date”)
on which the assigning Lender entered into a binding agreement to sell and
assign or participate all or a portion of its rights and obligations under this
Agreement to such Person (unless the Company has consented to such assignment or
participation in writing in its sole and absolute discretion, in which case such
Person will not be considered a Disqualified Lender for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or participant that becomes a Disqualified Lender after the applicable
Trade Date (including as a result of the -193- 105376510



--------------------------------------------------------------------------------



 
[ex101new201.jpg]
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Lender”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender or participant
and (y) the execution by the Company of an Assignment Agreement with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Lender. Any assignment in violation of this Section
10.6(i) shall not be void, but the other provisions of this Section 10.6(i)
shall apply: (i) If any assignment or participation is made to any Disqualified
Lender without the Company’s prior written consent in violation of this Section
10.6(i), or if any Person becomes a Disqualified Lender after the applicable
Trade Date, the Company may, at its sole expense and effort, upon notice to the
applicable Disqualified Lender and the Administrative Agent, (A) terminate any
Revolving Commitment of such Disqualified Lender and repay all obligations of
the Company owing to such Disqualified Lender in connection with such Revolving
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, purchase or prepay such Term Loan by paying the lowest of (x) the
principal amount thereof, and (y) the amount that such Disqualified Lender paid
to acquire such Term Loans, in each case plus accrued interest, accrued fees and
all other amounts (other than principal amounts) payable to it hereunder and/or
(C) require such Disqualified Lender to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 10.6), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lowest of (x) the principal amount thereof, (y) the amount that
such Disqualified Lender paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder; provided that (i) to the extent
not waived by the Administrative Agent, the Administrative Agent shall have
received the assignment fee (if any) specified in Section 10.6(d) from the
assignor, the assignee or otherwise and (ii) such assignment does not conflict
with applicable law. (ii) Notwithstanding anything to the contrary contained in
this Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Company, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (a “Plan”), each Disqualified Lender party hereto hereby agrees (1) not to
vote on such Plan, (2) if such Disqualified Lender does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar -194- 105376510



--------------------------------------------------------------------------------



 
[ex101new202.jpg]
provision in any other Debtor Relief Laws), and such vote shall not be counted
in determining whether the applicable class has accepted or rejected such Plan
in accordance with Section 1126(c) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2). (j) No
Responsibility of Administrative Agent. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Lenders. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Lender. The Administrative Agent shall have the
right, and Company hereby expressly authorizes the Administrative Agent to (A)
post the list of Disqualified Lenders provided by the Company and any updates
thereto from time to time (collectively, the “DQ List”) on the “private side” of
the Platform and (B) provide the DQ List to each Lender requesting the same.
10.7 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists. 10.8 Survival of Representations, Warranties and
Agreements. All representations, warranties and agreements made herein and in
any other Credit Document or other document delivered pursuant hereto or thereto
or in connection herewith or therewith shall survive the execution and delivery
hereof and thereof and the making of any Credit Extension. Such representations
and warranties have been or will be relied upon by Administrative Agent and each
Lender, regardless of any investigation made by Administrative Agent or any
Lender or on their behalf and notwithstanding that Administrative Agent or any
Lender may have had notice or knowledge of any Default or Event of Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.17, 2.20, 9.3(b) and 10.10 shall
survive the payment of the Loans, the cancellation or expiration of the Letters
of Credit, the reimbursement of any amounts drawn thereunder, and the
termination hereof. 10.9 No Waiver; Remedies Cumulative. No failure or delay on
the part of any Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or -195- 105376510



--------------------------------------------------------------------------------



 
[ex101new203.jpg]
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 8.1 for the benefit of all the Lenders and the
Issuing Banks; provided, however, that the foregoing shall not prohibit (a)
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Credit Documents, (b) the Issuing Banks or the
Swing Line Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as Issuing Banks or Swing Line Lender, as the
case may be) hereunder and under the other Credit Documents, (c) any Lender from
exercising setoff rights in accordance with Section 10.4 (subject to the terms
of Section 2.17), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Credit Documents, then (i) the Requisite Lenders shall have the
rights otherwise ascribed to Administrative Agent pursuant to Section 8.1 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.17, any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders. 10.10 Marshalling; Payments Set Aside.
Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Credit Party or any other Person or against or in payment
of any or all of the Obligations. To the extent that any Credit Party makes a
payment or payments to Administrative Agent or Lenders (or to Administrative
Agent, on behalf of Lenders), or Administrative Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred. Each Lender and Issuing Bank severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
-196- 105376510



--------------------------------------------------------------------------------



 
[ex101new204.jpg]
Lenders and Issuing Banks under the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement. 10.11
Severability. If any provision of this Agreement or the other Credit Documents
is held to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other
Credit Documents shall not be affected or impaired thereby and (b) the parties
shall endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.11, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Bank or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited. 10.12 Obligations Several; Independent Nature of Lenders’
Rights. The obligations of Lenders hereunder are several and not joint and no
Lender shall be responsible for the obligations or Commitment of any other
Lender hereunder or to make payments pursuant to Section 10.3(b). Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.3(b) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for failure of any other Lender to so make
its Loan, to purchase its participation or to make its payment under Section
10.3(b). The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt. 10.13 No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), Company and each other Credit Party acknowledges and
agrees that: (i) (A) the services regarding this Agreement provided by
Administrative Agent, Lead Arrangers, and the Lenders are arm’s-length
commercial transactions between Company, each other Credit Party and their
respective Affiliates, on the one hand, and Administrative Agent, Lead Arrangers
and the Lenders, on the other hand, (B) each of Company and each other Credit
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) Company and each other Credit
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the Credit
Documents; (ii) (A) Administrative Agent, Lead Arrangers and each Lender is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for Company, any other Credit Party or any of their
respective Affiliates, or any other Person and (B) neither Administrative Agent,
Lead Arrangers nor any Lender has any obligation to Company, any other Credit
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (iii) Administrative Agent, Lead Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad -197-
105376510



--------------------------------------------------------------------------------



 
[ex101new205.jpg]
range of transactions that involve interests that differ from those of Company,
the other Credit Parties and their respective Affiliates, and neither
Administrative Agent, Lead Arrangers nor any Lender has any obligation to
disclose any of such interests to Company, any other Credit Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of
Company and each other Credit Party hereby waives and releases any claims that
it may have against Administrative Agent, Lead Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby. 10.14
Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect. 10.15 APPLICABLE LAW. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
10.16 CONSENT TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR
ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING
AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION
WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE
EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS (OTHER THAN WITH RESPECT TO
ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED
BY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY
COLLATERAL SUBJECT THERETO); (b) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (c)
AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY
BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1;
(d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; AND (e) AGREES AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT
PARTY IN THE COURTS OF ANY OTHER JURISDICTION. 10.17 WAIVER OF JURY TRIAL. EACH
OF THE PARTIES HERETO IRREVOCABLY HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR DIRECTLY OR -198- 105376510



--------------------------------------------------------------------------------



 
[ex101new206.jpg]
INDIRECTLY ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10.17 AND EXECUTED BY THE PARTY AGAINST
WHICH ENFORCEMENT IS SOUGHT), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH PARTY HERETO CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER. 10.18 Confidentiality. Each Agent, Issuing Bank
and Lender shall hold all non-public information regarding Company and its
Subsidiaries and their businesses identified as such by Company and obtained by
such Agent, Issuing Bank or Lender, as applicable, pursuant to the requirements
hereof in accordance with such Agent’s, Issuing Bank’s or Lender’s customary
procedures for handling confidential information of such nature and in
accordance with sound industry practice, it being understood and agreed by
Company that, in any event, an Agent, an Issuing Bank or a Lender may make (i)
disclosures of such information to Affiliates of such Agent, Issuing Bank or
Lender and to its Related Parties (and to other persons authorized by a Lender
or Agent to organize, present or disseminate such information in connection with
disclosures otherwise made in accordance with this Section 10.18), (ii)
disclosures of such information reasonably required by any bona fide or
potential assignee, transferee or participant (or, in each case, their
respective financing sources) in connection with the contemplated assignment,
transfer or participation by such Lender of any Loans or any participations
therein or by any direct or indirect contractual counterparties (or the
professional advisors thereto) in -199- 105376510



--------------------------------------------------------------------------------



 
[ex101new207.jpg]
Permitted Hedge Agreements, Permitted Letters of Credit and Permitted Cash
Management Agreements (provided, such bona fide or potential assignee,
transferee or participant and counterparties and advisors are advised of and
agree to be bound by the provisions of this Section 10.18), (iii) disclosure to
any rating agency when required by it, provided that prior to any disclosure,
such rating agency shall undertake in writing to preserve the confidentiality of
any confidential information relating to the Credit Parties received by it from
any of the Agents or any Lender, (iv) disclosures required or requested by any
governmental agency or representative thereof or by the NAIC or pursuant to
legal or judicial process; provided, to the extent practicable and not
prohibited by law, court order or regulation, each Lender shall make reasonable
efforts to notify Company of any request by any governmental agency or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such governmental agency) for disclosure of any such non-public
information prior to disclosure of such information, (v) on a confidential basis
to the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (vi) with the consent of
Company, (vii) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section 10.18 or (y) becomes
available to Administrative Agent, any Lender, any Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than
Company, (viii) to any other party hereto, and (ix) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Credit Documents, and the Commitments. Unless otherwise agreed to by
Company and subject to Section 10.6(j), no Agent, Issuing Bank or Lender (or any
Person receiving information under this Section 10.18) shall disclose such
confidential information held by it to any Disqualified Lender identified prior
to such time by Company in accordance with the definition thereof. Any Person
required to maintain the confidentiality of information as provided in this
Section 10.18 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information. Each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Credit Documents may include material
non-public information concerning Company and its Affiliates and their Related
Parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws. All information, including requests for waivers and amendments, furnished
by Company or Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Credit Documents will be
syndicate-level information, which may contain material non-public information
about Company and its Affiliates and their Related Parties or their respective
securities. Accordingly, each Lender represents to Company and Administrative
Agent that it -200- 105376510



--------------------------------------------------------------------------------



 
[ex101new208.jpg]
has identified in its administrative questionnaire a credit contact who may
receive information that may contain material non-public information in
accordance with its compliance procedures and applicable law, including Federal
and state securities laws. 10.19 Usury Savings Clause. Notwithstanding any other
provision herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Company shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Company to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Company. 10.20 Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all such counterparts together shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic format (i.e., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement. 10.21 Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Company and Administrative Agent of written, electronic or telephonic
notification of such execution and authorization of delivery thereof. 10.22
Patriot Act. Each Lender and Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies Company that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name and address of each
Credit Party and other information that will allow such Lender or Administrative
Agent, as applicable, to identify each Credit Party in accordance with the Act.
The Company shall, promptly following a request by Administrative Agent or any
Lender, provide all documentation and other information that Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act. -201- 105376510



--------------------------------------------------------------------------------



 
[ex101new209.jpg]
10.23 Electronic Execution of Assignments. The words “delivery”, “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment Agreements,
amendments or other modifications, Funding Notices, waivers and consents) shall
be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary neither the Administrative Agent, any Issuing Bank, nor any Lender is
under any obligation to agree to accept electronic signatures in any form or in
any format unless expressly agreed to by the Administrative Agent, Issuing Bank
or such Lender pursuant to procedures approved by it and provided further
without limiting the foregoing, upon the request of any party, any electronic
signature shall be promptly followed by such manually executed counterpart .
10.24 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of Company
in respect of any such sum due from it to Administrative Agent, any Issuing Bank
or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by Administrative Agent,
such Issuing Bank or such Lender, as the case may be, of any sum adjudged to be
so due in the Judgment Currency, Administrative Agent, such Issuing Bank or such
Lender, as the case may be, may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to
Administrative Agent, any Issuing Bank or any Lender from Company in the
Agreement Currency, Company agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify Administrative Agent, such Issuing Bank or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Administrative
Agent, any Issuing Bank or any Lender in such currency, Administrative Agent,
such Issuing Bank or such Lender, as the case may be, agrees to return the
amount of any excess to Company (or to any other Person who may be entitled
thereto under applicable law). 10.25 Cashless Settlement. Notwithstanding
anything to the contrary in this Agreement, any Lender may exchange, continue or
rollover all or a portion of its Loans in connection with any refinancing,
extension, loan modification or similar transaction permitted by -202- 105376510



--------------------------------------------------------------------------------



 
[ex101new210.jpg]
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by Company, the Administrative Agent and such Lender. 10.26
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any parties to any Credit
Document, each party hereto acknowledges that any liability of any Lender that
is an EEA Financial Institution arising under any Credit Document, to the extent
such liability is unsecured, may be subject to the Write- Down and Conversion
Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any Lender that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Credit Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. 10.27 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES. 10.28
Mortgage Release. Upon the satisfaction of the conditions precedent to the
effectiveness of this Agreement on the Amendment and Restatement Effective Date,
each Lender hereby consents to the release of, and hereby authorizes the
Collateral Agent to release, the Mortgage on the Bristol, Connecticut facility.
[Remainder of page intentionally left blank] -203- 105376510



--------------------------------------------------------------------------------



 
[ex101new211.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above. COVANTA ENERGY, LLC, A DELAWARE LIMITED
LIABILITY COMPANY, AND EACH OF ITS SUBSIDIARIES LISTED ON ANNEX A HERETO By:
_/s/ Bradford J. Helgeson___________ Name: Bradford J. Helgeson Title:
Authorized Officer COVANTA HOLDING CORPORATION, A DELAWARE CORPORATION By: _/s/
Bradford J. Helgeson____________ Name: Bradford J. Helgeson Title: Authorized
Officer



--------------------------------------------------------------------------------



 
[ex101new212.jpg]
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender, Issuing Bank and a Lender By: _/s/ Matthew Walt__________________ Name:
Matthew Walt Title: Director



--------------------------------------------------------------------------------



 
[ex101new213.jpg]
JPMORGAN CHASE BANK, N.A. as Issuing Bank and a Lender By: __/s/ Amit
Guar____________________ Name: Amit Guar Title: Vice President



--------------------------------------------------------------------------------



 
[ex101new214.jpg]
CITIZENS BANK, N.A., as Issuing Bank and a Lender By: _/s/ Barrett D.
Bencivenga______ Name: Barrett D. Bencivenga Title: Managing Director



--------------------------------------------------------------------------------



 
[ex101new215.jpg]
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender By: _/s/ Mark
Koneval___________________ Name: Mark Koneval Title: Managing Director By: _/s/
Gordon Yip___________________ Name: Gordon Yip Title: Director -208- 105376510



--------------------------------------------------------------------------------



 
[ex101new216.jpg]
MUFG UNION BANK, as Issuing Bank and a Lender By: __/s/ Jeffrey
Flagg_____________________ Name: Jeffrey Flagg Title: Director -209- 105376510



--------------------------------------------------------------------------------



 
[ex101new217.jpg]
SUMITOMO MITSUI BANKING CORPORATION, as Issuing Bank and aLender By: _/s/ James
Weinstein_________________ Name: James Weinstein Title: Managing Director -210-
105376510



--------------------------------------------------------------------------------



 
[ex101new218.jpg]
TD BANK, N.A., as an Issuing Bank and a Lender By: _/s/ Vijay
Prasad______________________ Name: Vijay Prasad Title: Senior Vice President
-211- 105376510



--------------------------------------------------------------------------------



 
[ex101new219.jpg]
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By: __/s/ Michael
Sullivan_________________ Name: Michael Sullivan Title: Senior Director -212-
105376510



--------------------------------------------------------------------------------



 
[ex101new220.jpg]
COBANK ACB, as a Lender By: _/s/ Bryan Ervin____________________ Name: Bryan
Ervin Title: Vice President -213- 105376510



--------------------------------------------------------------------------------



 
[ex101new221.jpg]
COMPASS BANK, as a Lender By: _/s/_Kent Wittman______________ Name: Kent Wittman
Title: Director LMM & Special Industries -214- 105376510



--------------------------------------------------------------------------------



 
[ex101new222.jpg]
BRANCH BANKING AND TRUST COMPANY, as a Lender By: _/s/ Ryan T.
Hamilton______________ Name: Ryan T. Hamilton Title: Vice President -215-
105376510



--------------------------------------------------------------------------------



 
[ex101new223.jpg]
FIFTH THIRD BANK, as a Lender By: _/s/_Justin Brauer______________ Name: Justin
Brauer Title: Director -216- 105376510



--------------------------------------------------------------------------------



 
[ex101new224.jpg]
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender By: _/s/_Robert J.
Levins______________ Name: Robert J. Levins Title: Senior Vice President -217-
105376510



--------------------------------------------------------------------------------



 
[ex101new225.jpg]
THE HUNTINGTON NATIONAL BANK, as a Lender By: _/s/_Christopher
Renyi______________ Name: Christopher Renyi Title: Senior Vice President -218-
105376510



--------------------------------------------------------------------------------



 
[ex101new226.jpg]
SIEMENS FINANCIAL SERVICES, INC., as a Lender By: _/s/_William D.
Jentsch______________ Name: William D. Jentsch Title: Vice President By:
_/s/_Melissa J. Brown______________ Name: Melissa J. Brown Title: Sr.
Transaction Coordinator -219- 105376510



--------------------------------------------------------------------------------



 
[ex101new227.jpg]
ANNEX A Subsidiaries 1. Camden County Energy Recovery Associates, L.P., a New
Jersey limited partnership By its General Partner Covanta Camden GP, LLC and
Limited Partner Covanta Energy, LLC 2. Covanta 4Recovery Transfer Systems LLC
(f/k/a TransRiver Transfer Systems LLC), a Delaware limited liability company By
its Sole Member Covanta Sustainable Solutions, LLC 3. Covanta Abington Transfer
Solutions LLC, a Delaware limited liability company By its Sole Member Covanta
Energy, LLC 4. Covanta Alexandria/Arlington, Inc., a Virginia corporation 5.
Covanta ARC LLC, a Delaware limited liability company By its Sole Member Covanta
Energy, LLC 6. Covanta Bristol, Inc., a Connecticut corporation 7. Covanta
Camden GP, LLC, a Delaware limited liability company By its Sole Member Covanta
Energy, LLC 8. Covanta Company of SEMASS, LLC (f/k/a Covanta Company of SEMASS,
L.P.), a Delaware limited liability company By its Sole Member Covanta ARC LLC
9. Covanta Dade Metals Recovery LLC, a Florida limited liability company By its
Sole Member Covanta Pasco, Inc. 10. Covanta Delaware Valley OP, LLC, a Delaware
limited liability company By its Sole Member Covanta Energy, LLC 11. Covanta
Energy Americas, Inc., a Delaware corporation 12. Covanta Energy Group, LLC
(f/k/a Covanta Energy Group, Inc.), a Delaware limited liability company By its
Sole Member Covanta Energy, LLC 13. Covanta Energy Marketing LLC, a Delaware
limited liability company By its Sole Member Covanta Energy, LLC 14. Covanta
Fairfax, Inc., a Virginia corporation 15. Covanta Harrisburg, Inc., a Delaware
corporation 16. Covanta Haverhill, Inc., a Massachusetts corporation 17. Covanta
Haverhill Associates, LLC (f/k/a Covanta Haverhill Associates), a Massachusetts
limited liability company By its Sole Member Covanta Haverhill, Inc. 18. Covanta
Hempstead Company, a New York general partnership By its General Partners
Covanta Hempstead II, LLC and Covanta ARC LLC 19. Covanta Hempstead II, LLC, a
Delaware limited liability company By its Sole Member Covanta ARC LLC 20.
Covanta Hillsborough, Inc., a Florida corporation 21. Covanta Honolulu Resource
Recovery Venture, LLC (f/k/a Covanta Honolulu Resource Recovery Venture), a
Hawaii limited liability company By its Sole Member Covanta Projects, LLC Annex
A-1



--------------------------------------------------------------------------------



 
[ex101new228.jpg]
22. Covanta Huntsville, Inc., an Alabama corporation 23. Covanta Indianapolis,
Inc., an Indiana corporation 24. Covanta Kent, Inc., a Michigan corporation 25.
Covanta Lake II, Inc., a Florida corporation 26. Covanta Lancaster, Inc., a
Pennsylvania corporation 27. Covanta Lee, Inc., a Florida corporation 28.
Covanta Long Beach Renewable Energy Corp., a Delaware corporation 29. Covanta
MacArthur Renewable Energy, Inc., a New York corporation 30. Covanta Marion Land
Corp., an Oregon corporation 31. Covanta Marion, Inc., an Oregon corporation 32.
Covanta Metals Marketing LLC, a Delaware limited liability company By its Sole
Member Covanta Lancaster, Inc. 33. Covanta Montgomery, Inc., Maryland
corporation 34. Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.), a Delaware
limited liability company By its Sole Member Covanta ARC LLC 35. Covanta
Operations of Union, LLC, a New Jersey limited liability company By its Sole
Member Covanta Projects, LLC 36. Covanta Pasco, Inc., a Florida corporation 37.
Covanta Pittsfield, LLC, a New York limited liability company By its Sole Member
and Manager Covanta Projects, LLC 38. Covanta Plymouth Renewable Energy, LLC
(f/k/a Covanta Plymouth Renewable Energy Limited Partnership), a Delaware
limited liability company By its Sole Member Covanta Energy, LLC 39. Covanta
Power International Holdings, Inc., a Delaware corporation 40. Covanta Projects,
LLC (f/k/a Covanta Projects, Inc.), a Delaware limited liability company By its
Sole Member Covanta Energy Group, LLC 41. Covanta SECONN, LLC, a Delaware
limited liability company By its sole Member Covanta ARC LLC 42. Covanta
Springfield, LLC, a New York limited liability company By its Sole Member
Covanta Projects, LLC 43. Covanta Stanislaus, Inc., a California corporation 44.
Covanta Sustainable Solutions, LLC (f/k/a Covanta 4Recovery, L.P.), a Delaware
limited liability company By its Sole Member Covanta ARC LLC 45. Covanta Tulsa
Renewable Energy, LLC (f/k/a Covanta WBH, LLC), a Delaware limited liability
company By its Sole Member Covanta Lancaster, Inc. 46. Covanta Warren Energy
Resources Co., LLC (f/k/a Covanta Warren Energy Resources Co., Limited
Partnership), a Delaware limited liability company By its Sole Member Covanta
Projects, LLC 47. Covanta York Renewable Energy LLC, a Delaware limited
liability company By its Sole Member and Manager Covanta Energy, LLC 48.
ECOvanta, LLC, a Delaware limited liability company Annex A-2



--------------------------------------------------------------------------------



 
[ex101new229.jpg]
By its Sole Member Covanta ARC LLC 49. MSW Energy Finance Co. II, Inc., a
Delaware corporation 50. Peabody Monofill Associates, Inc., a Massachusetts
corporation 51. SEMASS Partnership, a Massachusetts limited partnership By its
General Partner and Limited Partner Covanta Company of SEMASS, L.P. and Limited
Partner MSW Energy Finance Co. II, Inc. 52. Chesapeake Waste Solutions LLC, a
Delaware limited liability company 53. Covanta Environmental Solutions Carriers
II, LLC, a Wisconsin limited liability company 54. Advanced Waste Services of
Indiana, LLC, a Wisconsin limited liability company 55. Waste Recovery
Solutions, LLC, a Florida limited liability company 56. Environmental
Pharmaceuticals, LLC, an Arizona limited liability company 57. Industrial Oil
Tank Service Corporation, a New York corporation 58. GARCO, Inc., a North
Carolina corporation 59. Covanta Environmental Solutions, LLC, a Delaware
limited liability company Annex A-3



--------------------------------------------------------------------------------



 
[ex101new230.jpg]
APPENDIX A-1 TO CREDIT AND GUARANTY AGREEMENT Term Loan Commitments Lender Term
Loan Commitment Pro Rata Share Bank of America, N.A. $ 48,000,000.00
12.000000000% Citizens Bank, N.A. $ 36,000,000.00 9.000000000% Crédit Agricole
Corporate and $ 36,000,000.00 9.000000000% Investment Bank MUFG Union Bank, N.A.
$ 36,000,000.00 9.000000000% Sumitomo Mitsui Banking Corporation $ 36,000,000.00
9.000000000% TD Bank, N.A. $ 32,500,000.00 8.125000000% Capital One, National
Association $ 29,000,000.00 7.250000000% CoBank, ACB $ 29,000,000.00
7.250000000% Compass Bank $ 29,000,000.00 7.250000000% JPMorgan Chase Bank, N.A.
$ 20,000,000.00 5.000000000% Branch Banking and Trust Company $ 14,000,000.00
3.500000000% Fifth Third Bank $ 14,000,000.00 3.500000000% HSBC Bank USA,
National Association $ 14,000,000.00 3.500000000% The Huntington National Bank $
14,000,000.00 3.500000000% Siemens Financial Services, Inc. $ 12,500,000.00
3.125000000% Total $400,000,000.00 100.000000000% Appendix A-1



--------------------------------------------------------------------------------



 
[ex101new231.jpg]
APPENDIX A-2 TO CREDIT AND GUARANTY AGREEMENT Revolving Commitments Lender
Revolving Commitment Pro Rata Share Bank of America, N.A. $ 87,000,000.00
9.666666667% JPMorgan Chase Bank, N.A. $ 85,000,000.00 9.444444444% Citizens
Bank, N.A. $ 79,000,000.00 8.777777778% Crédit Agricole Corporate and $
79,000,000.00 8.777777778% Investment Bank MUFG Union Bank, N.A. $ 79,000,000.00
8.777777778% Sumitomo Mitsui Banking Corporation $ 79,000,000.00 8.777777778% TD
Bank, N.A. $ 71,500,000.00 7.944444444% Capital One, National Association $
63,000,000.00 7.000000000% CoBank, ACB $ 63,000,000.00 7.000000000% Compass Bank
$ 63,000,000.00 7.000000000% Branch Banking and Trust Company $ 31,000,000.00
3.444444444% Fifth Third Bank $ 31,000,000.00 3.444444444% HSBC Bank USA,
National Association $ 31,000,000.00 3.444444444% The Huntington National Bank $
31,000,000.00 3.444444444% Siemens Financial Services, Inc. $ 27,500,000.00
3.055555556% Total $900,000,000.00 100.000000000% Appendix A-2



--------------------------------------------------------------------------------



 
[ex101new232.jpg]
APPENDIX B TO CREDIT AND GUARANTY AGREEMENT Letter of Credit Commitments Issuing
Bank Letter of Credit Commitment Bank of America, N.A. $203,000,000.00 JPMorgan
Chase Bank, N.A. $ 90,000,000.00 Crédit Agricole Corporate and $ 90,000,000.00
Investment Bank Citizens Bank, N.A. $ 79,000,000.00 Sumitomo Mitsui Banking $
75,000,000.00 Corporation MUFG Union Bank, N.A. $ 50,000,000.00 TD Bank, N.A. $
13,000,000.00 Total $600,000,000.00 Appendix B



--------------------------------------------------------------------------------



 
[ex101new233.jpg]
APPENDIX C TO CREDIT AND GUARANTY AGREEMENT Notice Addresses CREDIT PARTIES:
COVANTA ENERGY, LLC 445 South Street Morristown, NJ 07960 Attention: Chief
Financial Officer CC: General Counsel Telecopier: 862-345-5020 COVANTA HOLDING
CORPORATION 445 South Street Morristown, NJ 07960 Attention: Chief Financial
Officer CC: General Counsel Telecopier: 862-345-5020 CERTAIN SUBSIDIARIES OF
COVANTA ENERGY, LLC AS SET FORTH IN ANNEX A, AS GUARANTORS: Care of: Covanta
Energy, LLC 445 South Street Morristown, NJ 07960 Attention: Chief Financial
Officer CC: General Counsel Telecopier: 862-345-5020 ADMINISTRATIVE AGENT, SWING
LINE LENDER AND ISSUING BANKS: ADMINISTRATIVE AGENT: Administrative Agent’s
Office (for payments and Requests for Credit Extensions): Bank of America, N.A.
2380 Performance Dr., Building C Richardson, TX 75082 Attention: Eldred L.
Sholars Telephone: 469-201-8982 Telecopier: 214-290-9485 Electronic Mail:
eldred.sholars@baml.com USD Wiring Instructions: Bank of America, N.A. Account
No.: 1366072250600 Attention: Wire Clearing Acct for Syn Loans - LIQ Appendix
C-1



--------------------------------------------------------------------------------



 
[ex101new234.jpg]
Ref: Covanta Energy ABA# 026009593 Other Notices as Administrative Agent: 1)
Bank of America, N.A. AGENCY MANAGEMENT 2380 Performance Dr., Building C Mail
Code: TX2-984-03-26 Richardson, TX 75082 Attention: Ronaldo Naval Telephone:
214-209-1162 Telecopier: 877-511-6124 Electronic Mail: ronaldo.naval@baml.com 2)
With copy to: BANK OF AMERICA, N.A. 100 N. Tryon St. Mail Code: NC1-007-17-19
Charlotte, NC 28255 Attention: Matthew N. Walt Telephone: 980-683-4877
Electronic Mail: matthew.walt@baml.com SWING LINE LENDER: BANK OF AMERICA, N.A.
2380 Performance Dr., Building C Richardson, TX 75082 Attention: Eldred L.
Sholars Telephone: 469-201-8982 Telecopier: 214-290-9485 Electronic Mail:
eldred.sholars@baml.com USD Wiring Instructions: Bank of America, N.A. Account
No.: 1366072250600 Attention: Wire Clearing Acct for Syn Loans - LIQ Ref:
Covanta Energy ABA# 026009593 Appendix C-2 105376510



--------------------------------------------------------------------------------



 
[ex101new235.jpg]
ISSUING BANKS: BANK OF AMERICA, N.A. Trade Operations 1 Fleet Way Mail Code:
PA6-580-02-30 Scranton, PA 18507 Attention: John P. Yzeik Telephone:
570-496-9588 Telecopier: 800-755-8743 Electronic Mail: john.p.yzeik@baml.com
JPMORGAN CHASE BANK, N.A. JPM-Bangalore Loan Operations 500 Stanton Christiana
Road, NCC 5, Floor 01 Newark, DE 19713-2107 Attention: Deepak Krishna Telephone:
91-80-6790-5013 Telecopier: 204-244-3885 and 12012443885@docs.ldsprod.com
Electronic Mail: na.cpg@jpmorgan.com CRÉDIT AGRICOLE CORPORATE AND INVESTMENT
BANK 1301 Avenue of the Americas New York, NY 10019 Attention: Amit Mehta
Telephone: 212-261-3549 Facsimile: 917-849-6348 Electronic Mail:
usloanops4@ca-cib.com CITIZENS BANK, N.A. 20 Cabot Road Medford, MA 02155
Attention: Winny Wan Telephone: 781-655-4347 Facsimile: 781-471-1568 Electronic
Mail: DL-INTLSBLCPART@cfgcustomers.com MUFG UNION BANK, N.A. Commercial Loan
Operations 1980 Saturn Street Monterey Park, CA 91754 Facsimile: 1-800-446-9954
1-323-724-6198 Electronic Mail: #CLO_synd@unionbank.com Appendix C-3 105376510



--------------------------------------------------------------------------------



 
[ex101new236.jpg]
SUMITOMO MITSUI BANKING CORPORATION Attention: Maria Villaverde Telephone:
201-761-8706 Telecopier: 212-224-4391 Electronic Mail:
maria_villaverde@smbcgroup.com TD BANK, N.A. Specialized Servicing 6000 Atrium
Way Mt. Laurel, NJ 08054 Telephone: 856-533-2183 Facsimile: 856-533-7128
Electronic Mail: specializedservicing@td.com Appendix C-4 105376510



--------------------------------------------------------------------------------



 
[ex101new237.jpg]
SCHEDULE 1.1(b) TO CREDIT AGREEMENT EXCLUDED SUBSIDIARIES Schedule 1.1(b) – 1
Covanta Delano, Inc. Covanta Hydro Operations West, Inc. Covanta Mendota, LLC
Koma Kulshan Associates South Fork II Associates Limited Partnership Covanta
4Recovery Philadelphia LLC Covanta B-3, LLC Covanta Hudson Valley Renewable
Energy LLC Covanta Projects of Wallingford, LLC Covanta Waste to Energy of
Italy, Inc. Mount Kisco Transfer Station, Inc. Recoil, LLC Covanta Hennepin
Energy Resource Co, LLC Covanta Warren Energy Resources Co, LLC Schedule 1.1(b)
– 2 Covanta Babylon, Inc. Covanta Dade Renewable Energy, LLC Covanta Delaware
Valley, L.P. Covanta Delaware Valley II, LLC Covanta Essex Company Covanta Essex
LLC Covanta Essex II, LLC Covanta Huntington, LLC Covanta Onondaga Two LLC
Covanta Onondaga Limited Partnership Covanta Union, LLC SCHEDULE 1.1(b)- 1



--------------------------------------------------------------------------------



 
[ex101new238.jpg]
SCHEDULE 1.1(c) TO CREDIT AGREEMENT EXISTING LETTERS OF CREDIT LC Maturity
Customer Issuer Product Type Number Date Amount Covanta Energy, LLC JPM Chase
STANDBY-FIN CTCS-642337 6/24/2019 100,000.00 Covanta Energy, LLC JPM Chase
STANDBY-PERF CTCS-642330 6/24/2019 6,071,264.00 Covanta Energy, LLC JPM Chase
STANDBY-FIN CTCS-212474 11/4/2018 3,000,000.00 Covanta Energy, LLC JPM Chase
STANDBY-FIN CTCS - 634326 3/31/2019 2,100,000.00 Covanta Energy, LLC JPM Chase
STANDBY-PERF CTCS - 325697 4/30/2019 107,100.00 Covanta Energy, LLC JPM Chase
STANDBY-FIN CTCS- 285119 1/31/2019 1,875,000.00 Covanta Energy, LLC JPM Chase
STANDBY-FIN CTCS-280437 10/31/2018 500,000.00 Covanta Energy, LLC JPM Chase
STANDBY-PERF TFTS-239018 12/31/2018 285,000.00 Covanta Energy, LLC Bank of
America STANDBY-PERF 68074236 4/15/2019 2,500,000.00 Covanta Energy, LLC Bank of
America STANDBY-FIN 68076988 9/1/2018 25,000,000.00 Covanta Energy, LLC Bank of
America STANDBY-FIN 68077096 9/30/2018 14,494,572.48 Covanta Energy, LLC Bank of
America STANDBY-PERF 68096595 7/2/2019 70,000,000.00 Covanta Energy, LLC Bank of
America STANDBY-PERF 68099283 10/1/2018 7,800,000.00 Covanta Energy, LLC Bank of
America STANDBY-FIN 68100797 12/13/2018 121,500.00 Covanta Energy, LLC Bank of
America STANDBY-FIN 68120746 9/30/2018 390,253.00 Covanta Energy, LLC Bank of
America STANDBY-FIN 68124944 3/31/2019 900,000.00 Covanta Energy, LLC Bank of
America STANDBY-PERF 68139000 3/15/2019 200,000.00 G203305/ Covanta Energy, LLC
TD Bank STANDBY-PERF ML20007460 5/15/2019 3,058,647.03 G203725/ Covanta Energy,
LLC TD Bank STANDBY-FIN ML20007688 10/25/2018 9,475,965.41 Covanta Energy, LLC
Credit Agricole STANDBY-FIN 701238039 1/13/2019 11,403,348.00 Covanta Energy,
LLC Credit Agricole STANDBY-FIN 801238057 1/12/2019 23,605,487.77 LG/MIS/NY-
Covanta Energy, LLC SMBC STANDBY-PERF 072738 7/14/2018 $67,339,178.48 Grand
Total LC's $250,327,316.17 SCHEDULE 1.1(c)- 1



--------------------------------------------------------------------------------



 
[ex101new239.jpg]
SCHEDULE 1.1(d) TO CREDIT AGREEMENT FOREIGN SUBSIDIARIES 1. Covanta Burnaby
Renewable Energy, ULC (Canada) 2. Covanta Durham York Renewable Energy Limited
Partnership (Canada) 3. Covanta Energy (Ireland) Limited (Ireland) 4. Covanta
Energy Asia Holdings Ltd. (Mauritius) 5. Covanta Energy Asia Pacific Holdings
Limited (China) 6. Covanta Energy Asia Pacific Ltd. (Hong Kong) 7. Covanta
Energy China (Delta) Limited (Mauritius) 8. Covanta Energy China (Gamma) Limited
(Mauritius) 9. Covanta Energy India (Balaji) Limited (Mauritius) 10. Covanta
Energy International Investments Limited (Mauritius) 11. Covanta Energy Limited
(United Kingdom) 12. Covanta Energy Philippines Holdings, Inc. (Philippines) 13.
Covanta Europe Engineering Limited (Ireland) 14. Covanta Europe Holdings
S.a.r.l. (Luxembourg) 15. Covanta Europe Operations Limited (Ireland) 16.
Covanta Five Limited (Mauritius) 17. Covanta Holding UK Limited (United Kingdom)
18. Covanta Ince Park Limited (United Kingdom) 19. Covanta Rookery South Limited
(United Kingdom) 20. Covanta Waste to Energy Asia Limited (Hong Kong) 21.
Covanta Waste to Energy Asia Ltd. (Mauritius) 22. Edison (Bataan) Cogeneration
Corporation (Philippines) 23. Enereurope Holdings III, B.V. (Netherlands) 24.
Hidro Operaciones Don Pedro S.A. (Costa Rica) 25. Olmec Insurance Ltd. (Bermuda)
26. TransRiver Canada Incorporated (Canada) 31. Covanta Environmental Solutions,
Inc. (Canada) 32. Covanta Environmental Solutions Ontario, Inc. (Canada) 33.
Return-Tech Inc. (Canada) 34. 35 Industrial Inc. (Canada) 35. Covanta Luxembourg
S.A. R.L. (Luxembourg) 36. Covanta Luxembourg Global Holding S.A. R.L.
(Luxembourg) 37. Covanta Luxembourg Holding S.A. R.L. (Luxembourg) 38. Covanta
Holding 2 UK Limited (United Kingdom) 39. Covanta Holding 3 UK Limited (United
Kingdom) 40. Covanta Protos Development Limited (United Kingdom) 41. Covanta
Newhurst Development Limited (United Kingdom) 42. Covanta Carribean SRL
(Barbados) 43. Covanta Green Rookery Holding Limited (United Kingdom) 44.
Covanta Green UK Limited (United Kingdom) 45. Rookery South Holding Limited
(United Kingdom) SCHEDULE 1.1(d)- 1



--------------------------------------------------------------------------------



 
[ex101new240.jpg]
SCHEDULE 1.1(e) TO CREDIT AGREEMENT MATERIAL RESTRICTED SUBSIDIARIES SEMASS
Partnership Covanta Company of SEMASS, LLC Covanta ARC LLC Covanta Hempstead
Company Covanta Hempstead II, LLC Covanta Indianapolis, Inc. Covanta Projects,
LLC Covanta Energy Group, LLC Covanta Haverhill, Inc. Covanta Pasco, Inc.
Covanta Fairfax, Inc. SCHEDULE 1.1(e)- 1



--------------------------------------------------------------------------------



 
[ex101new241.jpg]
SCHEDULE 4.1 TO CREDIT AGREEMENT JURISDICTIONS OF ORGANIZATION COVANTA HOLDING
CORPORATION, COVANTA ENERGY, LLC AND ITS SUBSIDIARIES Company Name Jurisdiction
of Incorporation 1. Camden County Energy Recovery Associates, L.P. New Jersey 2.
Covanta Camden GP, LLC Delaware 3. Covanta 4Recovery Philadelphia LLC (f/k/a
TransRiver Philadelphia LLC) Delaware 4. Covanta 4Recovery Transfer Systems LLC
(f/k/a TransRiver Transfer Systems Delaware LLC) 5. Covanta Abington Transfer
Solutions LLC Delaware 6. Covanta Alexandria/Arlington, Inc. Virginia 7. Covanta
ARC LLC Delaware 8. Covanta B-3, LLC (f/k/a eco/B-3, LLC) New York 9. Covanta
Babylon, Inc. New York 10. Covanta Bristol, Inc. Connecticut 11. Covanta Company
of SEMASS, LLC (f/k/a Covanta Company of SEMASS, Delaware L.P.) 12. Covanta
Connecticut (S.E.), LLC Delaware 13. Covanta Dade Metals Recovery LLC Florida
14. Covanta Dade Renewable Energy, LLC (f/k/a Covanta Dade Renewable Florida
Energy Ltd.) 15. Covanta Delano, Inc. Delaware 16. Covanta Delaware Valley II,
LLC Delaware 17. Covanta Delaware Valley OP, LLC Delaware 18. Covanta Delaware
Valley, L.P. Delaware 19. Covanta Energy Americas, Inc. Delaware 20. Covanta
Energy, LLC (f/k/a Covanta Energy Corporation) Delaware 21. Covanta Energy
Group, LLC (f/k/a Covanta Energy Group, Inc.) Delaware 22. Covanta Energy
Marketing LLC Delaware 23. Covanta Environmental Solutions, LLC Delaware 24.
Covanta Essex LLC Delaware 25. Covanta Essex II, LLC Delaware 26. Covanta Essex
Company New Jersey 27. Covanta Fairfax, Inc. Virginia 28. Covanta Harrisburg,
Inc. Delaware 29. Covanta Haverhill Associates, LLC (f/k/a Covanta Haverhill
Associates) Massachusetts 30. Covanta Haverhill, Inc. Massachusetts 31. Covanta
Hempstead II, LLC Delaware 32. Covanta Hempstead Company New York 33. Covanta
Hennepin Energy Resource Co, LLC (f/k/a Covanta Hennepin Energy Delaware
Resource Co., Limited Partnership) 34. Covanta Hillsborough, Inc. Florida
SCHEDULE 4.1- 1



--------------------------------------------------------------------------------



 
[ex101new242.jpg]
Company Name Jurisdiction of Incorporation 35. Covanta Holding Corporation
Delaware 36. Covanta Honolulu Resource Recovery Venture, LLC (f/k/a Covanta
Honolulu Hawaii Resource Recovery Venture) 37. Covanta Hudson Valley Renewable
Energy LLC Delaware 38. Covanta Huntington, LLC (f/k/a Covanta Huntington
Limited Partnership) Delaware 39. Covanta Huntsville, Inc. Alabama 40. Covanta
Hydro Operations West, Inc. Delaware 41. Covanta Indianapolis, Inc. Indiana 42.
Covanta Kent, Inc. Michigan 43. Covanta Lake II, Inc. Florida 44. Covanta
Lancaster, Inc. Pennsylvania 45. Covanta Lee, Inc. Florida 46. Covanta Long
Beach Renewable Energy Corp. Delaware 47. Covanta MacArthur Renewable Energy,
Inc. New York 48. Covanta Marion Land Corp. Oregon 49. Covanta Marion, Inc.
Oregon 50. Covanta Mendota, LLC (f/k/a Covanta Mendota, L.P.) California 51.
Covanta Metals Marketing LLC Delaware 52. Covanta Montgomery, Inc. Maryland 53.
Covanta Niagara I, LLC (f/k/a Covanta Niagara, L.P.) Delaware 54. Covanta
Onondaga Limited Partnership Delaware 55. Covanta Onondaga Two LLC (f/k/a
Covanta Onondaga Two Corp.) Delaware 56. Covanta Operations of Union, LLC New
Jersey 57. Covanta Pasco, Inc. Florida 58. Covanta Pittsfield, LLC (f/k/a
eco/Pittsfield, LLC) New York 59. Covanta Plymouth Renewable Energy, LLC (f/k/a
Covanta Plymouth Delaware Renewable Energy Limited Partnership) 60. Covanta
Power International Holdings, Inc. Delaware 61. Covanta Projects of Wallingford,
LLC (f/k/a Covanta Projects of Wallingford, Delaware L.P.) 62. Covanta Projects,
LLC (f/k/a Covanta Projects, Inc.) Delaware 63. Covanta SECONN LLC Delaware 64.
Covanta Southeastern Connecticut Company Connecticut 65. Covanta Southeastern
Connecticut, L.P. Delaware 66. Covanta Springfield, LLC New York 67. Covanta
Stanislaus, Inc. California 68. Covanta Sustainable Solutions, LLC (f/k/a
Covanta 4Recovery, L.P.) Delaware 69. Covanta Tulsa Renewable Energy, LLC (f/k/a
Covanta WBH, LLC) Delaware 70. Covanta Union, LLC (f/k/a Covanta Union, Inc.)
Delaware 71. Covanta Warren Energy Resources Co., LLC (f/k/a Covanta Warren
Energy Delaware Resources Co., Limited Partnership) 72. Covanta Waste to Energy
of Italy, Inc. Delaware SCHEDULE 4.1 - 2



--------------------------------------------------------------------------------



 
[ex101new243.jpg]
Company Name Jurisdiction of Incorporation 73. Covanta York Renewable Energy LLC
Delaware 74. ECOvanta, LLC Delaware 75. GARCO, Inc. North Carolina 76. Koma
Kulshan Associates California 77. Mount Kisco Transfer Station, Inc. New York
78. MSW Energy Finance Co. II, Inc. Delaware 79. Peabody Monofill Associates,
Inc. Massachusetts 80. SEMASS Partnership Massachusetts 81. South Fork II
Associates Limited Partnership Washington 82. Covanta Burnaby Renewable Energy,
ULC (f/k/a Montenay Inc.) Canada 83. Covanta Durham York Renewable Energy
Limited Partnership Canada 84. Covanta Energy Asia Holdings Ltd. (f/k/a Covanta
Chinese Investments Ltd.) Mauritius 85. Covanta Energy Asia Pacific Holdings
Ltd. China 86. Covanta Energy Asia Pacific Ltd. Hong Kong 87. Covanta Energy
China (Delta) Ltd. Mauritius 88. Covanta Energy China (Gamma) Ltd. Mauritius 89.
Covanta Europe Engineering Limited Ireland 90. Covanta Energy India (Balaji)
Limited Mauritius 91. Covanta Energy International Investments Limited (f/k/a
Covanta Energy India Mauritius Investments, Ltd.) 92. Covanta Energy (Ireland)
Limited Ireland 93. Covanta Energy Limited United Kingdom 94. Covanta Energy
Philippine Holdings, Inc. Philippines 95. Covanta Europe Holdings S.a.r.l.
Luxembourg 96. Covanta Europe Operations Limited Ireland 97. Covanta Five Ltd.
Mauritius 98. Covanta Holding Limited United Kingdom 99. Covanta Ince Park
Limited United Kingdom 100. Covanta Rookery South Limited United Kingdom 101.
Covanta Waste to Energy Asia Limited Hong Kong 102. Covanta Waste to Energy Asia
Ltd. (f/k/a Covanta Energy China (Beta) Ltd.) Mauritius 103. Edison (Bataan)
Cogeneration Corporation Philippines 104. Enereurope Holdings III, B.V.
Netherlands 105. Hidro Operaciones Don Pedro S.A. Costa Rica 106. Olmec
Insurance Ltd. Bermuda 107. TransRiver Canada Incorporated Canada 108. Covanta
Environmental Solutions, Inc. Canada 109. Covanta Environmental Solutions
Ontario, Inc. Canada SCHEDULE 4.1 - 3



--------------------------------------------------------------------------------



 
[ex101new244.jpg]
Company Name Jurisdiction of Incorporation 110. Return-Tech Inc. Canada 111. 35
Industrial Inc. Canada 112. Covanta Luxembourg S.A. R.L. Luxembourg 113. Covanta
Luxembourg Global Holding S.A. R.L. Luxembourg 114. Covanta Luxembourg Holding
S.A. R.L. Luxembourg 115. Covanta Holding 2 UK Limited United Kingdom 116.
Covanta Holding 3 UK Limited United Kingdom 117. Covanta Protos Development
Limited United Kingdom 118. Covanta Newhurst Development Limited United Kingdom
119. Covanta Carribean SRL Barbados 120. Chesapeake Waste Solutions LLC Delaware
121. Covanta Environmental Solutions Carriers II, LLC Wisconsin 122. Advanced
Waste Services of Indiana, LLC Wisconsin 123. Recoil, LLC Pennsylvania 124.
Waste Recovery Solutions, LLC Florida 125. Environmental Pharmaceuticals, LLC
Arizona 126. Industrial Oil Tank Service Corporation New York 127. Covanta OPW
Associates, Inc. Connecticut 128. Covanta Wallingford Associates, Inc.
Connecticut 129. Covanta TARTECH LLC Delaware 130. GARCO, Inc. North Carolina
131. Covanta Green Rookery Holding Limited United Kingdom 132. Covanta Green UK
Limited United Kingdom 133. Rookery South Holding Limited United Kingdom
SCHEDULE 4.1 - 4



--------------------------------------------------------------------------------



 
[ex101new245.jpg]
SCHEDULE 4.2 TO CREDIT AGREEMENT SUBSIDIARIES CAPITAL STOCK AND OWNERSHIP
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests 1. Camden County
Energy New Jersey Limited 1% GP interest owned by Covanta Camden GP, Recovery
Associates, L.P. Partnership LLC and 99% LP interest owned by Covanta Energy,
LLC 2. Covanta 4Recovery Delaware Limited 100% owned by Covanta Sustainable
Solutions, Philadelphia LLC (f/k/a Liability LLC TransRiver Philadelphia Company
LLC) 3. Covanta 4Recovery Delaware Limited 100% owned by Covanta Sustainable
Solutions, Transfer Systems LLC Liability LLC (f/k/a TransRiver Transfer Company
Systems LLC) 4. Covanta Abington Transfer Delaware Limited 100% owned by Covanta
Energy, LLC Solutions LLC Liability Company 5. Covanta Virginia Issued: 1,000
100% owned by Covanta Projects, LLC Alexandria/Arlington, Inc. shares 6. Covanta
ARC LLC Delaware Limited 100% by Covanta Energy, LLC Liability Company 7.
Covanta B-3, LLC (f/k/a New York Limited 100% owned by Covanta Projects, LLC
eco/B-3, LLC) Liability Company 8. Covanta Babylon, Inc. New York Issued: 100
100% owned by Covanta Projects, LLC shares 9. Covanta Bristol, Inc. Connecticut
Issued: 100 100% owned by Covanta Projects, LLC shares 10. Covanta Camden GP,
LLC Delaware Limited 100% owned by Covanta Energy, LLC Liability Company 11.
Covanta Company of Delaware Limited 100% owned by Covanta ARC LLC SEMASS, LLC
(f/k/a Liability Covanta Company of Company SEMASS, L.P.) 12. Covanta
Connecticut (S.E.), Delaware Limited 100% owned by Covanta SECONN LLC LLC
Liability Company 13. Covanta Dade Metals Florida Limited 100% owned by Covanta
Pasco, Inc. Recovery LLC Liability Company 14. Covanta Dade Renewable Florida
Limited 100% owned by Covanta Pasco, Inc. Energy, LLC (f/k/a Covanta Liability
Dade Renewable Energy Company Ltd.) 15. Covanta Delano, Inc. Delaware Issued:
1,000 100% owned by Covanta Energy Americas, Inc. shares 16. Covanta Delaware
Valley Delaware Limited 100% owned by Covanta ARC LLC II, LLC Liability Company
SCHEDULE 4.2 - 1



--------------------------------------------------------------------------------



 
[ex101new246.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests 17. Covanta
Delaware Valley Delaware Limited 100% owned by Covanta Energy, LLC OP, LLC
Liability Company 18. Covanta Delaware Valley, Delaware Limited 1% owned by
Covanta Delaware Valley II, LLC L.P. Partnership as LP and Covanta ARC LLC owns
50% as GP interest and 49% as LP interest 19. Covanta Energy Americas, Delaware
Issued: 1,000 100% owned by Covanta Projects, LLC Inc. shares 20. Covanta Energy
Group, Delaware Limited 100% owned by Covanta Energy, LLC LLC (f/k/a Covanta
Energy Liability Group, Inc.) Company 21. Covanta Energy Marketing Delaware
Limited 100% owned by Covanta Energy, LLC LLC Liability Company 22. Covanta
Environmental Delaware Limited 100% owned by Covanta Energy, LLC Solutions, LLC
Liability Company 23. Covanta Essex LLC Delaware Limited 100% owned by Covanta
ARC LLC Liability Company 24. Covanta Essex II, LLC Delaware Limited 100% owned
by Covanta Essex LLC Liability Company 25. Covanta Essex Company New Jersey
General 99% owned by Covanta Essex LLC ; 1% owned Partnership by Covanta Essex
II, LLC 26. Covanta Fairfax, Inc. Virginia Issued: 100 100% owned by Covanta
Projects, LLC shares 27. Covanta Harrisburg, Inc. Delaware Issued: 100 100%
owned by Covanta Projects, LLC shares 28. Covanta Haverhill Massachusetts
Limited 100% owned by Covanta Haverhill, Inc. Associates, LLC (f/k/a Liability
Covanta Haverhill Company Associates) 29. Covanta Haverhill, Inc. Massachusetts
Issued: 100 100% owned by Covanta Projects, LLC shares 30. Covanta Hempstead II,
LLC Delaware Limited 100% owned by Covanta ARC LLC Liability Company 31. Covanta
Hempstead New York General 99% owned by Covanta ARC LLC as GP; 1% Company
Partnership owned by Covanta Hempstead II, LLC as GP 32. Covanta Hennepin Energy
Delaware Limited 100% owned by Covanta Projects, LLC Resource Co, LLC (f/k/a
Liability Covanta Hennepin Energy Company Resource Co., Limited Partnership) 33.
Covanta Hillsborough, Inc. Florida Issued: 100 100% owned by Covanta Projects,
LLC shares 34. Covanta Honolulu Resource Hawaii Limited 100% owned by Covanta
Projects, LLC Recovery Venture, LLC Liability (f/k/a Covanta Honolulu Company
Resource Recovery Venture) 35. Covanta Hudson Valley Delaware Limited 100% owned
by Covanta Energy, LLC Renewable Energy LLC Liability SCHEDULE 4.2 - 2



--------------------------------------------------------------------------------



 
[ex101new247.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests Company 36.
Covanta Huntington, LLC Delaware Limited 100% owned by Covanta Projects, LLC
(f/k/a Covanta Huntington Liability Limited Partnership) Company 37. Covanta
Huntsville, Inc. Alabama Issued: 100 100% owned by Covanta Projects, LLC shares
38. Covanta Hydro Operations Delaware Issued: 100 100% owned by Covanta Energy
Americas, Inc. West, Inc. shares 39. Covanta Indianapolis, Inc. Indiana Issued:
100 100% owned by Covanta Projects, LLC shares 40. Covanta Kent, Inc. Michigan
Issued: 100 100% owned by Covanta Projects, LLC shares 41. Covanta Lake II, Inc.
Florida Issued: 750 100% Owned by Covanta Projects, LLC shares common Issued:
250 shares preferred 42. Covanta Lancaster, Inc. Pennsylvania Issued: 100 100%
owned by Covanta Projects, LLC shares 43. Covanta Lee, Inc. Florida Issued: 100
100% owned by Covanta Projects, LLC shares 44. Covanta Long Beach Delaware
Issued: 100 100% owned by Covanta Energy, LLC Renewable Energy Corp. shares 45.
Covanta MacArthur New York Issued: 100 100% owned by Covanta Energy, LLC
Renewable Energy, Inc. shares 46. Covanta Marion Land Corp. Oregon Issued: 1000
100% owned by Covanta Projects, LLC common shares 300 preferred shares 47.
Covanta Marion, Inc. Oregon Issued: 10 100% owned by Covanta Projects, LLC
shares 48. Covanta Mendota, LLC California Limited 100% owned by Covanta Energy
Americas, Inc. (f/k/a Covanta Mendota, Liability L.P.) Company 49. Covanta
Metals Marketing Delaware Limited 100% owned by Covanta Lancaster, Inc. LLC
Liability Company 50. Covanta Montgomery, Inc. Maryland Issued: 100 100% owned
by Covanta Projects, LLC shares 51. Covanta Niagara I, LLC Delaware Limited 100%
owned by Covanta ARC LLC (f/k/a Covanta Niagara, Liability L.P.) Company 52.
Covanta Onondaga Limited Delaware Limited Covanta Projects, LLC and Covanta
Onondaga Partnership Partnership, Two LLC collectively own all General
collectively Partnership interests owned by Covanta Projects, LLC and Covanta
Onondaga Two as General Partners 53. Covanta Onondaga Two Delaware Limited 100%
owned by Covanta Projects, LLC LLC (f/k/a Covanta Liability Onondaga Two Corp.)
Company SCHEDULE 4.2 - 3



--------------------------------------------------------------------------------



 
[ex101new248.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests 54. Covanta
Operations of New Jersey Limited 100% owned by Covanta Projects, LLC Union, LLC
Liability Company 55. Covanta Pasco, Inc. Florida Issued: 100 100% owned by
Covanta Projects, LLC shares 56. Covanta Pittsfield, LLC New York Limited 100%
owned by Covanta Projects, LLC (f/k/a eco/Pittsfield, LLC) Liability Company 57.
Covanta Plymouth Delaware Limited 100% ownership by Covanta Energy, LLC
Renewable Energy, LLC Liability (f/k/a Covanta Plymouth Company Renewable Energy
Limited Partnership) 58. Covanta Power Delaware Issued: 1,000 100% owned by
Covanta Energy Americas, Inc. International Holdings, Inc. shares 59. Covanta
Projects of Delaware Limited 100% owned by Covanta Projects, LLC Wallingford,
LLC (f/k/a Liability Covanta Projects of Company Wallingford, L.P.) 60. Covanta
Projects, LLC Delaware Limited 100% owned by Covanta Energy Group, LLC (f/k/a
Covanta Projects, Liability Inc.) Company 61. Covanta SECONN LLC Delaware
Limited 100% owned by Covanta ARC LLC Liability Company 62. Covanta SEMASS, LLC
Delaware Limited 100% owned by Covanta ARC LLC (f/k/a Covanta SEMASS, Liability
L.P.) Company 63. Covanta Southeastern Connecticut General 1% owned by Covanta
Connecticut (S.E.), LLC Connecticut Company Partnership and 99% owned by Covanta
Southeastern Connecticut, L.P. 64. Covanta Southeastern Delaware Limited 99%
owned by Covanta SECONN LLC and 1% Connecticut, L.P. Partnership owned by
Covanta Connecticut (S.E.), LLC 65. Covanta Springfield, LLC New York Limited
100% owned by Covanta Projects, LLC Liability Company 66. Covanta Stanislaus,
Inc. California Issued: 100 100% owned by Covanta Projects, LLC shares 67.
Covanta Sustainable Delaware Limited 100% owned by Covanta ARC LLC Solutions,
LLC (f/k/a Liability Covanta 4Recovery, L.P.) Company 68. Covanta Tulsa
Renewable Delaware Limited 100% owned by Covanta Lancaster, Inc. Energy, LLC
(f/k/a Covanta Liability WBH, LLC) Company 69. Covanta Union, LLC (f/k/a
Delaware Limited 100% owned by Covanta Projects, LLC Covanta Union, Inc.)
Liability Company 70. Covanta Warren Energy Delaware Limited 100% owned by
Covanta Projects, LLC Resources Co., LLC (f/k/a Liability Covanta Warren Energy
Company Resources Co., Limited Partnership) 71. Covanta Waste to Energy of
Delaware Issued: 100 100% owned by Covanta Power International Italy, Inc.
shares Holdings, Inc. SCHEDULE 4.2 - 4



--------------------------------------------------------------------------------



 
[ex101new249.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests 72. Covanta York
Renewable Delaware Limited 100% owned by Covanta Energy, LLC Energy LLC
Liability Company 73. ECOvanta, LLC Delaware Limited 100% owned by Covanta ARC
LLC Liability Company 74. GARCO, Inc. North Carolina Issued: 1,000 100% owned by
Covanta Environmental shares Solutions, LLC 75. Koma Kulshan Associates
California Limited 48.99% owned by Covanta Energy Americas, Partnership Inc. as
LP interest and 1% GP interest and 50% owned by third party 76. Mount Kisco
Transfer New York Issued: 10 100% owned by Covanta Sustainable Solutions,
Station, Inc. shares LLC 77. MSW Energy Finance Co. Delaware Issued: 3000 100%
owned by Covanta Energy, LLC II, Inc. shares 78. Peabody Monofill Massachusetts
Issued: 10,000 100% owned by Covanta Projects, LLC Associates, Inc. shares 79.
SEMASS Partnership Massachusetts Limited 98% interest owned by Covanta Company
of Partnership SEMASS, LLC in LP interest and 1% in GP interest and 1% owned by
MSW Energy Finance Co. II, Inc. as LP interest 80. South Fork II Associates
Washington Limited Covanta Energy Americas, Inc. 49.9995% Limited Partnership
Partnership interest as GP and .0005% as LP interest; 50.0095% owned by third
party 81. Covanta Burnaby Canada Issued: 10,500 100% owned by Covanta Energy,
LLC Renewable Energy, ULC shares (f/k/a Montenay Inc.) 82. Covanta Durham York
Canada Limited Covanta Burnaby Renewable Energy, ULC 99% Renewable Energy
Limited Partnership LP interest, TransRiver Canada Incorporated 1% Partnership
GP interest 83. Covanta Energy Asia Mauritius Issued: 100% owned by Covanta
Energy International Holdings Ltd. (f/k/a 42,822,195 Investments Limited (f/k/a
Covanta Energy India Covanta Chinese shares at U.S. Investments, Ltd.)
Investments Ltd.) $1.00 par value 84. Covanta Energy Asia China Issued: 100 100%
owned by Covanta Waste to Energy Asia Pacific Holdings Ltd. shares each at
Limited HK $10.00 par value 85. Covanta Energy Asia Hong Kong Issued: 32 100%
Covanta Power International Holdings, Pacific Limited shares each at Inc. HK
$10.00 par value 86. Covanta Energy China Mauritius Issued: 100% owned by
Covanta Energy Asia Holdings (Delta) Ltd. 12,150,002 Ltd. (f/k/a Covanta Chinese
Investments Ltd.) shares issued at $1.00 par value 87. Covanta Energy China
Mauritius Issued: 100% owned by Covanta Energy Asia Holdings (Gamma) Ltd.
7,350,002 Ltd. (f/k/a Covanta Chinese Investments Ltd.) shares issued at $1.00
par value 88. Covanta Europe Ireland Issued: 1 share 100% owned by Covanta
Energy (Ireland) SCHEDULE 4.2 - 5



--------------------------------------------------------------------------------



 
[ex101new250.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests Engineering
Limited issued at €1.00 Limited par value 89. Covanta Energy India Mauritius
Issued: 100,000 100% owned by Covanta (Balaji) Limited shares. Energy
International Investments Limited 90. Covanta Energy Mauritius Issued: 2 shares
100% owned by Covanta International Investments Europe Holdings S.a.r.l. Limited
(f/k/a Covanta Energy India Investments, Ltd.) 91. Covanta Energy (Ireland)
Ireland Issued: 1 share 100% owned by Covanta Europe Holdings Limited issued at
€1.00 S.a.r.l. par value 92. Covanta Energy Limited United Kingdom Issued: 1
share 100% owned by Covanta Europe Holdings S.a.r.l. 93. Covanta Energy
Philippine Philippines Issued: 52,605 100%* owned by Covanta Holdings, Inc.
shares at Php Power International 100 par value Holdings, Inc. (*per Philippine
law each (Per Philippine Covanta director holds 1 share) law each Covanta
director holds 1 share) 94. Covanta Europe Holdings Luxembourg Issue: 250,000
100% owned by Covanta Holding 2 UK Limited S.a.r.l. 95. Covanta Europe
Operations Ireland Issued: 1 share 100% owned by Covanta Energy (Ireland)
Limited issued at €1.00 Limited par value 96. Covanta Five Ltd. Mauritius
Issued: 2 shares 100% owned by Covanta Energy International Investments Limited
97. Covanta Holding UK United Kingdom Issued: 1 share 100% owned by Covanta
Luxembourg Holdings Limited S.a.r.l. 98. Covanta Ince Park Limited United
Kingdom Issued: 1 share 100% owned by Covanta Energy Limited Value: £1 99.
Covanta Rookery South United Kingdom Issued: 1 share 100% owned by Covanta
Energy Limited Limited Value: £1 100 Covanta Waste to Energy Hong Kong Issued:
100% owned by Covanta Waste to Energy Asia Asia Limited 4,680,100 Ltd. 101
Covanta Waste to Energy Mauritius Issued: 100% owned by Covanta Energy Asia
Holdings Asia Ltd. (f/k/a Covanta 12,000,002 Ltd. (f/k/a Covanta Chinese
Investments Ltd.) Energy China (Beta) Ltd.) shares issued at $1.00 par value 102
Edison (Bataan) Philippines Issued: 100%* owned by Covanta Cogeneration
Corporation 4,800,000 Power International common stock Holdings, Inc. (*per
Philippine law each (Per Philippine Covanta director holds 1 share) law each
Covanta director holds 1 share) 103 Enereurope Holdings III, Netherlands Issued:
EUR 100% owned by Covanta Power International B.V. 20,000 and Holdings, Inc. NLG
44,074.20 104 Hidro Operaciones Don Costa Rica 780 shares @ 100% owned by
Covanta Pedro S.A. 1,00 Power International SCHEDULE 4.2 - 6



--------------------------------------------------------------------------------



 
[ex101new251.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests Holdings, Inc.
105 Olmec Insurance Ltd. Bermuda Issued: 100% owned by Covanta Energy Group, LLC
1,000,000 common shares have been 50% called and paid totaling $500,000 106
TransRiver Canada Canada 100% owned by Covanta Incorporated Energy, LLC 107
Covanta Environmental Canada 1 Common 100% owned by Covanta Burnaby Renewable
Solutions, Inc. shares Energy, ULC 108 Covanta Environmental Canada 100 Common
100% owned by Covanta Solutions Ontario, Inc. shares Environmental Solutions,
Inc. 109 Return-Tech Inc. Canada 1 Common 100% owned by Covanta Share
Environmental Solutions, Inc. 110 35 Industrial Inc. Canada 76.22456 100% owned
by Covanta Common Environmental Solutions, Inc. Shares 111 Covanta Burnaby
Canada 19,500 100% owned by Covanta Renewable Energy, ULC Common Energy, LLC
Shares 112 Covanta Luxembourg S.A. Luxembourg Share capital 100% owned by
Covanta R.L. 17,000 shares Power International @ 1 EURO Holdings, Inc. 113
Covanta Luxembourg Luxembourg Share capital 100% owned by Covanta Global Holding
S.A. R.L. 17,000 shares Power International @ 1 EURO Holdings, Inc. 114 Covanta
Luxembourg Luxembourg Share capital 100% owned by Covanta Holding S.A. R.L.
17,000 shares Power International @ 1 EURO Holdings, Inc. 115 Covanta Holding 2
UK United Kingdom 2 Ordinary 100% owned by Covanta Limited Shares @ £1 Holding
UK Limited each 116 Covanta Holding 3 UK United Kingdom 2 Ordinary .1% owned by
Covanta Limited Shares @ £1 each Holding 2 UK Limited and 99.99% owned by
Covanta Europe Holdings S.a.r.l. 117 Covanta Protos United Kingdom 1 Ordinary
100% owned by Covanta Development Limited Shares @ £1 Power International each
Holdings, Inc. 118 Covanta Newhurst United Kingdom 2 Ordinary 100% owned by
Covanta Development Limited Shares @ £1 Power International each Holdings, Inc.
119 Covanta Carribean SRL Barbados 1 Common 100% owned by Covanta Share @ $1.00
Power International Holdings, Inc. 120 Chesapeake Waste Solutions Delaware
Limited 100% owned by Covanta Environmental LLC Liability Solutions, LLC Company
121 Covanta Environmental Wisconsin Limited 100% owned by Covanta Environmental
Solutions Carriers II, LLC Liability Solutions, LLC Company SCHEDULE 4.2 - 7



--------------------------------------------------------------------------------



 
[ex101new252.jpg]
Company Name Jurisdiction Capital Description of Anticipated of Stock or
Ownership As of the Closing Date Incorporation Equity Interests 122 Advanced
Waste Services of Wisconsin Limited 100% owned by Covanta Environmental Indiana,
LLC Liability Solutions, LLC Company 123 Recoil, LLC Pennsylvania Limited 100%
owned by Covanta Environmental Liability Solutions, LLC Company 124 Waste
Recovery Solutions, Florida Limited 100% owned by Covanta Environmental LLC
Liability Solutions, LLC Company 125 Environmental Arizona Limited 100% owned by
Covanta Environmental Pharmaceuticals, LLC Liability Solutions, LLC Company 126
Industrial Oil Tank Service New York Authorized 400 100% owned by Covanta
Environmental Corporation Common Solutions, LLC Shares Issued 49 shares voting
and 30 shares Class B non-voting 127 Covanta OPW Associates, Connecticut 100
shares 100% owned by Covanta Projects, LLC Inc. common @ $1.00 par 128 Covanta
Wallingford Connecticut 100 shares 100% owned by Covanta Projects, LLC
Associates, Inc. common @ $1.00 par 129 Covanta Green Rookery United Kingdom 1
Ordinary 100% owned by Covanta Europe Holdings Holding Limited Shares @ £1
S.a.r.l. each 130 Covanta Green UK Limited United Kingdom 1 Ordinary 100% owned
by Covanta Europe Holdings Shares @ £1 S.a.r.l. each 131 Rookery South Holding
United Kingdom 1 Ordinary 100% owned by Covanta Europe Holdings Limited Shares @
£1 S.a.r.l. each SCHEDULE 4.2 - 8



--------------------------------------------------------------------------------



 
[ex101new253.jpg]
SCHEDULE 4.11(b) TO CREDIT AGREEMENT RESTATEMENT DATE MATERIAL REAL ESTATE
ASSETS Project Name Address SEMASS 141 Cranberry Highway, West Wareham, MA 02576
Tulsa 2122 S. Yukon Ave, Tulsa, OK 74107 Lake 3830 Rogers Industrial Park Rd.,
Okahumpka, FL 34762 Springfield 188 M Street, Agawam, MA 01001 SCHEDULE 4.11(b)
- 1



--------------------------------------------------------------------------------



 
[ex101new254.jpg]
SCHEDULE 4.21 TO CREDIT AGREEMENT UNRESTRICTED SUBSIDIARIES 1. COVANTA ENERGY
ASIA HOLDINGS LTD. (Mauritius) 2. COVANTA ENERGY ASIA PACIFIC HOLDINGS LIMITED
(China) 3. COVANTA ENERGY CHINA (DELTA) LIMITED (Mauritius) 4. COVANTA ENERGY
CHINA (GAMMA) LIMITED (Mauritius) 5. COVANTA ENERGY INDIA (BALAJI) LIMITED
(Mauritius) 6. COVANTA ENERGY INTERNATIONAL INVESTMENTS LIMITED (Mauritius) 7.
COVANTA FIVE LIMITED (Mauritius) 8. COVANTA WASTE TO ENERGY ASIA LIMITED (Hong
Kong) 9. COVANTA WASTE TO ENERGY ASIA LTD. (Mauritius) 10. TAIXING
COVANTA-YANJIANG COGENERATION CO., LTD. (China) SCHEDULE 4.21- 1



--------------------------------------------------------------------------------



 
[ex101new255.jpg]
SCHEDULE 6.1 TO CREDIT AGREEMENT CERTAIN INDEBTEDNESS  6.375% Senior Notes due
2022 subject to redemption at any time on or after April 1, 2017, in whole or in
part, together with accrued and unpaid interest, if any, to the date of
redemption  5.875% Senior Notes due 2024 subject to redemption at any time on
or after March 1, 2019, in whole or in part, together with accrued and unpaid
interest, if any, to the date of redemption  5.875% Senior Notes due 2025
subject to redemption at any time on or after July 1, 2020, in whole or in part,
together with accrued and unpaid interest, if any, to the date of redemption 
Equipment finance capital leases under Banc of America Leasing Master Lease
Agreement  5.0% Union County EfW Facility Capital Lease Arrangement  First
Supplemental Indenture dated as of January 18, 2007 between Covanta Holding
Corporation and Wells Fargo Bank, National Association, as trustee  Second
Supplemental Indenture dated as of December 1, 2010 between Covanta Holding
Corporation and Wells Fargo Bank, National Association, as trustee  Third
Supplemental Indenture dated as of March 19, 2012 between Covanta Holding
Corporation and Wells Fargo Bank, National Association, as trustee  Fourth
Supplemental Indenture dated as of March 6, 2014 between Covanta Holding
Corporation and Wells Fargo Bank, National Association, as trustee 
Massachusetts Development Finance Agency Series 2012A Resource Recovery Bonds
(Covanta Energy Project) due November 1, 2027 subject to redemption at any time
on or after November 1, 2017, in whole or in part, at par plus accrued interest,
if any, to the date of redemption  Massachusetts Development Finance Agency
Series 2012B Resource Recovery Bonds (Covanta Energy Project) due November 1,
2042 subject to redemption at any time on or after November 1, 2017, in whole or
in part, at par plus accrued interest, if any, to the date of redemption 
Massachusetts Development Finance Agency Series 2012C Resource Recovery Bonds
(Covanta Energy Project) due November 1, 2042 subject to redemption at any time
on or after November 1, 2017, in whole or in part, at par plus accrued interest,
if any, to the date of redemption  Niagara Area Development Corporation (New
York) Solid Waste Disposal Facility Refunding Revenue Bonds (Covanta Energy
Project), Series 2012A due November 1, 2042 subject to redemption at any time on
or after November 1, 2017, in whole or in part, at par plus accrued interest, if
any, to the date of redemption SCHEDULE 6.1 - 1



--------------------------------------------------------------------------------



 
[ex101new256.jpg]
 Niagara Area Development Corporation (New York) Solid Waste Disposal Facility
Refunding Revenue Bonds (Covanta Energy Project), Series 2012B due November 1,
2024 subject to redemption at any time on or after November 1, 2017, in whole or
in part, at par plus accrued interest, if any, to the date of redemption  The
Essex County Improvement Authority Solid Waste Disposal Revenue Bonds (Covanta
Project) Series 2015 due July 1, 2045 subject to redemption at any time on or
after July 1, 2020, in whole or in part, at par plus accrued interest, if any,
to the date of redemption.  Delaware County Industrial Development Authority
(Pennsylvania) Refunding Revenue Bonds (Covanta Project) Series 2015A due July
1, 2043 subject to redemption at any time on or after July 1, 2020, in whole or
in part, at par plus accrued interest, if any, to the date of redemption 
Virginia Small Business Financing Authority Solid Waste Disposal Revenue Bonds
(Covanta Project), Series 2018 due January 1, 2048 subject to redemption at any
time on or after July 1, 2023, in whole or in part, at par plus accrued
interest, if any, to the date of redemption Intercompany Indebtedness
outstanding on the Amendment and Restatement Effective Date of Company or any
Restricted Subsidiary owed to any Restricted Subsidiary or Company. Principal
Lender Borrower(s) Amount1 Covanta Holding $82,370,000 Corporation Covanta
Haverhill Associates Covanta Holding $165,010,000 Corporation Covanta Niagara,
L.P. Covanta Energy LLC Covanta Burnaby Renewable Energy, ULC $10,536,324
Covanta Europe Holdings €106,500,000 Sarl Covanta Energy LLC Covanta Caribbean
SRL Covanta Luxembourg Sarl €319,394,388 Covanta Energy LLC Covanta Energy
Limited £4,493,880 Covanta Durham York $1,830,000.00 Renewable Energy Limited
Partnership Sorinco Inc. Covanta Burnaby $3,000,000.00 Renewable Energy, ULC
Sorinco Inc. Covanta Burnaby $14,032,276.38 Renewable Energy, ULC Sorinco Inc.
Covanta Europe Holdings £79,430,000 Sarl Covanta Energy Limited Covanta Energy
£78,000,000 International Investments Covanta Europe Holdings Sarl 1 Original
notional; subject to change and excludes accrued interest. SCHEDULE 6.1 - 2



--------------------------------------------------------------------------------



 
[ex101new257.jpg]
Limited Covanta Energy $2,000,000 International Investments Limited Covanta
Waste to Energy Asia Limited Covanta Energy $500,000 International Investments
Limited Edison Bataan Cogeneration Covanta Energy $879,000 International
Investments Limited Covanta Energy Philippines Holdings Inc. The following
Indebtedness: Project Description Agreement, as amended to date Alexandria
Performance Guaranties Covanta Guaranty, dated January 24, 2012 between Covanta
Holding Corporation and the City of Alexandria and Arlington County Babylon
Performance Guaranties Guaranty dated December 20, 1985, between Covanta Energy,
LLC, (as successor in interest to Ogden Corporation) Town of Babylon and the
Town of Babylon Industrial Development Agency Durham York Performance Guaranties
Parent Company Guarantee dated November 22, 2010 by Covanta Holding Corporation
for the benefit of the Regional Municipality of Durham and the Regional
Municipality of York Harrisburg Performance Guaranties Parent Company Guaranty
dated January 1, 2018 between Covanta Holding Corporation and Lancaster County
Solid Waste Management Authority Hillsborough Performance Guaranties Covanta
Guaranty between Covanta Energy Corporation and Hillsborough County, Florida;
Guaranty between Hillsborough County, Florida August 17, 2005 which became
effective on the effective date of the Extension Operation and Management
Agreement entered into SCHEDULE 6.1 - 3



--------------------------------------------------------------------------------



 
[ex101new258.jpg]
Project Description Agreement, as amended to date by the parties on August 17,
2005 (effective upon Acceptance of the expansion of the Project) Honolulu
Performance Guaranties Covanta Operating Guaranty, dated December 21, 1992,
between Covanta Energy Corporation and City and County of Honolulu Honolulu
Performance Guaranties Covanta Guaranty, dated December 17, 2009, between
Covanta Holding Corporation and the City and County of Honolulu (extension);
Huntington Performance Guaranties Amended and Restated Covanta Guaranty, dated
June 29, 1989, between Covanta Energy Corporation and Town of Huntington
Huntsville Performance Guaranties Covanta Guaranty, dated June 1, 1988, between
Covanta Energy Corporation and Solid Waste Disposal Authority of the City of
Huntsville Kent Performance Guaranties Covanta Guaranty, dated October 1, 1987,
confirmed December 4, 2008, between Covanta Energy Corporation and County of
Kent; Department of Public Works Harrisburg Performance Guaranties Covanta
Guaranty dated January 1, 2018 between Covanta Holding Corporation and Lancaster
Solid Waste Management Authority Lancaster Performance Guaranties Parent Company
Guaranty dated January 1, 2018 between Covanta Holding Corporation and Lancaster
County Solid Waste Management Authority. Lee Performance Guaranties Covanta
Guaranty, dated January 16, 1990, between Covanta Energy Corporation and Lee
County, as amended SCHEDULE 6.1 - 4



--------------------------------------------------------------------------------



 
[ex101new259.jpg]
Project Description Agreement, as amended to date and Guaranty dated January 31,
2006 between Lee County and Covanta Lee, Inc. dated January 31, 2006 (which
became effective on the effective date of the Amended and Restated Service
Agreement between Lee County and Covanta Lee, Inc. dated January 31, 2006
(effective only upon Acceptance of the expansion of the Project) Marion
Performance Guaranties Guaranty Agreement, dated December 11, 1986, of Ogden
Corporation re: Obligations of Ogden Martin Systems of Marion, Inc. and Ogden
Marion Land Corp. to Columbia Williamette Leasing, Inc. Marion Performance
Guaranties Covanta Guaranty, dated September 2013, between Covanta Holding
Corporation and Marion County Oregon Honolulu Performance Guaranties Covanta
Guaranty between Covanta Holding Corporation and the City and County of Honolulu
(expansion construction); Covanta Guaranty dated December 17, 2009 between
Covanta Holding Corporation and the City and County of Honolulu Montgomery
Performance Guaranties Covanta Guaranty, dated November 16, 1990, between
Covanta Energy Corporation and Northeast Maryland Waste Disposal Authority
Onondaga Performance Guaranties Amended and Restated Covanta Guaranty, dated
November 15, 1992, between Covanta Energy Corporation and Onondaga County
Resource Recovery Agency Onondaga Performance Guaranties Guarantee Agreement,
dated October 10, 2003, between Covanta Energy Corporation and Covanta Onondaga
SCHEDULE 6.1 - 5



--------------------------------------------------------------------------------



 
[ex101new260.jpg]
Project Description Agreement, as amended to date Limited Partnership Pasco
Performance Guaranties Covanta Guaranty, dated April 15, 1989, between Covanta
Energy Corporation and Pasco County Stanislaus Performance Guaranties Covanta
Guaranty, dated July 1, 2012, between Covanta Energy Corporation and City of
Modesto and County of Stanislaus Union Performance Guaranties Covanta Guaranty,
dated December 15, 2011, between Covanta Holding Corporation and Covanta Union,
Inc. Wallingford Performance Guaranties Covanta Guaranty, dated December 17,
2008, between Covanta Energy Corporation and Town of Cheshire, CT, Town of
Hamden, CT, City of Meriden, CT and Town of Wallingford, CT. York Performance
Guaranties Covanta Guaranty, dated December 7, 2015, between Covanta Holding
Corporation and York County Solid waste and Refuse Authority Southeast Company
Support Agreement Company Support Agreement, entered Connecticut into as of
December 1, 2010, by and between Covanta Southeastern Connecticut Company and
Covanta ARC Company Southeast Company Support Agreement Parent Undertaking,
entered into as of Connecticut April 30, 2001, by and between Covanta
Southeastern Connecticut Company and Covanta ARC LLC Southeast Performance
Guaranties Parent Guaranty dated February 7, 2017 Connecticut between Covanta
Holding Corporation for the benefit of Southeastern Connecticut Regional
Resource Recovery Authority Koma Kulshan Guarantee of PPA Obligations Guarantee,
dated December 15, 1989, by SCHEDULE 6.1 - 6



--------------------------------------------------------------------------------



 
[ex101new261.jpg]
Project Description Agreement, as amended to date Covanta Power Pacific, Inc.
(f/k/a Pacific Energy) for the benefit of Puget Sound Power & Light Company]
Essex Company Support Agreement Amended and Restated Company Support Agreement,
dated as of December 1, 1997, by and among Covanta Essex Company, and Covanta
ARC LLC Essex Project debt Conditional Sale Agreement dated as of February 28,
1986 between Covanta Essex Company, as Purchaser, and the Port Authority of New
York and New Jersey, as Seller, as amended. Niagara Performance Guaranties
Corporate Guaranty Agreement, entered into as of April 30, 2001, by Covanta ARC
LLC, in favor of Occidental Chemical Corporation and Hooker Energy Corporation
Delaware Valley Project Debt Amended and Restated Lease Agreement dated as of
April 1, 1997, between US Bank, N.A. as Owner Trustee and Lessor, and Delaware
Resource Management, Inc., and Covanta Delaware Valley, L.P., (f/k/a American
Ref-Fuel Company of Delaware Valley, L.P., ) as Lessee; and Participation
Agreement dated as of April 1, 1997, among TIFD III L, Inc., as Owner
Participant Delaware Resource Management Inc. as Original Lessee, US Bank, N.A.,
as Owner Trustee, First Union National Bank as Indenture Trustee, Browning
Ferris Industries, Inc., and Delaware Resource Lessee Trust Delaware Valley
Performance Guaranties Corporate Guaranty Agreement I dated as of April 30,
2001, made by Covanta ARC LLC to and for the benefit of State Street Bank and
Trust Company (as successor to Fleet National Bank), as Owner Trustee SCHEDULE
6.1 - 7



--------------------------------------------------------------------------------



 
[ex101new262.jpg]
Project Description Agreement, as amended to date Delaware Valley Performance
Guaranties Corporate Guarantee Agreement II dated as of April 30, 2001, made by
Covanta ARC LLC to and for the benefit of State Street Bank and Trust Company
(as successor to Fleet National Bank), as Owner Trustee Delaware Valley
Performance Guaranties Corporate Guaranty Agreement III dated as of April 1,
2001, made by Covanta ARC LLC to and for the benefit of General Electric Capital
Corporation Delaware Valley Performance Guaranties Corporate Guaranty Agreement
IV dated as of April 1, 2001, made by Covanta ARC LLC to and for the benefit of
General Electric Capital Corporation Delaware Valley Performance Guaranties
Amended and Restated Corporate Guarantee Agreement II entered into as of August
28, 2001, by Covanta ARC LLC, in favor of and for the benefit of Viacom, Inc.
Delaware Valley Performance Guaranties Amended and Restated Corporate Guarantee
Agreement entered into as of August 28, 2001, by Covanta ARC LLC, in favor of
and for the benefit of Viacom, Inc. Delaware Valley Performance Guaranties
Parent Guaranty Agreement dated as of May 15, 2017 from Covanta Holding
Corporation in favor of Delaware County Solid Waste Authority Pinellas
Performance Guarantees Schedule 2 to Service Agreement between Pinellas County,
Florida and Covanta Projects, LLC Pinellas Guaranty Guaranty, dated November 6,
2014 between Covanta Holding Corporation and Pinellas County, Florida Delaware
Valley Indemnity Agreement Indemnity Letter, dated as of April 16, 1997, from
Covanta Delaware Valley L.P. too Delaware County Industrial Development
Authority SCHEDULE 6.1 - 8



--------------------------------------------------------------------------------



 
[ex101new263.jpg]
Project Description Agreement, as amended to date Babylon 750 Project debt
Facility Lease Agreement, dated TPD Mass Burn December 1, 1985, as amended and
WTE Facility restated, dated August 1, 1995, between Covanta Babylon, Inc. and
the Town of Babylon Industrial Development Agency as amended Onondaga 990
Project debt Amended and Restated Lease Agreement TPD Mass Burn dated October
10, 2003, between Covanta WTE Facility Onondaga Limited Partnership and Onondaga
County Resource Recovery Agency, as amended; Amended & Restated Limited
Partnership CHC Supports the surety program Indemnity Agreement with Travelers
with Travelers dated 9/28/2006 CEL Program Agreement guarantees Program
Agreements, dated 10/20/2005 CEL’s 10/20/2006, 10/20/2007, 10/20/2008,
obligations to reimburse 10/20/2009, 10/20/2010, 10/20/2011, amounts paid
10/20/2012, 10/20/2013, 10/20/2014, by ACE American Insurance 10/20/2015,
10/20/2016 and 10/20/2017 Company for losses and expenses under the retention
for Workers’ Compensation and Auto Liability insurance policy CEL Program
Agreement guarantees Program Agreement, dated 10/20/2002 CEL’s obligations to
reimburse amounts paid by AIG for losses and expenses under the retention for
Workers’ Compensation, General Liability and Auto Liability insurance policy
CHC, CE & CEG Supports the surety program Indemnity Agreement with Chartis dated
with Chartis 2/9/2010 CHC, CE & CEG Support the surety program with Indemnity
Agreement with Liberty Liberty Mutual Insurance Mutual dated 10/5/2007 Company
CHC & CEG Supports the surety program Indemnity Agreement with Zurich with
Zurich American Insurance American Insurance Company dated Company 3/23/12
SCHEDULE 6.1 - 9



--------------------------------------------------------------------------------



 
[ex101new264.jpg]
Project Description Agreement, as amended to date CE Program Agreement
guarantees Program Agreements, dated 10/20/03 and CEL’s obligations to reimburse
10/20/04, 10/20/2015, 10/20/2016, amounts paid by ACE American 10/20/2017
Insurance Company for losses and expenses under the retention for Worker’s
Compensation, General Liability and Auto Liability Insurance Policies CE Program
Agreement guarantees Program Agreements dated 10/20/2009, CEL’s obligations to
reimburse 10/20/2010, 10/20/2011, 10/20/2012, amounts paid by Federal
10/20/2013, 10/20/2014, 10/20/2015, Insurance Company (Chubb) for 10/20/2016,
10/20/2017 losses and expenses under the deductible for General Liability
insurance policy SCHEDULE 6.1 - 10



--------------------------------------------------------------------------------



 
[ex101new265.jpg]
SCHEDULE 6.1(w)(1) TO CREDIT AGREEMENT TERMS OF SUBORDINATION – AFFILIATES All
Permitted Subordinated Indebtedness (as defined in the Credit Agreement to which
this Schedule 6.1(w)(1) is attached) incurred by Covanta Energy, LLC or any
Guarantor Subsidiary (the “Company”), owing to any Affiliate (as defined in the
Credit Agreement) of the Company shall be subject to the following terms and
conditions, which shall be incorporated in a written agreement (the “Agreement”)
between the Company and any Affiliate to which any such Indebtedness is owed.
Section 1.01. Subordination of Liabilities. The Company, for itself, its
successors and assigns, covenants and agrees and each holder of the indebtedness
evidenced by [DESCRIBE INDEBTEDNESS DOCUMENTATION] (the “Subordinated
Indebtedness”) by its acceptance thereof likewise covenants and agrees that the
payment of the principal of, and interest on, and all other amounts owing in
respect of, the Subordinated Indebtedness is hereby expressly subordinated, to
the extent and in the manner hereinafter set forth, to the prior payment in full
in cash or discharge in full of Senior Indebtedness (as defined in Section 1.08)
in cash and cash collateralization of any outstanding letters of credit
thereunder. The subordination provisions set forth herein shall constitute a
continuing offer to all persons who, in reliance upon such provisions, become
holders of, or continue to hold, Senior Indebtedness, and such provisions are
made for the benefit of the holders of Senior Indebtedness, and such holders are
hereby made obligees hereunder to the same extent as if their names were written
herein as such, and they and/or each of them may proceed to enforce such
provisions. Section 1.02. Company Not to Make Payments with Respect to
Subordinated Indebtedness in Certain Circumstances. (a) Upon the maturity of any
Senior Indebtedness (including interest thereon or fees or any other amounts
owing in respect thereof), whether at stated maturity, by acceleration or
otherwise, all principal thereof and premium, if any, and interest thereon or
fees or any other amounts owing in respect thereof, in each case to the extent
due and owing at such time, shall first be paid in full in cash or discharged in
full, or such payment duly provided for in cash or in a manner satisfactory to
the holder or holders of such Senior Indebtedness, including cash
collateralization of any outstanding letters of credit thereunder, before any
payment is made on account of the principal of (including installments thereof),
or interest on, or any amount otherwise owing in respect of, the Subordinated
Indebtedness. Each holder of the Subordinated Indebtedness hereby agrees that,
so long as an Event of Default (as defined in the Credit Agreement) has occurred
and is continuing, no amounts owing in respect of the Subordinated Indebtedness
shall be made, asked, demanded, sued for, or otherwise taken, accepted or
received. (a) In the event that notwithstanding the provisions of the preceding
subsection (a) of this Section 1.02, the Company shall make any payment on
account of the principal of, or interest on, or amounts otherwise owing in
respect of, the Subordinated Indebtedness at a time when payment is not
permitted by said subsection (a), such payment shall be held by the holder of
the Subordinated Indebtedness, in trust for the benefit of, and shall be paid
forthwith over and delivered to, the holders of Senior Indebtedness or their
representative or representatives under the agreements pursuant to which the
Senior Indebtedness may have been issued, as their respective interests may
appear, for application pro rata to the payment of all Senior Indebtedness
remaining unpaid to the extent necessary to pay all Senior Indebtedness in full
in cash and cash collateralize SCHEDULE 6.1(w)(1) - 1



--------------------------------------------------------------------------------



 
[ex101new266.jpg]
any outstanding letters of credit thereunder in accordance with the terms of
such Senior Indebtedness, after giving effect to any concurrent payment or
distribution to or for the holders of Senior Indebtedness. Without in any way
modifying the subordination provisions set forth herein or affecting the
subordination effected hereby, the Company shall give the holder of the
Subordinated Indebtedness prompt written notice of any maturity of Senior
Indebtedness after which such Senior Indebtedness remains unsatisfied. Section
1.03. Subordinated Indebtedness Subordinated to Prior Payment of all Senior
Indebtedness on Dissolution, Liquidation or Reorganization of Company. Upon any
distribution of assets of the Company that constitute Collateral upon any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise): (a) the holders of all Senior
Indebtedness shall first be entitled to receive payment in full in cash or in a
manner satisfactory to the holder or holders of such Senior Indebtedness of the
principal thereof, premium, if any, and interest (including, without limitation,
all interest accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided in the governing
documentation whether or not such interest is an allowed claim in such
proceeding) and all other amounts due thereon before the holder of the
Subordinated Indebtedness is entitled to receive any payment on account of the
principal of or interest on or any other amount owing in respect of the
Subordinated Indebtedness, (b) any payment or distribution of assets of the
Company of any kind or character that constitute Collateral, whether in cash,
property or securities to which the holder of the Subordinated Indebtedness
would be entitled except for the subordination provisions set forth herein,
shall be paid by the liquidating trustee or agent or other person making such
payment or distribution, whether a trustee or agent, directly to the holders of
Senior Indebtedness or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, to
the extent necessary to make payment in full of all Senior Indebtedness
remaining unpaid, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness; and (c) in the event that,
notwithstanding the foregoing provisions of this Section 1.03, any payment or
distribution of assets of the Company of any kind or character that constitute
Collateral, whether in cash, property or securities, shall be received by the
holder of the Subordinated Indebtedness on account of principal of, or interest
or other amounts due on, the Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash or in a manner satisfactory to the holder
or holders of such Senior Indebtedness or otherwise discharged in full, or
effective provisions made for its payment, such payment or distribution shall be
received and held in trust for and shall be paid over to the holders of the
Senior Indebtedness remaining unpaid or unprovided for or their representative
or representatives under the agreements pursuant to which the Senior
Indebtedness may have been issued, for application to the payment of such Senior
Indebtedness until all such Senior Indebtedness shall have been paid in full in
cash or in a manner satisfactory to the holder or holders of such Senior
Indebtedness or otherwise discharged in full, after giving effect to any
concurrent payment or distribution to the holders of such Senior Indebtedness.
SCHEDULE 6.1(w)(1) - 2



--------------------------------------------------------------------------------



 
[ex101new267.jpg]
Without in any way modifying the subordination provisions set forth herein or
affecting the subordination effected hereby, the Company shall give prompt
written notice to the holder of the Subordinated Indebtedness of any
dissolution, winding up, liquidation or reorganization of the Company (whether
in bankruptcy, insolvency or receivership proceedings or upon an assignment for
the benefit of creditors or otherwise). Section 1.04. Furtherance of
Subordination. Each holder of the Subordinated Indebtedness agrees as follows:
(a) If any proceeding referred to in Section 1.03 above is commenced by or
against the Company: (i) the Administrative Agent (as defined in the Credit
Agreement referred to in Section 1.08 below), acting on behalf of each holder of
the Senior Indebtedness, is hereby irrevocably authorized and empowered (in its
own name or in the name of the holder of the Subordinated Indebtedness or
otherwise), but shall have no obligation, to demand, sue for, collect and
receive every payment or distribution referred to in Section 1.03(b) and give
acquittance therefor and to file claims and proofs of claim and take such other
action (including, without limitation, voting the claims arising under the
Subordinated Indebtedness or enforcing any security interest or other lien
securing payment of the Subordinated Indebtedness) as it may deem necessary or
advisable for the exercise or enforcement of or causing enforcement of any of
the rights or interests of the holders of the Senior Indebtedness hereunder; and
(ii) each holder of the Subordinated Indebtedness shall duly and promptly take
such action as the Administrative Agent may request (A) to collect the
Subordinated Indebtedness for the account of the holders of the Senior
Indebtedness and to file appropriate claims or proofs of claim in respect of the
Subordinated Indebtedness, (B) to execute and deliver to the Administrative
Agent such powers of attorney, assignments or other instruments as
Administrative Agent may request in order to enable the Administrative Agent to
enforce any and all claims with respect to, and any security interests and other
liens securing payment of, the Subordinated Indebtedness, and (C) to collect and
receive any and all payments or distributions that may be payable or deliverable
upon or with respect to the Subordinated Indebtedness. (iii) The holders of the
Senior Indebtedness are hereby authorized to demand specific performance of this
Agreement, whether or not the Company shall have complied with any of the
provisions hereof applicable to it, at any time when the holder of the
Subordinated Indebtedness shall have failed to comply with any of the provisions
of this Agreement applicable to it. The holder of the Subordinated Indebtedness
hereby irrevocably waives any defense based on the adequacy of a remedy at law
that might be asserted as a bar to such remedy of specific performance. Section
1.05. Subrogation. Subject to the prior payment or discharge in cash in full of
all Senior Indebtedness, the holder of the Subordinated Indebtedness shall be
subrogated to the rights of the holders of Senior Indebtedness to receive
payments or distributions of assets of the Company applicable to the Senior
Indebtedness until all amounts owing in respect of the Subordinated Indebtedness
shall be paid or discharged in full, and for the purpose of such subrogation no
payments or distributions to the holders of the Senior Indebtedness by or on
behalf of the Company or by or on behalf of the holder of the Subordinated
Indebtedness by virtue of the SCHEDULE 6.1(w)(1) - 3



--------------------------------------------------------------------------------



 
[ex101new268.jpg]
subordination provisions set forth herein that otherwise would have been made to
the holder of the Subordinated Indebtedness, shall be deemed to be payment by
the Company to or on account of the Subordinated Indebtedness, it being
understood that the subordination provisions set forth herein are and are
intended solely for the purpose of defining the relative rights of the holder of
the Subordinated Indebtedness, on the one hand, and the holders of the Senior
Indebtedness, on the other hand. Section 1.06. Obligation of the Company
Unconditional. Nothing contained in the subordination provisions set forth
herein or in the documents evidencing the Subordinated Indebtedness is intended
to or shall impair, as between the Company and the holder of the Subordinated
Indebtedness, the obligation of the Company, which is absolute and
unconditional, to pay to the holder of the Subordinated Indebtedness the
principal of and interest on the Subordinated Indebtedness as and when the same
shall become due and payable in accordance with its terms, or is intended to or
shall affect the relative rights of the holder of the Subordinated Indebtedness
and creditors of the Company other than the holders of the Senior Indebtedness,
nor shall anything herein or therein prevent the holder of the Subordinated
Indebtedness from exercising all remedies otherwise permitted by applicable law,
subject to the rights, if any, under the subordination provisions set forth
herein of the holders of Senior Indebtedness in respect of cash, property, or
securities of the Company received upon the exercise of any such remedy. Upon
any distribution of assets of the Company referred to herein, the holder of the
Subordinated Indebtedness shall be entitled to rely upon any order or decree
made by any court of competent jurisdiction in which such dissolution, winding
up, liquidation or reorganization proceedings are pending, or a certificate of
the liquidating trustee or agent or other person making any distribution to the
holder of the Subordinated Indebtedness, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or hereto. Section 1.07. Subordination Rights Not
Impaired by Acts or Omissions of Company or Holders of Senior Indebtedness. No
rights of any present or future holders of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by an act or failure to act on the part of the Company or by any act or
failure to act in good faith by any such holder, or by any noncompliance by the
Company with the terms and provisions of the Subordinated Indebtedness,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with. The holders of the Senior Indebtedness may, without in
any way affecting the obligations of the holder of the Subordinated Indebtedness
with respect thereto, at any time or from time to time and in their absolute
discretion, change the manner, place or terms of payment of, change or extend
the time of payment of, or renew or alter, any Senior Indebtedness, or amend,
modify or supplement any agreement or instrument governing or evidencing such
Senior Indebtedness or any other document referred to therein, or exercise or
refrain from exercising any other of their rights under the Senior Indebtedness
including, without limitation, the waiver of a default thereunder and the
release of any collateral securing such Senior Indebtedness, all without notice
to or consent from the holder of the Subordinated Indebtedness. Section 1.08.
Senior Indebtedness. (a) The term “Senior Indebtedness” shall mean, at any time,
the Obligations as such term is defined in the Credit Agreement (as defined
below), but excluding indemnification and other contingent obligations (other
than contingent SCHEDULE 6.1(w)(1) - 4



--------------------------------------------------------------------------------



 
[ex101new269.jpg]
reimbursement obligations in respect of amounts that may be drawn under
outstanding letters of credit) in respect of which no assertion of liability and
no claim or demand for payment has been made (and, in the case of
indemnification obligations, no notice for indemnification has been issued by
the indemnitee) at such time. (b) As used in this Agreement, the terms set forth
below shall have the respective meanings provided below: “Credit Agreement”
shall mean the Second Amended and Restated Credit and Guaranty Agreement (as
amended, restated, supplemented or otherwise modified on [], 2018 and from time
to time) among Covanta Energy, LLC, Covanta Holding Corporation, as a guarantor,
certain subsidiaries of the Company, as guarantors, the Lenders party thereto,
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and the other banks party thereto, as same may be
amended, modified, extended, renewed, restated or supplemented from time to
time, and including any agreement extending the maturity of, refinancing or
restructuring all or any portion of, or increasing the Obligations under such
agreement or of any successor agreements. SCHEDULE 6.1(w)(1) - 5



--------------------------------------------------------------------------------



 
[ex101new270.jpg]
SCHEDULE 6.1(w)(2) TO CREDIT AGREEMENT TERMS OF SUBORDINATION – NON-AFFILIATES
All Permitted Subordinated Indebtedness (as defined in the Credit Agreement to
which this Schedule 6.1(w)(2) is attached) incurred by Covanta Energy, LLC or
any Guarantor Subsidiary (the “Company”) owing to any person other than an
Affiliate (as defined in the Credit Agreement) of the Company shall be evidenced
by a promissory note and shall (i) to the extent such Permitted Subordinated
Indebtedness constitutes a sale of notes through an initial purchaser in a
customary 144(a) transaction, have the subordination provisions set forth in
Part A and (ii) to the extent such Permitted Subordinated Indebtedness does not
constitute a sale of notes through an initial purchaser in a customary 144(a)
transaction, have the subordination provisions set forth in Part B, of this
Schedule 6.1(x)(2) attached as Annex A thereto or incorporated within the text
thereof (mutatis mutandis), and shall include in the text of such promissory
note the language: “THE INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATE AND
JUNIOR IN RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS (AS DEFINED IN ANNEX A
HERETO) TO THE EXTENT PROVIDED IN ANNEX A.” Part A. ANNEX A The payment of
principal, interest and premium, if any, on the notes (the “Subordinated
Indebtedness”) will be subordinated to the prior payment in full of all Senior
Indebtedness, including Senior Indebtedness incurred after the date of the
indenture relating to the Subordinated Indebtedness (the “Indenture”). The
holders of Senior Indebtedness will be entitled to receive payment in full of
all obligations due in respect of Senior Indebtedness (including interest after
the commencement of any bankruptcy proceeding at the rate specified with respect
to the Senior Indebtedness) before the holders of Subordinated Indebtedness will
be entitled to receive any payment with respect to the Subordinated Indebtedness
(except that holders of Subordinated Indebtedness may receive and retain
Permitted Junior Securities), in the event of any distribution to creditors of
the Company: (1) in a liquidation or dissolution of the Company; (2) in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Company or its property; (3) in an assignment for the benefit of
creditors; or (4) in any marshaling of the Company’s assets and liabilities. The
Company also may not make any payment in respect of the Subordinated
Indebtedness (except in Permitted Junior Securities) if: (1) a payment default
on Senior Indebtedness occurs and is continuing beyond any applicable grace
period; or (2) any other default occurs and is continuing on Senior Indebtedness
that SCHEDULE 6.1(w)(2) -1



--------------------------------------------------------------------------------



 
[ex101new271.jpg]
permits holders of the Senior Indebtedness to accelerate its maturity and the
trustee receives a notice of such default (a “Payment Blockage Notice”) from the
Company or the holders of any Senior Indebtedness. Payments on the Subordinated
Indebtedness may and will be resumed: (1) in the case of a payment default, upon
the date on which such default is cured or waived; and (2) in the case of a
nonpayment default, upon the earlier of the date on which such nonpayment
default is cured or waived or 179 days after the date on which the applicable
Payment Blockage Notice is received, unless the maturity of any Senior
Indebtedness has been accelerated. No new Payment Blockage Notice may be
delivered unless and until: (1) 360 days have elapsed since the delivery of the
immediately prior Payment Blockage Notice; and (2) all scheduled payments of
principal, interest and premium, if any, on the Subordinated Indebtedness that
have come due have been paid in full in cash. No nonpayment default that existed
or was continuing on the date of delivery of any Payment Blockage Notice to the
trustee will be, or be made, the basis for a subsequent Payment Blockage Notice.
If the trustee or any holder of the Subordinated Indebtedness receives a payment
in respect of the Subordinated Indebtedness (except in Permitted Junior
Securities) when: (1) the payment is prohibited by these subordination
provisions; and (2) the trustee or the holder has actual knowledge that the
payment is prohibited, the trustee or the holder, as the case may be, will hold
the payment in trust for the benefit of the holders of Senior Indebtedness. Upon
the proper written request of the Administrative Agent (as defined below), the
trustee or the holder, as the case may be, will deliver the amounts in trust to
the Administrative Agent. The Company must promptly notify holders of Senior
Indebtedness if payment on the Subordinated Indebtedness is accelerated because
of an event of default under the Indenture. Insert in “Certain Definitions”:
“Credit Agreement” shall mean the Second Amended and Restated Credit and
Guaranty Agreement (as amended, restated, supplemented or otherwise modified on
[], 2018 and from time to time) among Covanta Energy, LLC, Covanta Holding
Corporation, as a guarantor, certain subsidiaries of the Company, as guarantors,
the Lenders party thereto, Bank of America, SCHEDULE 6.1(w)(2) - 2



--------------------------------------------------------------------------------



 
[ex101new272.jpg]
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
and the other banks party thereto, as same may be amended, modified, extended,
renewed, restated or supplemented from time to time, and including any agreement
extending the maturity of, refinancing or restructuring all or any portion of,
or increasing the Obligations under such agreement or of any successor
agreements. “Permitted Junior Securities” means: (1) equity interests in
Company; or (2) debt securities that are subordinated to all Senior Indebtedness
to substantially the same extent as, or to a greater extent than, the notes are
subordinated to Senior Indebtedness under the Indenture. “Senior Indebtedness”
means at any time, the Obligations as such term is defined in the Credit
Agreement, but excluding indemnification and other contingent obligations (other
than contingent reimbursement obligations in respect of amounts that may be
drawn under outstanding letters of credit) in respect of which no assertion of
liability and no claim or demand for payment has been made (and, in the case of
indemnification obligations, no notice for indemnification has been issued by
the indemnitee) at such time. SCHEDULE 6.1(w)(2) - 3



--------------------------------------------------------------------------------



 
[ex101new273.jpg]
Part B. ANNEX A Section 1.01. Subordination of Liabilities. The Company for
itself, its successors and assigns, covenants and agrees and each holder of the
promissory note to which this Annex A is attached (the “Note”) by its acceptance
thereof likewise covenants and agrees that the payment of the principal of, and
interest on, and all other amounts owing in respect of, the Note is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
to the prior payment in full in cash or discharge in full of the Senior
Indebtedness (as defined in Section 1.08) in cash and cash collateralization of
any outstanding letters of credit thereunder. The provisions of this Annex A
shall constitute a continuing offer to all persons who, in reliance upon such
provisions, become holders of, or continue to hold, Senior Indebtedness, and
such provisions are made for the benefit of the holders of Senior Indebtedness,
and such holders are hereby made obligees hereunder to the same extent as if
their names were written herein as such, and they and/or each of them may
proceed to enforce such provisions. Section 1.02. Company Not to Make Payments
with Respect to Notes in Certain Circumstances. (a) Upon the maturity of any
Senior Indebtedness (including interest thereon or fees or any other amounts
owing in respect thereof), whether at stated maturity, by acceleration or
otherwise, all principal thereof and premium, if any, and interest thereon or
fees or any other amounts owing in respect thereof, in each case to the extent
due and owing at such time, shall first be paid in full in cash or discharged in
full, or such payment duly provided for in cash or in a manner satisfactory to
the holder or holders of such Senior Indebtedness, including cash
collateralization of any outstanding letters of credit thereunder, before any
payment is made on account of the principal of (including installments thereof),
or interest on, or any amount otherwise owing in respect of, the Note. Each
holder of the Note hereby agrees that, so long as an Event of Default (as
defined in the Credit Agreement) has occurred and is continuing, no amounts
owing in respect of the Note shall be made, asked, demanded, sued for, or
otherwise taken, accepted or received. (b) In the event that notwithstanding the
provisions of the preceding subsection (a) of this Section 1.02, the Company
shall make any payment on account of the principal of, or interest on, or
amounts otherwise owing in respect of, the Note at a time when payment is not
permitted by said subsection (a), such payment shall be held by the holder of
the Note, in trust for the benefit of, and shall be paid forthwith over and
delivered to, the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, as their respective interests may appear, for application
pro rata, to the payment of all Senior Indebtedness remaining unpaid to the
extent necessary to pay all Senior Indebtedness in full in cash and cash
collateralize any outstanding letters of credit thereunder in accordance with
the term of such Senior Indebtedness, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Indebtedness. Without in
any way modifying the provisions of this Annex A or affecting the subordination
effected hereby, the Company SCHEDULE 6.1(w)(2) - 4



--------------------------------------------------------------------------------



 
[ex101new274.jpg]
shall give the holder of the Note prompt written notice of any maturity of
Senior Indebtedness after which such Senior Indebtedness remains unsatisfied.
Section 1.03. Note Subordinated to Prior Payment of all Senior Indebtedness on
Dissolution, Liquidation or Reorganization of Company. Upon any distribution of
assets of the Company that constitute Collateral upon any dissolution, winding
up, liquidation or reorganization of the Company (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise): (a) the holders of all Senior Indebtedness shall first
be entitled to receive payment in full in cash or in a manner satisfactory to
the holder or holders of such Senior Indebtedness of the principal thereof,
premium, if any, and interest (including, without limitation, all interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided in the governing documentation whether
or not such interest is an allowed claim in such proceeding) and all other
amounts due thereon before the holder of the Note is entitled to receive any
payment on account of the principal of or interest on or any other amount owing
in respect of the Note; (b) any payment or distribution of assets of the Company
of any kind or character that constitute Collateral, whether in cash, property
or securities to which the holder of the Note would be entitled except for the
provisions of this Annex A shall be paid by the liquidating trustee or agent or
other person making such payment or distribution, whether a trustee or agent;
directly to the holders of Senior Indebtedness or their representative or
representatives under the agreements pursuant to which the Senior Indebtedness
may have been issued, to the extent necessary to make payment in full of all
Senior Indebtedness remaining unpaid, after giving effect to any concurrent
payment or distribution to the holders of such Senior Indebtedness; and (c) in
the event that, notwithstanding the foregoing provisions of this Section 1.03,
any payment or distribution of assets of the Company of any kind or character
that constitute Collateral, whether in cash, property or securities, shall be
received by the holder of the Note on account of principal of, or interest or
other amounts due on, the Note before all Senior Indebtedness is paid in full in
cash or in a manner satisfactory to the holder or holders of such Senior
Indebtedness or otherwise discharged in full, or effective provisions made for
its payment, such payment or distribution shall be received and held in trust
for and shall be paid over to the holders of the Senior Indebtedness remaining
unpaid or unprovided for or their representative or representatives under the
agreements pursuant to which the Senior Indebtedness may have been issued, for
application to the payment of such Senior Indebtedness until all such Senior
Indebtedness shall have been paid in full in cash or in a manner satisfactory to
the holder or holders of such Senior Indebtedness or otherwise discharged in
full, after giving effect to any concurrent payment or distribution to the
holders of such Senior Indebtedness. Without in any way modifying the provisions
of this Annex A or affecting the subordination effected hereby, the Company
shall give prompt written notice to the holder of the Note of any dissolution,
winding up, liquidation or reorganization of the Company (whether in bankruptcy,
insolvency or receivership proceedings or upon an assignment for the benefit of
creditors or otherwise). SCHEDULE 6.1(w)(2) - 5



--------------------------------------------------------------------------------



 
[ex101new275.jpg]
Section 1.04. In Furtherance of Subordination. Each holder of the Note agrees as
follows: (a) If any proceeding referred to in Section 1.03 above is commenced by
or against the Company the Administrative Agent (as defined in the Credit
Agreement referred to in Section 1.08 below), acting on behalf of each holder of
the Senior Indebtedness, is hereby irrevocably authorized and empowered (in its
own name or in the name of the holder of the Note or otherwise), but shall have
no obligation, to demand, sue for, collect and receive every payment or
distribution referred to in Section 1.03(b) and give acquittance therefor and to
file claims and proofs of claim and take such other action (including, without
limitation, voting the claims arising under the Note or enforcing any security
interest or other lien securing payment of the Note) as it may deem necessary or
advisable for the exercise or enforcement of or causing enforcement of any of
the rights or interests of the holders of the Senior Indebtedness hereunder; and
The Administrative Agent is hereby authorized to demand specific performance of
this Note, whether or not the Company shall have complied with any of the
provisions hereof applicable to it, at any time when the holder of the Note
shall have failed to comply with any of the provisions of this Note applicable
to it. The holder of the Note hereby irrevocably waives any defense based on the
adequacy of a remedy at law that might be asserted as a bar to such remedy of
specific performance. Section 1.05. Subrogation. Subject to the prior payment or
discharge in cash in full of all Senior Indebtedness, the holder of the Note
shall be subrogated to the rights of the holders of Senior Indebtedness to
receive payments or distributions of assets of the Company applicable to the
Senior Indebtedness until all amounts owing on the Note shall be paid or
discharged in full, and for the purpose of such subrogation no payments or
distributions to the holders of the Senior Indebtedness by or on behalf of the
Company or by or on behalf of the holder of the Note by virtue of this Annex A
which otherwise would have been made to the holder of the Note, shall be deemed
to be payment by the Company to or on account of the Note, it being understood
that the provisions of this Annex A are and are intended solely for the purpose
of defining the relative rights of the holder of the Note, on the one hand, and
the holders of the Senior Indebtedness, on the other hand. Section 1.06.
Obligation of the Company Unconditional. Nothing contained in this Annex A or in
the Note is intended to or shall impair, as between the Company and the holder
of the Note, the obligation of the Company, which is absolute and unconditional,
to pay to the holder of the Note the principal of and interest on the Note as
and when the same shall become due and payable in accordance with its terms, or
is intended to or shall affect the relative rights of the holder of the Note and
creditors of the Company other than the holders of the Senior Indebtedness, nor
shall anything herein or therein prevent the holder of the Note from exercising
all remedies otherwise permitted by applicable law, subject to the rights, if
any, under this Annex A of the holders of Senior Indebtedness in respect of
cash, property, or securities of the Company received upon the exercise of any
such remedy. Upon any distribution of assets of the Company referred SCHEDULE
6.1(w)(2) - 6



--------------------------------------------------------------------------------



 
[ex101new276.jpg]
to in this Annex A, the holder of the Note shall be entitled to rely upon any
order or decree made by any court of competent jurisdiction in which such
dissolution, winding up, liquidation or reorganization proceedings are pending,
or a certificate of the liquidating trustee or agent or other person making any
distribution to the holder of the Note, for the purpose of ascertaining the
persons entitled to participate in such distribution, the holders of the Senior
Indebtedness and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Annex A. Section 1.07. Subordination Rights
Not Impaired by Acts or Omissions of Company or Holders of Senior Indebtedness.
No rights of any present or future holders of any Senior Indebtedness to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by an act or failure to act on the part of the Company or by any act or
failure to act in good faith by any such holder, or by any noncompliance by the
Company with the terms and provisions of the Note, regardless of any knowledge
thereof which any such holder may have or be otherwise charged with. The holders
of the Senior Indebtedness may, without in any way affecting the obligations of
the holder of the Note with respect thereto, at any time or from time to time
and in their absolute discretion, change the manner, place or terms of payment
of, change or extend the time of payment of, or renew or alter, any Senior
Indebtedness, or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of a
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or consent from the holder of the Note.
Section 1.08. Senior Indebtedness. (a) The term “Senior Indebtedness” shall
mean, at any time, the Obligations as such term is defined in the Credit
Agreement (as defined below), but excluding indemnification and other contingent
obligations (other than contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit) in respect of
which no assertion of liability and no claim or demand for payment has been made
(and, in the case of indemnification obligations, no notice for indemnification
has been issued by the indemnitee) at such time. (b) As used in this Agreement,
the terms set forth below shall have the respective meanings provided below:
“Credit Agreement” shall mean the Second Amended and Restated Credit and
Guaranty Agreement (as amended, restated, supplemented or otherwise modified on
[], 2018 and from time to time) among Covanta Energy, LLC, Covanta Holding
Corporation, as a guarantor, certain subsidiaries of the Company, as guarantors,
the Lenders party thereto, Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”), and the other banks party thereto,
as same may be amended, modified, extended, renewed, restated or supplemented
from time to time, and including any agreement extending the maturity of,
refinancing or restructuring all or any portion of, or increasing the
Obligations under such agreement or of any successor agreements. SCHEDULE
6.1(w)(2) - 7



--------------------------------------------------------------------------------



 
[ex101new277.jpg]
SCHEDULE 6.2 TO CREDIT AGREEMENT CERTAIN LIENS Liens and pledges with respect to
indebtedness, leases and other material project documents concerning Projects of
Affiliates to which Foreign Subsidiaries are a party. Liens in existence on the
date of this Agreement on or with respect to assets of any Subsidiary of
Company, to the extent such Liens secure an obligation of such Subsidiary of
Company (or an Affiliate in which such Subsidiary is an equity owner) to Persons
other than the Company and its Excluded Subsidiaries and their respective
Affiliates, so long as (a) such obligation is associated with a Project (or a
project of an Affiliate in which such Subsidiary is an equity owner), (b) such
Lien is limited to (1) assets associated with such Project (or project of an
Affiliate in which such Subsidiary is an equity owner) (which in any event shall
not include assets held by any Borrower other than a Borrower whose sole
business is the ownership and/or operation of such Project and substantially all
of whose assets are associated with such Project), and/or (2) equity interests
in such Subsidiary, but in the case of clause (2) only if such Subsidiary’s sole
business is the ownership and/or operation of such Project (or project of an
Affiliate in which such Subsidiary is an equity owner) and substantially all of
such Subsidiary’s assets are associated with such Project (or project of an
Affiliate in which such Subsidiary is an equity owner) and (c) such obligation
is otherwise permitted under this Agreement. Liens on Intellectual Property set
forth on Schedule 4.5 to the Pledge and Security Agreement. Liens in existence
on the date of this Agreement evidenced by UCC financing statements listed on
Annex A hereto. SCHEDULE 6.2 - 1



--------------------------------------------------------------------------------



 
[ex101new278.jpg]
ANNEX A TO SCHEDULE 6.2 TO CREDIT AGREEMENT Original File Date Related Debtor
Secured Party State and Number Filings 8/9/16 Covanta Bristol, Inc. RED-D-ARC
INC. CT #0003134933 Caterpillar 7/16/2013 Continuation Covanta Energy, LLC
Financial Services DE #2013 2730415 2/07/2018 Corporation Caterpillar 7/30/2013
Continuation Covanta Energy, LLC Financial Services DE #2013 2957091 2/02/2018
Corporation Banc of America 2/14/2014 Covanta Energy, LLC Leasing & Capital, DE
#2014 0595249 LLC Banc of America 3/27/2014 Covanta Energy, LLC Leasing &
Capital, DE #2014 1201524 LLC Arbill Industries, 7/2/2014 Covanta Energy, LLC DE
Inc. #2014 2633139 Banc of America 1/6/2015 Covanta Energy, LLC Leasing &
Capital, DE #2015 0046606 LLC Banc of America 1/21/2015 Covanta Energy, LLC
Leasing & Capital, DE #2015 0266881 LLC Banc of America 5/7/2015 Covanta Energy,
LLC Leasing & Capital, DE #2015 1956464 LLC CNH Industrial 5/4/2017 Covanta
Energy, LLC Capital America DE #2017 2940184 LLC CNH Industrial 5/4/2017 Covanta
Energy, LLC Capital America DE #2017 2940192 LLC Banc of America 8/11/2017
Covanta Energy, LLC Leasing & Capital, DE #2017 5336281 LLC Banc of America
8/11/2017 Covanta Energy, LLC Leasing & Capital, DE #2017 5336430 LLC Banc of
America 4/2/2018 Covanta Energy, LLC Leasing & Capital, DE #2018 2228274 LLC
SCHEDULE 6.2-A - 1



--------------------------------------------------------------------------------



 
[ex101new279.jpg]
Banc of America 5/9/2018 Covanta Energy, LLC Leasing & Capital, DE #2018 3148646
LLC Covanta Harrisburg, 8/1/2014 VFS Leasing Co. DE Inc. #2014 3087616 Covanta
Hennepin 11/5/2007 Continuation Energy Resource Co, VFS Leasing Co. DE #2017
4206560 10/17/12 LLC Covanta Hennepin 12/18/2012 Energy Resource Co, VFS Leasing
Co. DE #2012 4939346 LLC Covanta Hennepin 12/27/2012 Energy Resource Co, VFS
Leasing Co. DE #2012 5051232 LLC Covanta Honolulu Bacon-Universal 5/8/2014
Resource Recovery HI Company, Inc. #A52410618 Venture, LLC Covanta Honolulu
Lease Corporation 3/29/2016 Resource Recovery HI of America #A-59320657 Venture,
LLC De Lage Landen Covanta Indianapolis, 1/10/2014 Financial Services, IN Inc.
#201400000349104 Inc. Covanta Indianapolis, Motion Industries, 11/13/2015 IN
Inc. Inc. 201500008786724 Covanta Operations of Wells Fargo Bank 9/24/2012
Continuation NJ Union, LLC N.A. #26255590 04/06/2017 Covanta Projects, LCA Bank
12/29/2014 DE LLC Corporation #2014 5261680 Covanta Projects, LCA Bank
12/01/2015 DE LLC Corporation #2015 5686679 Covanta Projects, LCA Bank 1/5/2018
DE LLC Corporation #2018 0128302 Covanta 4Recovery, Hyster-Yale Group, 7/7/2014
Amendment DE L.P. Inc. #2014 2669745 02/04/2016 BMO Harris Covanta Sustainable
8/26/2014 Amendment Equipment Finance DE Solutions, LLC #2014 3424330 2/17/15
Company Covanta 4Recovery, Banc of America L.P. (became Covanta 8/27/2014
Leasing & Capital, DE Sustainable Solutions, #2014 3446952 LLC LLC) SCHEDULE
6.2-A - 2



--------------------------------------------------------------------------------



 
[ex101new280.jpg]
Covanta 4Recovery, Banc of America L.P. (became Covanta 8/27/2014 Leasing &
Capital, DE Sustainable Solutions, #2014 3447000 LLC LLC) Covanta Sustainable
The Huntington 9/08/2014 Amendment DE Solutions, LLC National Bank #2014 3585122
05/05/2015 BMO Harris Covanta Sustainable 12/19/14 Amendment Equipment Finance
DE Solutions, LLC #2014 5172226 2/17/15 Company BMO Harris Covanta Sustainable
2/13/2015 Equipment Finance DE Solutions, LLC #2015 0639533 Company Covanta
Sustainable TD Equipment 9/16/2014 Amendment DE Solutions, LLC Finance, Inc.
#2014 3716362 04/09/2015 Covanta 4Recovery, Hyster-Yale Group, 10/15/2014
Amendment DE L.P. Inc. #2014 4139788 02/04/2016 The Huntington Covanta
4Recovery, National Bank 10/23/2014 DE L.P. Equipment Finance #2014 4272407
Division Banc of America Covanta Sustainable 2/23/2015 Leasing & Capital, DE
Solutions, LLC #2015 0750710 LLC Banc of America Covanta Sustainable 5/06/2015
Leasing & Capital, DE Solutions, LLC #2015 1946820 LLC Banc of America Covanta
Sustainable 7/7/2015 Leasing & Capital, DE Solutions, LLC #2015 2925195 LLC
Susquehanna Waste Recovery 10/31/2014 Commercial FL Solutions, Inc.
#201402493310 Finance, Inc. Continuation Branch Banking 8/16/2004 07/06/09
GARCO, Inc. NC and Trust Company #20040081393A Continuation 06/26/14 CNH
Industrial 7/14/2016 GARCO, Inc. Capital America NC #20160071723M LLC SCHEDULE
6.2-A - 3



--------------------------------------------------------------------------------



 
[ex101new281.jpg]
Advanced Waste Carriers, Inc. Advanced Waste Services of Indiana, Inc. Amendment
Advanced Waste 6/13/2011 02/29/2012 Town Bank WI Services of #110007302012
Continuation Pennsylvania, LLC 01/22/2016 Advanced Waste Services of Ohio, LLC
Advanced Waste Services, Inc. Covanta Metals 7/22/2015 Amendment VFS Leasing Co.
DE Marketing LLC #2015 3172623 08/27/2015 Covanta Metals HYG Financial 3/21/2017
DE Marketing LLC Services, Inc. #2017 1848156 SCHEDULE 6.2-A - 4



--------------------------------------------------------------------------------



 
[ex101new282.jpg]
SCHEDULE 6.9 TO CREDIT AGREEMENT CERTAIN AFFILIATE TRANSACTIONS  Master Waste
Delivery Agreements dated as of October 1, 1995, between TransRiver (n/k/a
Covanta Sustainable Solutions, LLC (“CSS”)) and Covanta Hempstead Company 
Management Services Agreement between Covanta Waste to Energy Asia Limited (Hong
Kong) and Covanta Energy Asia Holdings Ltd. (Mauritius)  Amended and Restated
Operating and Maintenance Agreement between Covanta Union and Covanta Operations
of Union, LLC dated December 15, 2011  SEMASS Partnership Amended and Restated
Waste Services Subcontract Agreement between American Ref-Fuel Operations of
SEMASS, L.P. and TransRiver Marketing Company, L.P. n/k/a Covanta Sustainable
Solutions, LLC  Intra-Company Energy Marketing Agreement btw Covanta Energy,
LLC and various of its indirect subsidiaries dated April 1, 2011  Non-Ferrous
Materials Purchase and Sales Agreement dated December 19, 2017 between Covanta
Metals Marketing LLC and various Covanta entities  Shared Services Agreement
between Covanta Energy, LLC and its direct and indirect subsidiaries dated
January 1, 2009 and amended May 2, 2017 SCHEDULE 6.9 - 1



--------------------------------------------------------------------------------



 